Exhibit 10.1

 

CLASS D PREFERRED UNIT AND WARRANT

 

PURCHASE AGREEMENT

 

DATED JULY 2, 2019

 

BY AND AMONG

 

NGL ENERGY PARTNERS LP

 

AND

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

SECTION 1.01

Definitions

1

 

SECTION 1.02

Accounting Procedures and Interpretation

9

 

 

 

ARTICLE II SALE AND PURCHASE

9

 

SECTION 2.01

Sale and Purchase

9

 

SECTION 2.02

Funding Notice

10

 

SECTION 2.03

Closing

10

 

SECTION 2.04

Independent Nature of Purchasers’ Obligations and Rights

10

 

SECTION 2.05

Allocation of Per Unit Price

11

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

11

 

SECTION 3.01

Valid Existence

11

 

SECTION 3.02

Capitalization

11

 

SECTION 3.03

Subsidiaries

12

 

SECTION 3.04

SEC Documents

13

 

SECTION 3.05

Financial Statements

13

 

SECTION 3.06

Independent Accountants

13

 

SECTION 3.07

Internal Accounting Controls

14

 

SECTION 3.08

Disclosure Controls

14

 

SECTION 3.09

Absence of Proceedings

15

 

SECTION 3.10

No Material Adverse Change

15

 

SECTION 3.11

Authority; Enforceability

15

 

SECTION 3.12

Approvals

16

 

SECTION 3.13

Compliance with Law

16

 

SECTION 3.14

Valid Issuance

16

 

SECTION 3.15

Absence of Defaults and Conflicts

17

 

SECTION 3.16

Absence of Labor Dispute

17

 

SECTION 3.17

Possession of Intellectual Property

17

 

SECTION 3.18

Material Contracts

18

 

SECTION 3.19

Possession of Licenses and Permits

18

 

SECTION 3.20

Title to Property

18

 

SECTION 3.21

Rights-of-Way

19

 

SECTION 3.22

Environmental Laws

19

 

SECTION 3.23

No Preemptive Rights; Registration Rights Priority

20

 

SECTION 3.24

MLP Status

20

 

SECTION 3.25

Investment Company Status

20

 

SECTION 3.26

No Registration Required

20

 

SECTION 3.27

No Integration

21

 

SECTION 3.28

Certain Fees

21

 

SECTION 3.29

Form S-3 Eligibility

21

 

SECTION 3.30

Tax Returns

21

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS (CONT’D)

 

 

Page

 

 

 

SECTION 3.31

Insurance

21

 

SECTION 3.32

Compliance with the Sarbanes-Oxley Act

22

 

SECTION 3.33

Foreign Corrupt Practices Act

22

 

SECTION 3.34

Money Laundering Laws

22

 

SECTION 3.35

OFAC

22

 

SECTION 3.36

ERISA Compliance

23

 

SECTION 3.37

No Restrictions on Dividends

24

 

SECTION 3.38

Related Party Transactions

24

 

SECTION 3.39

Market Stabilization

24

 

SECTION 3.40

Acquisition Agreement

25

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

25

 

SECTION 4.01

Valid Existence

25

 

SECTION 4.02

No Consents; Violations, Etc.

25

 

SECTION 4.03

Investment

25

 

SECTION 4.04

Nature of Purchaser

26

 

SECTION 4.05

Receipt of Information

26

 

SECTION 4.06

Restricted Securities

26

 

SECTION 4.07

Certain Fees

26

 

SECTION 4.08

Domestic Jurisdiction

26

 

SECTION 4.09

Legend

27

 

SECTION 4.10

Reliance on Exemptions

27

 

SECTION 4.11

Authority

27

 

 

 

ARTICLE V COVENANTS

27

 

SECTION 5.01

Taking of Necessary Action

27

 

SECTION 5.02

Public Announcements

28

 

SECTION 5.03

Disclosure; Public Filings

28

 

SECTION 5.04

Partnership Fees

28

 

SECTION 5.05

Purchaser Fees

28

 

SECTION 5.06

Use of Proceeds

28

 

SECTION 5.07

Transfer Taxes

28

 

SECTION 5.08

DTC Eligibility

29

 

 

 

ARTICLE VI CLOSING DELIVERABLES

29

 

SECTION 6.01

Partnership Deliveries

29

 

SECTION 6.02

Purchaser Deliveries

30

 

 

 

ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES

31

 

SECTION 7.01

Indemnification by the Partnership

31

 

SECTION 7.02

Indemnification by Purchasers

31

 

SECTION 7.03

Indemnification Procedure

32

 

SECTION 7.04

Tax Treatment

33

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS (CONT’D)

 

 

Page

 

 

 

ARTICLE VIII MISCELLANEOUS

33

 

SECTION 8.01

Interpretation

33

 

SECTION 8.02

Survival of Provisions

33

 

SECTION 8.03

No Waiver; Modifications in Writing

34

 

SECTION 8.04

Binding Effect; Assignment

34

 

SECTION 8.05

Communications

35

 

SECTION 8.06

Entire Agreement

36

 

SECTION 8.07

Governing Law; Submission to Jurisdiction

36

 

SECTION 8.08

Waiver of Jury Trial

36

 

SECTION 8.09

Execution in Counterparts

37

 

SECTION 8.10

Specific Performance

37

 

SECTION 8.11

Exclusive Remedy

37

 

SECTION 8.12

No Recourse Against Others

37

 

SECTION 8.13

No Third-Party Beneficiaries

38

 

SECTION 8.14

Expenses

38

 

SECTION 8.15

Removal of Legend

39

 

Schedules and Exhibits:

 

Schedule A

—

List of Purchasers and Commitment Amounts on the Closing Date

Schedule B

—

Allocation of Closing Fee

Exhibit A

—

Form of Registration Rights Agreement

Exhibit B

—

Form of Board Representation Rights Agreement

Exhibit C

—

Form of Sixth Amended and Restated Partnership Agreement

Exhibit D

—

Form of Hunton Andrews Kurth LLP Legal Opinion

Exhibit E

—

Form of General Partner Waiver

Exhibit F

—

Form of Voting Agreement

Exhibit G

—

Form of Par Warrant

Exhibit H

—

Form of Premium Warrant

 

iii

--------------------------------------------------------------------------------



 

CLASS D PREFERRED UNIT AND WARRANT
PURCHASE AGREEMENT

 

CLASS D PREFERRED UNIT AND WARRANT PURCHASE AGREEMENT dated JULY 2, 2019 (this
“Agreement”), by and among NGL Energy Partners LP, a Delaware limited
partnership (the “Partnership”), and each of the Purchasers listed in Schedule A
attached hereto (each referred to herein as a “Purchaser” and collectively, the
“Purchasers”).

 

WHEREAS, the Partnership desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Partnership, (i) certain Class D
Preferred Units (as defined below) and (ii) certain Warrants (as defined below),
in each case in accordance with the terms and conditions of this Agreement and
the other Transaction Agreements, as applicable.

 

WHEREAS, concurrently with the consummation of the transactions contemplated by
this Agreement, the Partnership and the Purchasers will enter into a
registration rights agreement (the “Registration Rights Agreement”),
substantially in the form attached hereto as Exhibit A, pursuant to which the
Partnership will provide the Purchasers with certain registration rights with
respect to the Purchased Units, the Redemption Units and the Warrant Exercise
Units (each as defined below).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01              Definitions.  As used in this Agreement, and unless
the context requires a different meaning, the following terms have the meanings
indicated:

 

“8-K Filing” has the meaning given to such term in Section 5.03.

 

“Acquisition” means the acquisition by NGL Water Solutions LLC, a Colorado
limited liability company and a subsidiary of the Partnership, from Mesquite of
the Acquired Assets.

 

“Acquisition Agreement” means the Asset Purchase and Sale Agreement, dated as of
May 14, 2019 by and between NGL Water Solutions LLC, a Colorado limited
liability company and a subsidiary of the Partnership, Mesquite, solely for the
limited purposes of Section 5.4 thereof, the “Restricted Persons” (as defined
therein) and, solely for the limited purposes of Section 3.23, Section 5.4,
Section 5.10 and Section 8.5 thereof, Precious Lady Holdings, L.L.C., a New
Mexico limited liability company, as amended by that certain Letter Agreement,
dated as of the Closing Date, by and among NGL Water Solutions LLC, a Colorado
limited liability company and a subsidiary of the Partnership, and Mesquite.

 

“Action” against a Person means any lawsuit, action, claim, injunction,
proceeding, investigation, inquiry or complaint before any Governmental
Authority, mediator or arbitrator.

 

--------------------------------------------------------------------------------



 

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.  For purposes of this Agreement, (a) none
of the Partnership Entities, on the one hand, and any Purchaser, on the other
hand, shall be considered Affiliates of each other, (b) any fund, entity or
account managed, advised or sub-advised, directly or indirectly, by a Purchaser
or any of its Affiliates, or the direct or indirect equity owners, including
limited partners of a Purchaser or any of its Affiliates, shall be considered an
Affiliate of such Purchaser and (c) no portfolio company of a Purchaser or any
of its Affiliates shall be considered an Affiliate of such Purchaser or any
other Purchaser.

 

“Aggregate Purchase Price” means an amount of cash equal to $400,000,000.

 

“Agreement” has the meaning given to such term in the introductory paragraph
hereof.

 

“Amended Partnership Agreement” means the Sixth Amended and Restated Agreement
of Limited Partnership of the Partnership, to be dated as of the Closing Date,
in substantially the form attached hereto as Exhibit C.

 

“Anti-Corruption Law” has the meaning given to such term in Section 3.33.

 

“Assets” means all of the assets that are owned or operated by the Partnership
Entities.

 

“Board Representation Rights Agreement” means the Board Representation Rights
Agreement, in substantially the form attached hereto as Exhibit B, by and among
the General Partner, the Partnership and the Purchasers party thereto.

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banks located in New York, New York are authorized or obligated to
close.

 

“Class B Preferred Units” has the meaning given to such term in the Partnership
Agreement.

 

“Class C Preferred Units” has the meaning given to such term in the Partnership
Agreement.

 

“Class D Preferred Units” means Class D Preferred Units representing limited
partner interests in the Partnership, the terms of which are to be set forth in
the Amended Partnership Agreement.

 

“Closing” means the consummation of the purchase and sale of the Purchased Units
and Warrants on the Closing Date hereunder.

 

“Closing Date” has the meaning given to such term in Section 2.03.

 

2

--------------------------------------------------------------------------------



 

“Closing Fee” means a fee equal to 2.0% of the Aggregate Purchase Price.

 

“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.

 

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of February 26, 2019, by and between the Partnership and EIG Investment
Management Company, LLC, as amended from time to time.

 

“Redemption Units” means Common Units issuable upon redemption of any of the
Class D Preferred Units.

 

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

“Employee Benefit Plan” has the meaning given to such term in Section 3.36.

 

“Environmental Laws” has the meaning given to such term in Section 3.22.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and published interpretations thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

 

“Exchange Act Regulations” means the rules and regulations of the SEC
promulgated under the Exchange Act.

 

“Expense Notice” has the meaning given to such term in Section 2.02.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Finance Corp.” means NGL Energy Finance Corp., a Delaware corporation.

 

“Funding Notice” has the meaning given to such term in Section 2.02.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“General Partner” means NGL Energy Holdings LLC, a Delaware limited liability
company and the general partner of the Partnership.

 

“Governmental Authority” shall include the federal, country, state, county, city
and political subdivisions, and any self-regulated organization or other
non-governmental regulatory authority, in each case which any Person or such
Person’s Property is located or which exercises valid jurisdiction over any such
Person or such Person’s Property, and any court, agency, department, commission,
board, bureau or instrumentality of any of them and any monetary or

 

3

--------------------------------------------------------------------------------



 

taxing authorities that exercise valid jurisdiction over any such Person or such
Person’s Property.  Unless otherwise specified, all references to Governmental
Authority herein shall mean a Governmental Authority having jurisdiction over,
where applicable, any of the Partnership Entities or their Properties.

 

“Governmental Licenses” has the meaning given to such term in Section 3.13.

 

“GP LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of the General Partner dated as of February 25, 2013, as
amended to date.

 

“Hazardous Materials” has the meaning given to such term in Section 3.22.

 

“Incentive Distribution Rights” has the meaning given to such term in the
Partnership Agreement.

 

“Indemnified Party” has the meaning given to such term in Section 7.03.

 

“Indemnifying Party” has the meaning given to such term in Section 7.03.

 

“Indentures” shall mean, collectively, (i) the Indenture, dated as of
October 24, 2016, by and among the Partnership, Finance Corp., the guarantors
party thereto and U.S. Bank National Association, as trustee, (ii) the
Indenture, dated as of February 22, 2017, by and among the Partnership, Finance
Corp., the guarantors party thereto and U.S. Bank National Association, as
trustee, and (iii) the Indenture, dated as of April 9, 2019, by and among the
Partnership, Finance Corp., the guarantors party thereto and U.S. Bank National
Association, as trustee, in each case, together with all supplemental indentures
thereto.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“IRS” means the Internal Revenue Service of the U.S. Department of the Treasury.

 

“Knowledge” means, with respect to the Partnership or the General Partner, the
knowledge of each officer of the General Partner, in each case, after reasonable
inquiry.

 

“Law” or “Laws” means any federal, state, local or foreign order, writ,
injunction, judgment, settlement, award, decree, statute, law (including common
law), rule or regulation.

 

“Lien” means any mortgage, claim, pledge, lien (statutory or otherwise),
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment, preference or priority, assessment, deed of trust, charge, easement,
servitude, restriction on transfer or other encumbrance upon or with respect to
any property of any kind.

 

“LTIP” means the NGL Energy Partners LP 2011 Long-Term Incentive Plan.

 

“Material Contract” means each of the following types of contracts or other
instruments to which any Partnership Entity is bound, or any of the Assets is
subject:

 

4

--------------------------------------------------------------------------------



 

(a)                                 any contract would be required to be filed
by the Partnership as a “material contract” pursuant to Item 601(b)(10) of
Regulation S-K under the Securities Act or disclosed by the Partnership on a
Current Report on Form 8-K;

 

(b)                                 agreements that either (i) during the
12-month period immediately preceding the Closing Date involve obligations of,
or payments to or from, any Partnership Entity in excess of $25,000,000 or
(ii) are reasonably anticipated in the 12-month period immediately following the
Closing Date to involve obligations of, or payments to or from, such Partnership
Entity during the 12-month period following the Closing Date in excess of
$25,000,000; and

 

(c)                                  each joint venture contract, partnership
agreement, limited liability company agreement or other material arrangement
involving a sharing of profits, losses, costs or liabilities with a third party.

 

“Mesquite” means Mesquite Disposals Unlimited, LLC, a New Mexico limited
liability company, and Mesquite SWD, Inc., a New Mexico corporation.

 

“Money Laundering Laws” has the meaning given to such term in Section 3.34.

 

“NYSE” means The New York Stock Exchange.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Organizational Documents” means (i) in the case of a corporation, its charter
and by-laws; (ii) in the case of a limited or general partnership, its
partnership certificate, certificate of formation or similar organizational
document and its partnership agreement; (iii) in the case of a limited liability
company, its articles of organization, certificate of formation or similar
organizational documents and its operating agreement, limited liability company
agreement, membership agreement or other similar agreement; (iv) in the case of
a trust, its certificate of trust, certificate of formation or similar
organizational document and its trust agreement or other similar agreement; and
(v) in the case of any other entity, the organizational and governing documents
of such entity.

 

“Par Warrant” means a warrant, substantially in the form attached to this
Agreement as Exhibit G, to be issued to each Purchaser at the Closing.  Each
such Par Warrant may be transferred separately from the Purchased Units.

 

“Partnership” has the meaning given to such term in the introductory paragraph
of this Agreement.

 

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of April 2, 2019.

 

“Partnership Bank Account” means the bank account designated as such by the
Partnership pursuant to the Funding Notice.

 

5

--------------------------------------------------------------------------------



 

“Partnership Documents” means (i) the Secured Debt Agreement, (ii) all
Indentures and (iii) all Material Contracts.

 

“Partnership Entities” means the Partnership and its Subsidiaries.

 

“Partnership Fundamental Representations” has the meaning given to such term in
Section 8.02.

 

“Partnership Material Adverse Effect” means any change, event, development,
circumstance, condition, occurrence or effect that, individually or together
with any other changes, events or effects, has or would reasonably be expected
to have a material adverse effect on (i) the legality, validity or
enforceability of any Transaction Agreement, (ii) the condition (financial or
otherwise), business, assets or results of operations, affairs or prospects of
the Partnership Entities, considered as a single enterprise, (iii) the ability
of the Partnership or the General Partner to perform its obligations under the
Transaction Agreements in full on a timely basis.  Notwithstanding the
foregoing, a “Partnership Material Adverse Effect” shall not include any effect
to the extent resulting or arising from: (a) any change in general economic
conditions in the industries or markets in which any of the Partnership Entities
operate that do not have a disproportionate effect on the Partnership Entities,
considered as a single enterprise; (b) any engagement in hostilities pursuant to
a declaration of war, or the occurrence of any military or terrorist attack;
(c) changes in GAAP or other accounting principles, except to the extent such
change has a disproportionate effect on the Partnership Entities, considered as
a single enterprise; or (d) other than for purposes of Section 3.15, the
consummation of the transactions contemplated hereby.

 

“Partnership Related Parties” has the meaning given to such term in
Section 7.02.

 

“Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.

 

“Permitted Loan” means any bona fide loans or other extensions of credit entered
into by a Purchaser or any of its respective Affiliates with one or more
financial institutions and secured by a pledge, hypothecation or other grant of
security interest in Purchased Units, Redemption Units and/or Warrant Exercise
Units and/or related assets and/or cash, cash equivalents and/or letters of
credit.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

 

“Per Unit Price” means a cash purchase price of $1,000 per Purchased Unit.

 

“Piggyback Rights” means the rights granted to the Holders (as defined in the
Registration Rights Agreement) pursuant to Section 2.02 of the Registration
Rights Agreement.

 

“Placement Agent” has the meaning given to such term in Section 3.28.

 

“Plan” has the meaning given to such term in Section 3.36.

 

6

--------------------------------------------------------------------------------



 

“Premium Warrant” means a warrant, substantially in the form attached to this
Agreement as Exhibit H, to be issued to each Purchaser at the Closing.  Each
such Premium Warrant may be transferred separately from the Purchased Units.

 

“Property” or “Properties” means any interest or interests in any kind of
property or asset, whether real, personal or mixed, or tangible or intangible
(including intellectual property).

 

“Purchased Units” means, with respect to each Purchaser, the number of Class D
Preferred Units set forth opposite such Purchaser’s name under the heading
“Purchased Units” on Schedule A hereto.

 

“Purchase Price” means, with respect to each Purchaser, the corresponding dollar
amount set forth opposite such Purchaser’s name under the heading “Purchase
Price” on Schedule A hereto.

 

“Purchaser” and “Purchasers” have the meanings given to such terms in the
introductory paragraph of this Agreement.

 

“Purchaser Fundamental Representations” has the meaning given to such term in
Section 8.02.

 

“Purchaser Material Adverse Effect” means any change, event, development,
circumstance, condition, occurrence or effect that, individually or together
with any other changes, events or effects, has or would reasonably be expected
to have a material adverse effect on the ability of a Purchaser to perform its
obligations under the Transaction Agreements in full and on a timely basis.

 

“Purchaser Related Parties” has the meaning given to such term in Section 7.01.

 

“Registration Rights Agreement” has the meaning given to such term in the
recitals to this Agreement.

 

“Reimbursable Expenses” has the meaning given to such term in Section 8.14.

 

“Repayment Event” means any event or condition that (a) gives the holder of any
loan, bond, note, debenture or other evidence of indebtedness (or any Person
acting directly or indirectly on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
any of the Partnership Entities, (b) triggers an obligation of any of the
Partnership Entities, as the issuer or borrower party to any loan, bond, note,
debenture or other evidence of indebtedness, to offer to repurchase, redeem or
repay all or a portion of such indebtedness, or (c) gives any counterparty (or
any Person acting directly or indirectly on such counterparty’s behalf) under
any swap agreement or similar agreement or instrument to which any of the
Partnership Entities is a party the right to liquidate or accelerate the payment
obligations, or designate an early termination date under such agreement or
instrument, as the case may be.

 

7

--------------------------------------------------------------------------------



 

“Representatives” of any Person means the Affiliates, control persons, officers,
directors, managers, employees, agents, advisors, counsel, accountants,
investment bankers and other representatives of such Person.

 

“Rights-of-Way” has the meaning given such term in Section 3.21.

 

“Rule 144” has the meaning given to such term in Section 4.03.

 

“Sanctioned Country” has the meaning given to such term in Section 3.35.

 

“Sanctions” has the meaning given to such term in Section 3.35.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder or implementing the provisions thereof.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Documents” has the meaning given to such term in Section 3.04.

 

“Secured Debt Agreement” shall mean the Amended and Restated Credit Agreement,
dated as of February 14, 2017, by and among the Partnership, NGL Energy
Operating LLC, as borrowers’ agent, the subsidiary borrowers party thereto, the
subsidiary guarantors party thereto, the lenders party thereto, Deutsche Bank
AG, New York Branch, as technical agent, and Deutsche Bank Trust Company
Americas, as administrative agent and as collateral agent, as such agreement has
been amended, supplemented or otherwise modified to date.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

 

“Securities Act Regulations” means the rules and regulations of the SEC
promulgated under the Securities Act.

 

“Subsidiary” means, as to any Person, (i) any corporation, limited liability
company, general partnership or other entity (other than a limited partnership)
of which at least a majority of the outstanding equity interest having by the
terms thereof ordinary voting power to elect a majority of the board of
directors of such corporation, limited liability company, general partnership or
other entity is at the time directly or indirectly owned or controlled by such
Person or one or more of its Subsidiaries and (ii) any limited partnership of
which (a) a majority of the voting power to elect a majority of the board of
directors or board of managers of the general partner of such limited
partnership and (b) a majority of the outstanding limited partner interests is
at the time directly or indirectly owned or controlled by such Person.

 

“Taxes” means any foreign, federal, state, local or other taxes of any kind
whatsoever (together with any and all interest, penalties, additions to tax and
additional amounts imposed with respect thereto) imposed by any Governmental
Authority, including taxes on or with respect to income, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem, value added,
production or severance

 

8

--------------------------------------------------------------------------------



 

taxes, escheat or unclaimed property obligations, and including any liability in
respect of any items described above as a transferee or successor, pursuant to
Section 1.1502-6 of the Treasury regulations promulgated under the Internal
Revenue Code (or any similar provisions of foreign, state or local law), or as
an indemnitor, guarantor, surety or in a similar capacity under any contract.

 

“Third Party Claim” has the meaning given to such term in Section 7.03.

 

“Transaction Agreements” means, collectively, this Agreement, the Registration
Rights Agreement, the Amended Partnership Agreement, the Voting Agreement, the
Board Representation Rights Agreement, the Warrants and any amendments,
supplements, continuations or modifications thereto.

 

“Warrant Exercise Units” means Common Units issuable upon exercise of the
Warrants.

 

“Warrants” means the Par Warrants and the Premium Warrants, collectively.

 

SECTION 1.02              Accounting Procedures and Interpretation.  Unless
otherwise specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the SEC or as otherwise
permitted by applicable Law) and in compliance as to form in all material
respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto.

 

ARTICLE II
SALE AND PURCHASE

 

SECTION 2.01              Sale and Purchase.

 

(a)                                 Subject to the terms and conditions hereof,
the Partnership will issue and sell to each Purchaser, on the Closing Date, and
each Purchaser hereby agrees, severally and not jointly, to purchase from the
Partnership on the Closing Date, the number of Purchased Units, and the Par
Warrants and Premium Warrants to purchase a number of Warrant Exercise Units, in
each case as set forth opposite such Purchaser’s name on Schedule A hereto, for
the cash price equal to such Purchaser’s Purchase Price as set forth opposite
such Purchaser’s name on Schedule A hereto.  Each Purchaser may designate an
Affiliate of such Purchaser to acquire the Warrants otherwise issuable to such
Purchaser at Closing and such Affiliate designee shall be deemed an assignee of
all of the rights and obligations of the designating Purchaser with respect to
such Warrants (other than the obligation of such Purchaser to pay such
Purchaser’s Purchase Price, which shall be deemed paid upon payment of such
Purchase Price by the designating Purchaser) and shall make the representations
and warranties of the Purchaser in respect of the Warrants under Article IV. 
Any such Affiliate designee of a Purchaser shall be listed on Schedule A hereto
(with a notation of the Purchaser in respect of whom it is an Affiliate designee
and the Warrants (and applicable Warrant Exercise Units) to be issued to such
designee at Closing).

 

9

--------------------------------------------------------------------------------



 

(b)                                 The Partnership further agrees that it will
pay each of the following fees and expenses at the Closing:  (i) to each Person
set forth on Schedule B hereto, such Person’s portion of the Closing Fee in the
amount set forth opposite such Person’s name on Schedule B hereto, which
payments shall be made in cash by the Partnership in accordance with
Section 6.01(n); and (ii) such Purchaser’s Reimbursable Expenses (as set forth
in such Purchaser’s Expense Notice) up to an amount not to exceed $750,000 in
aggregate for all Purchasers, which Reimbursable Expenses shall be payable in
cash by the Partnership to the relevant payees set forth in such Purchaser’s
Expense Notice in accordance with Section 6.01(n) and subject to Section 8.14. 
The Parties agree that the Closing Fee is for services provided by the Persons
set forth on Schedule B hereto to the Purchasers.

 

SECTION 2.02              Funding Notice.  Prior to the date of this Agreement,
the Partnership delivered a written notice (the “Funding Notice”) to each of the
Purchasers (a) specifying the date on which the Partnership reasonably
anticipates Closing to occur, (b) directing each such Purchaser to pay the
Purchase Price for its Purchased Units and Warrants by wire transfer(s) of
immediately available funds to the Partnership Bank Account, prior to 10:00
a.m. Central Time on the Closing Date, and (c) specifying wiring instructions
for wiring funds into the Partnership Bank Account.  Prior to the date of this
Agreement, each Purchaser delivered a written notice (the “Expense Notice”) to
the Partnership, specifying (i) the identity of each payee of such Purchaser’s
Reimbursable Expenses, (ii) the amount of such Purchaser’s Reimbursable Expenses
payable to each such payee, (iii) wire instructions for each such payee and
(iv) wire instructions for payment of the Closing Fee to the Persons set forth
on Schedule B hereto.

 

SECTION 2.03              Closing.  Subject to the terms and conditions hereof,
the Closing shall take place at the offices of Hunton Andrews Kurth LLP, 600
Travis, Suite 4200, Houston, Texas 77002 or such other location as mutually
agreed to by the Parties on the date of this Agreement concurrently with the
closing of the Acquisition, subject to the delivery of the items set forth in
Sections 6.01 and 6.02 (the date of the Closing being referred to herein as the
“Closing Date”).

 

SECTION 2.04              Independent Nature of Purchasers’ Obligations and
Rights.  The respective representations, warranties and obligations of each
Purchaser under the Transaction Agreements are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the representations and warranties or the performance of the obligations
of any other Purchaser under any Transaction Agreement.  The failure of any
Purchaser to perform, or any waiver by any Purchaser or the Partnership of such
performance, under any Transaction Agreement, shall not excuse the failure to
perform by any other Purchaser or the Partnership, and the waiver by any
Purchaser of performance of the Partnership under any Transaction Agreement
shall not excuse the failure to perform by the Partnership with respect to any
other Purchaser.  Nothing contained in any Transaction Agreement, and no action
taken by any Purchaser pursuant to any Transaction Agreement, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Agreements.  Each Purchaser shall
be entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other

 

10

--------------------------------------------------------------------------------



 

Transaction Agreements to which such Purchaser is a party, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose; provided that any enforcement of an indemnity claim
may only be initiated by holders of a majority of the Purchased Units
then-outstanding.

 

SECTION 2.05              Allocation of Per Unit Price.  For federal income tax
purposes and for purposes of applying the terms of the Amended Partnership
Agreement applicable to the Purchased Units, the Per Unit Price shall be
allocated between the Purchased Units and the Warrants pursuant to a schedule to
be provided to the Partnership by the Purchasers on the Closing Date, and the
portion of the Per Unit Price allocated to the Purchased Units shall be the
initial Capital Account (as such term is defined in the Amended Partnership
Agreement) with respect to each Purchased Unit.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

 

The Partnership represents and warrants to the Purchasers that the
representations and warranties set forth in this Article III are true and
correct as of the Closing Date.

 

SECTION 3.01              Valid Existence.  The General Partner and each of the
Partnership Entities has been duly formed or incorporated, as applicable, and is
validly existing and in good standing under the Laws of the State or other
jurisdiction of its organization and has all requisite power and authority, and
has all governmental licenses, authorizations, consents and approvals necessary,
to own, lease, use or operate its Properties and carry on its business as now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely,
individually or in the aggregate, to have a Partnership Material Adverse
Effect.  The General Partner and each of the Partnership Entities is duly
qualified or licensed and in good standing as a foreign corporation, limited
partnership, limited liability company or unlimited liability company, as
applicable, and is authorized to do business in each jurisdiction in which the
ownership or leasing of its Properties or the character of its operations makes
such qualification necessary, except where the failure to obtain such
qualification, license, authorization or good standing would not be reasonably
likely, individually or in the aggregate, to have a Partnership Material Adverse
Effect.

 

SECTION 3.02              Capitalization.

 

(a)                                 The Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Class D Preferred Units
as reflected in the Amended Partnership Agreement, and the holders of the
Purchased Units will have the rights set forth in the Amended Partnership
Agreement as of the Closing.  The Warrants set forth the rights of the holders
thereof, and the holders thereof will have the rights set forth in the Warrants
as of the Closing.

 

(b)                                 The General Partner is the sole general
partner of the Partnership and owns a 0.1% general partner interest in the
Partnership, which general partner interest has been duly authorized, validly
issued, fully paid and is nonassessable, in each case in accordance with the
Partnership Agreement; and the General Partner owns such general partner
interest free and clear of any Liens.

 

11

--------------------------------------------------------------------------------



 

(c)                                  As of the Closing Date, the only issued and
outstanding limited partner interests of the Partnership consist of 125,966,868
Common Units, 8,400,000 Class B Preferred Units, 1,800,000 Class C Preferred
Units and the Incentive Distribution Rights.  All of the outstanding limited
partner interests have been duly authorized and validly issued in accordance
with applicable Law and the Partnership Agreement and are fully paid (to the
extent required under applicable Law and the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).  There are no limited partner
interests of the Partnership that are (or will be) senior to, in right of
distribution or liquidation, the Class D Preferred Units.  Except as otherwise
publicly disclosed, there are no accumulated but unpaid Class B Preferred Unit
Distributions or Class C Preferred Unit Distributions (each as defined in the
Partnership Agreement).

 

(d)                                 Except (i) for awards that have been issued
under the LTIP, (ii) as expressly set forth in the Partnership Agreement,
(iii) for the issuance of the Purchased Units and the Warrants pursuant to this
Agreement, (iv) Common Units to be issued to Mesquite in connection with the
Acquisition Agreement and (v) Class B Preferred Units to be issued to “Precious
Lady” (as defined in the Acquisition Agreement) in connection with the
Acquisition Agreement (in each case, that have been disclosed in the SEC
Documents), no options, warrants, preemptive rights or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, securities or ownership interests in the
Partnership are outstanding on the Closing Date and there are no outstanding
obligations of the Partnership to repurchase, redeem or otherwise acquire
ownership interests in the Partnership.

 

(e)                                  The Partnership’s currently outstanding
Common Units are registered pursuant to Section 12(b) of the Exchange Act and
are quoted on the NYSE, and the Partnership has taken no action designed to
terminate the registration of such Common Units under the Exchange Act nor has
the Partnership received any notification that the SEC is contemplating
terminating such registration.  The Partnership has not, in the twelve (12)
months preceding the Closing Date, received notice from the NYSE to the effect
that the Partnership is not in compliance with the listing or maintenance
requirements of the NYSE.  The Partnership is, and has no reason to believe that
it will not continue to be, in compliance in all material respects with the
listing and maintenance requirements for continued trading of the Common Units
on the NYSE.  The issuance and sale of the Purchased Units and the Warrants, and
the issuance of the Redemption Units in accordance with the terms of the Amended
Partnership Agreement and the Warrant Exercise Units in accordance with the
terms of the Warrants, in each case do not contravene NYSE rules and
regulations.

 

SECTION 3.03              Subsidiaries.  All of the issued and outstanding
equity interests of each of the Partnership’s Subsidiaries have been duly
authorized, validly issued and are fully paid (to the extent required by
applicable Law and the Organizational Documents of such Subsidiaries) and
non-assessable (except as nonassessability may be affected by Sections 17-303,
17-607 and 17-804 of the Delaware LP Act, Sections 18-607 and 18-804 of the
Delaware LLC Act and the relevant provisions of the Delaware General Corporation
Law, as applicable, or the Organizational Documents of such Subsidiaries) and
all such equity interests are owned by the Partnership or any of its
Subsidiaries free and clear of any Liens (except for such restrictions as may
exist under applicable Law and except for such Liens as may be imposed pursuant
to the

 

12

--------------------------------------------------------------------------------



 

Secured Debt Agreement).  No options, warrants, preemptive rights or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, securities or
ownership interests in any Subsidiary of the Partnership are outstanding on the
Closing Date and there are no outstanding obligations of any Partnership Entity
to repurchase, redeem or otherwise acquire ownership interests in any Subsidiary
of the Partnership.

 

SECTION 3.04              SEC Documents.  The Partnership has filed with the SEC
all reports, schedules and statements required to be filed by it under the
Exchange Act on a timely basis since August 4, 2017 (all such documents filed
prior to the date hereof, collectively, the “SEC Documents”).  The SEC
Documents, at the time filed, (a) complied as to form in all material respects
with applicable requirements of the Exchange Act and the applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto and (b) did not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  A true and correct copy of the Partnership
Agreement has been filed with the SEC as an exhibit to an SEC Document.

 

SECTION 3.05              Financial Statements.  The historical financial
statements as of March 31, 2019 (and for each of the three years preceding the
period ended March 31, 2019) and schedules of the Partnership (together with its
consolidated or combined subsidiaries) included in or incorporated by reference
in the SEC Documents present fairly the financial condition, results of
operations and cash flows of the entities purported to be shown thereby on the
basis stated therein as of the dates and for the periods indicated, comply as to
form with the applicable accounting requirements under the Securities Act and
the Exchange Act and have been prepared in conformity with generally accepted
accounting principles in the United States applied on a consistent basis
throughout the periods involved (except as otherwise noted therein).  The other
financial information of the Partnership Entities, including non-GAAP financial
measures, if any, contained or incorporated by reference in the SEC Documents
has been derived from the accounting records of the Partnership Entities and
fairly presents in all material respects the information purported to be shown
thereby.  Nothing has come to the attention of the Partnership that has caused
it to believe that the statistical and market-related data included in the SEC
Documents is not based on or derived from sources that are reliable and accurate
in all material respects as of the date on which the applicable SEC Documents
were filed.  There are no financial statements (historical or pro forma) that
are required to be included in or incorporated by reference in the SEC Documents
that are not so included as required; the Partnership Entities do not have any
material liabilities or obligations, direct or contingent (including any off
balance sheet obligations), not described in the SEC Documents; and all
disclosures contained in the SEC Documents regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the SEC)
comply with Regulation G and Item 10 of Regulation S-K under the Exchange Act,
to the extent applicable.

 

SECTION 3.06              Independent Accountants.  Grant Thornton LLP, who
audited and certified the audited consolidated financial statements of the
Partnership Entities as of March 31, 2019 and 2018 and for the years ended
March 31, 2019, 2018 and 2017 (in each case, including the related notes
thereto), all of which were included in or incorporated by reference in the SEC
Documents, is and was during the periods covered by such financial statements an
independent

 

13

--------------------------------------------------------------------------------



 

public accounting firm as required by the Securities Act, the Securities Act
Regulations and the standards of the Public Company Accounting Oversight Board. 
Grant Thornton LLP has not resigned or been dismissed as independent registered
public accountants of the Partnership as a result of, or in connection with, any
disagreement with the Partnership on any matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure.

 

SECTION 3.07              Internal Accounting Controls.

 

(a)                                 The Partnership Entities maintain effective
“internal control over financial reporting” (as defined in Rule 13a-15 of the
Exchange Act Regulations).  The Partnership Entities maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(v) the interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the SEC Documents and is in compliance in all
material respects with the SEC’s published rules, regulations and guidelines
applicable thereto.  Except as described in the SEC Documents, since the first
day of the Partnership’s most recent fiscal year for which audited financial
statements are included in the SEC Documents, there has been (A) no material
weakness (as defined in Rule 1-02 of Regulation S-X of the SEC) in the
Partnership’s internal control over financial reporting (whether or not
remediated), and (B) no fraud, whether or not material, involving management or
other employees who have a role in the Partnership’s internal control over
financial reporting and, since the end of the Partnership’s most recent fiscal
year for which audited financial statements are included in the SEC Documents,
there has been no change in the Partnership’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Partnership’s internal control over financial reporting.

 

(b)                                 The Partnership’s independent public
accountants and the General Partner’s board of directors have been advised of
all material weaknesses, if any, and significant deficiencies (as defined in
Rule 1-02 of Regulation S-X of the SEC), if any, in the Partnership’s internal
control over financial reporting or of all fraud, if any, whether or not
material, involving management or other employees who have a role in the
Partnership’s internal controls over financial reporting, in each case that
occurred or existed, or was first detected, at any time during the three most
recent fiscal years covered by the audited financial statements of the
Partnership or at any time subsequent thereto.

 

SECTION 3.08              Disclosure Controls.  The Partnership maintains
disclosure controls and procedures (to the extent required by and as such term
is defined in Rules 13a-15 and 15d-15 of the Exchange Act Regulations), that: 
(a) are designed to provide reasonable assurance that material information
required to be disclosed by the Partnership, including its consolidated
Subsidiaries, is recorded, processed, summarized and communicated to the
principal executive officer, the principal financial officer and other
appropriate officers of the General Partner to allow for timely decisions
regarding required disclosure, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (b) have
been evaluated

 

14

--------------------------------------------------------------------------------



 

for effectiveness as of December 31, 2018; and (c) are effective in all material
respects to perform the functions for which they are established to the extent
required by Rule 13a-15 of the Exchange Act.

 

SECTION 3.09              Absence of Proceedings.  There is no Action now
pending, or, to the Knowledge of the Partnership, threatened or contemplated,
against or affecting the Partnership Entities that is required to be disclosed
in the SEC Documents (other than as disclosed therein), or that might reasonably
be expected, individually or in the aggregate, to result in a Partnership
Material Adverse Effect or to materially and adversely affect the consummation
of the transactions contemplated in this Agreement or the performance by the
Partnership of its obligations under this Agreement. The aggregate of all
pending Actions to which any of the Partnership Entities is a party or of which
any of their respective Properties or Assets is the subject that are not
described in the SEC Documents, including ordinary routine litigation incidental
to the businesses of the Partnership Entities, would not reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect.  There are no bankruptcy proceedings pending, being contemplated by or,
to the Knowledge of the Partnership, threatened against any of the Partnership
Entities.

 

SECTION 3.10              No Material Adverse Change.  Since March 31, 2019,
except as disclosed in the SEC Documents, the Partnership Entities, considered
as a single enterprise, have conducted their businesses in the ordinary course,
and (a) there has been no material adverse change, or any development that could
reasonably be expected to have a Partnership Material Adverse Effect; (b) no
Partnership Entity has incurred any liability or obligation or entered into any
transaction or agreement that, individually or in the aggregate, is material
with respect to the Partnership Entities, taken as a whole, and no Partnership
Entity has sustained any loss or interference with its business or operations
from fire, explosion, flood, earthquake or other natural disaster or calamity,
regardless of whether covered by insurance, or from any labor dispute or
disturbance or court or governmental action, order or decree, except as would
not, individually or in the aggregate, result in a Partnership Material Adverse
Effect; and (c) except as otherwise publicly disclosed, there has been no
dividend or distribution of any kind declared, paid or made by the Partnership
on its Common Units, Class B Preferred Units or Class C Preferred Units.

 

SECTION 3.11              Authority; Enforceability.  The Partnership and the
General Partner have all necessary limited partnership and limited liability
company, as applicable, power and authority to authorize, issue, sell and
deliver the Purchased Units and the Warrants, and to execute, deliver and
perform their obligations under the Transaction Agreements to which they are
parties and to otherwise consummate the transactions contemplated thereby, in
each case, in accordance with the terms and conditions set forth in such
Transaction Agreements.  The execution, delivery and performance by the
Partnership and the General Partner of the Transaction Agreements to which they
are party and the consummation of the transactions contemplated thereby have
been duly authorized by all necessary action, including limited partnership
action and limited liability company action, as applicable, on their part. 
Assuming the due authorization, execution and delivery by the other parties
thereto, the Transaction Agreements to which the Partnership or the General
Partner is a party will constitute the legal, valid and binding obligations of
the Partnership or the General Partner, as applicable, enforceable in accordance
with their terms, except as such enforceability may be limited by

 

15

--------------------------------------------------------------------------------



 

bankruptcy, insolvency, fraudulent transfer and similar Laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith.  No
approval from the holders of outstanding Common Units is required under the
Partnership Agreement or the rules of the NYSE in connection with the
Partnership’s issuance and sale of the Purchased Units or the Warrants to the
Purchasers.

 

SECTION 3.12              Approvals.  No authorization, consent, approval,
waiver, license, permit, order, qualification or written exemption from, nor any
filing, declaration, qualification or registration with, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance by the Partnership of the Transaction Agreements to
which it is a party or the issuance and sale of the Purchased Units, the Warrant
Exercise Units (upon exercise of the Warrants) or the Redemption Units, except
(a) as required by the SEC in connection with the Partnership’s obligations
under the Registration Rights Agreement or (b) as may be required under the
state securities or “Blue Sky” Laws.

 

SECTION 3.13              Compliance with Law.  None of the Partnership Entities
is in violation of any Law applicable to such Partnership Entity, except as
would not, individually or in the aggregate, have a Partnership Material Adverse
Effect.  The Partnership Entities each possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not, individually or in the
aggregate, have a Partnership Material Adverse Effect, and none of the
Partnership Entities has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit,
except where such potential revocation or modification would not, individually
or in the aggregate, have a Partnership Material Adverse Effect.

 

SECTION 3.14              Valid Issuance.  The offer and sale of the Purchased
Units and the limited partner interests represented thereby and the Warrants
will be duly authorized by the Partnership pursuant to the Amended Partnership
Agreement and, when issued and delivered to the Purchasers against payment
therefor in accordance with the terms of this Agreement, will be validly issued,
fully paid (to the extent required by applicable Law and the Amended Partnership
Agreement), nonassessable (except as such nonassessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act), issued in compliance
with all applicable Laws (including securities Laws), and will be free of any
and all Liens and restrictions on transfer, other than restrictions on transfer
under the Amended Partnership Agreement and under applicable state and federal
securities Laws.  Upon issuance in accordance with the terms of the Warrants,
the Warrant Exercise Units will be duly authorized by the Partnership pursuant
to the Amended Partnership Agreement and will be validly issued, fully paid (to
the extent required by applicable Law and the Amended Partnership Agreement),
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act), issued in compliance with all
applicable Laws including securities Laws, and will be free of any and all Liens
and restrictions on transfer, other than restrictions on transfer under the
Amended Partnership Agreement and under applicable state and federal securities
Laws.  Upon issuance in accordance with the terms of the Amended Partnership
Agreement, the Redemption Units will be duly authorized by the Partnership
pursuant to the Amended Partnership Agreement and will be validly issued, fully
paid (to the extent required by applicable Law and the Amended Partnership
Agreement), nonassessable (except as such nonassessability may be

 

16

--------------------------------------------------------------------------------



 

affected by Sections 17-303, 17-607 and 17-804 of the Delaware LP Act), issued
in compliance with all applicable Laws (including securities Laws), and will be
free of any and all Liens and restrictions on transfer, other than restrictions
on transfer under the Amended Partnership Agreement and under applicable state
and federal securities Laws.

 

SECTION 3.15              Absence of Defaults and Conflicts.  None of the
Partnership Entities is in violation, breach or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in
(a) any of its Organizational Documents or (b) any Partnership Document, except
(solely in the case of this clause (b) and solely in respect of Partnership
Documents other than the Indentures and the Secured Debt Agreement) for such
defaults that would not reasonably be expected, individually or in the
aggregate, result in a Partnership Material Adverse Effect.  Neither the
execution, delivery and performance by the Partnership or the General Partner of
the Transaction Agreements to which it is a party (including issuance of the
Warrant Exercise Units and/or Redemption Units in accordance with the terms of
the Transaction Agreements) nor the issuance and sale of the Purchased Units and
the Warrants, the application of the proceeds thereof, or compliance by the
Partnership or the General Partner with its obligations under the Transaction
Agreements to which it is a party will, whether with or without the giving of
notice or passage of time or both, (i) require any consent, approval or notice
under, or will constitute a violation or breach of, or default under, the
Partnership Agreement or the GP LLC Agreement, (ii) conflict with or constitute
a breach or violation of, or default or Repayment Event under, or result in the
creation or imposition of any Lien upon any Property of the Partnership Entities
or any of the Assets pursuant to, any Partnership Documents, except (solely in
the case of Partnership Documents other than the Indentures and the Secured Debt
Agreement) for such conflicts, breaches, defaults or Liens that would not,
individually or in the aggregate, result in a Partnership Material Adverse
Effect, nor will such action (iii) result in any violation of the provisions of
the Organizational Documents of any of the Partnership Entities or any
applicable law, statute, rule, regulation, injunction, judgment, order, writ or
decree of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over the Assets, the Partnership Entities or any of
their respective Properties or operations.

 

SECTION 3.16              Absence of Labor Dispute.  No labor dispute with the
employees of any Partnership Entity exists or, to the Knowledge of the
Partnership, is imminent, and the Partnership is not aware of any existing or
imminent labor disturbance by the employees of any of the principal suppliers,
manufacturers, customers or contractors of any Partnership Entity that would
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect.

 

SECTION 3.17              Possession of Intellectual Property.  The Partnership
Entities own, possess, have valid and enforceable licenses to use, or otherwise
have the right to use on reasonable terms all patents, patent rights, patent
applications, licenses, copyrights, inventions, know-how (including trade
secrets and other unpatented or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, trade names,
service names, software, internet addresses, domain names and other intellectual
property that is described in the SEC Documents or that is necessary for the
conduct of their respective businesses as currently conducted or as proposed to
be conducted and as described in the SEC Documents, except where the failure to
have such licenses or rights to use such intellectual

 

17

--------------------------------------------------------------------------------



 

property would not reasonably be expected, individually or in the aggregate, to
have a Partnership Material Adverse Effect.

 

SECTION 3.18              Material Contracts.  Except as would not reasonably be
expected to have, individually or in the aggregate, a Partnership Material
Adverse Effect, (a) each Material Contract is in full force and effect and is
valid and enforceable by and against the parties thereto in accordance with its
terms except as the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law); (b) no Partnership Entity nor, to the Knowledge
of the Partnership, any other party is in default in the observance or
performance of any material term or obligation to be performed by it under any
Material Contract and no event has occurred that with the lapse of time or the
giving of notice or both would constitute a default thereunder by a Partnership
Entity or, to the Knowledge of the Partnership, by any other party thereto;
(c) the Partnership Entities and, to the Knowledge of the Partnership, each
other party thereto, have performed and complied with all obligations required
to be performed or complied with by them under each Material Contract; and
(d) none of the Partnership Entities or any of their Subsidiaries has sent to
any counterparty to a Material Contract or received from any counterparty to a
Material Contract any communication (written or oral) stating an intent to
terminate a Material Contract, contest the validity or enforceability of a
Material Contract (or any provision thereof), or modify or renegotiate the terms
of a Material Contract in manner materially adverse to the Partnership.

 

SECTION 3.19              Possession of Licenses and Permits.  Each of the
Partnership Entities possesses such permits, licenses, approvals, consents and
other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them, except where the failure
to so possess such Governmental Licenses would not reasonably be expected,
individually or in the aggregate, to have a Partnership Material Adverse Effect;
the Partnership Entities are in compliance with the terms and conditions of all
such Governmental Licenses, except where the failure so to comply would not
reasonably be expected, individually or in the aggregate, to result in a
Partnership Material Adverse Effect; all of the Governmental Licenses are valid
and in full force and effect, except where the invalidity of such Governmental
Licenses or the failure of such Governmental Licenses to be in full force and
effect would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect; and none of the Partnership
Entities has received any notice of proceedings relating to the revocation or
modification of any such Governmental Licenses that, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to,
individually or in the aggregate, result in a Partnership Material Adverse
Effect.

 

SECTION 3.20              Title to Property.  The Partnership Entities have
good, indefeasible and marketable title in fee simple to, or have valid and
enforceable rights to lease or otherwise use, all items of real and personal
property that are material to the respective businesses of the Partnership
Entities, in each case, free and clear of all Liens, except such as (a) are
described in SEC Documents, (b) are arising under the Secured Debt Agreement or
(c) do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Partnership Entities; all real property, buildings and other

 

18

--------------------------------------------------------------------------------



 

improvements, and all equipment and other personal property held under valid and
subsisting leases or subleases by any of the Partnership Entities is held under
valid, subsisting and enforceable leases or subleases, as the case may be, with
such exceptions as do not materially interfere with the use made or proposed to
be made of such property by the Partnership Entities, except as would not be
reasonably expected, individually or in the aggregate, to have a Partnership
Material Adverse Effect.  None of the Partnership Entities has any notice of any
claim of any sort that has been asserted by anyone adverse to the rights of the
Partnership Entities under any of the leases or subleases mentioned above or
affecting or questioning the rights of the Partnership Entities to the continued
possession of the leased or subleased premises under any such lease or sublease
except for such claims that, if successfully asserted, would not reasonably be
expected, individually or in the aggregate, to result in a Partnership Material
Adverse Effect.

 

SECTION 3.21              Rights-of-Way.  Each Partnership Entity has such
consents, easements, rights-of-way and licenses from any Person
(“Rights-of-Way”) as are necessary to conduct its business in the manner
described in the SEC Documents, subject to such qualifications as may be set
forth in the SEC Documents and except for such Rights-of-Way which if not
obtained would not reasonably be expected, individually or in the aggregate, to
result in a Partnership Material Adverse Effect.  Subject to the limitations
contained in the SEC Documents, if any, to the Knowledge of the Partnership,
each of the Partnership Entities has fulfilled and performed all of its
obligations with respect to such Rights-of-Way and no event has occurred that
allows, or after notice or lapse of time would allow, revocation or termination
thereof or would result in any impairment of the rights of the holder of any
such Rights-of-Way, except for such revocations, terminations and impairments
that, individually or in the aggregate, would not have a Partnership Material
Adverse Effect.  Except as described in the SEC Documents, none of such
Rights-of-Way contains any restriction that would, individually or in the
aggregate, reasonably be expected to have a Partnership Material Adverse Effect.

 

SECTION 3.22              Environmental Laws.  Except as described in the SEC
Documents and except as would not reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect, (a) each of the
Partnership Entities is in compliance with all federal, state, local or foreign
statutes, Laws, rules, regulations, ordinances or codes, including any judicial
or administrative orders, consents, decrees or judgments, relating to pollution,
protection of human health or safety (to the extent relating to exposure to
Hazardous Materials), the environment (including, without limitation, ambient
air, surface water, groundwater, land surface or subsurface strata) or wildlife,
including, without limitation, any of the foregoing relating to the release or
threatened release of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances defined or regulated by, or for which standards
of conduct or liability may be imposed pursuant to, Environmental Laws,
including petroleum or petroleum products, asbestos, toxic mold or radiation
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (b) the Partnership
Entities have all permits, authorizations and approvals required under any
applicable Environmental Laws and are in compliance with their requirements,
(c) there are no pending or, to the knowledge of the Partnership, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to, and the Partnership Entities have not received any
written notice of, a violation of, or liability

 

19

--------------------------------------------------------------------------------



 

under, any Environmental Law against any Partnership Entity, (d) there are no
events or circumstances that would reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting any
Partnership Entity relating to Hazardous Materials or any Environmental Laws,
and (e) the Partnership Entities have not treated, stored, disposed of, arranged
for or permitted the disposal of, transported, handled, released, exposed any
Person to, or owned or operated any property or facility which is or has been
contaminated by, any Hazardous Materials, in each case so as to give rise to any
current or future liability under any Environmental Laws.

 

SECTION 3.23              No Preemptive Rights; Registration Rights Priority. 
Except as described in the Partnership Agreement or has been otherwise waived or
satisfied, there are no preemptive rights or other rights to subscribe for or to
purchase, nor any restriction upon the voting or transfer of, any equity
securities of the Partnership, including (a) any of the Class D Preferred Units
to be issued and sold to the Purchasers pursuant to this Agreement, (b) any
Redemption Units issued redemption of the Class D Preferred Units, (c) the
Warrants or (d) the Warrant Exercise Units issuable upon exercise of the
Warrants. Except for such rights that have been waived or as expressly set forth
in the Transaction Documents, neither the offering or sale of the Purchased
Units or the Warrants as contemplated by this Agreement gives rise to any rights
for or relating to the registration of any Purchased Units or other securities
of the Partnership.  Except as described in the Partnership Agreement, the
Partnership has not granted registration rights to any Person other than the
Purchasers that would provide such Person priority over the Purchasers’
Piggyback Rights.

 

SECTION 3.24              MLP Status.  For the current taxable year and each
taxable year during which the Partnership has been in existence, the Partnership
is and has been properly treated as a partnership for United States federal
income tax purposes and has, for each taxable year beginning after December 31,
2010 during which the Partnership was in existence, met the gross income
requirements of Section 7704 of the Internal Revenue Code and the regulations
promulgated thereunder from time to time by the U.S. Department of the Treasury.

 

SECTION 3.25              Investment Company Status.  None of the Partnership
Entities is, and upon the issuance and sale of the Purchased Units and the
Warrants as herein contemplated and the application of the net proceeds
therefrom, none of the Partnership Entities will be, an “investment company” or
an entity “controlled” by an “investment company” as such terms are defined in
the Investment Company Act of 1940, as amended, and the rules and regulations of
the SEC promulgated thereunder.

 

SECTION 3.26              No Registration Required.  Assuming the accuracy of
the representations and warranties of the Purchasers contained in Article IV,
the sale and issuance of the Purchased Units (and any Redemption Units) and the
Warrants (and any Warrant Exercise Units) pursuant to the Transaction Agreements
is exempt from the registration requirements of the Securities Act, and neither
the Partnership nor, to the Partnership’s Knowledge, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.  The issuance and sale of the
Purchased Units, the issuance of any Redemption Units upon redemption of the
Class D Preferred Units and the

 

20

--------------------------------------------------------------------------------



 

issuance of Warrant Exercise Units upon exercise of the Warrants does not
contravene the rules and regulations of the NYSE.

 

SECTION 3.27              No Integration.  Neither the Partnership nor any of
its Affiliates, nor to the Partnership’s Knowledge, any Representative of the
foregoing, has, directly or indirectly through any Representative, made any
offers or sales of any security of the Partnership or solicited any offers to
buy any security that is or will be integrated with the sale of the Purchased
Units or the Warrants in a manner that under any circumstances adversely affect
reliance by the Partnership on Section 4(a)(2) of the Securities Act for the
exemption from the registration requirements imposed under Section 5 of the
Securities Act for the transactions contemplated hereby or would require the
offer and sale of the Purchased Units or the Warrants to be registered under the
Securities Act.

 

SECTION 3.28              Certain Fees.  Other than fees payable to Barclays
Capital Inc. (the “Placement Agent”) for their services as placement agents and
financial advisors (which fees shall be paid solely by the Partnership), no fees
or commissions are or will be payable by the Partnership to brokers, finders or
investment bankers with respect to the sale of any of the Purchased Units or the
Warrants or the consummation of the transactions contemplated by this Agreement
for which the Purchasers or any of their respective Affiliates would be liable.

 

SECTION 3.29              Form S-3 Eligibility.  The Partnership is eligible to
register the resale of the Warrant Exercise Units and any Redemption Units by
the Purchasers on a registration statement on Form S-3 under the Securities Act.

 

SECTION 3.30              Tax Returns.  The Partnership Entities have filed all
foreign, federal, state and local tax returns that are required to be filed or
have obtained extensions thereof, and all such tax returns are complete and
correct in all respects, except where the failure to file or be complete and
correct would not, individually or in the aggregate, result in a Partnership
Material Adverse Effect.  The Partnership Entities have paid all taxes
(including, without limitation, any estimated taxes) required to be paid and any
other assessment, fine or penalty (in each case, whether or not shown due on a
tax return), to the extent that any of the foregoing is due and payable, except
for such taxes, assessments, fines or penalties the nonpayment of which would
not, individually or in the aggregate, result in a Partnership Material Adverse
Effect.

 

SECTION 3.31              Insurance.  The Partnership Entities are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged; all policies of insurance and any fidelity or surety bonds insuring
the Assets, the Partnership Entities or the Partnership Entities’ respective
businesses, Properties, employees, officers and directors are in full force and
effect in all material respects; the Partnership Entities are in compliance with
the terms of such policies and instruments in all material respects; there are
no material claims by any Partnership Entity under any such policy or instrument
as to which any insurance company is denying liability or defending under a
reservation of rights clause; no Partnership Entity has been refused any
insurance coverage sought or applied for; and no Partnership Entity has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers at a comparable cost that

 

21

--------------------------------------------------------------------------------



 

would not reasonably be expected, individually or in the aggregate, to result in
a Partnership Material Adverse Effect.

 

SECTION 3.32              Compliance with the Sarbanes-Oxley Act.  There is and
has been no failure on the part of the Partnership, the General Partner or any
of the General Partner’s directors or officers, in their capacities as such, to
comply with, and such Persons are in compliance with, any and all provisions of
the Sarbanes-Oxley Act with which any of them is required to comply, including
Section 402 related to loans and Sections 302 and 906 related to certifications
and the rules and regulations of the SEC and NYSE promulgated thereunder.

 

SECTION 3.33              Foreign Corrupt Practices Act.  Neither any
Partnership Entity nor, to the Knowledge of the Partnership, any director,
officer, agent, employee, affiliate or other Person acting on behalf of any
Partnership Entity is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation by any such Person of the FCPA
or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, the Bribery Act 2010 of the United Kingdom, any other
anticorruption or anti-bribery Law of Canada, or any similar laws or any other
relevant jurisdiction, or the rules or regulations thereunder (collectively with
the FCPA, “Anti-Corruption Law”), including any action in furtherance of an
offer, payment, promise to pay, or authorization or approval of the payment or
giving of money, property, gifts or anything else of value, directly or
indirectly, to any “government official” (as defined in the FCPA or other
Anti-Corruption Law), including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any Person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office, in violation of applicable Anti-Corruption Law, and, to the Knowledge of
the Partnership, its other Affiliates have conducted their businesses in
compliance with all applicable Anti-Corruption Laws and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

SECTION 3.34              Money Laundering Laws.  The operations of the
Partnership Entities are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions where the Partnership Entities conduct
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority or regulatory agency (collectively, “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or Governmental Authority or
regulatory agency, authority or body or any arbitrator involving the Partnership
Entities with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Partnership, threatened.

 

SECTION 3.35              OFAC.  None of the Partnership Entities nor, to the
Knowledge of the Partnership, any director, officer, agent, employee, Affiliate
or other person acting on behalf of the Partnership Entity is currently the
subject or the target of any sanctions administered or enforced by the U.S.
Government (including, without limitation, OFAC or the U.S. Department of State
and including without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council, the
European Union, Her Majesty’s

 

22

--------------------------------------------------------------------------------



 

Treasury, or other relevant sanctions authority (collectively, “Sanctions”), nor
is the any Partnership Entity located, organized or resident in a country or
territory that is the subject or the target of Sanctions, including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria and the Crimea region of
Ukraine (each, a “Sanctioned Country”); and neither the General Partner nor the
Partnership Entities will directly or indirectly use any of the proceeds from
the sale of the Purchased Units or the Warrants by the Partnership pursuant to
this Agreement, or lend, contribute or otherwise make available any such
proceeds to any Subsidiary, joint venture partner or other person or entity
(i) for the purpose of financing the activities of or business with any person
that, at the time of such funding or facilitation, is the subject or the target
of Sanctions, (ii) to fund or facilitate any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by any Partnership Entity of Sanctions. For the past three (3) years, the
Partnership Entities have not knowingly engaged in and are not now knowingly
engaged in any dealings or transactions with any person that at the time of the
dealing or transaction is or was the subject or the target of Sanctions or with
any Sanctioned Country.

 

SECTION 3.36              ERISA Compliance.

 

(a)                                 In each case, except as would not reasonably
be excepted, individually or in the aggregate, to result in a Partnership
Material Adverse Effect: (i) each Employee Benefit Plan has been established,
maintained, funded and administered in compliance with its terms and applicable
Laws; (ii) each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Internal Revenue Code is so qualified and has received a
current favorable determination letter from the Internal Revenue Service, and
nothing has occurred that would adversely affect such plan’s qualification;
(iii) no Employee Benefit Plan is and none of the Partnership Entities has any
current or contingent liability or obligation under or with respect to any
“defined benefit plan” (as defined in Section 3(35) of ERISA) or plan that is or
was subject to the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code or any “multiemployer plan” (as defined in
Section 3(37) of ERISA); and (iv) no Partnership Entity has any current or
contingent liability or obligation by reason of at any time being treated as a
single employer with any other Person under Section 414 of the Code.

 

(b)                                 None of the following events has occurred or
exists: (A) a failure to fulfill the obligations, if any, under the minimum
funding standards of Section 302 of ERISA with respect to a Plan determined
without regard to any waiver of such obligations or extension of any
amortization period; (B) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by the Partnership
Entities or any Employee Benefit Plan that would reasonably be expected,
individually or in the aggregate, to result in a Partnership Material Adverse
Effect; or (C) any breach of any contractual obligation, or any violation of Law
or applicable qualification standards, with respect to the employment or
compensation of employees by the Partnership Entities that would reasonably be
expected, individually or in the aggregate, to result in a Partnership Material
Adverse Effect.  None of the following events has occurred or is reasonably
likely to occur: (i) a material increase in the aggregate amount of
contributions required to be made to any Employee Benefit Plans in the current
fiscal year of the Partnership Entities compared to the amount of such
contributions made in the most recently completed fiscal year of the
Partnership; (ii) a material increase in the “accumulated post-retirement
benefit obligations”

 

23

--------------------------------------------------------------------------------



 

(within the meaning of Statement of Financial Accounting Standards 106 or
superseding guidance) of the Partnership Entities compared to the amount of such
obligations in the most recently completed fiscal year of the Partnership;
(iii) any event or condition giving rise to a liability under Title IV of ERISA
that would reasonably be expected, individually or in the aggregate, to result
in a Partnership Material Adverse Effect; or (iv) the filing of a claim by one
or more employees or former employees of the Partnership Entities related to its
or their employment that would reasonably be expected, individually or in the
aggregate, to result in a Partnership Material Adverse Effect.  For purposes of
this paragraph and this Agreement and the definition of ERISA, the term “Plan”
means a plan (within the meaning of Section 3(3) of ERISA) subject to Title IV
of ERISA, and the term “Employee Benefit Plan” means any benefit or compensation
plan; program, contract, policy, agreement or arrangement, in each case with
respect to which the General Partner, the Partnership or any of the
Partnership’s Subsidiaries may have any liability.

 

SECTION 3.37              No Restrictions on Dividends.  None of the Partnership
Entities is a party to or otherwise bound by any instrument or agreement that
currently, or as a result of the transactions contemplated by the Transaction
Agreements, directly or indirectly, limits or prohibits, purports to limit or
prohibit or could limit or prohibit, directly or indirectly, the Partnership
from redeeming the Purchased Units pursuant to their terms or paying any
dividends or making other distributions on the Purchased Units, the Redemption
Units or the Warrant Exercise Units, as applicable, and no Partnership Entity is
a party to or otherwise bound by any instrument or agreement that limits or
prohibits or could limit or prohibit, directly or indirectly, any Partnership
Entity from paying any dividends or making other distributions on its limited or
general partnership interests, limited liability company interests, or other
equity interest, as the case may be, or from repaying any loans or advances
from, or (except for instruments or agreements that by their express terms
prohibit the transfer or assignment thereof or of any rights thereunder)
transferring any of its Properties or assets to, the Partnership or any other
Subsidiary of the Partnership, in each case except as described in the SEC
Documents.

 

SECTION 3.38              Related Party Transactions.  There are no direct or
indirect relationships or related party transactions that exist between or among
any Partnership Entity, on the one hand, and the General Partner, or any of the
directors, officers, unitholders, stockholders, Affiliates, customers or
suppliers of any of the Partnership Entities or the General Partner, on the
other hand, that are required to be described in the SEC Documents that have not
been described as required.  Except as described in the SEC Documents, no
Partnership Entity has, directly or indirectly (a) extended credit, arranged to
extend credit, or renewed any extension of credit, in the form of a personal
loan, to or for any director or executive officer of the General Partner or its
Affiliates, or to or for any family member or Affiliate of any director or
executive officer of the General Partner or its Affiliates or (b) made any
material modification to the term of any personal loan to any director or
executive officer of the General Partner or its Affiliates, or any family member
or Affiliate of any director or executive officer of the General Partner or its
Affiliates.

 

SECTION 3.39              Market Stabilization.  None of the Partnership
Entities has taken, directly or indirectly, any action designed to or that would
constitute or that might reasonably be expected to cause or result in, under the
Exchange Act or otherwise, stabilization or manipulation of the price of any
security of the Partnership to facilitate the sale of the Purchased Units.

 

24

--------------------------------------------------------------------------------



 

SECTION 3.40              Acquisition Agreement.  All of the representations and
warranties made by the Partnership in the Acquisition Agreement were true and
correct as of the date made.  To the Knowledge of the Partnership and the
General Partner, all of the representations and warranties made by the sellers
or any other parties other than the Partnership in the Acquisition Agreement
were true and correct as of the date made, and such parties are not otherwise in
material breach of the Acquisition Agreement.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

 

Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself (and not with respect to any other Purchaser)
as follows as of the Closing Date:

 

SECTION 4.01              Valid Existence.  Such Purchaser (a) is duly
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of organization and (b) has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary to own its Properties and carry on its business as its
business is now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not reasonably be
expected, individually or in the aggregate, to have a Purchaser Material Adverse
Effect.

 

SECTION 4.02              No Consents; Violations, Etc.  The execution, delivery
and performance of the Transaction Agreements to which such Purchaser is a party
by such Purchaser and the consummation of the transactions contemplated thereby
by such Purchaser will not, whether with or without the giving of notice or
passage of time or both, (a) require any consent, approval or notice under, or
constitute a violation or breach of, the Organizational Documents of such
Purchaser, (b) constitute a violation or breach of, or a default (or an event
that, with notice or lapse of time or both, would constitute such a default or
give rise to any right of termination, cancellation or acceleration) under, any
note, bond, mortgage, lease, loan or credit agreement or other material
instrument, obligation or agreement to which such Purchaser is a party or by
which such Purchaser or any of its Properties may be bound, or (c) violate any
provision of any Law or any order, judgment or decree of any court or
Governmental Authority having jurisdiction over such Purchaser or its assets,
Properties or operations, or any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority, except in the cases
of clauses (b) and (c) where such violation, breach or default, would not
reasonably be expected, individually or in the aggregate, to have a Purchaser
Material Adverse Effect.

 

SECTION 4.03              Investment.  The Purchased Units and the Warrants are
being acquired for such Purchaser’s own account, the accounts of any fund or
account managed, advised or subadvised, directly or indirectly, by a Purchaser
or its Affiliates, or the accounts of clients for whom such Purchaser exercises
discretionary investment authority, not as a nominee or agent, and with no
present intention of distributing the Purchased Units or the Warrants or any
part thereof, and such Purchaser has no present intention of selling or granting
any participation in or otherwise distributing the same, in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Units, the Redemption

 

25

--------------------------------------------------------------------------------



 

Units, the Warrants or the Warrant Exercise Units under a registration statement
under the Securities Act and applicable state securities laws or under an
exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated under the Securities Act
(“Rule 144”)).

 

SECTION 4.04              Nature of Purchaser.  Such Purchaser represents and
warrants that (a) it is an institution that is an “accredited investor” as
defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act, (b) by
reason of its business and financial experience it has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Purchased Units and the Warrants, is able to bear the economic risk of such
investment and, at the present time, would be able to afford a complete loss of
such investment and (c) it is not acquiring the Purchased Units and the Warrants
with a view to, or for offer or sale in connection with, any distribution
thereof that could result in such Purchaser being an “underwriter” within the
meaning of section 2(11) of the Securities Act or result in any violation of the
registration requirements of the Securities Act.

 

SECTION 4.05              Receipt of Information.  Such Purchaser acknowledges
that it (a) has access to the SEC Documents, (b) has been provided a reasonable
opportunity to ask questions of and receive answers from Representatives of the
Partnership regarding such matters and (c) has sought such financial,
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Purchased
Units and the Warrants.  Neither such inquiries nor any other due diligence
investigations conducted at any time by such Purchasers shall modify, amend or
affect such Purchasers’ right (i) to rely on the Partnership’s representations
and warranties contained in Article III above or (ii) to indemnification or any
other remedy based on, or with respect to the accuracy or inaccuracy of, or
compliance with, the representations, warranties, covenants and agreements in
any Transaction Agreement.

 

SECTION 4.06              Restricted Securities.  Such Purchaser understands
that the Purchased Units and the Warrants it is purchasing are characterized as
“restricted securities” under the federal securities Laws inasmuch as they are
being acquired from the Partnership in a transaction not involving a public
offering and that under such Laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. In this connection, such Purchaser represents that it is
knowledgeable with respect to Rule 144 of the SEC promulgated under the
Securities Act.

 

SECTION 4.07              Certain Fees.  No fees or commissions will be payable
by such Purchaser to brokers, finders, or investment bankers with respect to the
sale of any of the Purchased Units or the Warrants or the consummation of the
transactions contemplated by this Agreement.

 

SECTION 4.08              Domestic Jurisdiction.  Each Purchaser is either
(a) an entity created or organized in the United States or under the law of the
United States or the law of any state of the United States that is classified as
either a partnership or corporation for U.S. federal income tax purposes or
(b) a disregarded entity whose sole regarded owner is an entity described in
clause (a).

 

26

--------------------------------------------------------------------------------



 

SECTION 4.09              Legend.  It is understood that the certificates
evidencing the Purchased Units and the Warrants will bear the following legend:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

SECTION 4.10              Reliance on Exemptions.  Each Purchaser understands
that the Purchased Units and the Warrants are being offered and sold to such
Purchaser in reliance upon specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Partnership is relying upon the truth and accuracy of, and Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of Purchaser to acquire the
Purchased Units and the Warrants.

 

SECTION 4.11              Authority.  Such Purchaser has all necessary power and
authority to execute, deliver and perform its obligations under the Transaction
Agreements to which such Purchaser is a party and to consummate the transactions
contemplated thereby.  The execution, delivery and performance by such Purchaser
of the Transaction Agreements and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary action on its
part, and, assuming the due authorization, execution and delivery by the other
parties thereto, the Transaction Agreements to which it is a party constitute
the legal, valid and binding obligation of such Purchaser, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar Laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith.

 

ARTICLE V
COVENANTS

 

SECTION 5.01              Taking of Necessary Action.  Each of the Parties
hereto shall use its commercially reasonable efforts to promptly take or cause
to be taken all action and promptly to do or cause to be done all things
necessary, proper or advisable under applicable Law and regulations to
consummate and make effective the transactions contemplated by this Agreement. 
Each of the Partnership and the Purchasers agree to execute and deliver all such
documents or instruments, to take all appropriate action it determines to be
necessary, proper or advisable under applicable Laws and regulations or as
otherwise reasonably requested by the other to consummate the transactions
contemplated by this Agreement.  Without limiting the foregoing, the Partnership
and each Purchaser shall use its commercially reasonable efforts to make all
filings and obtain all consents of Governmental Authorities that may be
necessary or, in the

 

27

--------------------------------------------------------------------------------



 

reasonable opinion of the Purchasers or the Partnership, as the case may be,
advisable for the consummation of the transactions contemplated by the
Transaction Agreements.

 

SECTION 5.02              Public Announcements.  The initial press release with
respect to the transactions contemplated hereby shall be a joint press release
to be reasonably agreed upon by the Partnership and the Purchasers.  Thereafter,
neither the Partnership nor the Purchasers shall make any press release or other
public announcement with respect to the transactions contemplated hereby without
the prior written consent of the other Party (which consent shall not be
unreasonably withheld, conditioned or delayed).

 

SECTION 5.03              Disclosure; Public Filings.  The Partnership may,
without prior written consent or notice, (a) file the Transaction Agreements as
exhibits to Exchange Act reports and (b) disclose such information with respect
to any Purchaser as required by applicable Law or the rules or regulations of
the NYSE or other exchange on which securities of the Partnership are listed or
traded.  The Partnership shall, on or before the fourth Business Day following
the date hereof, file one or more Current Reports on Form 8-K with the SEC (the
“8-K Filing”) describing the terms of the transactions contemplated by the
Transaction Agreements and including as exhibits to such 8-K Filing, the
Transaction Agreements in the form required by the Exchange Act. 
Notwithstanding anything contained herein to the contrary, the Partnership shall
use commercially reasonable efforts to consult with the Purchasers in preparing
any public disclosure that includes information regarding a Purchaser (including
the 8-K Filing) and provide Purchasers with drafts of any of the foregoing for
Purchasers’ review and comment.

 

SECTION 5.04                                      Partnership Fees.  The
Partnership agrees that it will indemnify and hold harmless each Purchaser from
and against any and all claims, demands, or liabilities for broker’s, finder’s,
placement, or other similar fees or commissions incurred by the General Partner,
the Partnership or any other Partnership Entity in connection with the sale of
the Purchased Units and the Warrants or the consummation of the transactions
contemplated by this Agreement.

 

SECTION 5.05                                      Purchaser Fees.  Except to the
extent of any Reimbursable Expenses that are paid by the Partnership in
accordance with Section 6.01(n), each Purchaser agrees, severally and not
jointly, that it will indemnify and hold harmless the General Partner and the
Partnership Entities from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser in connection with the purchase of the
Purchased Units and the Warrants or the consummation of the transactions
contemplated by this Agreement.

 

SECTION 5.06              Use of Proceeds.  The Partnership will use the net
proceeds from the sale of Class D Preferred Units and Warrants under this
Agreement to pay for a portion of the purchase price of the Acquisition and to
pay out-of-pocket fees and expenses incurred by the Partnership in connection
with the Acquisition and the transactions contemplated by this Agreement,
including the Closing Fee.

 

SECTION 5.07              Transfer Taxes.  The Partnership shall be responsible
for any transfer Taxes or other similar Taxes required to be paid and shall
comply with all laws imposing

 

28

--------------------------------------------------------------------------------



 

such Taxes and any applicable reporting requirements, in each case, in
connection with the sale of the Purchased Units and the Warrants by the
Partnership to the Purchasers.

 

SECTION 5.08              DTC Eligibility.  The Partnership will cooperate with
the Purchasers and use its commercially reasonable efforts to permit the
Purchased Units to be eligible for clearance and settlement through the
facilities of The Depository Trust Company by the earlier of the first (1st)
anniversary of Closing Date or the time by which the Purchased Units have been
registered under the Securities Act; provided that the refusal by The Depositary
Trust Company to grant the Purchased Units such eligibility shall not be
construed as the Partnership’s failure to comply with this Section 5.08.

 

ARTICLE VI
CLOSING DELIVERABLES

 

SECTION 6.01              Partnership Deliveries. At the Closing, subject to the
terms and conditions of this Agreement, the Partnership will deliver, or cause
to be delivered, to each Purchaser:

 

(a)                                 evidence of the Purchased Units being
credited to book-entry accounts maintained by the transfer agent of the
Partnership, bearing the legend or restrictive notation set forth in
Section 4.09, and meeting the requirements of the Amended Partnership Agreement,
free and clear of any Liens, other than transfer restrictions under the Amended
Partnership Agreement and applicable federal and state securities laws;

 

(b)                                 a certificate of the Secretary of State of
the State of Delaware, dated as of a recent date, to the effect that each of the
General Partner and the Partnership is in good standing;

 

(c)                                  an opinion addressed to the Purchasers from
Hunton Andrews Kurth LLP, special counsel to the Partnership dated such Closing
Date, substantially similar in substance to the form of opinion attached to this
Agreement as Exhibit D;

 

(d)                                 the Registration Rights Agreement, duly
executed by the General Partner on behalf of the Partnership, in substantially
the form attached to this Agreement as Exhibit A;

 

(e)                                  the Amended Partnership Agreement, duly
executed by the General Partner, in substantially the form attached to this
Agreement as Exhibit C;

 

(f)                                   the Voting Agreement, duly executed by the
members of the General Partner party thereto, in substantially the form attached
to this Agreement as Exhibit F;

 

(g)                                  a supplemental listing application, duly
submitted by the Partnership to the NYSE, pursuant to which the NYSE has
approved the Warrant Exercise Units and the Redemption Units for listing by the
NYSE;

 

(h)                                 the Board Representation Rights Agreement,
duly executed by the General Partner, in substantially the form attached to this
Agreement as Exhibit B;

 

29

--------------------------------------------------------------------------------



 

(i)                                     the Par Warrant duly executed by the
Partnership and exercisable to purchase such number of Warrant Exercise Units
set forth across from each Purchaser’s name on Schedule A hereto, subject to
adjustment as provided in the terms thereof; in substantially the form attached
to this Agreement as Exhibit G;

 

(j)                                    the Premium Warrant duly executed by the
Partnership and exercisable to purchase such number of Warrant Exercise Units
set forth across from each Purchaser’s name on Schedule A hereto, subject to
adjustment as provided in the terms thereof, in substantially the form attached
to this Agreement as Exhibit H;

 

(k)                                 a certificate executed by the Secretary or
Assistant Secretary of the General Partner, on behalf of the Partnership,
certifying as to (i) the certificate of formation of the General Partner, the GP
LLC Agreement, the certificate of limited partnership of the Partnership, and
the Amended Partnership Agreement, (ii) board resolutions authorizing the
execution and delivery of the Transaction Agreements and the consummation of the
transactions contemplated thereby and (iii) the incumbent officers authorized to
execute the Transaction Agreements, setting forth the name and title and bearing
the signatures of such officers;

 

(l)                                     a cross receipt, dated as of the Closing
Date, executed by the Partnership confirming that the Partnership has received
such Purchaser’s Purchase Price;

 

(m)                             a duly executed waiver of the General Partner
with respect to certain of its rights under the Partnership Agreement, in
substantially the form attached hereto as Exhibit E;

 

(n)                                 (i) to the payees set forth in an Expense
Notice delivered by a Purchaser to the Partnership in accordance with
Section 2.02, payment by the Partnership on behalf of such Purchaser of such
Purchaser’s Reimbursable Expenses to each payee set forth in such Expense Notice
in the amount set forth opposite such payee’s name on such Expense Notice, in
each case in cash by wire transfer of immediately available funds to the bank
account or accounts set forth across such payee’s name in the Expense Notice
(subject to Section 8.14), and (ii) to each Person set forth on Schedule B
hereto, payment of such Person’s portion of the Closing Fee in the amount set
forth opposite such Person’s name on Schedule B hereto in cash by wire transfer
of immediately available funds to the bank account or accounts designated by
Purchasers in the Expense Notice; and

 

(o)                                 such other documents relating to the
transactions contemplated by this Agreement as the Purchasers or their counsel
may reasonably request.

 

SECTION 6.02              Purchaser Deliveries.  At Closing, subject to the
terms and conditions of this Agreement, each Purchaser is delivering, or causing
to be delivered, to the Partnership:

 

(a)                                 payment to the Partnership, by wire
transfer(s) of immediately available funds to the Partnership Bank Account, of
such Purchaser’s Purchase Price;

 

(b)                                 the Registration Rights Agreement, duly
executed by such Purchaser, in substantially the form attached to this Agreement
as Exhibit A;

 

30

--------------------------------------------------------------------------------



 

(c)                                  the Board Representation Rights Agreement,
duly executed by such Purchaser, in substantially the form attached to this
Agreement as Exhibit B;

 

(d)                                 a completed Internal Revenue Service
Form W-9; and

 

(e)                                  a cross receipt, dated as of the Closing
Date, executed by such Purchaser confirming that such Purchaser has received the
Purchased Units and Warrants being purchased by such Purchaser on the Closing
Date pursuant hereto.

 

ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES

 

SECTION 7.01              Indemnification by the Partnership.  The Partnership
agrees to indemnify each Purchaser and its Representatives (collectively,
“Purchaser Related Parties”) from, and hold each of them harmless against, any
and all costs, losses, liabilities, damages, or expenses, actions, suits,
proceedings (including any investigations, litigation or inquiries), demands,
and causes of action as a result of, arising out of, or in any way related to
the breach of any of the representations, warranties or covenants of the
Partnership contained herein or in any certificate or instrument delivered by or
on behalf of the Partnership hereunder, and in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them (whether or not a party thereto), provided that
such claim for indemnification relating to a breach of the representations or
warranties is made prior to the expiration of such representations or warranties
to the extent applicable (it being understood that for purposes of determining
when an indemnification claim has been made, the date upon which a Purchaser
Related Party has given notice (stating in reasonable detail the basis of the
claim for indemnification) to the Partnership shall constitute the date upon
which such claim has been made); and provided further, that no Purchaser Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages under this Section 7.01 (other than any such
damages to the extent that such damages (x) are in the form of diminution in
value or (y) arise from Third Party Claims).

 

SECTION 7.02              Indemnification by Purchasers.  Each Purchaser agrees,
severally and not jointly, to indemnify the Partnership, the General Partner and
their respective Representatives (collectively, “Partnership Related Parties”)
from, and hold each of them harmless against, any and all actions, suits,
proceedings (including any investigations, litigation, or inquiries), demands
and causes of action and, in connection therewith, and promptly upon demand, pay
or reimburse each of them for all costs, losses, liabilities, damages, or
expenses of any kind or nature whatsoever, including, without limitation, the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them as a result of, arising out of, or in any way related to the breach of any
of the representations, warranties or covenants of such Purchaser contained
herein or in any certificate or instrument delivered by such Purchaser
hereunder; provided that such claim for indemnification relating to a breach of
a representation or warranty is made prior to the

 

31

--------------------------------------------------------------------------------



 

expiration of such representation or warranty (it being understood that for
purposes of determining when an indemnification claim has been made, the date
upon which a Partnership Related Party has given notice (stating in reasonable
detail the basis of the claim for indemnification) to the Purchasers shall
constitute the date upon which such claim has been made); and provided further,
that no Partnership Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages under this
Section 7.02 (other than any such damages to the extent that such damages
(x) are in the form of diminution in value or (y) arise from Third Party
Claims); provided further, that in no event will such Purchaser be liable under
this Section 7.02 for any amount in excess of the sum total of its Purchase
Price as set forth opposite such Purchaser’s name on Schedule A hereto.

 

SECTION 7.03              Indemnification Procedure.  Promptly after any
Partnership Related Party or Purchaser Related Party (hereinafter, the
“Indemnified Party”) has received notice of any indemnifiable claim hereunder,
or the commencement of any action, suit or proceeding by a third party, which
the Indemnified Party believes in good faith is an indemnifiable claim under
this Agreement (each a “Third Party Claim”), the Indemnified Party shall give
the indemnitor hereunder (the “Indemnifying Party”) written notice of such claim
or the commencement of such action, suit or proceeding, but failure to so notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure.  Such
notice shall state the nature and the basis of such claim to the extent then
known.  The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith.  If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from those available to the Indemnifying Party, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Notwithstanding the foregoing, the Indemnifying Party shall not be
entitled to assume the defense of any third party indemnity claim (but shall be
liable for the reasonable fees and expenses of counsel incurred by the
Indemnified

 

32

--------------------------------------------------------------------------------



 

Party in defending such third party indemnity claim) if the third party
indemnity claim seeks an order, injunction or other equitable relief or relief
for other than money damages against the Indemnified Party which the Indemnified
Party reasonably determines, after conferring with its outside counsel, cannot
be separated from any related claim for money damages. If such equitable relief
or other relief portion of the third party indemnity claim can be so separated
from that for money damages, the Indemnifying Party shall be entitled to assume
the defense of the portion relating to money damages. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not settle any
indemnified claim without the consent of the Indemnified Party, unless the
settlement thereof imposes no liability or obligation on, involves no admission
of wrongdoing or malfeasance by, and includes a complete release from liability
of, the Indemnified Party.

 

SECTION 7.04              Tax Treatment.  All indemnification payments under
this Article VII shall be adjustments to the Per Unit Price except as otherwise
required by applicable Law.

 

ARTICLE VIII
MISCELLANEOUS

 

SECTION 8.01              Interpretation.  Article, Section, Schedule, and
Exhibit references are to this Agreement, unless otherwise specified.  All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever a party has an obligation under the Transaction Agreements, the
expense of complying with such obligation shall be an expense of such party
unless otherwise specified therein.  Whenever any determination, consent or
approval is to be made or given by a Purchaser under the Transaction Agreements,
such action shall be in such Purchaser’s sole discretion, unless otherwise
specified therein.  If any provision in the Transaction Agreements is held to be
illegal, invalid, not binding, or unenforceable, such provision shall be fully
severable and the Transaction Agreements shall be construed and enforced as if
such illegal, invalid, not binding or unenforceable provision had never
comprised a part of the Transaction Agreements, and the remaining provisions
shall remain in full force and effect.  If the last day of such period is not a
Business Day, the period in question shall end on the next succeeding Business
Day.  Any words imparting the singular number only shall include the plural and
vice versa.  Words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision of this
Agreement in which such words appear unless the context otherwise requires.  The
provision of a Table of Contents, the division of this Agreement into Articles,
Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.  The Transaction Agreements have been reviewed
and negotiated by sophisticated parties with access to legal counsel and shall
not be construed against the drafter.

 

SECTION 8.02              Survival of Provisions.  The representations and
warranties set forth in Sections 3.01 (Valid Existence - General Partner and
Partnership), 3.02 (Capitalization), 3.03 (Subsidiaries), 3.10 (No Material
Adverse Change), 3.11 (Authority; Enforceability), 3.14 (Valid Issuance), 3.23
(No Preemptive Rights; Registration Rights Priority), 3.24 (MLP Status),

 

33

--------------------------------------------------------------------------------



 

3.25 (Investment Company Status), 3.26 (No Registration Required), 3.27 (No
Integration), 3.28 (Certain Fees - Partnership) and 3.37 (No Restrictions on
Dividends) of this Agreement (collectively, the “Partnership Fundamental
Representation”), and the representations and warranties set forth in
Section 4.01 (Valid Existence - Purchasers), 4.03 (Investment), 4.04 (Nature of
Purchaser), 4.07 (Certain Fees) and 4.11 (Authority - Purchasers) of this
Agreement (collectively, the “Purchaser Fundamental Representations”), shall
survive the execution and delivery of this Agreement indefinitely, and the other
representations and warranties set forth in this Agreement shall survive until
the date that is ninety (90) days following the filing of the Partnership’s
Annual Report on Form 10-K for the fiscal year ended March 31, 2020 regardless
of any investigation made by or on behalf of the Partnership or any Purchaser.
The covenants made in this Agreement or any other Transaction Agreement shall
survive the Closing indefinitely until fully performed in accordance with this
Agreement and remain operative and in full force and effect regardless of
acceptance of any of the Purchased Units or Warrants and payment therefor and
repayment, conversion, exercise, redemption or repurchase thereof.  All
indemnification obligations of the Partnership and the Purchasers pursuant to
this Agreement shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing by the Parties, regardless of
any purported general termination of this Agreement.

 

SECTION 8.03              No Waiver; Modifications in Writing.

 

(a)                                 Delay.  No failure or delay on the part of
any Party in exercising any right, power, or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any right, power, or remedy.  The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to a Party at Law or
in equity or otherwise.

 

(b)                                 Specific Waiver; Amendment.  Except as
otherwise provided herein, no amendment, waiver, consent, modification or
termination of any provision of this Agreement shall be effective, unless signed
by each of Parties or each of the original signatories thereto affected by such
amendment, waiver, consent, modification or termination.  Any amendment,
supplement or modification of or to any provision hereof, any waiver of any
provision hereof and any consent to any departure by the Partnership from the
terms of any provision hereof shall be effective only in the specific instance
and for the specific purpose for which made or given.  Except where notice is
specifically required by this Agreement, no notice to or demand on the
Partnership in any case shall entitle the Partnership to any other or further
notice or demand in similar or other circumstances.

 

SECTION 8.04              Binding Effect; Assignment.

 

(a)                                 Binding Effect.  This Agreement shall be
binding upon the Partnership, each Purchaser and their respective successors and
permitted assigns.  Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the Parties to this Agreement and as provided in Article VII,
and their respective successors and permitted assigns.

 

34

--------------------------------------------------------------------------------



 

(b)                                 Assignment of Rights.  All or any portion of
the rights and obligations of any Purchaser under this Agreement may be
transferred by such Purchaser to any Affiliate of such Purchaser without the
consent of the Partnership by delivery of an agreement to be bound and a revised
Schedule A.  No portion of the rights and obligations of any Purchaser under
this Agreement may be transferred by such Purchaser to a non-Affiliate without
the written consent of the Partnership (such consent not to be unreasonably
withheld).

 

SECTION 8.05              Communications. All notices and demands provided for
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the following addresses:

 

(a)                                 If to any Purchaser:

 

To such Purchaser’s address listed on Schedule A hereto or such other address as
such Purchaser shall have specified by written notice to the Partnership.

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP
609 Main Street
Houston, Texas 77002
Attn:                                                        John D. Pitts, P.C.
Email:                                                john.pitts@kirkland.com

 

(b)                                 If to the Partnership:

 

6120 South Yale Avenue, Suite 805
Tulsa, OK 74136
Attention:                             Kurston P. McMurray
Facsimile:                             918-481-5896
Email:                                                kurston.mcmurray@nglep.com

 

With a copy to (which shall not constitute notice):

 

Hunton Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX  77002
Attention:                             G. Michael O’Leary
Facsimile:                             713-220-4285
Email:                                                moleary@huntonak.com

 

Hunton Andrews Kurth LLP
600 Travis, Suite 4200
Houston, TX  77002
Attention:                             Henry Havre
Facsimile:                             713-220-4285
Email:                                                henryhavre@huntonak.com

 

35

--------------------------------------------------------------------------------



 

or to such other address as the Partnership or such Purchaser may designate in
writing.  All notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail prior to 5:00 p.m., Central Time on the
date submitted; on the next succeeding Business Day, if sent via electronic mail
at or after 5:00 p.m., Central Time on the date submitted; upon actual receipt
if sent by certified mail, return receipt requested, or regular mail, if mailed;
when receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

 

SECTION 8.06              Entire Agreement.  This Agreement and the other
Transaction Agreements are intended by the Parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the Parties hereto and thereto in respect of the
subject matter contained herein and therein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein, with respect to the rights granted by the Partnership or a
Purchaser set forth herein and therein.  This Agreement and the other
Transaction Agreements supersede all prior agreements and understandings between
the Parties with respect to such subject matter.  The Schedules and Exhibits
referred to herein and attached hereto are incorporated herein by this
reference, and unless the context expressly requires otherwise, are incorporated
in the definition of “Agreement.”

 

SECTION 8.07              Governing Law; Submission to Jurisdiction.  This
Agreement, and all claims or causes of action (whether in contract or tort) that
may be based upon, arise out of or relate to this Agreement or the negotiation,
execution, termination or performance or nonperformance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement), will be construed in accordance
with and governed by the laws of the State of New York without regard to
principles of conflicts of laws that might otherwise require the application of
the laws of any other jurisdiction.  Any action against any party relating to
the foregoing shall be brought in any federal or state court of competent
jurisdiction located within New York, New York.  The Parties hereby submit to
the non-exclusive jurisdiction of any U.S. federal or state court located in the
Borough of Manhattan, the City and County of New York in any action, suit or
proceeding arising out of or based upon this Agreement or any of the
transactions contemplated hereby.  The Parties hereby irrevocably waive, to the
fullest extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute.  Each
of the Parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

 

SECTION 8.08              Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT
EACH HEREBY IRREVOCABLY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE

 

36

--------------------------------------------------------------------------------



 

WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 8.09              Execution in Counterparts.  This Agreement may be
executed in any number of counterparts and by different Parties hereto in
separate counterparts, including facsimile or .pdf format counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

SECTION 8.10              Specific Performance.  Damages in the event of breach
of this Agreement by a Party hereto may be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Party, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the Parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The existence of this right will
not preclude any such Party from pursuing any other rights and remedies at law
or in equity that such Party may have.

 

SECTION 8.11              Exclusive Remedy.  The sole and exclusive remedy for
any and all claims arising under, out of, or related to this Agreement or the
transactions contemplated hereby, shall be the rights of indemnification set
forth in Article VII only and, to the fullest extent permitted by Law, no Person
will have any other entitlement, remedy or recourse, whether in contract, tort
or otherwise, it being agreed that all of such other remedies, entitlements and
recourse are expressly waived and released by the Parties hereto to the fullest
extent permitted by Law.  Notwithstanding anything in the foregoing to the
contrary, nothing in this Agreement shall limit or otherwise restrict a fraud
claim brought by any party hereto or the right to seek specific performance
pursuant to Section 8.10.

 

SECTION 8.12              No Recourse Against Others.

 

(a)                                 All claims, obligations, liabilities, or
causes of action (whether in contract or in tort, in law or in equity, or
granted by statute) that may be based upon, in respect of, arise under, out or
by reason of, be connected with, or relate in any manner to this Agreement, or
the negotiation, execution, or performance of this Agreement (including any
representation or warranty made in, in connection with, or as an inducement to,
this Agreement), may be made only against (and are expressly limited to) the
Partnership and the Purchasers.  To the fullest extent permitted by Law, no
Person other than the Partnership or the Purchasers, including any equityholder,
Affiliate or Representative thereof, nor any equityholder, Affiliate or
Representative of any of the foregoing, shall have any liability (whether in
contract or in tort, in law or in equity, or granted by statute) for any claims,
causes of action, obligations or liabilities

 

37

--------------------------------------------------------------------------------



 

arising under, out of, in connection with, or related in any manner to this
Agreement or based on, in respect of, or by reason of this Agreement or its
negotiation, execution, performance or breach; and, to the maximum extent
permitted by Law, each of the Partnership and each Purchaser hereby waives and
releases all such liabilities, claims, causes of action and obligations against
any such third Person.

 

(b)                                 Without limiting the foregoing, to the
maximum extent permitted by Law, (i) the Partnership and each Purchaser hereby
waives and releases any and all rights, claims, demands, or causes of action
that may otherwise be available at law or in equity, or granted by statute, to
avoid or disregard the entity form of the other or otherwise impose liability of
the other on any third Person in respect of the transactions contemplated
hereby, whether granted by statute or based on theories of equity, agency,
control, instrumentality, alter ego, domination, sham, single business
enterprise, piercing the veil, unfairness, undercapitalization, or otherwise;
and (ii) the Partnership and each Purchaser disclaims any reliance upon any
third Person with respect to the performance of this Agreement or any
representation or warranty made in, in connection with, or as an inducement to
this Agreement.

 

SECTION 8.13              No Third-Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person,
other than the Partnership and the Purchasers, (and (a) for purposes of Articles
III and IV and this Section 8.13 only, the Placement Agent; (b) for purposes of
Article VII only, the Purchaser Related Parties and the Partnership Related
Parties; and (c) for purposes of Section 8.12 only, the Placement Agent and any
equityholder, Affiliate or Representative of the Partnership or the Purchasers,
or any equityholder, Affiliate or Representative of any of the foregoing), any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement; it being understood and agreed, that, notwithstanding anything to the
contrary contained herein, the Placement Agent shall be entitled to rely on
Articles III and IV, Section 8.12 and this Section 8.13.  Notwithstanding
anything to the contrary contained herein, Articles III and IV, Section 8.12 and
this Section 8.13 may not be modified, waived or terminated in any manner that
impacts or is adverse in any respect to the Placement Agent without the prior
written consent of the Placement Agent.  Notwithstanding anything to the
contrary set forth herein, the Purchasers may without the consent of any other
party grant powers of attorney, operative only upon an event of default of the
Partnership in respect of its obligation under Article II to deliver the
Purchased Units and the Warrants to the relevant Purchaser upon payment of the
relevant Purchase Price in accordance with the terms of this Agreement, to any
lenders, administrative agent or collateral agent under any Permitted Loan, in
each case to act on behalf of the Purchaser to enforce such obligation.

 

SECTION 8.14              Expenses.  All costs and expenses, including fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with the Transaction Agreements and the transactions contemplated
thereby shall be paid by the Party incurring such costs and expenses; provided
that, at the Closing, the Partnership shall pay, on behalf of each Purchaser in
accordance with such Purchaser’s Expense Notice and Section 6.01(n), all of such
Purchaser’s reasonable out-of-pocket expenses, actually incurred by such
Purchaser prior to the Closing in connection with the consummation of the
transactions contemplated by the Transaction Agreements (such fees and expenses,
collectively, the “Reimbursable Expenses”) up to an amount not to exceed
$750,000 in the aggregate for all Purchasers, it being understood that such
expense cap shall be reduced by any amounts actually

 

38

--------------------------------------------------------------------------------



 

paid by the Partnership to a Purchaser in respect of the Reimbursable Expenses
prior to the Closing.

 

SECTION 8.15              Removal of Legend. In connection with a sale of the
Purchased Units, Warrants, Redemption Units or Warrant Exercise Units by a
Purchaser in reliance on Rule 144, the applicable Purchaser or its broker shall
deliver to the Partnership and its transfer agent a broker representation letter
providing to the Partnership and its transfer agent any information the
Partnership deems necessary to determine that such sale is made in compliance
with Rule 144, including, as may be appropriate, a certification that the
applicable Purchaser is not an affiliate of the Partnership (as defined in
Rule 144) and regarding the length of time the Purchased Units, Warrants,
Redemption Units or Warrant Exercise Units, as applicable, have been held.  Upon
receipt of such representation letter, the Partnership shall promptly direct its
transfer agent to remove the notation of a restricted legend, including the
legend referred to in Section 4.09, from the appropriate book-entry accounts
maintained by the transfer agent, and the Partnership shall bear all costs
associated therewith (including paying the reasonable customary cost of any
legal opinion required by the transfer agent to be rendered in connection with
the removal of such legend).  After a Purchaser or its permitted assigns have
held the Purchased Units, Warrants, Redemption Units or Warrant Exercise Units
for such time as non-affiliates (as such term is used in Rule 144) are permitted
to sell without the requirement for the Partnership to be in compliance with the
current public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to such Purchased Units, Warrants, Redemption Units or Warrant
Exercise Units and without volume or manner of sale restrictions under Rule 144,
if the book-entry accounts for such Purchased Units, Warrants, Redemption Units
or Warrant Exercise Units still bear the restrictive legend referred to in
Section 4.09, the Partnership agrees, upon request of such Purchaser or
permitted assignee, to take all steps necessary to promptly effect the removal
of the legend described in Section 4.09 therefrom, and the Partnership shall
bear all costs associated therewith (including paying the reasonable customary
cost of any legal opinion required by the transfer agent to be rendered in
connection with the removal of such legend), regardless of whether the request
is made in connection with a sale or otherwise, so long as such Purchaser or its
permitted assigns provide to the Partnership any information the Partnership
deems reasonably necessary to determine that the legend is no longer required
under the Securities Act, the Securities Act Regulations or applicable state
laws, including a certification that the holder is not an affiliate of the
Partnership (as defined in Rule 144) (and a covenant to inform the Partnership
if it should thereafter become an affiliate (as defined in Rule 144) and to
consent to the placing of an appropriate restrictive legend on the applicable
Purchased Units in such case) and regarding the length of time the Purchased
Units, Warrants, Redemption Units or Warrant Exercise Units have been held.  The
Partnership shall cooperate with the Purchasers to effect the removal of the
legend referred to in Section 4.09 at any time such legend is no longer
appropriate.

 

(Signature Pages Follow)

 

39

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

 

PARTNERSHIP:

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

 

By:

NGL Energy Holdings LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ H. Michael Krimbill

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

Signature Page to Class D Preferred Unit and Warrant Purchase Agreement

 

--------------------------------------------------------------------------------



 

 

PURCHASERS:

 

 

 

EIG NEPTUNE EQUITY AGGREGATOR, L.P.

 

 

 

 

By:

EIG Neptune Equity GP, LLC,

 

 

its general partner

 

 

 

 

By:

EIG Asset Management, LLC,

 

 

its managing member

 

 

 

 

 

 

 

By:

/s/ Brian P. Boland

 

Name:

Brian P. Boland

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Kathleen P. Turner

 

Name:

Kathleen P. Turner

 

Title:

Associate Counsel

 

 

 

 

 

 

 

FS ENERGY AND POWER FUND

 

 

 

 

By:

FS/EIG Advisor, LLC,

 

 

its investment advisor

 

 

 

 

 

 

 

By:

/s/ Brian P. Boland

 

Name:

Brian P. Boland

 

Title:

Authorized Person

 

 

 

 

 

 

 

By:

/s/ Kathleen P. Turner

 

Name:

Kathleen P. Turner

 

Title:

Authorized Person

 

 

 

Signature Page to Class D Preferred Unit and Warrant Purchase Agreement

 

--------------------------------------------------------------------------------



 

Schedule A

 

Purchaser

 

Class D
Preferred Units

 

Par Warrant

 

Premium
Warrant

 

Purchase
Price

EIG Neptune Equity Aggregator, L.P.



Notice Information



c/o EIG Management Company, LLC
1700 Pennsylvania Avenue NW, Suite 800
Washington, DC 20006
Attn:                    Brian Boland
                                                Nicholas Williams

Email:            brian.boland@eigpartners.com
                                                nick.williams@eigpartners.com
Telephone:                                   (202) 600-3338

                                                                                               
(713) 615-7440

Facsimile:                                       (202) 600-3438

 

275,000

 

4,812,500 Warrant
Exercise Units.

 

6,875,000
Warrant Exercise Units.

 

$

275,000,000

FS Energy and Power Fund

Notice Information

c/o EIG Management Company, LLC
1700 Pennsylvania Avenue NW, Suite 800
Washington, DC 20006
Attn:                    Eric Long
                                                Andrew P. Jamison
Email:            eric.long@eigpartners.com
                                                andy.jamison@eigpartners.com
Telephone:                                   (202) 600-3693

                                                                                               
(202) 600-3380

Facsimile:                                         (202) 600-4205

 

125,000

 

2,187,500
Warrant
Exercise Units.

 

3,125,000
Warrant Exercise Units.

 

$

125,000,000

 

--------------------------------------------------------------------------------



 

Schedule B

 

Payee

 

Amount of Closing Fee

 

EIG Management Company, LLC

 

$

5,500,000

 

FS/EIG Advisor, LLC

 

$

2,500,000

 

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Form of Registration Rights Agreement

 

(See Attached)

 

--------------------------------------------------------------------------------



 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

NGL ENERGY PARTNERS LP

 

AND

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 2, 2019, by and among NGL Energy Partners LP, a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
to this Agreement (each, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, this Agreement is entered into in connection with the closing of the
issuance and sale of the Preferred Units (as defined below) and the Warrants (as
defined below), pursuant to the Class D Preferred Unit and Warrant Purchase
Agreement, dated as of July 2, 2019 (the “Purchase Agreement”), by and among the
Partnership and the Purchasers;

 

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

 

WHEREAS, it is a condition to the obligations of each Purchaser and the
Partnership under the Purchase Agreement that this Agreement be executed and
delivered;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Definitions.  Capitalized terms used
herein without definition shall have the meanings given to them in the Purchase
Agreement.  The terms set forth below are used herein as so defined:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person,

 

--------------------------------------------------------------------------------



 

whether through ownership of voting securities, by contract or otherwise.  For
avoidance of doubt, for purposes of this Agreement, (i) the Partnership, on the
one hand, and the Purchasers, on the other hand, shall not be considered
Affiliates and (ii) any fund, entity or account managed, advised or sub-advised,
directly or indirectly, by a Purchaser or any of its Affiliates, shall be
considered an Affiliate of such Purchaser.  For purposes of this Agreement, any
fund, entity or account managed, advised or sub-advised, directly or indirectly,
by any Purchaser or any of its Affiliates or the direct or indirect equity
owners, including limited partners, of such Purchaser or Affiliate, shall be
considered an Affiliate of such Purchaser.

 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Amended Partnership Agreement” means the Sixth Amended and Restated Agreement
of Limited Partnership of the Partnership, as amended as of the Closing Date.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Oklahoma are authorized or required by law or other governmental action to
close.

 

“Closing Date” means July 2, 2019.

 

“Common Unit” has the meaning specified therefor in Article I of the Amended
Partnership Agreement.

 

“Common Unit Price” means $14.54.

 

“Common Unit Registrable Securities” means the Common Units issued or issuable
upon the exercise of the Warrants or upon redemption of the Preferred Units, and
includes any type of ownership interest issued to the Holders as a result of
Section 3.04 of this Agreement.

 

“Delay Liquidated Damages” has the meaning specified therefor in Section 2.03 of
this Agreement.

 

“Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement.

 

“Effectiveness Deadline” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

 

“Effectiveness Period” means the period beginning on the Effective Date for the
Registration Statement and ending at the time all Registrable Securities covered
by such Registration Statement have ceased to be Registrable Securities.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Registration Rights Agreement” means the First Amended and Restated
Registration Rights Agreement dated as of October 3, 2011 by and among the
Partnership and the investors party thereto, as amended from time to time.

 

2

--------------------------------------------------------------------------------



 

“General Partner” means NGL Energy Holdings LLC, a Delaware limited liability
company.

 

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

 

“Holder” means the record holder of any Registrable Securities.  In accordance
with Section 3.05 of this Agreement, for purposes of determining the
availability of any rights and applicability of any obligations under this
Agreement, including, calculating the amount of Registrable Securities held by a
Holder, a Holder’s Registrable Securities shall be aggregated together with all
Registrable Securities held by other Holders who are Affiliates of such Holder.

 

“In-Kind LD Amount” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

 

“Launch” has the meaning specified therefor in Section 2.04 of this Agreement.

 

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

 

“LD Period” has the meaning specified therefor in Section 2.01(b) of this
Agreement.

 

“LD Termination Date” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

 

“Liquidated Damages Multiplier” means the sum of (a) the product of the Common
Unit Price times the number of Warrant Common Unit Registrable Securities held
by the applicable Holder plus (b) the product of the Preferred Unit Price times
the number of Preferred Unit Registrable Securities held by the applicable
Holder.

 

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

 

“NYSE” means The New York Stock Exchange, Inc.

 

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

 

3

--------------------------------------------------------------------------------



 

“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Piggyback Threshold Amount” means $5.0 million.

 

“Post-Launch Withdrawing Selling Holders” has the meaning specified therefor in
Section 2.04 of this Agreement.

 

“Preferred Unit Price” means $1,000.

 

“Preferred Units” means the Class D Preferred Units of the Partnership initially
purchased and sold pursuant to the Purchase Agreement and issued pursuant to the
Amended Partnership Agreement.

 

“Preferred Unit Registrable Securities” means the Preferred Units, all of which
are subject to the rights of Preferred Unit Registrable Securities provided
herein until such time as such securities cease to be Registrable Securities
pursuant to Section 1.02.

 

“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.

 

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

 

“Registrable Securities” means the Common Unit Registrable Securities and the
Preferred Unit Registrable Securities.

 

“Registrable Securities Amount” means the calculation based on the product of
the Common Unit Price times the number of Registrable Securities.

 

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

 

“Registration Statement” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

 

“SEC” means the U.S.  Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities under a
Registration Statement pursuant to the terms of this Agreement.

 

4

--------------------------------------------------------------------------------



 

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

 

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect).

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Registrable Securities are sold to one or
more underwriters on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

 

“Underwritten Offering Notice” has the meaning specified therefor in
Section 2.04 of this Agreement.

 

“VWAP Price” means, for each such period of measurement, the volume weighted
average closing price of a Common Unit on the national securities exchange on
which the Common Units are then listed (or admitted to trading).

 

“Warrant” has the meaning specified therefor in Section 1.01 of the Purchase
Agreement.

 

“Warrant Common Unit Registrable Securities” means the Common Units issued or
issuable upon the exercise of the Warrants.

 

Section 1.02                             Registrable Securities.  Any
Registrable Security shall cease to be a Registrable Security at the earliest of
the following: (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the SEC and such Registrable
Security has been sold or disposed of pursuant to such effective registration
statement; (b) when such Registrable Security has been sold or disposed of
(excluding transfers or assignments by a Holder to an Affiliate) pursuant to
Rule 144 under the Securities Act (or any successor or similar provision adopted
by the SEC then in effect) under circumstances in which all of the applicable
conditions of Rule 144 (as then in effect) are met; (c) when such Registrable
Security is held by the Partnership or one of its direct or indirect
subsidiaries; or (d) when such Registrable Security has been sold or disposed of
in a private transaction in which the transferor’s rights under this Agreement
are not assigned to the transferee of such securities pursuant to Section 2.11
hereof.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.01                             Shelf Registration.

 

(a)                                 Shelf Registration.  Within 180 calendar
days of the Closing Date, the Partnership shall use commercially reasonable
efforts to prepare and file a Shelf Registration Statement with the SEC to
permit the public resale of all Registrable Securities on the terms and
conditions specified in this Section 2.01 (a “Registration Statement”).  The
Registration Statement filed

 

5

--------------------------------------------------------------------------------



 

with the SEC pursuant to this Section 2.01(a) shall be on Form S-3 or, if
Form S-3 is not then available to the Partnership, on Form S-1 or such other
form of registration statement as is then available to effect a registration for
resale of the Registrable Securities, covering the Registrable Securities, and
shall contain a prospectus in such form as to permit any Selling Holder covered
by such Registration Statement to sell such Registrable Securities pursuant to
Rule 415 under the Securities Act (or any successor or similar provision adopted
by the SEC then in effect) at any time beginning on the Effective Date for such
Registration Statement; provided, however, such Registration Statement shall not
be filed on a shelf registration statement that automatically becomes effective
upon filing.  The Partnership shall use commercially reasonable efforts to cause
a Registration Statement filed pursuant to this Section 2.01(a) to be declared
effective within 360 calendar days after the Closing Date (the “Effectiveness
Deadline”).  A Registration Statement shall provide for the resale pursuant to
any method or combination of methods legally available to, and requested by, the
Selling Holders, including by way of an Underwritten Offering, if such an
election has been made pursuant to Section 2.04 of this Agreement.  During the
Effectiveness Period, the Partnership shall use commercially reasonable efforts
to cause a Registration Statement filed pursuant to this Section 2.01(a) to
remain effective, and to be supplemented and amended to the extent necessary to
ensure that such Registration Statement is available or, if not available, that
another registration statement is available for the resale of the Registrable
Securities until the date on which all Registrable Securities have ceased to be
Registrable Securities.  The Partnership shall prepare and file a supplemental
listing application with the NYSE (or such other national securities exchange on
which the Warrant Common Unit Registrable Securities are then listed and traded)
to list the Warrant Common Unit Registrable Securities covered by a Registration
Statement and shall use commercially reasonable efforts to have such Warrant
Common Unit Registrable Securities approved for listing on the NYSE (or such
other national securities exchange on which the Registrable Securities are then
listed and traded) by the Effective Date of such Registration Statement, subject
only to official notice of issuance.  Within two Business Days of the Effective
Date of a Registration Statement, the Partnership shall notify the Selling
Holders of the effectiveness of such Registration Statement.

 

When effective, a Registration Statement (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made). 
If the Managing Underwriter of any proposed Underwritten Offering of Registrable
Securities (other than an Underwritten Offering of Included Registrable
Securities pursuant to Section 2.02) advises the Partnership that the inclusion
of all of the Selling Holders’ Registrable Securities that the Selling Holders
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have an adverse effect on the price, timing or
distribution of the Registrable Securities offered or the market for the
Registrable Securities, then the Registrable Securities to be included in such
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter advises the Partnership can be sold without having
such adverse effect, with such number to be allocated (i) first, to the Selling
Holders, allocated among such Selling Holders pro rata on the basis of the
number of Registrable Securities held by each such Selling Holder or in such
other manner as such Selling Holders may agree, and (ii) second, to any other
holder of securities of the Partnership having rights of registration that

 

6

--------------------------------------------------------------------------------



 

are neither expressly senior nor subordinated to the Holders in respect of the
Registrable Securities.

 

(b)                                 Failure to Go Effective.  If a Registration
Statement required to be filed by Section 2.01(a) is not declared effective on
or prior to the Effectiveness Deadline, then each Holder shall be entitled to a
payment in cash (with respect to each Registrable Security held by the Holder),
as liquidated damages and not as a penalty, of 0.25% of the Liquidated Damages
Multiplier per 30-day period, which shall accrue daily, for the first 60
calendar days immediately following the Effectiveness Deadline, increasing by an
additional 0.25% of the Liquidated Damages Multiplier per 30-calendar-day
period, which shall accrue daily, for each subsequent 30-calendar-day period
(i.e., 0.5% for 61-90 calendar days, 0.75% for 91-120 calendar days and 1.00%
thereafter), up to a maximum of 1.00% of the Liquidated Damages Multiplier per
30-calendar-day period, until such time as such Registration Statement is
declared effective or when the Registrable Securities covered by such
Registration Statement cease to be Registrable Securities (the “Liquidated
Damages”).  The Liquidated Damages payable pursuant to the immediately preceding
sentence shall be payable within 10 Business Days after the end of each such
30-calendar-day period.  Any Liquidated Damages shall be paid to each Holder in
immediately available funds; provided, however, if the Partnership certifies
that it is unable to pay Liquidated Damages in cash because such payment would
result in a breach of any covenant or constitute a default under a credit
facility, indenture, note purchase agreement or other debt instrument filed as
an exhibit to the Partnership’s periodic reports filed with the SEC, then the
Partnership may pay such Liquidated Damages using as much cash as permitted
without breaching any such credit facility or other debt instrument and shall
pay the balance of such Liquidated Damages (the “In-Kind LD Amount”) in kind in
the form of the issuance of additional Common Units.  Prior to any issuance of
Common Units as Liquidated Damages, the Partnership shall promptly (A) prepare
and file an amendment to such Registration Statement prior to its effectiveness
adding such Common Units to such Registration Statement as additional
Registrable Securities and (B) prepare and file a supplemental listing
application with the NYSE (or such other national securities exchange on which
the Registrable Securities are then listed and traded) to list such additional
Common Units.  The determination of the number of Common Units to be issued as
Liquidated Damages shall be equal to the In-Kind LD Amount divided by the VWAP
Price calculated for the consecutive 10 trading day period ending on the close
of trading on the trading day immediately preceding the date on which the
Liquidated Damages payment is due, less a discount to such average closing price
of 7.0%.  The accrual of Liquidated Damages to a Holder shall cease (an “LD
Termination Date,” and, each such period beginning on an Effectiveness Deadline
and ending on an LD Termination Date being, an “LD Period”) at the earlier of
(1) the Registration Statement being declared effective and (2) when the
Holder’s Registrable Securities covered by such Registration Statement cease to
be Registrable Securities.  Any amount of Liquidated Damages shall be prorated
for any period of less than 30 calendar days accruing during an LD Period.  If
the Partnership is unable to cause a Registration Statement to be declared
effective on or prior to the Effectiveness Deadline as a result of an
acquisition, merger, reorganization, disposition or other similar transaction,
then the Partnership may request a waiver of the Liquidated Damages, and each
Holder may individually grant or withhold its consent to such request in its
discretion.  Nothing in this Section 2.01(b) shall relieve the Partnership from
its obligations under Section 2.01(a).

 

7

--------------------------------------------------------------------------------



 

Section 2.02                             Piggyback Rights.

 

(a)                                 Participation.  So long as a Holder has
Common Unit Registrable Securities, if the Partnership proposes to file (i) a
shelf registration statement other than a Registration Statement contemplated by
Section 2.01(a), (ii) a prospectus supplement to an effective shelf registration
statement relating to the sale of equity securities of the Partnership for its
own account or that of another Person, or both, other than a Registration
Statement contemplated by Section 2.01(a) and Holders may be included without
the filing of a post-effective amendment thereto, or (iii) a registration
statement, other than a shelf registration statement, in each case, for the sale
of Common Units in an Underwritten Offering for its own account or that of
another Person, or both, then promptly following the selection of the Managing
Underwriter for such Underwritten Offering, the Partnership shall give notice of
such Underwritten Offering to each Holder (together with its Affiliates) holding
at least the Piggyback Threshold Amount of the then-outstanding Common Unit
Registrable Securities (calculated based on the Common Unit Price) and such
notice shall offer such Holders the opportunity to include in such Underwritten
Offering such number of Common Unit Registrable Securities (the “Included
Registrable Securities”) as each such Holder may request in writing; provided,
however, that (A) the Partnership shall not be required to provide such
opportunity to any such Holder that does not offer a minimum of the Piggyback
Threshold Amount of Common Unit Registrable Securities (based on the Common Unit
Price), or such lesser amount if it constitutes the remaining holdings of such
Holder, and (B) if the Partnership has been advised by the Managing Underwriter
that the inclusion of Common Unit Registrable Securities for sale for the
benefit of the Holders will have an adverse effect on the price, timing or
distribution of the Common Units in the Underwritten Offering, then (x) if no
Common Unit Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, the Partnership shall not be
required to offer such opportunity to the Holders or (y) if any Common Unit
Registrable Securities can be included in the Underwritten Offering in the
opinion of the Managing Underwriter, then the amount of Common Unit Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b).  Any notice required to be provided in
this Section 2.02(a) to Holders shall be provided on a Business Day and receipt
of such notice shall be confirmed by the Holder.  Each such Holder shall then
have five Business Days (or three Business Days in connection with any overnight
or bought Underwritten Offering) after notice has been delivered to request in
writing the inclusion of Common Unit Registrable Securities in the Underwritten
Offering.  If no written request for inclusion from a Holder is received within
the specified time, each such Holder shall have no further right to participate
in such Underwritten Offering.  If, at any time after giving written notice of
its intention to undertake an Underwritten Offering and prior to the closing of
such Underwritten Offering, the Partnership shall determine for any reason not
to undertake or to delay such Underwritten Offering, the Partnership may, at its
election, give written notice of such determination to the Selling Holders and,
(1) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (2) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities as part of such Underwritten
Offering for the same period as the delay in the Underwritten Offering.  Any
Selling Holder shall have the right to withdraw such Selling Holder’s request
for inclusion of such Selling Holder’s Common Unit Registrable Securities in
such Underwritten Offering by giving written notice to the Partnership of such
withdrawal at or prior to the time of pricing of such Underwritten Offering. 
Any Holder may

 

8

--------------------------------------------------------------------------------



 

deliver written notice (an “Opt-Out Notice”) to the Partnership requesting that
such Holder not receive notice from the Partnership of any proposed Underwritten
Offering; provided, however, that such Holder may later revoke any such Opt-Out
Notice in writing.  Following receipt of an Opt-Out Notice from a Holder (unless
subsequently revoked), the Partnership shall not be required to deliver any
notice to such Holder pursuant to this Section 2.02(a) and such Holder shall no
longer be entitled to participate in Underwritten Offerings by the Partnership
pursuant to this Section 2.02(a).

 

(b)                                 Priority.  If the Managing Underwriter of
any proposed Underwritten Offering of Common Units included in an Underwritten
Offering involving Included Registrable Securities pursuant to this Section 2.02
advises the Partnership that the total amount of Common Units that the Selling
Holders and any other Persons intend to include in such offering exceeds the
number of Common Units that can be sold in such offering without being likely to
have an adverse effect on the price, timing or distribution of the Common Units
offered or the market for the Common Units, then the Common Units to be included
in such Underwritten Offering shall include the number of Common Unit
Registrable Securities that such Managing Underwriter advises the Partnership
can be sold without having such adverse effect, with such number to be allocated
(i) first, to the Partnership or other party or parties requesting or initiating
such registration or to any other holder of securities of the Partnership having
rights of registration pursuant to the Existing Registration Rights Agreement
and (ii) second, by the Selling Holders who have requested participation in such
Underwritten Offering and by the other holders of Common Units (other than
holders of Common Unit Registrable Securities) with registration rights
entitling them to participate in such Underwritten Offering, allocated among
such Selling Holders and other holders pro rata on the basis of the number of
Common Unit Registrable Securities or Common Units proposed to be sold by each
applicable Selling Holder or other holder in such Underwritten Offering (based,
for each such participant, on the percentage derived by dividing (x) the number
of Common Units proposed to be sold by such participant in such Underwritten
Offering by (y) the aggregate number of Common Units proposed to be sold by all
participants in such Underwritten Offering) or in such manner as they may agree.
The allocation of Common Units to be included in any Underwritten Offering other
than an Underwritten Offering involving Included Registrable Securities pursuant
to this Section 2.02 shall be governed by Section 2.01(a).

 

(c)                                  Termination of Piggyback Registration
Rights.  Each Holder’s rights under this Section 2.02 shall terminate upon such
Holder ceasing to hold at least the Piggyback Threshold Amount of Common Unit
Registrable Securities (calculated based on the Common Unit Price).

 

Section 2.03                             Delay Rights.

 

Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to (i) all Holders, delay the filing of a Registration
Statement required under Section 2.01(a), or (ii) any Selling Holder whose
Registrable Securities are included in a Registration Statement or other
registration statement contemplated by this Agreement, suspend such Selling
Holder’s use of any prospectus that is a part of such Registration Statement or
other registration statement (in which event the Selling Holder shall
discontinue sales of the Registrable Securities pursuant to such Registration
Statement or other registration statement contemplated by this Agreement but may
settle any previously made sales of Registrable

 

9

--------------------------------------------------------------------------------



 

Securities) if the Partnership (x) is pursuing an acquisition, merger,
reorganization, disposition or other similar transaction and the General Partner
determines in good faith that the Partnership’s ability to pursue or consummate
such a transaction would be materially adversely affected by any required
disclosure of such transaction in such Registration Statement or other
registration statement or (y) has experienced some other material non-public
event the disclosure of which at such time, in the good faith judgment of the
General Partner, would materially adversely affect the Partnership; provided,
however, in no event shall (A) filing of such Registration Statement be delayed
under clauses (x) or (y) of this Section 2.03 for a period that exceeds 90
calendar days or (B) such Selling Holders be suspended under clauses (x) or
(y) of this Section 2.03 from selling Registrable Securities pursuant to such
Registration Statement or other registration statement for a period that exceeds
an aggregate of 45 calendar days in any 180 calendar-day period or 90 calendar
days in any 365 calendar-day period, in each case, exclusive of days covered by
any lock-up agreement executed by a Selling Holder in connection with any
Underwritten Offering.  Upon disclosure of such information or the termination
of the condition described above, the Partnership shall provide prompt notice,
but in any event within one Business Day of such disclosure or termination, to
the Selling Holders whose Registrable Securities are included in such
Registration Statement and shall promptly terminate any suspension of sales it
has put into effect and shall take such other reasonable actions to permit
registered sales of Registrable Securities as contemplated in this Agreement.

 

If (i) the Selling Holders shall be prohibited or prevented from selling their
Registrable Securities under a Registration Statement or other registration
statement contemplated by this Agreement as a result of a delay or suspension
pursuant to the immediately preceding paragraph in excess of the periods
permitted therein or (ii) a Registration Statement or other registration
statement contemplated by this Agreement is filed and is declared effective but,
during the Effectiveness Period, shall thereafter cease to be effective or fail
to be usable for its intended purpose without being succeeded within 60 calendar
days by a post-effective amendment thereto, a supplement to the prospectus or a
report filed with the SEC pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or the Registration Statement
required under Section 2.01(a), a post-effective amendment, supplement or report
is filed with the SEC, but not including any day on which a suspension is lifted
or such Registration Statement, amendment, supplement or report is filed with
the SEC, if applicable, each Selling Holder shall be entitled to a payment (with
respect to each Registrable Security) from the Partnership, as liquidated
damages and not as a penalty, of 0.25% of the Liquidated Damages Multiplier per
30-calendar-day period, which shall accrue daily, for the first 60 calendar days
immediately following the earlier of (x) the date on which the suspension or
delay period exceeded the permitted period and (y) the 31st calendar day after
such Shelf Registration Statement ceased to be effective or failed to be usable
for its intended purposes, with such payment amount increasing by an additional
0.25% of the Liquidated Damages Multiplier per 30-day period, which shall accrue
daily, for each subsequent 30-calendar-day period (i.e., 0.5% for 61-90 calendar
days, 0.75% for 91-120 calendar days and 1.00% thereafter), up to a maximum of
1.00% of the Liquidated Damages Multiplier per 30-day period (the “Delay
Liquidated Damages”).  For purposes of this paragraph, a suspension or delay
shall be deemed lifted with respect to a Selling Holder on the date that
(A) notice that the suspension has been terminated is delivered to such Selling
Holder, (B) the Registration Statement required under Section 2.01(a) is filed
with the SEC, or (C) a post-effective amendment or supplement to the prospectus
or report is filed with the SEC pursuant to Section 13(a), 13(c), 14 or 15(d) of
the

 

10

--------------------------------------------------------------------------------



 

Exchange Act.  Any Delay Liquidated Damages shall cease to accrue pursuant to
this paragraph upon the earlier of (1) a suspension or delay being deemed lifted
and (2) when such Selling Holder no longer holds Registrable Securities included
in such Registration Statement, and shall be payable within 10 Business Days
after the end of each such 30-day period.  Any amount of Delay Liquidated
Damages shall be prorated for any period of less than 30 calendar days in which
the payment of Delay Liquidated Damages ceases.  Any Delay Liquidated Damages
shall be paid to each Selling Holder in immediately available funds.

 

Section 2.04                             Underwritten Offerings.  In the event
that any Holder or Holders that are Affiliates of each other (the “Electing
Holders”) elect to include, other than pursuant to Section 2.02 of this
Agreement, at least the lesser of (i) $15.0 million of Common Unit Registrable
Securities in the aggregate (calculated based on the expected gross proceeds of
the Underwritten Offering of such Common Unit Registrable Securities) and
(ii) 100% of the then outstanding Common Unit Registrable Securities held by
such Electing Holders under a Registration Statement pursuant to an Underwritten
Offering, the Partnership shall, upon request by the Electing Holders (such
request, an “Underwritten Offering Notice”), retain underwriters to permit the
Electing Holders to effect such sale through an Underwritten Offering; provided,
however, that each Holder, together with its Affiliates, shall have the option
and right to require the Partnership to effect not more than four Underwritten
Offerings in the aggregate, subject to a maximum of one Underwritten Offering
during any 90-day period.  Upon delivery of such Underwritten Offering Notice to
the Partnership, the Partnership shall as soon as practicable (but in no event
later than one Business Day following the date of delivery of the Underwritten
Offering Notice to the Partnership) deliver notice of such Underwritten Offering
Notice to all other Holders, who shall then have two Business Days from the date
that such notice is given to them to notify the Partnership in writing of the
number of Common Unit Registrable Securities held by such Holder that they want
to be included in such Underwritten Offering.  Any Holders notified about an
Underwritten Offering by the Partnership after the Partnership has received the
corresponding Underwritten Offering Notice may participate in such Underwritten
Offering, but shall not count toward the $15.0 million of Common Unit
Registrable Securities required under clause (i) of this Section 2.04 to request
an Underwritten Offering pursuant to an Underwritten Offering Notice.  In
connection with any Underwritten Offering under this Agreement, the Holders of a
majority of the Common Unit Registrable Securities being sold in such
Underwritten Offering shall be entitled to select the Managing Underwriter or
Underwriters, but only with the consent of the Partnership, which shall not be
unreasonably withheld, delayed or conditioned.  In connection with an
Underwritten Offering contemplated by this Agreement in which a Selling Holder
participates, each Selling Holder and the Partnership shall be obligated to
enter into an underwriting agreement that contains such representations,
covenants, indemnities and other rights and obligations as are customary in
underwriting agreements for firm commitment offerings of securities.  No Selling
Holder may participate in such Underwritten Offering unless such Selling Holder
agrees to sell its Common Unit Registrable Securities on the basis provided in
such underwriting agreement and completes and executes all questionnaires,
powers of attorney, indemnities and other documents reasonably required under
the terms of such underwriting agreement.  Each Selling Holder may, at its
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, the Partnership to and for the benefit of
such underwriters also be made to and for such Selling Holder’s benefit and that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement also be conditions precedent to its
obligations.  No Selling Holder shall

 

11

--------------------------------------------------------------------------------



 

be required to make any representations or warranties to or agreements with the
Partnership or the underwriters other than representations, warranties or
agreements regarding such Selling Holder, its authority to enter into such
underwriting agreement and to sell, and its ownership of, the securities whose
offer and resale will be registered, on its behalf, its intended method of
distribution and any other representation required by Law.  If any Selling
Holder disapproves of the terms of an underwriting, such Selling Holder may
elect to withdraw therefrom by notice to the Partnership, the Electing Holders
and the Managing Underwriter; provided, however, that any such withdrawal must
be made no later than the time of pricing of such Underwritten Offering.  If all
Selling Holders withdraw from an Underwritten Offering prior to the pricing of
such Underwritten Offering, the events will not be considered an Underwritten
Offering and will not decrease the number of available Underwritten Offerings
the Holders have the right and option to request under this Section 2.04.  No
such withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses pursuant to Section 2.08; provided, however, that if
(A) certain Selling Holders withdraw from an Underwritten Offering after the
public announcement at launch (the “Launch”) of such Underwritten Offering (such
Selling Holders, the “Post-Launch Withdrawing Selling Holders”), and (B) all
Selling Holders withdraw from such Underwritten Offering prior to pricing, other
than in either clause (A) or (B) as a result of the occurrence of any event that
would reasonably be expected to permit the Partnership to exercise its rights to
suspend the use of a Registration Statement or other registration statement
pursuant to Section 2.03, then the Post-Launch Withdrawing Selling Holders shall
pay for all reasonable Registration Expenses incurred by the Partnership during
the period from the Launch of such Underwritten Offering until the time all
Selling Holders withdraw from such Underwritten Offering.

 

Section 2.05                             Sale Procedures.

 

In connection with its obligations under this Article II, the Partnership shall,
as expeditiously as possible:

 

(a)                                 use its reasonable best efforts to prepare
and file with the SEC such amendments and supplements to a Registration
Statement and the prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective for the Effectiveness Period and as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement;

 

(b)                                 if a prospectus supplement will be used in
connection with the marketing of an Underwritten Offering from a Registration
Statement and the Managing Underwriter at any time shall notify the Partnership
in writing that, in the sole judgment of such Managing Underwriter, inclusion of
detailed information to be used in such prospectus supplement is of material
importance to the success of the Underwritten Offering of such Registrable
Securities, the Partnership shall use its reasonable best efforts to include
such information in such prospectus supplement;

 

(c)                                  furnish to each Selling Holder (i) as far
in advance as reasonably practicable before filing a Registration Statement or
any other registration statement contemplated by this Agreement or any
supplement or amendment thereto, upon request, copies of reasonably complete
drafts of all such documents proposed to be filed (including exhibits and each

 

12

--------------------------------------------------------------------------------



 

document incorporated by reference therein to the extent then required by the
rules and regulations of the SEC), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of such
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

 

(d)                                 if applicable, use its reasonable best
efforts to register or qualify the Registrable Securities covered by a
Registration Statement or any other registration statement contemplated by this
Agreement under the securities or blue sky laws of such jurisdictions as the
Selling Holders or, in the case of an Underwritten Offering, the Managing
Underwriter, shall reasonably request; provided, however, that the Partnership
shall not be required to qualify generally to transact business in any
jurisdiction where it is not then required to so qualify or to take any action
that would subject it to general service of process in any such jurisdiction
where it is not then so subject;

 

(e)                                  promptly notify each Selling Holder, at any
time when a prospectus relating thereto is required to be delivered by any of
them under the Securities Act, of (i) the filing of a Registration Statement or
any other registration statement contemplated by this Agreement or any
prospectus or prospectus supplement to be used in connection therewith, or any
amendment or supplement thereto, and, with respect to such Registration
Statement or any other registration statement or any post-effective amendment
thereto, when the same has become effective; and (ii) the receipt of any written
comments from the SEC with respect to any filing referred to in clause (i) and
any written request by the SEC for amendments or supplements to such
Registration Statement or any other registration statement or any prospectus or
prospectus supplement thereto;

 

(f)                                   immediately notify each Selling Holder, at
any time when a prospectus relating thereto is required to be delivered by such
Selling Holder under the Securities Act, of (i) the happening of any event as a
result of which the prospectus or prospectus supplement contained in a
Registration Statement or any other registration statement contemplated by this
Agreement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading (in the case of any prospectus
contained therein, in the light of the circumstances under which a statement is
made); (ii) the issuance or express threat of issuance by the SEC of any stop
order suspending the effectiveness of such Registration Statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Partnership of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction.  Following the provision of such notice, the Partnership
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or

 

13

--------------------------------------------------------------------------------



 

necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

 

(g)                                  upon request and subject to appropriate
confidentiality obligations, furnish to each Selling Holder copies of any and
all transmittal letters or other correspondence with the SEC or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to such
offering of Registrable Securities;

 

(h)                                 in the case of an Underwritten Offering,
furnish, or use its reasonable best efforts to cause to be furnished, to the
underwriters upon request, (i) an opinion of counsel for the Partnership dated
the date of the closing under the underwriting agreement and (ii) a “comfort”
letter, dated the pricing date of such Underwritten Offering and a letter of
like kind dated the date of the closing under the underwriting agreement, in
each case, signed by the independent public accountants who have certified the
Partnership’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “comfort”
letter shall be in customary form and covering substantially the same matters
with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as have been customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities by the Partnership and such
other matters as such underwriters and Selling Holders may reasonably request;

 

(i)                                     otherwise use its reasonable best
efforts to comply with all applicable rules and regulations of the SEC, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement, covering a period of twelve months beginning within three
months after the Effective Date of such Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 promulgated thereunder;

 

(j)                                    make available to the appropriate
representatives of the Managing Underwriter and Selling Holders access to such
information and Partnership and General Partner personnel as is reasonable and
customary to enable such parties to establish a due diligence defense under the
Securities Act; provided, that the Partnership need not disclose any non-public
information to any such representative unless and until such representative has
entered into a confidentiality agreement with the Partnership;

 

(k)                                 use its reasonable best efforts to cause all
Common Unit Registrable Securities registered pursuant to this Agreement to be
listed on each securities exchange or nationally recognized quotation system on
which the Common Units are then listed or quoted; provided, however, that the
Partnership shall have no obligation to cause any Preferred Unit Registrable
Securities registered pursuant to this Agreement to be listed on any securities
exchange or nationally recognized quotation system;

 

(l)                                     use its reasonable best efforts to cause
the Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by

 

14

--------------------------------------------------------------------------------



 

virtue of the business and operations of the Partnership to enable the Selling
Holders to consummate the disposition of such Registrable Securities;

 

(m)                             provide a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
Effective Date of such registration statement;

 

(n)                                 enter into customary agreements and take
such other actions as are reasonably requested by the Selling Holders or the
underwriters, if any, in order to expedite or facilitate the disposition of
Common Unit Registrable Securities (including, making appropriate officers of
the General Partner available to participate in any “road show” presentations
before analysts, and other customary marketing activities (including one-on-one
meetings with prospective purchasers of the Common Unit Registrable
Securities)), provided, however, that in the event the Partnership, using
reasonable best efforts, is unable to make such appropriate officers of the
General Partner available to participate in connection with any “road show”
presentations and other customary marketing activities (whether in person or
otherwise), the Partnership shall make such appropriate officers available to
participate via conference call or other means of communication in connection
with no more than one “road show” presentation per Underwritten Offering;

 

(o)                                 if requested by a Selling Holder,
(i) incorporate in a prospectus supplement or post-effective amendment such
information as such Selling Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering, and
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment;

 

(p)                                 if reasonably required by the Partnership’s
transfer agent, the Partnership shall promptly deliver any authorizations,
certificates, opinions or directions required by the transfer agent which
authorize and direct the transfer agent to transfer Registrable Securities
without legend upon sale by the Holder of such Registrable Securities under a
Registration Statement; and

 

Notwithstanding anything to the contrary in this Section 2.05, the Partnership
shall not name a Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act in any Registration Statement without such Holder’s consent.  If
the staff of the SEC requires the Partnership to name any Holder as an
underwriter as defined in Section 2(a)(11) of the Securities Act, and such
Holder does not consent thereto, then such Holder’s Registrable Securities shall
not be included on such Registration Statement, such Holder shall no longer be
entitled to receive Liquidated Damages under this Agreement with respect to such
Holder’s Registrable Securities and the Partnership shall have no further
obligations hereunder with respect to Registrable Securities held by such
Holder, unless such Holder has not had an opportunity to conduct customary
underwriter’s due diligence with respect to the Partnership at the time such
Holder’s consent is sought.

 

15

--------------------------------------------------------------------------------



 

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in Section 2.05(f), shall forthwith
discontinue offers and sales of the Registrable Securities by means of a
prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 2.05(f) or until it is advised in writing by the Partnership that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Partnership, such Selling Holder shall, or shall request the
Managing Underwriter, if any, to deliver to the Partnership (at the
Partnership’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

 

Section 2.06                             Cooperation by Holders.

 

The Partnership shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish after receipt of a written
request from the Partnership such information that the Partnership determines,
after consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act, and any such Holder shall not be entitled to Liquidated
Damages or Delay Liquidated Damages in connection with the applicable
Registration Statement or other registration statement contemplated by this
Agreement.

 

Section 2.07                             Restrictions on Public Sale by Holders
of Registrable Securities.

 

Each Holder of Common Unit Registrable Securities that participates in an
Underwritten Offering will enter into a customary letter agreement with
underwriters providing such Holder will not effect any public sale or
distribution of Common Unit Registrable Securities during the 60 calendar-day
period beginning on the date of a prospectus or prospectus supplement filed with
the SEC with respect to the pricing of any Underwritten Offering, provided that
(i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other Affiliate of the
Partnership or the General Partner on whom a restriction is imposed and (ii) the
restrictions set forth in this Section 2.07 shall not apply to any Common Unit
Registrable Securities that are included in such Underwritten Offering by such
Holder.  In addition, this Section 2.07 shall not apply to any Holder that is
not entitled to participate in such Underwritten Offering, whether because such
Holder delivered an Opt-Out Notice prior to receiving notice of the Underwritten
Offering or because such Holder (together with its Affiliates) holds less than
the Piggyback Threshold Amount of the then-outstanding Common Unit Registrable
Securities (calculated based on the Common Unit Registrable Securities Amount)
or because the Common Unit Registrable Securities held by such Holder may be
disposed of without restriction pursuant to any section of Rule 144 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect).

 

16

--------------------------------------------------------------------------------



 

Section 2.08                             Expenses.

 

(a)                                 Expenses.  Subject to the last sentence of
Section 2.04, the Partnership shall pay all reasonable Registration Expenses as
determined in good faith by the General Partner, including, in the case of an
Underwritten Offering, the reasonable Registration Expenses of an Underwritten
Offering, regardless of whether any sale is made pursuant to such Underwritten
Offering.  Each Selling Holder shall pay its pro rata share of all Selling
Expenses in connection with any sale of its Registrable Securities hereunder. 
Each Selling Holder’s pro rata allocation of Selling Expenses shall be the
percentage derived by dividing (i) the number of Registrable Securities sold by
such Selling Holder in connection with such sale by (ii) the aggregate number of
Registrable Securities sold by all Selling Holders in connection with such
sale.  In addition, except as otherwise provided in Sections 2.08 and 2.09
hereof, the Partnership shall not be responsible for legal fees incurred by
Holders in connection with the exercise of such Holders’ rights hereunder.

 

(b)                                 Certain Definitions.  “Registration
Expenses” means all expenses incident to the Partnership’s performance under or
compliance with this Agreement to effect the registration of Registrable
Securities on a Registration Statement pursuant to Section 2.01(a) or an
Underwritten Offering covered under this Agreement, and the disposition of such
Registrable Securities, including, without limitation, all registration, filing,
securities exchange listing and NYSE fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, Inc., fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses, any transfer taxes, and the fees and disbursements of counsel and
independent public accountants for the Partnership, including the expenses of
any special audits or “comfort” letters required by or incident to such
performance and compliance, and the reasonable fees and disbursements of one
counsel for the Selling Holders participating in such Registration Statement or
Underwritten Offering to effect the disposition of such Registrable Securities,
selected by the Holders of a majority of the Registrable Securities initially
being registered under such Registration Statement or other registration
statement as contemplated by this Agreement, subject to the reasonable consent
of the Partnership.  “Selling Expenses” means all underwriting discounts and
selling commissions or similar fees or arrangements allocable to the sale of the
Registrable Securities, and fees and disbursements of counsel to the Selling
Holders, except for the reasonable fees and disbursements of counsel for the
Selling Holders required to be paid by the Partnership pursuant to Sections 2.08
and 2.09.

 

Section 2.09                             Indemnification.

 

(a)                                 By the Partnership.  In the event of a
registration of any Registrable Securities under the Securities Act pursuant to
this Agreement, the Partnership shall indemnify and hold harmless each Selling
Holder thereunder, its directors, officers, managers, partners, employees and
agents and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
managers, partners, employees or agents (collectively, the “Selling Holder
Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case

 

17

--------------------------------------------------------------------------------



 

of any prospectus, in light of the circumstances under which such statement is
made) contained in (which includes documents incorporated by reference in) such
Registration Statement or any other registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereof, or any free writing
prospectus relating thereto or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of a prospectus, in
light of the circumstances under which they were made) not misleading, and shall
reimburse each such Selling Holder Indemnified Person for any legal or other
expenses reasonably incurred by them in connection with investigating, defending
or resolving any such Loss or actions or proceedings; provided, however, that
the Partnership shall not be liable in any such case if and to the extent that
any such Loss arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Selling Holder Indemnified Person in writing
specifically for use in such Registration Statement or such other registration
statement, or prospectus supplement, as applicable.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder Indemnified Person, and shall survive the transfer of such
securities by such Selling Holder.

 

(b)                                 By Each Selling Holder.  Each Selling Holder
agrees severally and not jointly to indemnify and hold harmless the Partnership,
the General Partner, its directors, officers, employees and agents and each
Person, if any, who controls the Partnership within the meaning of the
Securities Act or of the Exchange Act, and its directors, officers, employees
and agents, to the same extent as the foregoing indemnity from the Partnership
to the Selling Holders, but only with respect to information regarding such
Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in such Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus, prospectus
supplement or final prospectus contained therein, or any amendment or supplement
thereof, or any free writing prospectus relating thereto; provided, however,
that the liability of each Selling Holder shall not be greater in amount than
the dollar amount of the proceeds (net of any Selling Expenses) received by such
Selling Holder from the sale of the Registrable Securities giving rise to such
indemnification.

 

(c)                                  Notice.  Promptly after receipt by an
indemnified party hereunder of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission to so notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party other than under this
Section 2.09.  In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof.  The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.09 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to

 

18

--------------------------------------------------------------------------------



 

the indemnified party or (ii) if the defendants in any such action include both
the indemnified party and the indemnifying party and counsel to the indemnified
party shall have concluded that there may be reasonable defenses available to
the indemnified party that are different from or additional to those available
to the indemnifying party, or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred.  Notwithstanding any other
provision of this Agreement, no indemnifying party shall settle any action
brought against any indemnified party with respect to which such indemnified
party is entitled to indemnification hereunder without the consent of the
indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, and does not contain any admission of wrongdoing by, the
indemnified party.

 

(d)                                 Contribution.  If the indemnification
provided for in this Section 2.09 is held by a court or government agency of
competent jurisdiction to be unavailable to any indemnified party or is
insufficient to hold them harmless in respect of any Losses, then each such
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Loss in such proportion as is appropriate to reflect the relative fault
of the indemnifying party on the one hand and of such indemnified party, on the
other hand, in connection with the statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations; provided,
however, that in no event shall such Selling Holder be required to contribute an
aggregate amount in excess of the dollar amount of proceeds (net of Selling
Expenses) received by such Selling Holder from the sale of Registrable
Securities giving rise to such indemnification.  The relative fault of the
indemnifying party on the one hand and the indemnified party on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact has been made by, or relates to, information supplied by such
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this paragraph were to be determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to herein.  The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating, defending or resolving any Loss that is
the subject of this paragraph.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

 

(e)                                  Other Indemnification.  The provisions of
this Section 2.09 shall be in addition to any other rights to indemnification or
contribution that an indemnified party may have pursuant to law, equity,
contract or otherwise.

 

19

--------------------------------------------------------------------------------



 

Section 2.10                             Rule 144 Reporting.

 

With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Registrable Securities to the public
without registration, the Partnership agrees to use its reasonable best efforts
to:

 

(a)                                 make and keep public information regarding
the Partnership available, as those terms are understood and defined in Rule 144
under the Securities Act (or any successor or similar provision adopted by the
SEC then in effect), at all times from and after the date hereof;

 

(b)                                 file with the SEC in a timely manner all
reports and other documents required of the Partnership under the Securities Act
and the Exchange Act at all times from and after the date hereof; and

 

(c)                                  so long as a Holder owns any Registrable
Securities, furnish, unless otherwise available electronically at no additional
charge via the SEC’s EDGAR system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of the Partnership, and such other
reports and documents as such Holder may reasonably request in availing itself
of any rule or regulation of the SEC allowing such Holder to sell any such
securities without registration.

 

Section 2.11                             Transfer or Assignment of Registration
Rights.

 

The rights to cause the Partnership to register Registrable Securities granted
to the Purchasers by the Partnership under this Article II may be transferred or
assigned by any Purchaser to one or more transferees or assignees of Registrable
Securities, subject to the transfer restrictions provided in Section 4.12 of the
Amended Partnership Agreement, provided, however, that (a) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each of the transferee or assignee and identifying the
Registrable Securities with respect to which such registration rights are being
transferred or assigned and (b) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of such Purchaser
under this Agreement.

 

Section 2.12                             Limitation on Subsequent Registration
Rights.

 

From and after the date hereof, the Partnership shall not, without the prior
written consent of (a) the Holders of a majority of the then outstanding Common
Unit Registrable Securities and (b) the Holders of a majority of the then
outstanding Preferred Unit Registrable Securities, enter into any agreement with
any current or future holder of any equity securities of the Partnership that
would allow such current or future holder to require the Partnership to include
equity securities in any registration statement filed by the Partnership on a
basis that is superior in any respect to the rights granted to the Holders
pursuant to this Agreement.

 

Section 2.13                             Limitation on Obligations for Preferred
Unit Registrable Securities.

 

Notwithstanding anything to the contrary in this Agreement, nothing contained
herein shall be construed to require the Partnership to (a) conduct an
underwritten offering for the public sale, resale or any other disposition of
Preferred Unit Registrable Securities, (b) except as expressly provided in this
Agreement, otherwise assist in the public resale of any Preferred Unit
Registrable Securities, (c) provide any Holder of Preferred Unit Registrable
Securities any rights

 

20

--------------------------------------------------------------------------------



 

to include any Preferred Unit Registrable Securities in any underwritten
offering relating to the sale by the Partnership or any other Person of any
securities of the Partnership or (d) cause any Preferred Unit Registrable
Securities to be listed on any securities exchange or nationally recognized
quotation system.

 

Section 2.14                             Obligation to Obtain Rating for
Preferred Units.

 

If requested by any Holder, the Partnership shall use commercially reasonable
efforts to obtain and maintain a rating from a nationally recognized rating
agency (chosen by the Holders holding at least a majority of the Preferred Units
then outstanding) with respect to the Preferred Units. The Partnership shall be
entitled to reimbursement from the Holders holding Preferred Units for all
direct costs paid to the applicable rating agency by the Partnership in
obtaining the initial rating, which costs shall be shared by such Holders pro
rata (based, for each such Holder on the percentage derived by dividing (x) the
number of Preferred Units held by each such Holder, by (y) the aggregate number
of Preferred Units outstanding at the time such rating is obtained). After the
date on which a rating has been obtained for the Preferred Units, if requested
by the Holders of 75% of the Preferred Units then outstanding, the Partnership
shall use commercially reasonably efforts to cause such rating on the Preferred
Units to be withdrawn.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.01                             Communications.

 

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, electronic mail, courier service or personal
delivery:

 

(a)                                 if to a Purchaser:

 

To the respective address listed on Schedule A hereof with copies to (which
shall not constitute notice):

 

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attention:  John Pitts and Julian Seiguer

Facsimile: (713) 835-3601

Email:            john.pitts@kirkland.com

Email: julian.seiguer@kirkland.com

 

(b)                                 if to a transferee of a Purchaser, to such
Holder at the address provided pursuant to Section 2.11 above; and

 

(b)                                 if to the Partnership:

 

NGL Energy Partners LP

6120 South Yale Avenue

 

21

--------------------------------------------------------------------------------



 

Suite 805

Tulsa, Oklahoma  74136

Attention: H. Michael Krimbill

Facsimile: (918) 492-0990

Email: michael.krimbill@nglep.com

 

with a copy to (which shall not constitute notice):

 

Hunton Andrews Kurth LLP

600 Travis St., Suite 4200

Houston, Texas 77002

Attention: G. Michael O’Leary and Henry Havre

Facsimile: (713) 220-4285

Email: moleary@huntonak.com

Email: henryhavre@huntonak.com

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

 

Section 3.02                             Successor and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein.

 

Section 3.03                             Assignment of Rights.

 

All or any portion of the rights and obligations of any Purchaser under this
Agreement may be transferred or assigned by such Purchaser only in accordance
with Section 2.11 hereof.

 

Section 3.04                             Recapitalization, Exchanges, Etc. 
Affecting the Common Units.

 

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, acquisition, consolidation,
reorganization, sale of assets or otherwise) that may be issued in respect of,
in exchange for or in substitution of, the Registrable Securities, and shall be
appropriately adjusted for combinations, unit splits, recapitalizations, pro
rata distributions of units and the like occurring after the date of this
Agreement.

 

Section 3.05                             Aggregation of Registrable Securities.

 

All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

 

22

--------------------------------------------------------------------------------



 

Section 3.06                             Specific Performance.

 

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief.  The existence of this right shall not preclude any such
Person from pursuing any other rights and remedies at law or in equity that such
Person may have.

 

Section 3.07                             Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, including facsimile or .pdf
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

 

Section 3.08                             Headings.

 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

Section 3.09                             Governing Law.

 

This Agreement, including all issues and questions concerning its application,
construction, validity, interpretation and enforcement, shall be construed in
accordance with, and governed by, the laws of the State of New York.

 

Section 3.10                             Severability of Provisions.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

Section 3.11                             Entire Agreement.

 

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Partnership set forth herein.  This Agreement, the
Purchase Agreement and the Amended Partnership Agreement supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

 

23

--------------------------------------------------------------------------------



 

Section 3.12                             Amendment.

 

This Agreement may be amended only by means of a written amendment signed by the
Partnership, the Holders of a majority of the then outstanding Common Unit
Registrable Securities and the Holders of a majority of the then outstanding
Preferred Unit Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

 

Section 3.13                             No Presumption.

 

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

 

Section 3.14                             Obligations Limited to Parties to
Agreement.

 

Each of the parties hereto covenants, agrees and acknowledges that no Person
other than the Purchasers (and their permitted transferees and assignees) and
the Partnership shall have any obligation hereunder.  Notwithstanding that one
or more of the Purchasers may be a corporation, partnership or limited liability
company, no recourse under this Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate
thereof, as such, for any obligations of the Purchasers under this Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any transferee or assignee of a Purchaser
hereunder.

 

Section 3.15                             Independent Nature of Purchaser’s
Obligations.

 

The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement.  Nothing contained herein, and no action taken
by any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers
as a partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including, the rights arising out
of this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose.

 

24

--------------------------------------------------------------------------------



 

Section 3.16                             Interpretation.

 

Article and Section references are to this Agreement, unless otherwise
specified.  All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified.  The words “include,” “includes” and “including” or
words of similar import shall be deemed to be followed by the words “without
limitation.” Whenever any determination, consent or approval is to be made or
given by a Purchaser under this Agreement, such action shall be in such
Purchaser’s sole discretion unless otherwise specified.  Unless expressly set
forth or qualified otherwise (e.g., by “Business” or “trading”), all references
herein to a “day” are deemed to be a reference to a calendar day.

 

(Signature pages follow)

 

25

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

By:

NGL Energy Holdings LLC,

 

 

its general partner

 

 

 

 

By:

 

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------



 

 

PURCHASERS:

 

 

 

EIG NEPTUNE EQUITY AGGREGATOR, L.P.

 

 

 

 

By:

EIG Neptune Equity GP, LLC,

 

 

its general partner

 

 

 

 

By:

EIG Asset Management, LLC,

 

 

its managing member

 

 

 

 

 

 

 

By:

 

 

Name:

Brian P. Boland

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

 

 

Name:

Kathleen P. Turner

 

Title:

Associate Counsel

 

 

 

 

FS ENERGY AND POWER FUND

 

 

 

 

By:

FS/EIG Advisor, LLC,

 

 

its investment advisor

 

 

 

 

 

 

 

By:

 

 

Name:

Brian P. Boland

 

Title:

Authorized Person

 

 

 

 

 

 

 

By:

 

 

Name:

 Kathleen P. Turner

 

Title:

Authorized Person

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Form of Board Representation Rights Agreement

 

(See Attached)

 

--------------------------------------------------------------------------------



 

BOARD REPRESENTATION RIGHTS AGREEMENT

 

THIS BOARD REPRESENTATION RIGHTS AGREEMENT (this “Agreement”), dated as of
July 2, 2019 (the “Effective Date”), is entered into by and among NGL Energy
Holdings LLC, a Delaware limited liability company (the “General Partner”), NGL
Energy Partners LP, a Delaware limited partnership (the “Partnership” and,
together with the General Partner, the “NGL Entities”), EIG Management Company,
LLC, a Delaware limited liability company (“EIG Management”), and FS/EIG
Advisor, LLC, a Delaware limited liability company (“FS” which, together with
EIG Management are referred to herein, collectively, as “EIG”), on its own
behalf and on behalf of the Purchasers (as defined below).  Each of the NGL
Entities and EIG are herein referred to individually as a “Party” and
collectively as the “Parties.”  Except as otherwise provided herein, capitalized
terms used but not defined herein shall have the meaning assigned to such terms
in the Class D Preferred Unit Purchase Agreement, dated as of July 2, 2019, by
and among the purchasers listed on the signature pages thereto (collectively,
the “Purchasers”) and the Partnership (the “Purchase Agreement”).

 

Recitals

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Purchase
Agreement, the Partnership has agreed to issue and sell to the Purchasers
Class D Preferred Units (the “Preferred Units”) and warrants that will be
exercisable for Common Units representing limited partner interests in the
Partnership (the “Warrants”);

 

WHEREAS, promptly upon receipt of the approval of requisite members of the
General Partner as required pursuant to the GP LLC Agreement, the General
Partner will execute and deliver that certain Amendment No. 4 (the “Fourth
Amendment”) to the Third Amended and Restated Limited Liability Company
Agreement of the General Partner (as amended to date, the “GP LLC Agreement”,
and as further amended by the Fourth Amendment, the “Amended GP LLC Agreement”),
which shall, among other things, provide EIG with the right to designate one
(1) director to serve on the board of directors of the General Partner;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
General Partner will execute and deliver the Sixth Amended and Restated
Agreement of Limited Partnership of the Partnership (the “Partnership
Agreement”);

 

WHEREAS, the General Partner, in its individual capacity and in its capacity as
the general partner of the Partnership, has determined it to be in the best
interests of Partnership to enter into this Agreement;

 

WHEREAS, the Purchasers’ investment in the Partnership pursuant to the Purchase
Agreement is expected to benefit the Partnership and the General Partner; and

 

WHEREAS, the Purchasers and EIG will receive valuable consideration as a result
of the investment in the Partnership pursuant to the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:

 

--------------------------------------------------------------------------------



 

Agreement

 

Section 1.                                           Board Designation Rights.

 

(a)                                 During the period (the “Designation Period”)
beginning on the Effective Date and ending on the date that the Purchasers and
their respective Affiliates (as defined in the Partnership Agreement)
(collectively, the “EIG Group”) collectively no longer own, in the
aggregate, either at least: (i) (A) 50% of the number of Preferred Units issued
pursuant to the Purchase Agreement or (B) 50% of the aggregate liquidation
preference of any class or series of Class D Parity Securities (as defined in
the Partnership Agreement) (the forgoing clauses (A) and (B) collectively, “EIG
Preferred Units”), or (ii) Warrants, Warrant Exercise Units and/or Common Units
(collectively, “EIG Common Units”) that, in the aggregate, comprise 10% or more
of the then-Outstanding (as defined in the Partnership Agreement) Common Units
(assuming, for purposes of such calculation, that all such Warrants are validly
exercised pursuant to Section 3(b)(i) thereof in exchange for the maximum number
of Warrant Exercise Units issuable thereunder at the time of such election), in
each case, subject to adjustment for unit split, reverse split and similar
transactions applicable to the Preferred Units, any Class D Parity Securities
held by the EIG Group or the Common Units, as applicable, EIG shall, in
accordance with the terms of this Agreement and in accordance with the Amended
GP LLC Agreement, be entitled and have the right (the “Board Designation Right”)
to designate up to one (1) natural person to serve on the Board (any such
Director designated by EIG, the “EIG Designated Director”) and the General
Partner shall take all actions necessary or advisable to effect such a
designation as promptly as is practicable; provided, however, that the EIG
Designated Director shall, in the good faith and reasonable judgment of the
General Partner, (1) have the requisite skill and experience to serve as a
director of a public company (it being agreed by the Parties that any employee
of a member of the EIG Group having the title of managing director or higher
possesses the requisite skill and experience necessary to serve as a director of
a public company), (2) not be prohibited from serving as a director pursuant to
any rule or regulation of the United States Securities and Exchange Commission
(the “Commission”) or any national securities exchange on which the
Partnership’s Common Units are then-listed or admitted to trading, and
(3) should the EIG Designated Director not be an employee of the EIG Group, such
EIG Designated Director shall not be an employee or director of any Competitor
(as defined in the Partnership Agreement).  If the General Partner determines in
its good faith and reasonable judgment that the EIG Designated Director does not
meet one or more of the qualifications set forth in the immediately preceding
sentence, the General Partner shall as soon as practicable (and, in any event,
within five (5) Business Days of EIG exercising its Board Designation Right)
deliver to EIG a written statement (a “Qualification Statement”) specifically
describing the circumstances pursuant to which such EIG Designated Director did
not meet such qualifications.

 

The Board Designation Right shall be exercisable by EIG at any time, and from
time-to-time, during the Designation Period by delivery to the General Partner
of a written notice of such designation signed by EIG (the “Designation
Notice”).  If a Qualification Statement in respect of the EIG Designated
Director is not delivered to EIG by the General Partner within five (5) Business
Days (the “Qualification Deadline”) of the General Partner’s receipt of the
applicable Designation Notice, then at 5:00 p.m. Central Time on the
Qualification Deadline, the appointment of the EIG Designated Director named in
such Designation Notice shall immediately become effective and such EIG
Designated Director shall be deemed to be a validly appointed member of the
Board without any further action by any Person.

 

2

--------------------------------------------------------------------------------



 

(c)                                  During the Designation Period, the EIG
Designated Director may be removed or replaced only (i) by EIG, at any time and
for any reason or for no reason, in accordance with the terms of the Amended GP
LLC Agreement and (ii) by a majority of the remaining directors voting at a
meeting at which the EIG Director shall have the right to attend, for “cause”
(as defined below).  Any vacancy occurring by reason of the death, disability,
resignation, removal or other cessation of a person serving as the EIG
Designated Director shall be filled by EIG in accordance with Section 9.02 of
the Amended GP LLC Agreement.  As used herein, “cause” means that the EIG
Designated Director (i) is prohibited from serving as a director under any
rule or regulation of the Commission or any national securities exchange on
which the Partnership’s Common Units are then-listed; (ii) while serving as the
EIG Designated Director, is convicted by a court of competent jurisdiction of a
felony; (iii) a court of competent jurisdiction has entered, a final,
non-appealable judgment finding the EIG Designated Director liable for actual
fraud or willful misconduct against the Partnership (including, but not limited
to, intentionally or willfully failing to observe the obligation of
confidentiality contained in the Confidentiality Agreement (as defined below));
(iv) is determined by the Board, acting as a majority at a meeting at which such
EIG Designated Director shall have the right to attend, to have acted
intentionally or in bad faith in his or her capacity as the EIG Designated
Director in a manner that results in a material detriment to the assets,
business or prospects of the General Partner or the Partnership (provided,
however, that no exercise of rights by a holder of EIG Preferred Units pursuant
to the Partnership Agreement or voting as the EIG Designated Director solely in
the interest of the Purchasers, or any effect on the Partnership as a result of
the foregoing, shall be deemed to result in a material detriment to the assets,
business or property of the Partnership) or (v) is terminated, removed or
resigns for any reason from his or her position, if any, with the member of the
EIG Group at which the EIG Designated Director is then employed (and is not
promptly thereafter employed by another member of the EIG Group); provided,
however, that in no event will the participation of an EIG Designated Director
in the exercise of rights by any holder of EIG Preferred Units under the
Partnership Agreement be deemed “cause”.  While serving as the EIG Designated
Director, the EIG Designated Director shall be entitled to attend all meetings
of the Board (whether held in person or via electronic means) and to vote on all
matters, including any matter on which independent members of the Board are
entitled to vote (unless prohibited by the rules and regulations of the
Commission or any national securities exchange on which the Partnership’s Common
Units are listed or admitted to trading), in each case solely to the extent
members of the Board that are similarly situated to the EIG Designated Director
are entitled to attend such meetings or vote on such matters.  The EIG
Designated Director will receive the same information provided to any other
similarly situated member of the Board, at the same time as such information is
provided to such other member of the Board, as well as being provided with
reasonable access to management of the General Partner, and shall be entitled to
receive customary reimbursement of fees and expenses incurred in connection with
his or her service as a member of the Board and/or any committee thereof
consistent with the General Partner’s policies applicable to directors
(including independent directors).

 

(d)                                 EIG agrees, upon the Partnership’s request,
to timely provide the Partnership with accurate and complete information
relating to the EIG Designated Director as may be required to be disclosed by
the Partnership under the Securities and Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder; provided that any such
disclosure shall be made available to EIG for its review and comment prior to
any disclosure by the Partnership

 

3

--------------------------------------------------------------------------------



 

related to the EIG Designated Director, and the Partnership shall give good
faith consideration to incorporating comments provided by EIG with respect
thereto.

 

(e)                                  The initial EIG Designated Director shall
be Brian Boland.

 

Section 2.                                           Information Rights. During
the Designation Period, the NGL Entities shall promptly provide to the EIG
Designated Director, subject to appropriate provisions for withholdings or
redacting information that the NGL Entities confirms in writing (email will
suffice) to the EIG Designated Director is necessary to maintain privilege or
comply with confidentiality obligations to third parties and solely to the
extent members of the Board that are similarly situated to the EIG Designated
Director are entitled to receive, notice of, and copies of all relevant
documents and materials related to, (a) any and all claims, notices of
noncompliance, violations or proceedings arising under or based upon any
Environmental Law (hereinafter, “Claims”) including, without limitation, (i) any
and all Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (ii) and all Claims by any third party seeking damages,
indemnification, compensation or injunctive relief regarding the presence,
release or threatened release of Hazardous Materials, or (b) any incident
occurring in the course of business of the Partnership or any of its
Subsidiaries that has caused serious injury, loss of life, material damage to
property or material pollution or damage to the environment, in each case that
is, or is reasonably expected to be, individually or in the aggregate, material
to the operation of the Partnership’s or any if its Subsidiaries’ respective
businesses in the good faith and reasonable judgment of the NGL Entities.

 

Section 3.                                           Additional Covenants

 

During the Designation Period, none of the NGL Entities shall (i) take any
action, directly or indirectly, to effect, or in furtherance of, (a) any
amendment or change to the Amended GP LLC Agreement or the Certificate of
Formation of the General Partner that adversely impacts the rights of EIG under
this Agreement or the Amended GP LLC Agreement (including the right to designate
the EIG Designated Director to the Board pursuant to Section 1(a) of this
Agreement) or (b) removal of the EIG Designated Director except as directed by
EIG or otherwise expressly contemplated by this Agreement (including, but not
limited to, any removal for “cause”) or the Amended GP LLC Agreement, or
(ii) act in a manner inconsistent with the rights of the EIG Group under the
terms of this Agreement or the Amended GP LLC Agreement.

 

Section 4.                                           Limitation of Liability;
Indemnification; Business Opportunities.

 

(a)                                 At all times while the EIG Designated
Director is serving as a member of the Board, and following such EIG Designated
Director’s death, resignation, removal or other cessation as a director in such
former EIG Designated Director’s capacity as a former director, the EIG
Designated Director shall be entitled to (i) the same modification and
restriction of traditional fiduciary duties, (ii) the same safe harbors for
resolving conflicts of interest transactions and (iii) all rights to
indemnification and exculpation, in each case, as are made available to any
other member of the Board (including independent members) as at the date hereof,
together with any and all incremental rights added to any of (i), (ii) or
(iii) above as are

 

4

--------------------------------------------------------------------------------



 

subsequently made available to any other members of the Board (including
independent members) in their capacity as Board members.  For the avoidance of
doubt, each EIG Designated Director shall constitute an “Indemnitee,” as such
term is defined under the Partnership Agreement and an “Indemnitee,” as such
term is defined under the Amended GP LLC Agreement.

 

(b)                                 At all times while the EIG Designated
Director is serving as a member of the Board, such EIG Designated Director and
each member of the EIG Group may engage in, possess an interest in, or trade in
the securities of, other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of the NGL
Entities, and the NGL Entities, the Board and their respective Affiliates shall
have no rights by virtue of this Agreement in and to such independent ventures
or the income or profits derived therefrom, and the pursuit of any such venture,
even if competitive with the business of the NGL Entities, shall not be deemed
wrongful or improper.  None of the EIG Designated Director or any member of the
EIG Group shall be obligated to present any investment opportunity to the NGL
Entities even if such opportunity is of a character that the NGL Entities or any
of their respective subsidiaries might reasonably be deemed to have pursued or
had the ability or desire to pursue if granted the opportunity to do so, and the
EIG Designated Director and each member of the EIG Group shall have the right to
take for such person’s own account (individually or as a partner or fiduciary)
or to recommend to others any such investment opportunity.  Notwithstanding the
foregoing, the EIG Designated Director shall be subject to, and comply with, the
requirement to maintain confidential information pursuant to the Confidentiality
Agreement.

 

(c)                                  The NGL Entities shall purchase and
maintain (or reimburse the EIG Designated Director for the cost of) insurance
(“D&O Insurance”), on behalf of any EIG Designated Director, against any
liability that may be asserted against, or expense that may be incurred by, such
EIG Designated Director in connection with the NGL Entities’ activities or such
EIG Designated Director’s activities on behalf of the NGL Entities, regardless
of whether the NGL Entities would have the power to indemnify such EIG
Designated Director against such liability under the provisions of the
Partnership Agreement (as it may be amended from time to time) or the Amended GP
LLC Agreement (as it may be amended from time to time).  Such D&O Insurance
shall provide coverage commensurate with that of an independent member of the
Board as of the date hereof.

 

Section 5.                                           Miscellaneous.

 

(a)                                 Confidentiality.  The EIG Designated
Director shall agree to maintain the confidentiality of all Confidential
Information (as such term is defined in the terms of the confidentiality
agreement attached hereto as Annex A (the “Confidentially Agreement”)) and to
enter into, comply with, and be bound by, in all respects, the terms and
conditions of the Confidentiality Agreement.

 

(b)                                 Effect of Complete Transfer.  The terms and
provisions of this Agreement shall not be effective or binding upon EIG as of
the end of the Designation Period and, as of such time, the rights of EIG under
this Agreement shall terminate and cease (other than any rights of the EIG
Designated Director to seek indemnification pursuant to Section 4(a) of this
Agreement, the Amended GP LLC Agreement and/or the Partnership Agreement).

 

5

--------------------------------------------------------------------------------



 

(c)                                  Entire Agreement.  This Agreement, the
Purchase Agreement, the Partnership Agreement, the Amended GP LLC Agreement and
the other agreements and documents referred to herein and therein are intended
by the Parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
Parties hereto in respect of the subject matter contained herein and therein. 
There are no restrictions, promises, warranties or undertakings other than those
set forth or referred to herein or in the Purchase Agreement, the Warrants, the
Partnership Agreement or the Amended GP LLC Agreement with respect to the rights
granted by NGL Entities or any of their Affiliates, the Purchasers or EIG set
forth herein.  This Agreement and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
Parties with respect to the subject matter hereof.

 

(d)                                 Notices.  All notices and demands provided
for in this Agreement shall be in writing and shall be given as provided in
Section 8.05 of the Purchase Agreement.

 

(e)                                  Interpretation.  Section references in this
Agreement are references to the corresponding Section to this Agreement, unless
otherwise specified.  All references to instruments, documents, contracts and
agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified.  The word “including” shall mean
“including but not limited to” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.  Whenever any determination, consent or approval is to
be made or given by a Party, such action shall be in such Party’s sole
discretion, unless otherwise specified in this Agreement.  If any provision in
this Agreement is held to be illegal, invalid, not binding or unenforceable,
(i) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions shall remain in full force and effect and (ii) the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.  When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded, and if the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day.  Any words imparting the singular number only shall include the
plural and vice versa.  The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The division
of this Agreement into Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

 

(f)                                   Governing Law; Submission to
Jurisdiction.  This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the Laws of the State of
Delaware without regard to principles of conflicts of Laws.  Any action

 

6

--------------------------------------------------------------------------------



 

against any Party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of Delaware, and
the Parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Delaware over any such
action.  Each of the Parties hereby irrevocably waives, to the fullest extent
permitted by applicable Law, any objection that it may now or hereafter have to
the laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the Parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

(g)                                  Waiver of Jury Trial.  EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES
TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(h)                                 No Waiver; Modifications in Writing.

 

(i)                                     Delay.  No failure or delay on the part
of any Party in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
Party at law or in equity or otherwise.

 

(ii)                                  Specific Waiver.  Except as otherwise
provided herein, no amendment, waiver, consent, modification or termination of
any provision of this Agreement shall be effective unless signed by each of the
Parties hereto affected by such amendment, waiver, consent, modification or
termination.  Any amendment, supplement or modification of or to any provision
of this Agreement, any waiver of any provision of this Agreement and any consent
to any departure by a Party from the terms of any provision of this Agreement
shall be effective only in the specific instance and for the specific purpose
for which made or given.  Except where notice is specifically required by this
Agreement, no notice to or demand on a Party in any case shall entitle such
Party to any other or further notice or demand in similar or other
circumstances.  Any investigation by or on behalf of any Party shall not be
deemed to constitute a waiver by the Party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

 

7

--------------------------------------------------------------------------------



 

(i)                                     Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.

 

(j)                                    Transfer of Board Rights; Assignment;
Binding Effect.  The option and right to appoint the EIG Designated Director
granted to EIG by the General Partner under Section 1 of this Agreement, may be
transferred or assigned by EIG to another member of the EIG Group; provided,
however, that (i) the General Partner is given written notice prior to any said
transfer or assignment, stating the name and address of each of the transferee
or assignee and (ii) each such transferee or assignee assumes in writing
responsibility for the obligations of EIG under this Agreement.  Subject in all
respects to the immediately preceding sentence, this Agreement will be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but will not be assignable or delegable by any
Party hereto without the prior written consent of each of the other Parties.

 

(k)                                 Independent Counsel.  Each of the Parties
acknowledges that it has been represented by independent counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement
and that it has executed the same with consent and upon the advice of said
independent counsel.  Each Party and its counsel cooperated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto will be deemed the work product of the Parties and
may not be construed against any Party by reason of its preparation. 
Accordingly, any rule of Law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the Party that
drafted it is of no application and is hereby expressly waived.

 

(l)                                     Specific Enforcement.  Each of the
Parties acknowledges and agrees that monetary damages would not adequately
compensate an injured Party for the breach of this Agreement by any Party, that
this Agreement shall be specifically enforceable and that any breach or
threatened breach of this Agreement shall be the proper subject of a temporary
or permanent injunction or restraining order without a requirement of posting
bond.  Further, each Party hereto waives any claim or defense that there is an
adequate remedy at law for such breach or threatened breach.

 

(m)                             No Recourse.

 

(i)                                     All claims, obligations, liabilities, or
causes of action (whether in contract or in tort, in law or in equity, or
granted by statute) that may be based upon, in respect of, arise under, out or
by reason of, be connected with, or relate in any manner to this Agreement, or
the negotiation, execution, or performance of this Agreement, may be made only
against (and are expressly limited to) the Parties.  No Person other than a
Party, including no member, partner, stockholder, unitholder, Affiliate (as
defined in the Partnership Agreement for all purposes under this Section 5(m) of
this Agreement) or representative thereof, nor any member, partner, stockholder,
unitholder, Affiliate or representative of any of the foregoing, shall have any
liability (whether in contract or in tort, in law or in equity, or granted by
statute) for any claims, causes of action, obligations, or liabilities arising
under, out of, in connection with, or related in any

 

8

--------------------------------------------------------------------------------



 

manner to this Agreement or based on, in respect of, or by reason of this
Agreement or its negotiation, execution, performance, or breach; and, to the
maximum extent permitted by law, each of the Parties hereby waives and releases
all such liabilities, claims, causes of action, and obligations against any such
third Person.

 

(ii)                                  Without limiting the foregoing, to the
maximum extent permitted by law, (A) each of the Parties hereby waives and
releases any and all rights, claims, demands, or causes of action that may
otherwise be available at law or in equity, or granted by statute, to avoid or
disregard the entity form of the other or otherwise impose liability of the
other on any third Person, whether granted by statute or based on theories of
equity, agency, control, instrumentality, alter ego, domination, sham, single
business enterprise, piercing the veil, unfairness, undercapitalization, or
otherwise; and (B) each of the Parties disclaims any reliance upon any third
Person with respect to the performance of this Agreement or any representation
or warranty made in, in connection with, or as an inducement to this Agreement.

 

(n)                                 Further Assurances.  Each of the Parties
hereto shall, from time to time and without further consideration, execute such
further instruments and take such other actions as any other Party hereto shall
reasonably request in order to fulfill its obligations under this Agreement to
effectuate the purposes of this Agreement.

 

(o)                                 Conflicts.  In the event of any conflict
between the provisions of this Agreement and the Amended GP LLC Agreement, the
provisions of this Agreement shall control.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

NGL ENERGY HOLDINGS LLC

 

 

 

By:

 

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

By:

NGL ENERGY HOLDINGS LLC,

 

 

its general partner

 

 

 

By:

 

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

Signature Page to Board Representation Rights Agreement

 

--------------------------------------------------------------------------------



 

 

EIG MANAGEMENT COMPANY, LLC

 

FS/EIG ADVISOR, LLC

 

on their own behalf and on behalf of the Purchasers

 

 

 

EIG Management Company, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

FS/EIG Advisor, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

 

Title:

 

Signature Page to Board Representation Rights Agreement

 

--------------------------------------------------------------------------------



 

ANNEX A

 

FORM OF CONFIDENTIALITY AGREEMENT

 

                 , 20    

 

NGL Energy Partners LP

NGL Energy Holdings LLC

700 Louisiana Street, Suite 2060

Houston, Texas 77002

 

Attn:

 

Dear Ladies and Gentlemen:

 

Pursuant to Section 5(a) of that certain Board Representation Rights Agreement
(the “Board Rights Agreement”), dated as of July 2, 2019, by and among NGL
Energy Holdings LLC, a Delaware limited liability company (the “General
Partner”), NGL Energy Partners LP, a Delaware limited partnership (the
“Partnership” and, together with the General Partner, the “NGL Entities”), EIG
Management Company, LLC, a Delaware limited liability company (“EIG
Management”), and FS/EIG Advisor, LLC, a Delaware limited liability company
(“FS” which, together with EIG Management are referred to herein, collectively,
as “EIG”), EIG has exercised its right to appoint the undersigned as its
representative (the “EIG Designated Director”) to the board of directors of the
General Partner (the “Board”), although the individual serving as the EIG
Designated Director may be changed from time to pursuant to the terms of the
Board Rights Agreement and upon such other individual signing a confidentiality
agreement in substantially the form hereof.  The EIG Designated Director
acknowledges that at the meetings of the Board and at other times the EIG
Designated Director may be provided with and otherwise have access to non-public
information concerning the NGL Entities and their Affiliates.  Capitalized terms
used but not otherwise defined herein, shall have the respective meanings
ascribed therefor in the Board Rights Agreement.  In consideration for and as a
condition to the NGL Entities furnishing access to such information, the EIG
Designated Director hereby agrees to the terms and conditions set forth in this
letter agreement (the “Agreement”):

 

1.                                      As used in this Agreement, subject to
Paragraph 3 below, “Confidential Information” means any and all non-public
financial or other non-public information concerning the General Partner, the
Partnership or the Partnership’s Subsidiaries that may hereafter be disclosed to
the EIG Designated Director by the NGL Entities, their Affiliates or by any of
their directors, officers, employees, agents, consultants, advisors or other
representatives (including financial advisors, accountants or legal counsel)
(the “Representatives”) of the NGL Entities, including, without limitation, all
notices, minutes, consents, materials, ideas or other information (to the extent
constituting information concerning the General Partner, the Partnership or the
Partnership’s Subsidiaries that is non-public financial or other non-public
information) provided to the EIG Designated Director.

 

2.                                      Except to the extent permitted by this
Paragraph 2 or by Paragraph 3 or 4, the EIG Designated Director shall keep such
Confidential Information strictly confidential; provided, that

 

--------------------------------------------------------------------------------



 

the EIG Designated Director may, upon request from a Purchaser or another member
of the EIG Group, share Confidential Information with such Purchaser or member
of the EIG Group so long as such individuals or entities agree to comply with,
and be bound by, in all respects, the terms of this Agreement.  For the
avoidance of doubt, the recipient of such Confidential Information from the EIG
Designated Director may further provide such Confidential Information to (i) any
other Purchaser, (ii) any other member of the EIG Group and (iii) any legal
counsel, consultant, accountant or financial advisor that has been engaged by
such recipient to discuss such matters or Confidential Information; provided,
that any such recipient in clause (i), (ii) or (iii) above agrees and
acknowledges in a writing between such person and EIG to be bound by the terms
of this Agreement or is subject to confidentiality restrictions enforceable by
EIG that are no less stringent than those set forth in this Agreement prior to
the date of such disclosure.  The EIG Designated Director may not record the
proceedings of any meeting of the Board by means of an electronic recording
device.  Notwithstanding anything to the contrary contained in this Agreement,
no provision of this Agreement shall be applicable to a Purchaser or any other
member of the EIG Group except to the extent, if any, that such Purchaser or
member of the EIG Group has been provided access to Confidential Information
from the EIG Designated Director. Furthermore, the NGL Entities acknowledge that
the EIG Designated Director may serve as a director or officer of members of the
EIG Group and no such member of the EIG Group will be deemed to have received
Confidential Information solely due to the dual role of the EIG Designated
Director.

 

3.                                      The term “Confidential Information” does
not include information that (i) is or becomes generally available to the public
other than (a) as a result of a disclosure by the EIG Designated Director in
violation of this Agreement or (b) in violation of a confidentiality obligation
to the NGL Entities known to the EIG Designated Director, (ii) is or becomes
available to the EIG Designated Director on a non-confidential basis from a
source not known to have an obligation of confidentiality to the NGL Entities,
(iii) was already known to the EIG Designated Director at the time of
disclosure, (iv) is disclosed to any Purchaser or any other member of the EIG
Group by the NGL Entities, their Affiliates or a Representative of the NGL
Entities or (v) is independently developed by the EIG Designated Director
without reference to any Confidential Information disclosed to the EIG
Designated Director.

 

4.                                      In the event that the EIG Designated
Director is legally required or compelled to disclose the Confidential
Information, the EIG Designated Director shall use reasonable best efforts, to
the extent permitted and practicable, to provide the NGL Entities with prompt
prior written notice of such requirement so that the NGL Entities may seek, at
the NGL Entities’ sole expense and cost, an appropriate protective order.  If in
the absence of a protective order, the EIG Designated Director is nonetheless
legally required or compelled to disclose Confidential Information, the EIG
Designated Director may disclose only the portion of the Confidential
Information or other information that it is so legally required or compelled to
disclose.

 

5.                                      All Confidential Information disclosed
by the NGL Entities or their Representatives to the EIG Designated Director is
and will remain the property of the NGL Entities, so long as such information
remains Confidential Information.

 

--------------------------------------------------------------------------------



 

6.                                      It is understood and acknowledged that
neither the NGL Entities nor any Representative makes any representation or
warranty as to the accuracy or completeness of the Confidential Information or
any component thereof.

 

7.                                      It is further understood and agreed that
money damages may not be a sufficient remedy for any breach of this Agreement by
the EIG Designated Director and that the NGL Entities shall be entitled to seek
specific performance or any other appropriate form of equitable relief as a
remedy for any such breach in addition to the remedies available to the NGL
Entities at law.

 

8.                                      This Agreement is personal to the EIG
Designated Director, is not assignable by the EIG Designated Director and may be
modified or waived only in writing.  This Agreement is binding upon the parties
hereto and their respective successors and assigns and inures to the benefit of
the parties hereto and their respective successors and assigns.

 

9.                                      If any provision of this Agreement is
not enforceable in whole or in part, the remaining provisions of this Agreement
will not be affected thereby.  No failure or delay in exercising any right,
power or privilege hereunder operates as a waiver thereof, nor does any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

 

10.                               This Agreement, and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement), will be construed in accordance with and governed by the Laws of the
State of Delaware without regard to principles of conflicts of Laws.  Any action
against any Party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of Delaware, and
the Parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Delaware over any such
action.  Each of the Parties hereby irrevocably waives, to the fullest extent
permitted by applicable Law, any objection that it may now or hereafter have to
the laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the Parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

11.                               EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES

 

--------------------------------------------------------------------------------



 

TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

12.                               This Agreement and all obligations herein will
automatically expire one (1) year from the date the EIG Designated Director
ceases to act as the EIG Designated Director.

 

13.                               This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement, and all of which, when taken together, will constitute one and the
same agreement.  The exchange of copies of this Agreement and of signature
pages by facsimile or electronic transmission constitutes effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement.  Signatures of the parties transmitted by facsimile or
electronic transmission will be deemed to be their original signatures for any
purpose whatsoever.

 

 

Very truly yours,

 

 

 

 

 

[                    ]

 

 

 

 

Agreed to and Accepted, effective as of the

 

day of              , 20    :

 

 

 

 

 

 

[NAME OF EIG DESIGNATED DIRECTOR]

 

 

 

--------------------------------------------------------------------------------



 

Exhibit C

 

Form of Sixth Amended and Restated Partnership Agreement

 

(See Attached)

 

--------------------------------------------------------------------------------



 

SIXTH AMENDED AND RESTATED

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

NGL ENERGY PARTNERS LP

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

 

Page

 

ARTICLE I

 

DEFINITIONS

Section 1.1

 

Definitions

1

Section 1.2

 

Construction

43

 

 

 

 

ARTICLE II

 

ORGANIZATION

 

 

 

 

Section 2.1

 

Formation

43

Section 2.2

 

Name

43

Section 2.3

 

Registered Office; Registered Agent; Principal Office; Other Offices

44

Section 2.4

 

Purpose and Business

44

Section 2.5

 

Powers

44

Section 2.6

 

Term

44

Section 2.7

 

Title to Partnership Assets

44

 

 

 

 

ARTICLE III

 

RIGHTS OF LIMITED PARTNERS

 

 

 

 

Section 3.1

 

Limitation of Liability

45

Section 3.2

 

Management of Business

45

Section 3.3

 

Outside Activities of the Limited Partners

45

Section 3.4

 

Rights of Limited Partners

45

 

 

 

 

ARTICLE IV

 

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP

INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS

 

 

 

 

Section 4.1

 

Certificates

46

Section 4.2

 

Mutilated, Destroyed, Lost or Stolen Certificates

47

Section 4.3

 

Record Holders

47

Section 4.4

 

Transfer Generally

48

Section 4.5

 

Registration and Transfer of Limited Partner Interests

49

Section 4.6

 

Transfer of the General Partner’s General Partner Interest

49

Section 4.7

 

Transfer of Incentive Distribution Rights

50

Section 4.8

 

Restrictions on Transfers of Limited Partner Interests

51

Section 4.9

 

Eligibility Certificates; Ineligible Holders

52

Section 4.10

 

Redemption of Partnership Interests of Ineligible Holders

53

Section 4.11

 

Restrictions on Transfer of Class D Preferred Units

54

 

i

--------------------------------------------------------------------------------



 

ARTICLE V

 

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

 

 

 

 

Section 5.1

 

Contributions by the General Partner and the Initial Limited Partners

56

Section 5.2

 

Maintenance of General Partner’s Percentage Interest

56

Section 5.3

 

Contributions by Limited Partners

56

Section 5.4

 

Interest and Withdrawal

56

Section 5.5

 

Capital Accounts

56

Section 5.6

 

Issuances of Additional Partnership Interests

61

Section 5.7

 

Limited Preemptive Right

62

Section 5.8

 

Splits and Combinations

62

Section 5.9

 

Fully Paid and Non-Assessable Nature of Limited Partner Interests

63

Section 5.10

 

Issuance of Common Units in Connection with Reset of Incentive Distribution
Rights

63

Section 5.11

 

Establishment of Class B Preferred Units

65

Section 5.12

 

Establishment of Class C Preferred Units

73

Section 5.13

 

Establishment of Class D Preferred Units

82

 

 

 

 

ARTICLE VI

 

ALLOCATIONS AND DISTRIBUTIONS

 

 

 

 

Section 6.1

 

Allocations for Capital Account Purposes

100

Section 6.2

 

Allocations for Tax Purposes

112

Section 6.3

 

Requirement and Characterization of Distributions; Distributions to Record
Holders

113

Section 6.4

 

Distributions of Available Cash from Operating Surplus

114

Section 6.5

 

Distributions of Available Cash from Capital Surplus

115

Section 6.6

 

Adjustment of Minimum Quarterly Distribution and Target Distribution Levels

115

Section 6.7

 

Special Provisions Relating to the Holders of Converted Subordinated Units

116

Section 6.8

 

Special Provisions Relating to the Holders of Incentive Distribution Rights

116

Section 6.9

 

Entity-Level Taxation

116

Section 6.10

 

Special Provisions Relating to the Preferred Holders

117

Section 6.11

 

Special Provisions Relating to Warrants

118

 

 

 

 

ARTICLE VII

 

MANAGEMENT AND OPERATION OF BUSINESS

 

 

 

 

Section 7.1

 

Management

118

Section 7.2

 

Certificate of Limited Partnership

120

Section 7.3

 

Restrictions on the General Partner’s Authority

121

Section 7.4

 

Reimbursement of the General Partner

121

Section 7.5

 

Outside Activities

122

Section 7.6

 

Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members

123

 

ii

--------------------------------------------------------------------------------



 

Section 7.7

 

Indemnification

124

Section 7.8

 

Liability of Indemnitees

126

Section 7.9

 

Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties

126

Section 7.10

 

Other Matters Concerning the General Partner

128

Section 7.11

 

Purchase or Sale of Partnership Interests

129

Section 7.12

 

Reliance by Third Parties

129

 

 

 

 

ARTICLE VIII

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

 

 

 

Section 8.1

 

Records and Accounting

129

Section 8.2

 

Fiscal Year

130

Section 8.3

 

Reports

130

 

 

 

 

ARTICLE IX

 

TAX MATTERS

 

 

 

 

Section 9.1

 

Tax Returns and Information

130

Section 9.2

 

Tax Elections

131

Section 9.3

 

Tax Controversies

131

Section 9.4

 

Withholding; Tax Payments

131

 

 

 

 

ARTICLE X

 

ADMISSION OF PARTNERS

 

 

 

 

Section 10.1

 

Admission of Limited Partners

132

Section 10.2

 

Admission of Successor General Partner

133

Section 10.3

 

Amendment of Agreement and Certificate of Limited Partnership

133

 

 

 

 

ARTICLE XI

 

WITHDRAWAL OR REMOVAL OF PARTNERS

 

 

 

 

Section 11.1

 

Withdrawal of the General Partner

133

Section 11.2

 

Removal of the General Partner

135

Section 11.3

 

Interest of Departing General Partner and Successor General Partner

136

Section 11.4

 

Withdrawal of Limited Partners

137

 

 

 

 

ARTICLE XII

 

DISSOLUTION AND LIQUIDATION

 

 

 

 

Section 12.1

 

Dissolution

137

Section 12.2

 

Continuation of the Business of the Partnership After Dissolution

138

Section 12.3

 

Liquidator

139

Section 12.4

 

Liquidation

139

 

iii

--------------------------------------------------------------------------------



 

Section 12.5

 

Cancellation of Certificate of Limited Partnership

140

Section 12.6

 

Return of Contributions

140

Section 12.7

 

Waiver of Partition

140

Section 12.8

 

Capital Account Restoration

140

 

 

 

 

ARTICLE XIII

 

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

 

 

 

 

Section 13.1

 

Amendments to be Adopted Solely by the General Partner

140

Section 13.2

 

Amendment Procedures

142

Section 13.3

 

Amendment Requirements

142

Section 13.4

 

Special Meetings

143

Section 13.5

 

Notice of a Meeting

144

Section 13.6

 

Record Date

144

Section 13.7

 

Adjournment

144

Section 13.8

 

Waiver of Notice; Approval of Meeting; Approval of Minutes

144

Section 13.9

 

Quorum and Voting

144

Section 13.10

 

Conduct of a Meeting

145

Section 13.11

 

Action Without a Meeting

145

Section 13.12

 

Right to Vote and Related Matters

146

 

 

 

 

ARTICLE XIV

 

MERGER, CONSOLIDATION OR CONVERSION

 

 

 

 

Section 14.1

 

Authority

147

Section 14.2

 

Procedure for Merger, Consolidation or Conversion

147

Section 14.3

 

Approval by Limited Partners

149

Section 14.4

 

Certificate of Merger

150

Section 14.5

 

Effect of Merger, Consolidation or Conversion

150

 

 

 

 

ARTICLE XV

 

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

 

 

 

 

Section 15.1

 

Right to Acquire Limited Partner Interests

152

 

 

 

 

ARTICLE XVI

 

GENERAL PROVISIONS

 

 

 

 

Section 16.1

 

Addresses and Notices; Written Communications

153

Section 16.2

 

Further Action

154

Section 16.3

 

Binding Effect

154

Section 16.4

 

Integration

154

Section 16.5

 

Creditors

154

Section 16.6

 

Waiver

154

Section 16.7

 

Third-Party Beneficiaries

154

Section 16.8

 

Counterparts

154

 

iv

--------------------------------------------------------------------------------



 

Section 16.9

 

Applicable Law; Forum, Venue and Jurisdiction

155

Section 16.10

 

Invalidity of Provisions

155

Section 16.11

 

Consent of Partners

156

Section 16.12

 

Facsimile Signatures

156

 

v

--------------------------------------------------------------------------------



 

SIXTH AMENDED AND RESTATED AGREEMENT
OF LIMITED PARTNERSHIP OF NGL ENERGY PARTNERS LP

 

THIS SIXTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF NGL ENERGY
PARTNERS LP (formerly known as Silverthorne Energy Partners LP) dated as of
July 2, 2019, is entered into by NGL Energy Holdings LLC, a Delaware limited
liability company, as the General Partner, together with any other Persons who
become Partners in the Partnership or parties hereto as provided herein.  In
consideration of the covenants, conditions and agreements contained herein, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                             Definitions.  The following definitions
shall be for all purposes, unless otherwise clearly indicated to the contrary,
applied to the terms used in this Agreement.

 

“2016 Warrants” means the warrants to purchase Common Units issued pursuant to
the Class A Preferred Unit Purchase Agreement.

 

“2019 Warrants” means the warrants to purchase Common Units issued pursuant to
the Class D Preferred Unit Purchase Agreement.

 

“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, merger, stock acquisition or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing or expanding, over the long-term, the
operating capacity or operating income of the Partnership Group from the
operating capacity or operating income of the Partnership Group existing
immediately prior to such transaction.  For purposes of this definition,
“long-term” generally refers to a period exceeding 12 months.

 

“Additional Book Basis” means the portion of any remaining Carrying Value of an
Adjusted Property that is attributable to positive adjustments made to such
Carrying Value as a result of Book-Up Events.  For purposes of determining the
extent that Carrying Value constitutes Additional Book Basis:

 

(a)                                 Any negative adjustment made to the Carrying
Value of an Adjusted Property as a result of either a Book-Down Event or a
Book-Up Event shall first be deemed to offset or decrease that portion of the
Carrying Value of such Adjusted Property that is attributable to any prior
positive adjustments made thereto pursuant to a Book-Up Event or Book-Down
Event.

 

(b)                                 If Carrying Value that constitutes
Additional Book Basis is reduced as a result of a Book-Down Event and the
Carrying Value of other property is increased as a result of such Book-Down
Event, an allocable portion of any such increase in Carrying Value shall be
treated as Additional Book Basis; provided, that the amount treated as
Additional Book Basis pursuant hereto as a result of such Book-Down Event shall
not exceed the amount by which the Aggregate Remaining Net Positive Adjustments
after such Book-Down Event exceeds the remaining

 

--------------------------------------------------------------------------------



 

Additional Book Basis attributable to all of the Partnership’s Adjusted Property
after such Book-Down Event (determined without regard to the application of this
clause (b) to such Book-Down Event).

 

“Additional Book Basis Derivative Items” means any Book Basis Derivative Items
that are computed with reference to Additional Book Basis.  To the extent that
the Additional Book Basis attributable to all of the Partnership’s Adjusted
Property as of the beginning of any taxable period exceeds the Aggregate
Remaining Net Positive Adjustments as of the beginning of such period (the
“Excess Additional Book Basis”), the Additional Book Basis Derivative Items for
such period shall be reduced by the amount that bears the same ratio to the
amount of Additional Book Basis Derivative Items determined without regard to
this sentence as the Excess Additional Book Basis bears to the Additional Book
Basis as of the beginning of such period. With respect to a Disposed of Adjusted
Property, the Additional Book Basis Derivative Items shall be the amount of
Additional Book Basis taken into account in computing gain or loss from the
disposition of such Disposed of Adjusted Property.

 

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such taxable period, are reasonably expected to be allocated to such Partner
in subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code
and Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
Section 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. 
The “Adjusted Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Adjusted Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

 

“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period; (b) less (i) the amount of any
net increase in Working Capital Borrowings (or the Partnership’s proportionate
share of any net increase in Working Capital Borrowings in the case of
Subsidiaries that are not wholly owned) with respect to that period; and
(ii) the amount of any net decrease in cash reserves (or the Partnership’s
proportionate share of any net decrease in cash reserves in the case of
Subsidiaries that are not wholly owned) for Operating Expenditures with respect
to such period not relating to an Operating Expenditure made with respect to
such period; and (c) plus (i) the amount of any net decrease in Working Capital
Borrowings (or the Partnership’s proportionate share of any net decrease in
Working Capital Borrowings in the case of Subsidiaries that are not wholly
owned) with respect to that period; (ii) the amount of any net increase in cash
reserves (or the

 

2

--------------------------------------------------------------------------------



 

Partnership’s proportionate share of any net increase in cash reserves in the
case of Subsidiaries that are not wholly owned) for Operating Expenditures with
respect to such period required by any debt instrument for the repayment of
principal, interest or premium; and (iii) any net decrease made in subsequent
periods in cash reserves for Operating Expenditures initially established with
respect to such period to the extent such decrease results in a reduction in
Adjusted Operating Surplus in subsequent periods pursuant to clause
(b)(ii) above. Adjusted Operating Surplus does not include that portion of
Operating Surplus included in clause (a)(i) of the definition of Operating
Surplus.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).

 

“Adjusted Total Leverage Ratio” means, as of any date of determination, the
quotient of (a) the sum as of such date of (i) Total Leverage Indebtedness plus
(ii) the aggregate of Class D Stated Value of all Outstanding Class D Preferred
Units plus (iii) the aggregate liquidation preference of all Outstanding Class D
Parity Securities, all Outstanding Class D Other Preferred Securities and all
Outstanding Class D Senior Securities, divided by (b) Consolidated EBITDA for
the period of the four Quarters most recently ended as of such date for which
financial information has been filed with the Commission.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.  For purposes of this
Agreement, and not in limitation of the foregoing (a) the Partnership, on the
one hand, and the Class D Purchasers, on the other hand, shall not be considered
Affiliates solely by virtue of such Class D Purchasers holding Class D Preferred
Units; (b) the direct or indirect equity owners, including any limited partners,
of EIG or its Affiliates (collectively, the “EIG Investors”), shall be
considered an Affiliate of EIG; (c) any fund, entity or account managed, advised
or sub-advised, directly or indirectly, by EIG or any EIG Investor, shall be
considered an Affiliate of EIG; and (d) any fund, entity or account managed,
advised or sub-advised, directly or indirectly, by a Class D Purchaser or any of
its Affiliates, or the direct or indirect equity owners, including limited
partners of a Class D Purchaser or any of its Affiliates, shall be considered an
Affiliate of such Class D Purchaser.

 

“Aggregate Quantity of IDR Reset Common Units” is defined in Section 5.10(a).

 

“Aggregate Remaining Net Positive Adjustments” means, as of the end of any
taxable period, the sum of the Remaining Net Positive Adjustments of all the
Partners.

 

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).

 

“Agreed Value” of any Contributed Property means the fair market value of such
property at the time of contribution and in the case of an Adjusted Property,
the fair market value

 

3

--------------------------------------------------------------------------------



 

of such Adjusted Property on the date of the revaluation event as described in
Section 5.5(d), in both cases as determined by the General Partner.  In making
such determination, the General Partner shall use such method as it determines
to be appropriate.

 

“Agreement” means this Sixth Amended and Restated Agreement of Limited
Partnership of NGL Energy Partners LP, as it may be amended, supplemented or
restated from time to time.

 

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest;
(b) any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity; and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.

 

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:

 

(a)                                 the sum of (i) all cash and cash equivalents
of the Partnership Group (or the Partnership’s proportionate share of cash and
cash equivalents in the case of Subsidiaries that are not wholly owned) on hand
at the end of such Quarter, and (ii) if the General Partner so determines, all
or any portion of any additional cash and cash equivalents of the Partnership
Group (or the Partnership’s proportionate share of cash and cash equivalents in
the case of Subsidiaries that are not wholly owned) on hand on the date of
determination of Available Cash with respect to such Quarter, less

 

(b)                                 the amount of any cash reserves established
by the General Partner (or the Partnership’s proportionate share of cash
reserves in the case of Subsidiaries that are not wholly owned) to (i) provide
for the proper conduct of the business of the Partnership Group (including
reserves for future capital expenditures and for anticipated future credit needs
of the Partnership Group) subsequent to such Quarter, (ii) comply with
applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which any Group Member is a party
or by which it is bound or its assets are subject or (iii) provide funds for
distributions under Section 6.4 or Section 6.5 in respect of any one or more of
the next four Quarters; provided, however, that the General Partner may not
establish cash reserves pursuant to clause (iii) above if the effect of such
reserves would be that the Partnership is unable to distribute the Minimum
Quarterly Distribution on all Common Units, with respect to such Quarter; and,
provided further, that disbursements made by a Group Member or cash reserves
established, increased or reduced after the end of such Quarter but on or before
the date of determination of Available Cash with respect to such Quarter shall
be deemed to have been made, established, increased or reduced, for purposes of
determining Available Cash, within such Quarter if the General Partner so
determines.

 

Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.

 

4

--------------------------------------------------------------------------------



 

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

 

“Board of Directors” means, with respect to the Board of Directors of the
General Partner, its board of directors or board of managers, as applicable, if
a corporation or limited liability company, or if a limited partnership, the
board of directors or board of managers of the general partner of the General
Partner.

 

“Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).

 

“Book-Down Event” means an event that triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).

 

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.  A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

 

“Book-Up Event” means an event that triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.5(d).

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York (or, solely with respect to matters pertaining to the
Class B Preferred Units or the Class C Preferred Units, as applicable, the
States of Oklahoma or New York) shall not be regarded as a Business Day.

 

“Calculation Agent” means a financial institution, trust company or other Person
as may be appointed from time to time by the General Partner to act as
calculation agent for the Class C Preferred Units or Class D Preferred Units, as
applicable, but subject to Section 5.13(f)(v) with respect to the Class D
Preferred Units; provided, however, that the Calculation Agent may not be the
Partnership or any of its Affiliates.

 

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5.  The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.

 

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership or that is
contributed or

 

5

--------------------------------------------------------------------------------



 

deemed contributed to the Partnership on behalf of a Partner (including, in the
case of an underwritten offering of Units, the amount of any underwriting
discounts or commissions).

 

“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member, (b) acquisition of existing, or the
construction of new or the improvement or replacement of existing, capital
assets (including, without limitation, propane assets or other midstream assets
or facilities) or (c) capital contribution by a Group Member to a Person that is
not a Subsidiary in which a Group Member has an equity interest, or after such
capital contribution will have an equity interest, to fund such Group Member’s
pro rata share of the cost of the addition or improvement to or the acquisition
of existing, or the construction of new or the improvement or replacement of
existing, capital assets (including, without limitation, propane assets or other
midstream assets or facilities) by such Person, in each case if such addition,
improvement, replacement, acquisition or construction is made to increase, over
the long-term, the operating capacity or operating income of the Partnership
Group, in the case of clauses (a) and (b), or such Person, in the case of clause
(c), from the operating capacity or operating income of the Partnership Group or
such Person, as the case may be, existing immediately prior to such addition,
improvement, replacement, acquisition or construction. For purposes of this
definition, “long-term” generally refers to a period exceeding 12 months.

 

“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in Section 6.3(a).

 

“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such property, and (b) with respect to any other
Partnership property, the adjusted basis of such property for federal income tax
purposes, all as of the time of determination; provided that the Carrying Value
of any property shall be adjusted from time to time in accordance with
Section 5.5(d)(i) and Section 5.5(d)(ii) and to reflect changes, additions or
other adjustments to the Carrying Value for dispositions and acquisitions of
Partnership properties, as deemed appropriate by the General Partner.

 

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable for actual fraud or
willful misconduct in its capacity as a general partner of the Partnership.

 

“Certificate” means (a) a certificate (i) substantially in the form of Exhibit A
to this Agreement, (ii) issued in global form in accordance with the rules and
regulations of the Depositary or (iii) in such other form as may be adopted by
the General Partner, issued by the Partnership evidencing ownership of one or
more Common Units or (b) a certificate, in such form as may be adopted by the
General Partner, issued by the Partnership evidencing ownership of one or more
other Partnership Interests.

 

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

 

6

--------------------------------------------------------------------------------



 

“Citizenship Eligibility Trigger” is defined in Section 4.9(a)(ii).

 

“Class A Deemed Warrant Unit” has the meaning set forth in Section 6.11(a).

 

“Class A Preferred Unit Purchase Agreement” means the Class A Convertible
Preferred Unit and Warrant Purchase Agreement, dated as of April 21, 2016, as
amended by the Amendment to Class A Convertible Preferred Unit and Warrant
Purchase Agreement, dated as of June 23, 2016, among the Partnership and the
purchasers named therein.

 

“Class B Alternative Conversion Consideration” has the meaning assigned to such
term in Section 5.11(e)(iii).

 

“Class B Change of Control” means the occurrence of any of the following events
after the Class B Original Issue Date:

 

(a)                                 the direct or indirect lease, sale,
transfer, conveyance or other disposition (other than by way of merger,
consolidation or business combination), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Partnership and its Subsidiaries, taken as a whole, to any person (as that term
is used in Section 13(d)(3) of the Securities Exchange Act), and following such
occurrence neither the Partnership nor such person has a class of common equity
securities listed or admitted to trading on any National Securities Exchange; or

 

(b)                                 the consummation of any transaction
(including, without limitation, any merger, consolidation or business
combination), the result of which is that any person (as that term is used in
Section 13(d)(3) of the Securities Exchange Act), other than a Class B Permitted
Holder, becomes the beneficial owner, directly or indirectly, of more than 50%
of the outstanding voting interests of the General Partner, measured by voting
power rather than percentage of interests, and following such occurrence neither
the Partnership nor such person has a class of common equity securities listed
or admitted to trading on any National Securities Exchange.

 

“Class B Change of Control Conversion Date” means the date fixed by the General
Partner, in its sole discretion, as the date the Class B Preferred Units are
entitled to be converted to Class B Conversion Common Units as provided in
Section 5.11(e).  The Class B Change of Control Conversion Date shall be a
Business Day that is no fewer than 20 days nor more than 35 days after the date
on which the Partnership provides the Class B Conversion Notice to Class B
Preferred Holders pursuant to Section 5.11(e)(ii).

 

“Class B Change of Control Conversion Right” has the meaning assigned to such
term in Section 5.11(e)(i).

 

“Class B Change of Control Redemption Period” has the meaning assigned to such
term in Section 5.11(d)(i).

 

“Class B Common Unit Conversion Consideration” has the meaning assigned to such
term in Section 5.11(e)(i).

 

7

--------------------------------------------------------------------------------



 

“Class B Conversion Common Units” means Common Units issuable upon conversion of
Class B Preferred Units pursuant to Section 5.11(e)(i).

 

“Class B Conversion Notice” has the meaning assigned to such term in
Section 5.11(e)(ii).

 

“Class B Conversion Rate” means the lesser of: (a) the quotient obtained by
dividing (i) the sum of the Class B Stated Liquidation Preference plus the
amount of any accumulated and unpaid distributions on the Class B Preferred
Units to, but not including, the Class B Change of Control Conversion Date
(unless the Class B Change of Control Conversion Date is after a Class B
Distribution Record Date and prior to the corresponding Class B Distribution
Payment Date, in which case no accumulated and unpaid Class B Preferred Unit
Distribution will be included in this sum) by (ii) the Common Unit Price with
respect to the Class B Preferred Units; and (b) the Class B Unit Cap, subject to
adjustments of the Common Unit Price with respect to the Class B Preferred Units
and the Class B Unit Cap as the General Partner determines to be equitable in
view of any splits, combinations or distributions in the form of equity
issuances or the payment of any Class B Alternative Conversion Consideration to
the holders of the Common Units in connection with the Class B Change of
Control.

 

“Class B Distribution Payment Date” means January 15, April 15, July 15 and
October 15 of each year (commencing on October 15, 2017); provided, however,
that if any Class B Distribution Payment Date would otherwise occur on a day
that is not a Business Day, then such Class B Distribution Payment Date shall
instead be the immediately succeeding Business Day, without the accumulation of
additional distributions.

 

“Class B Distribution Period” means, with respect to each Class B Preferred Unit
Distribution on a Class B Distribution Payment Date, the three-month period
beginning on and including the first day of the third calendar month next
preceding the Class B Distribution Payment Date for such Class B Preferred Unit
Distribution and ending on and including the last day of the calendar month next
preceding the Class B Distribution Payment Date for such Class B Preferred Unit
Distribution; provided, however, that the initial Class B Distribution Period
shall begin on and include the Class B Original Issue Date and end on and
include September 30, 2017.

 

“Class B Distribution Rate” means an annual rate equal to (a) during the Class B
Fixed Rate Period, 9.00% of the Class B Stated Liquidation Preference and
(b) during the Class B Floating Rate Period, a percentage of the Class B Stated
Liquidation Preference equal to the sum of (i) Class B Three-Month LIBOR, as
calculated on each applicable Class B LIBOR Determination Date, and (ii) 7.213%.

 

“Class B Distribution Record Date” means the open of business on the January 1,
April 1, July 1 or October 1 immediately preceding the Class B Distribution
Payment Date for which a Class B Preferred Unit Distribution has been declared;
provided, however, that in the case of payments of Class B Preferred Unit
Distributions in arrears, the Class B Distribution Record Date with respect to a
Class B Distribution Payment Date shall be such date as may be designated by the
General Partner in accordance with Section 5.11.

 

8

--------------------------------------------------------------------------------



 

“Class B Fixed Rate Period” means the period from and including the Class B
Original Issue Date to, but not including, July 1, 2022.

 

“Class B Floating Rate Period” means the period beginning on July 1, 2022 and
ending on the date that all of the Outstanding Class B Preferred Units are
redeemed in accordance with Section 5.11(d) or are converted in accordance with
Section 5.11(e).

 

“Class B Junior Securities” means (a) Common Units, the General Partner Interest
and Incentive Distribution Rights and (b) any class or series of Partnership
Interests established after the Class B Original Issue Date that, with respect
to distributions on such Partnership Interests, does not have terms expressly
providing that such class or series is senior to or on parity with the Class B
Preferred Units.

 

“Class B LIBOR Determination Date” means the London Business Day immediately
preceding the first date of the applicable Class B Distribution Period.

 

“Class B Original Issue Date” means June 13, 2017.

 

“Class B Parity Securities” means (a) the Class C Preferred Units, (b) the
Class D Preferred Units and (c) any class or series of Partnership Interests
established after the Class B Original Issue Date that, with respect to
distributions on such Partnership Interests, has terms expressly providing that
such class or series ranks on parity with the Class B Preferred Units.

 

“Class B Permitted Holder” means: (a) any Member (as defined in the GP LLC
Agreement) of the General Partner as of the Class B Original Issue Date; (b) any
wife, lineal descendant, legal guardian or other legal representative or estate
of any of the Persons described in the immediately preceding clause (a); (c) any
trust of which at least one of the trustees is any of the Persons described in
the immediately preceding clauses (a) or (b); and (d) any other Person that is
controlled directly or indirectly by any one or more of the Persons described in
the immediately preceding clauses (a) through (c).

 

“Class B Preferred Holder” means a holder of a Class B Preferred Unit, in
respect of such Class B Preferred Unit.

 

“Class B Preferred Unit” means a Partnership Interest representing a fractional
part of the Partnership Interests of all Limited Partners and assignees, and
having the rights and obligations specified with respect to a 9.00% Class B
Fixed-to-Floating Rate Cumulative Redeemable Perpetual Preferred Unit in this
Agreement.

 

“Class B Preferred Unit Distributions” has the meaning assigned to such term in
Section 5.11(b)(i).

 

“Class B Redemption Date” has the meaning assigned to such term in
Section 5.11(d)(i).

 

“Class B Redemption Notice” has the meaning assigned to such term in
Section 5.11(d)(ii).

 

9

--------------------------------------------------------------------------------



 

“Class B Redemption Price” means an amount equal to the Class B Stated
Liquidation Preference.

 

“Class B Securities Depositary” means, with respect to Class B Preferred Units
issued in global form, The Depository Trust Company (and its successors or
assigns or any other securities depositary selected by the Partnership).

 

“Class B Senior Securities” means any class or series of Partnership Interests
established after the Class B Original Issue Date that, with respect to
distributions on such Partnership Interests, has terms expressly providing that
such class or series is senior to the Class B Preferred Units.

 

“Class B Stated Liquidation Preference” means, with respect to Class B Preferred
Units, a liquidation preference initially equal to $25.00 per Class B Preferred
Unit (subject to adjustment for any splits, combinations or similar adjustments
to the Class B Preferred Units).

 

“Class B Three-Month LIBOR” means, in respect of each Class B Distribution
Period during the Class B Floating Rate Period, the following rate determined by
the Partnership, as of the applicable Class B LIBOR Determination Date in
accordance with the following provisions:

 

(a)                                 the rate (expressed as a percentage per
year) for deposits in U.S. dollars for a three-month period commencing on the
first day of such Class B Distribution Period that appears on Reuters
Page LIBOR01 as of 11:00 a.m. (London time) on the Class B LIBOR Determination
Date; or

 

(b)                                 if the rate described in the immediately
preceding clause (a) is not so published, the Partnership shall select four
major banks in the London interbank market and request that the principal London
offices of those four selected banks provide their offered quotations for
deposits in U.S. dollars for a period of three months, commencing on the first
day of the applicable Class B Distribution Period, to prime banks in the London
interbank market at approximately 11:00 a.m. (London time) on the Class B LIBOR
Determination Date for such Class B Distribution Period. Offered quotations must
be based on a principal amount equal to an amount that, in the Partnership’s
judgment, is representative of a single transaction in U.S. dollars in the
London interbank market at the time.  If two or more quotations are provided,
Class B Three-Month LIBOR for such Class B Distribution Period will be the
arithmetic mean of the quotations.  If fewer than two quotations are provided,
Class B Three-Month LIBOR for such Class B Distribution Period will be the
arithmetic mean of the rates quoted on the Class B LIBOR Determination Date for
such Class B Distribution Period by three major banks in New York City selected
by the Partnership, for loans in U.S. dollars to leading European banks for a
three-month period commencing on the first day of such Class B Distribution
Period.  The rates quoted must be based on an amount that, in the Partnership’s
judgment, is representative of a single transaction in U.S. dollars in that
market at the time.  If fewer than three New York City banks selected by the
Partnership are quoting rates in the manner described above, Class B Three-Month
LIBOR for the applicable Class B Distribution Period will be the same as for the
immediately preceding Class B Distribution Period or, if the immediately
preceding Class B Distribution Period was within the Class B Fixed Rate Period,
the same as for the most recent quarter for which Class B Three-Month LIBOR can
be determined.

 

10

--------------------------------------------------------------------------------



 

All percentages resulting from any of the calculations described in the
immediately preceding clauses (a) and (b) will be rounded, if necessary, to the
nearest one hundred-thousandth of a percentage point, with five one-millionths
of a percentage point rounded upwards and all dollar amounts used in or
resulting from such calculations will be rounded to the nearest cent (with
one-half cent being rounded upwards).

 

“Class B Unit Cap” means 3.63636.

 

“Class C Alternative Conversion Consideration” has the meaning assigned to such
term in Section 5.12(e)(iii).

 

“Class C Change of Control” means the occurrence of any of the following events
after the Class C Original Issue Date:

 

(a)           the direct or indirect lease, sale, transfer, conveyance or other
disposition (other than by way of merger, consolidation or business
combination), in one or a series of related transactions, of all or
substantially all of the properties or assets of the Partnership and its
Subsidiaries, taken as a whole, to any person (as that term is used in
Section 13(d)(3) of the Securities Exchange Act), and following such occurrence
neither the Partnership nor such person has a class of common equity securities
listed or admitted to trading on any National Securities Exchange; or

 

(b)           the consummation of any transaction (including, without
limitation, any merger, consolidation or business combination), the result of
which is that any person (as that term is used in Section 13(d)(3) of the
Securities Exchange Act), other than a Class C Permitted Holder, becomes the
beneficial owner, directly or indirectly, of more than 50% of the outstanding
voting interests of the General Partner, measured by voting power rather than
percentage of interests, and following such occurrence neither the Partnership
nor such person has a class of common equity securities listed or admitted to
trading on any National Securities Exchange.

 

“Class C Change of Control Conversion Date” means the date fixed by the General
Partner, in its sole discretion, as the date the Class C Preferred Units are
entitled to be converted to Class C Conversion Common Units as provided in
Section 5.12(e).  The Class C Change of Control Conversion Date shall be a
Business Day that is no fewer than 20 days nor more than 35 days after the date
on which the Partnership provides the Class C Conversion Notice to Class C
Preferred Holders pursuant to Section 5.12(e)(ii).

 

“Class C Change of Control Conversion Right” has the meaning assigned to such
term in Section 5.12(e)(i).

 

“Class C Change of Control Redemption Period” has the meaning assigned to such
term in Section 5.12(d)(i).

 

“Class C Common Unit Conversion Consideration” has the meaning assigned to such
term in Section 5.12(e)(i).

 

“Class C Conversion Common Units” means Common Units issuable upon conversion of
Class C Preferred Units pursuant to Section 5.12(e)(i).

 

11

--------------------------------------------------------------------------------



 

“Class C Conversion Notice” has the meaning assigned to such term in
Section 5.12(e)(ii).

 

“Class C Conversion Rate” means the lesser of: (a) the quotient obtained by
dividing (i) the sum of the Class C Stated Liquidation Preference plus the
amount of any accumulated and unpaid distributions on the Class C Preferred
Units to, but not including, the Class C Change of Control Conversion Date
(unless the Class C Change of Control Conversion Date is after a Class C
Distribution Record Date and prior to the corresponding Class C Distribution
Payment Date, in which case no accumulated and unpaid Class C Preferred Unit
Distribution will be included in this sum) by (ii) the Common Unit Price with
respect to the Class C Preferred Units; and (b) the Class C Unit Cap, subject to
adjustments of the Common Unit Price with respect to the Class C Preferred Units
and the Class C Unit Cap as the General Partner determines to be equitable in
view of any splits, combinations or distributions in the form of equity
issuances or the payment of any Class C Alternative Conversion Consideration to
the holders of the Common Units in connection with the Class C Change of
Control.

 

“Class C Distribution Payment Date” means January 15, April 15, July 15 and
October 15 of each year (commencing on July 15, 2019); provided, however, that
if any Class C Distribution Payment Date would otherwise occur on a day that is
not a Business Day, then such Class C Distribution Payment Date shall instead be
the immediately succeeding Business Day, without the accumulation of additional
distributions.

 

“Class C Distribution Period” means, with respect to each Class C Preferred Unit
Distribution on a Class C Distribution Payment Date, the three-month period
beginning on and including the first day of the third calendar month next
preceding the Class C Distribution Payment Date for such Class C Preferred Unit
Distribution and ending on and including the last day of the calendar month next
preceding the Class C Distribution Payment Date for such Class C Preferred Unit
Distribution; provided, however, that the initial Class C Distribution Period
shall begin on and include the Class C Original Issue Date and end on and
include June 30, 2019.

 

“Class C Distribution Rate” means an annual rate equal to (a) during the Class C
Fixed Rate Period, 9.625% of the Class C Stated Liquidation Preference and
(b) during the Class C Floating Rate Period, a percentage of the Class C Stated
Liquidation Preference equal to the sum of (i) Class C Three-Month LIBOR, as
calculated on each applicable Class C LIBOR Determination Date, and
(ii) 7.384%.  Notwithstanding the foregoing: (a) if the Calculation Agent
determines on the relevant Class C LIBOR Determination Date that the Class C
Three-Month LIBOR base rate has been discontinued, then the Calculation Agent
will use a substitute or successor base rate that it has determined in its sole
discretion is most comparable to the Class C Three-Month LIBOR base rate,
provided that if the Calculation Agent determines there is an industry-accepted
substitute or successor base rate, then the Calculation Agent shall use such
substitute or successor base rate; and (b) if the Calculation Agent has
determined a substitute or successor base rate in accordance with clause
(a) above, the Calculation Agent, in its sole discretion, may determine what
business day convention to use, the definition of business day, the distribution
determination date to be used and any other relevant methodology for calculating
such substitute or successor base rate.

 

12

--------------------------------------------------------------------------------



 

“Class C Distribution Record Date” means the open of business on the January 1,
April 1, July 1 or October 1 immediately preceding the Class C Distribution
Payment Date for which a Class C Preferred Unit Distribution has been declared;
provided, however, that in the case of payments of Class C Preferred Unit
Distributions in arrears, the Class C Distribution Record Date with respect to a
Class C Distribution Payment Date shall be such date as may be designated by the
General Partner in accordance with Section 5.12.

 

“Class C Fixed Rate Period” means the period from and including the Class C
Original Issue Date to, but not including, April 15, 2024.

 

“Class C Floating Rate Period” means the period beginning on April 15, 2024 and
ending on the date that all of the Outstanding Class C Preferred Units are
redeemed in accordance with Section 5.12(d) or are converted in accordance with
Section 5.12(e).

 

“Class C Junior Securities” means (a) Common Units, the General Partner Interest
and Incentive Distribution Rights and (b) any class or series of Partnership
Interests established after the Class C Original Issue Date that, with respect
to distributions on such Partnership Interests, does not have terms expressly
providing that such class or series is senior to or on parity with the Class C
Preferred Units.

 

“Class C LIBOR Determination Date” means the London Business Day immediately
preceding the first date of the applicable Class C Distribution Period.

 

“Class C Original Issue Date” means April 2, 2019.

 

“Class C Parity Securities” means (a) the Class B Preferred Units, (b) the
Class D Preferred Units and (c) any class or series of Partnership Interests
established after the Class C Original Issue Date that, with respect to
distributions on such Partnership Interests, has terms expressly providing that
such class or series ranks on parity with the Class C Preferred Units.

 

“Class C Permitted Holder” means: (a) any Member (as defined in the GP LLC
Agreement) of the General Partner as of the Class C Original Issue Date; (b) any
wife, lineal descendant, legal guardian or other legal representative or estate
of any of the Persons described in the immediately preceding clause (a); (c) any
trust of which at least one of the trustees is any of the Persons described in
the immediately preceding clauses (a) or (b); and (d) any other Person that is
controlled directly or indirectly by any one or more of the Persons described in
the immediately preceding clauses (a) through (c).

 

“Class C Preferred Holder” means a holder of a Class C Preferred Unit, in
respect of such Class C Preferred Unit.

 

“Class C Preferred Unit” means a Partnership Interest representing a fractional
part of the Partnership Interests of all Limited Partners and assignees, and
having the rights and obligations specified with respect to a 9.625% Class C
Fixed-to-Floating Rate Cumulative Redeemable Perpetual Preferred Unit in this
Agreement.

 

“Class C Preferred Unit Distributions” has the meaning assigned to such term in
Section 5.12(b)(i).

 

13

--------------------------------------------------------------------------------



 

“Class C Redemption Date” has the meaning assigned to such term in
Section 5.12(d)(i).

 

“Class C Redemption Notice” has the meaning assigned to such term in
Section 5.12(d)(ii).

 

“Class C Redemption Price” means an amount equal to the Class C Stated
Liquidation Preference.

 

“Class C Securities Depositary” means, with respect to Class C Preferred Units
issued in global form, The Depository Trust Company (and its successors or
assigns or any other securities depositary selected by the Partnership).

 

“Class C Senior Securities” means any class or series of Partnership Interests
established after the Class C Original Issue Date that, with respect to
distributions on such Partnership Interests, has terms expressly providing that
such class or series is senior to the Class C Preferred Units.

 

“Class C Stated Liquidation Preference” means, with respect to Class C Preferred
Units, a liquidation preference initially equal to $25.00 per Class C Preferred
Unit (subject to adjustment for any splits, combinations or similar adjustments
to the Class C Preferred Units).

 

“Class C Three-Month LIBOR” means, in respect of each Class C Distribution
Period during the Class C Floating Rate Period, the following rate determined by
the Partnership or the Calculation Agent, as applicable, as of the applicable
Class C LIBOR Determination Date in accordance with the following provisions:

 

(a)           the rate (expressed as a percentage per year) for deposits in U.S.
dollars for a three-month period commencing on the first day of such Class C
Distribution Period that appears on Reuters Page LIBOR01 as of 11:00
a.m. (London time) on the Class C LIBOR Determination Date determined by the
Partnership; or

 

(b)           if the rate described in the immediately preceding clause (a) is
not so published, the Calculation Agent shall select four major banks in the
London interbank market and request that the principal London offices of those
four selected banks provide their offered quotations for deposits in U.S.
dollars for a period of three months, commencing on the first day of the
applicable Class C Distribution Period, to prime banks in the London interbank
market at approximately 11:00 a.m. (London time) on the Class C LIBOR
Determination Date for such Class C Distribution Period. Offered quotations must
be based on a principal amount equal to an amount that, in the Calculation
Agent’s judgment, is representative of a single transaction in U.S. dollars in
the London interbank market at the time.  If two or more quotations are
provided, Class C Three-Month LIBOR for such Class C Distribution Period will be
the arithmetic mean of the quotations.  If fewer than two quotations are
provided, Class C Three-Month LIBOR for such Class C Distribution Period will be
the arithmetic mean of the rates quoted on the Class C LIBOR Determination Date
for such Class C Distribution Period by three major banks in New York City
selected by the Calculation Agent, for loans in U.S. dollars to leading European
banks for a three-month period commencing on the first day of such Class C
Distribution Period.  The rates quoted must be based on an amount that, in the
Calculation Agent’s judgment, is

 

14

--------------------------------------------------------------------------------



 

representative of a single transaction in U.S. dollars in that market at the
time.  If fewer than three New York City banks selected by the Calculation Agent
are quoting rates in the manner described above, the Calculation Agent, after
consulting such sources as it deems comparable to any of the foregoing
quotations or display page, or any such source as it deems reasonable from which
to estimate Class C Three-Month LIBOR or any of the foregoing lending rates,
will determine Class C Three-Month LIBOR for the applicable Class C Distribution
Period in its sole discretion.

 

All percentages resulting from any of the calculations described in the
immediately preceding clauses (a) and (b) will be rounded, if necessary, to the
nearest one hundred-thousandth of a percentage point, with five one-millionths
of a percentage point rounded upwards and all dollar amounts used in or
resulting from such calculations will be rounded to the nearest cent (with
one-half cent being rounded upwards).

 

“Class C Unit Cap” means 3.5791.

 

“Class D Accretion Amount” has the meaning assigned to such term in
Section 5.13(b)(v).

 

“Class D Accretion Option Period” means any Quarter ending on or prior to the
last day of the third (3rd) full Quarter following the Class D Initial Issuance
Date.

 

“Class D Board Representation Rights Agreement” has the meaning assigned to the
term “Board Representation Rights Agreement” in the Class D Preferred Unit
Purchase Agreement.

 

“Class D Change of Control” means the occurrence of any of the following events:

 

(a)           the Class D Permitted Holders cease to beneficially own, directly
or indirectly, at least 50% of the outstanding voting securities of the General
Partner, measured by voting power rather than number of units, or the Class D
Permitted Holders, directly or indirectly, cease to have the power to elect a
majority of the members of the Board of Directors;

 

(b)           other than an acquisition of 100% of the equity interests of the
General Partner by the Partnership or a Subsidiary of the Partnership in
connection with which the voting rights of the Class D Preferred Unit Holders
set forth in Section 5.13(c) and the Board of Directors appointment rights of
the Class D Purchasers and their Affiliates set forth in the Class D Board
Representation Rights Agreement, in each case, remain in effect following the
consummation of such acquisition, the direct or indirect sale, lease, transfer,
conveyance or other disposition (including by way of merger or consolidation),
in one or more series of related transactions, of all or substantially all of
the assets of the Partnership and its Subsidiaries, taken as a whole, to any
Person or group (as defined by Section 13(d)(3) of the Securities Exchange Act)
other than a Class D Permitted Holder;

 

(c)           the General Partner withdraws or is removed by the Limited
Partners in accordance with the terms of this Agreement;

 

15

--------------------------------------------------------------------------------



 

(d)           the Common Units (or other common equity interests of the
Partnership) are no longer listed or admitted to trading on any National
Securities Exchange;

 

(e)           the General Partner and/or its Affiliates becomes beneficial
owner, directly or indirectly, of 80% or more of the Outstanding Common Units;
or

 

(f)            any transaction or event that constitutes a “change of control”
under any of the Partnership’s Funded Indebtedness, entitling holders or lenders
to have such indebtedness repaid, repurchased, redeemed or otherwise retired;

 

provided, however, that in no event shall a Partnership Restructuring Event
constitute a Class D Change of Control.

 

“Class D CoC Notice” is defined in Section 5.13(d)(i).

 

“Class D CoC Redemption Election Notice” is defined in Section 5.13(d)(i).

 

“Class D Common Unit Redemption Amount” is defined in Section 5.13(d)(iii)(B).

 

“Class D Common Unit Conditions” means, with respect to the ability of the
Partnership to issue Class D Redemption Common Units in connection with the
redemption of Class D Preferred Units pursuant to Section 5.13(d)(iii), (a) all
Class D Redemption Common Units to be issued upon such redemption are authorized
for listing or quotation or admitted to trading, as applicable, on the New York
Stock Exchange or such other National Securities Exchange on which the Common
Units are then listed, quoted or admitted to trading, (b) the Partnership has on
file with the Commission an effective registration statement under the
Securities Act registering the resale of the Class D Redemption Common Units to
be issued upon such redemption by each Class D Preferred Unit Holder that has
provided information pertaining to such Class D Preferred Unit Holder required
to be included in such registration statement in order for such Class D
Preferred Unit Holder to sell Common Units thereunder and (c) the aggregate
number of Class D Redemption Common Units to be issued upon such redemption
(together with all Class D Redemption Common Units previously issued by the
Partnership pursuant to Section 5.13(d)(iii) in respect of prior redemptions
pursuant thereto) does not exceed the lesser of (1) fifteen percent (15%) of the
total number of Common Units that would be outstanding immediately after such
redemption (including the Class D Redemption Common Units to be issued upon such
redemption) and (2) the product of (x) ten (10) times (y) the 30-day average
daily trading volume of the Common Units on the New York Stock Exchange or such
other National Securities Exchange on which the Common Units are then listed,
quoted or admitted to trading, determined as of the second Business Day
immediately preceding the date of such redemption.

 

“Class D Default Effective Date” is defined in Section 5.13(b)(viii).

 

“Class D Distribution Amount” means an amount per Quarter per Class D Preferred
Unit equal to the product of (a) the Class D Stated Value of such Class D
Preferred Unit (calculated as of the last day of the immediately preceding
Quarter) and (b) the Class D Distribution Rate in effect as of the relevant date
of determination.

 

16

--------------------------------------------------------------------------------



 

“Class D Distribution Due Date” has the meaning assigned to such term in
Section 5.13(b)(iv).

 

“Class D Distribution Payment Default” has the meaning assigned to such term in
Section 5.13(b)(viii).

 

“Class D Distribution Payment Default Period” has the meaning assigned to such
term in Section 5.13(b)(viii).

 

“Class D Distribution Rate” an annual rate equal to:

 

(a) 9.000%, at all times during the period commencing on and including the
Class D Initial Issuance Date and ending on and including the last day of the
eleventh full Quarter following the Class D Initial Issuance Date;

 

(b) 10.000%, at all times during the period commencing on and including the
first day of the twelfth full Quarter following the Class D Initial Issuance
Date and ending on and including the last day of the nineteenth full Quarter
following the Class D Initial Issuance Date; and

 

(c) the Class D Selectable Rate, at all times during the Class D Selectable Rate
Period.

 

“Class D Election Period” is defined in Section 5.13(e)(ii).

 

“Class D Exempt Parity Securities” means (a) the Class B Preferred Units issued
pursuant to the Mesquite Purchase Agreement as a component of the Purchase Price
(as defined therein) and (b) any amount of Class D Parity Securities if the net
proceeds from the issuance of such Class D Parity Securities are used within 45
days of such issuance to redeem Class D Parity Securities and such net proceeds
are applied pro rata among each class or series of Outstanding Class D Parity
Securities based on the respective aggregate cash redemption price that would be
payable by the Partnership upon an optional redemption of all of the Outstanding
Class D Parity Securities comprising each such class or series, as applicable,
as of the date of such issuance; provided that, following the consummation of
such issuance, the Partnership shall (x) promptly provide any relevant notices
required to redeem the relevant Class D Parity Securities and shall use
commercially reasonable efforts to consummate such redemptions as soon as
possible following the consummation of such issuance (and in any event, within
30 days of the delivery of such notices) and (y) not utilize such net proceeds
for any purpose other than the redemption of Class D Parity Securities in
accordance with this definition; and provided, further, that (i) if the Class D
Parity Securities being issued pursuant to this clause (b) are Retail Preferred
Securities, the Partnership may elect to use the net proceeds thereof to instead
be utilized solely to redeem in full either all of the Outstanding Class B
Preferred Units, all of the Outstanding Class C Preferred Units or all of a
class or series of Retail Preferred Securities, (ii) neither a Class D Payment
Default nor a Class D Redemption Default has occurred and is continuing at the
time of such issuance, and (iii) neither the Partnership nor any of its
Subsidiaries is in breach under any agreement, document or instrument governing
or evidencing the Partnership’s or any of its Subsidiaries Funded Indebtedness.

 

“Class D Forced Redemption Notice” is defined in Section 5.13(d)(iii)(A).

 

17

--------------------------------------------------------------------------------



 

“Class D Initial Issuance Date” means July 2, 2019, the first day on which
Class D Preferred Units are issued and Outstanding.

 

“Class D IRR” means, as of the time of determination, an internal rate of return
of the applicable percentage set forth in the definition of Class D Redemption
Price on the aggregate Capital Contributions made to the Partnership in exchange
for the issuance of the Class D Preferred Units. Class D IRR shall be calculated
(a) taking into account (i) the aggregate Capital Contributions made to the
Partnership in exchange for the issuance of the Class D Preferred Units (with
all such Capital Contributions calculated as of the date such Capital
Contributions were actually made), (ii) all distributions made in cash in
respect of the Class D Preferred Units pursuant to Section 5.13(b) (including
all Class D Preferred Unit Distributions other than payments or accumulations in
respect of the Class D Payment Default Rate), with all such cash distributions
being calculated as of the date such cash distributions were actually
distributed or otherwise paid by the Partnership and (iii) each Class D
Redemption Price paid in accordance with the terms of this Agreement in respect
of the Class D Preferred Units, with each such Class D Redemption Price being
calculated as of the date such Class D Redemption Price was actually paid in
accordance with the terms of this Agreement by the Partnership; and (b) using
the XIRR function in the most recent version of Microsoft Excel (or if such
program is no longer available, such other software program for calculating
Class D IRR as reasonably agreed between the Class D Preferred Unit
Representative, acting on behalf of the Class D Preferred Unit Majority, and the
General Partner). In no event shall any calculation of Class D IRR take into
account any portion of the Closing Fee (as defined in the Class D Preferred Unit
Purchase Agreement), any expenses of the Class D Purchasers reimbursed by the
Partnership pursuant to the Class D Preferred Unit Purchase Agreement or
payments or accumulations in respect of the Class D Payment Default Rate.

 

“Class D Junior Securities” means (a) Common Units, the General Partner Interest
and Incentive Distribution Rights and (b) any class or series of Partnership
Interests established after the Class D Initial Issuance Date that has
designations, preferences or rights with respect to distributions or rights upon
a liquidation, dissolution or winding up of the Partnership, in any case that
are junior to the Class D Preferred Units.

 

“Class D LIBOR Determination Date” means the London Business Day immediately
preceding the first date of the applicable Quarter.

 

“Class D Liquidation Preference” means, with respect to each Class D Preferred
Unit on any date, the greater of (a) the Class D Redemption Price applicable to
a redemption of such Class D Preferred Unit pursuant to Section 5.13(d)(ii) on
such date or (b) the Class D Stated Value of such Class D Preferred Unit on such
date.

 

“Class D MOIC” means a multiple on invested capital with respect to the Class D
Preferred Units, in the aggregate, equal to the quotient of (a) the sum of
(x) the aggregate amount of all distributions made in cash with respect to the
Class D Preferred Units prior to the applicable date of determination (excluding
any payments or accumulations in respect of the Class D Payment Default Rate,
the Closing Fee (as defined in the Class D Preferred Unit Purchase Agreement)
and any expenses of the Class D Purchasers reimbursed by the Partnership
pursuant to the Class D Preferred Unit Purchase Agreement) plus (y) each Class D
Redemption

 

18

--------------------------------------------------------------------------------



 

Price paid in cash in respect of Class D Preferred Units on or prior to the
applicable date of determination, divided by (c) the aggregate Capital
Contribution made to the Partnership in exchange for the issuance of the Class D
Preferred Units.

 

“Class D Offered Parity Securities” has the meaning assigned to such term in
Section 5.13(e)(i).

 

“Class D Optional Redemption Notice” is defined in Section 5.13(d)(ii).

 

“Class D Other Preferred Securities” means (other than any Class D Preferred
Units, Class D Parity Securities or Class D Senior Securities) any class or
series of Units or other Partnership Interests that has preferential rights to
any Units or other Partnership Interests with respect to dividends or
redemptions or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Partnership, collectively.

 

“Class D Over-Allotment Amount” is defined in Section 5.13(e)(ii).

 

“Class D Parity Securities” means (a) the Class B Preferred Units, (b) the
Class C Preferred Units and (c) any class or series of Partnership Interests
established after the Class D Initial Issuance Date that has (i) designations,
preferences or rights with respect to distributions or rights upon a
liquidation, dissolution or winding up of the Partnership, in any case that are
on parity with the Class D Preferred Units or (ii) requirements that the
Partnership pay distributions that will be on parity with distributions to the
Class D Preferred Units.

 

“Class D Payment Default” means a Class D Distribution Payment Default or a
Class D Redemption Default, as applicable.

 

“Class D Payment Default Rate” means an annual rate equal to an additional one
half of one percentage point, cumulative to the then-applicable Class D
Distribution Rate.

 

“Class D Permitted Affiliate Transactions” means any of the following:
(a) customary directors’ fees, customary directors’ indemnifications and similar
arrangements for officers and directors of the General Partner or any Group
Member entered into in the ordinary course of business, together with any
payments made under any such indemnification arrangements; (b) customary and
reasonable loans, advances and reimbursements to officers, directors and
employees of the General Partner or any Group Member for travel, entertainment,
moving and other relocation expenses, in each case made in the ordinary course
of business; (c) employment agreements and arrangements entered into with
directors, officers and employees of the General Partner or any Group Member in
the ordinary course of business; (d) a Partnership Restructuring Event; and
(e) agreements or transactions entered into between the Partnership or any of
its Subsidiaries, on the one hand, and the General Partner, any Affiliate of the
General Partner or any officer or director of the General Partner or any Group
Member, on the other hand, involving consideration of less than $10.0 million in
the aggregate (or, solely if the relevant agreement or transaction referenced in
this clause (e) is in the form of the acquisition of membership interests of the
General Partner by the Partnership, $20.0 million in the aggregate).

 

“Class D Permitted Holder” means: (a) any Member (as defined in the GP LLC
Agreement) of the General Partner as of the Class D Initial Issuance Date;
(b) any wife, lineal

 

19

--------------------------------------------------------------------------------



 

descendant, legal guardian or other legal representative or estate of any of the
Persons described in the immediately preceding clause (a); (c) any trust of
which at least one of the trustees is any of the Persons described in the
immediately preceding clauses (a) or (b); and (d) any other Person that is
controlled directly or indirectly by any one or more of the Persons described in
the immediately preceding clauses (a) through (c).

 

“Class D Preemptive Election Notice” is defined in Section 5.13(e)(ii).

 

“Class D Preemptive Funding Notice” is defined in Section 5.13(e)(iii).

 

“Class D Preemptive Rights Holder” means at any time, any Class D Purchaser that
is a Class D Preferred Unit Holder at such time.

 

“Class D Preemptive Rights Issuance” is defined in Section 5.13(e)(i).

 

“Class D Preemptive Rights Notice” is defined in Section 5.13(e)(i).

 

“Class D Preferred Unit” means a Partnership Interest representing a fractional
part of the Partnership Interests of all Limited Partners and assignees, and
having the rights and obligations specified with respect to a Class D Preferred
Unit in this Agreement.

 

“Class D Preferred Unit Distribution” has the meaning assigned to such term in
Section 5.13(b)(i).

 

“Class D Preferred Unit Holder” means a Record Holder of Class D Preferred
Units.

 

“Class D Preferred Unit Majority” means the affirmative vote or consent of the
holders of a majority of the Outstanding Class D Preferred Units, voting
separately as a class with one vote per Class D Preferred Unit.

 

“Class D Preferred Unit Purchase Agreement” means the Class D Preferred Unit and
Warrant Purchase Agreement, dated as of July 2, 2019, among the Partnership and
the Class D Purchasers.

 

“Class D Preferred Unit Representative” means any holder of Class D Preferred
Units elected by a Class D Preferred Unit Majority, which shall initially be EIG
Neptune or its Affiliated designee until such time as the Class D Purchasers and
their respective Affiliates collectively hold less than 50% of the Outstanding
Class D Preferred Units, after which the Class D Preferred Unit Majority shall
elect a new Class D Preferred Unit Representative by written notice to the
Partnership, which Person shall thereupon be the Class D Preferred Unit
Representative.

 

“Class D Preferred Units Registrar” means the office or agency of the
Partnership where a register of the ownership of the Class D Preferred Units
shall be maintained.

 

“Class D Proposed Purchaser” is defined in Section 5.13(e)(i).

 

20

--------------------------------------------------------------------------------



 

“Class D Purchaser” and “Class D Purchasers” means the purchasers named on
Schedule A to the Class D Preferred Unit Purchase Agreement.

 

“Class D Redemption Common Units” is defined in Section 5.13(d)(iii)(C).

 

“Class D Redemption Default” is defined in Section 5.13(d)(iii)(E).

 

“Class D Redemption Default Period” means the period beginning on and including
the day on which a Class D Redemption Default first occurs and ending on the day
when all Class D Preferred Units are redeemed by the Partnership pursuant to
Section 5.13(d)(iii).

 

“Class D Redemption Price” means (a) in the aggregate on the relevant date of
determination, an amount of cash equal to (i) in respect of a redemption of
Class D Preferred Units pursuant to Section 5.13(d)(i) (at the election of any
Class D Preferred Unit Holder in connection with a Class D Change of Control) or
Section 5.13(d)(ii) (at the election of the Partnership) that occurs (A) during
the period commencing on the Class D Initial Issuance Date and ending on the
date immediately preceding the third anniversary thereof, an amount that results
in the greater of (1) a 13.0% Class D IRR and (2) a 1.35x Class D MOIC,
(B) during the period commencing on the third anniversary of the Class D Initial
Issuance Date and ending on the date immediately preceding the fifth anniversary
thereof, an amount that results in the greater of (1) a 13.75% Class D IRR and
(2) a 1.45x Class D MOIC, or (C) on or after the fifth anniversary of the
Class D Initial Issuance Date, an amount that results in a 14.5% Class D IRR,
less, in the case of each of clauses (A) and (B) and (C), as applicable, the
aggregate Class D Redemption Price paid in cash by the Partnership in respect of
the redemption of Class D Preferred Units prior to the relevant date of
determination, or (ii) in respect of a redemption of Class D Preferred Units
pursuant to Section 5.13(d)(iii) (at the election of the Class D Preferred Unit
Holders), (A) an amount that results in a 14.00% Class D IRR less (B) the
aggregate the aggregate Class D Redemption Price paid by the Partnership in
respect of the redemption of Class D Preferred Units in cash prior to the
relevant date of determination, and (b) on a per Class D Preferred Unit basis,
an amount equal to the (i) quotient of (A) (1) the amount calculated in
accordance with clause (a) hereof multiplied by (2) a fraction, the numerator of
which is the number of Class D Preferred Units to be redeemed in connection with
the relevant redemption and the denominator of which is the total number of
Outstanding Class D Preferred Units, divided by (B) the total number of
Outstanding Class D Preferred Units, plus (ii) the amount of then-unpaid
accumulations with respect to each Class D Preferred Unit being redeemed in
respect of the Class D Payment Default Rate; provided that, notwithstanding
anything to the contrary contained in this Agreement, the per-Class D Preferred
Unit calculation set forth in the foregoing clause (b) shall only be utilized in
connection with a redemption of less than all of the then-outstanding Class D
Preferred Units and, in connection with a redemption of all of the Outstanding
Class D Preferred Units, the Class D Redemption Price per Class D Preferred Unit
shall equal (I) (x) the amount calculated in accordance with clause (a) hereof,
plus (y) the aggregate amount of then-unpaid accumulations in respect of the
Class D Payment Default Rate divided by (II) the total number of Outstanding
Class D Preferred Units. All dollar amounts used in, or resulting from, the
calculation of any Class D Redemption Price will be rounded to the nearest
one-hundredth of one cent, with $0.00005 being rounded to $0.0001.

 

“Class D Requesting Purchaser” is defined in Section 5.13(e)(ii).

 

21

--------------------------------------------------------------------------------



 

“Class D Required Cash Amount” is defined in Section 5.13(b)(v).

 

“Class D Selectable Rate” means either (a) an annual rate of 10.000% (at all
times when the Class D Variable Rate is not in effect pursuant to
Section 5.13(b)(ii)) or (b) the Class D Variable Rate (at all times when the
Class D Variable Rate is in effect pursuant to Section 5.13(b)(ii)).

 

“Class D Selectable Rate Period” means with respect to each Outstanding Class D
Preferred Unit, the period beginning on and including the first day of the
twentieth full Quarter following the Class D Initial Issuance Date and ending on
the date of redemption of such Class D Preferred Unit in accordance with the
provisions of this Agreement.

 

“Class D Senior Securities” means any class or series of Partnership Interests
established after the Class D Initial Issuance Date that has (a) designations,
preferences or rights with respect to distributions or rights upon a
liquidation, dissolution or winding up of the Partnership, in any case that are
senior to the Class D Preferred Units, (b) requirements that the Partnership pay
distributions that will have priority to distributions to the Class D Preferred
Units or (c) requirements that the Partnership redeem such Units prior to the
full redemption of all outstanding Class D Preferred Units in accordance with
the terms of this Agreement.

 

“Class D Stated Value” means, with respect to a Class D Preferred Unit, an
amount initially equal to the sum of (a) $1,000.00, plus (b) the aggregate
Class D Accretion Amount, if any, attributable to such Class D Preferred Unit
pursuant to Section 5.13(b)(v), plus (c) without duplication of any amounts
included in the foregoing clause (b), all Class D Unpaid Distributions with
respect to such Class D Preferred Unit outstanding as of the date of
determination.

 

“Class D Three-Month LIBOR” means the following rate determined by the
Partnership or the Class D Calculation Agent, as applicable, as of the
applicable Class D LIBOR Determination Date in accordance with the following
provisions:

 

(a)           the rate (expressed as a percentage per year) for deposits in U.S.
dollars for a three-month period commencing on the first day of the applicable
Quarter that appears on Reuters Page LIBOR01 as of 11:00 a.m. (London time) on
the Class D LIBOR Determination Date determined by the Partnership; or

 

(b)           if the rate described in the immediately preceding clause (a) is
not so published, the Class D Calculation Agent shall select four major banks in
the London interbank market and request that the principal London offices of
those four selected banks provide their offered quotations for deposits in U.S.
dollars for a period of three months, commencing on the first day of the
applicable Quarter, to prime banks in the London interbank market at
approximately 11:00 a.m. (London time) on the Class D LIBOR Determination Date
for such Quarter. Offered quotations must be based on a principal amount equal
to an amount that, in the Class D Calculation Agent’s judgment, is
representative of a single transaction in U.S. dollars in the London interbank
market at the time.  If two or more quotations are provided, Class D Three-Month
LIBOR for such Quarter will be the arithmetic mean of the quotations.  If fewer
than two quotations are provided, Class D Three-Month LIBOR for such Quarter
will be the arithmetic mean of the rates quoted on the Class D LIBOR
Determination Date for such Quarter

 

22

--------------------------------------------------------------------------------



 

by three major banks in New York City selected by the Class D Calculation Agent,
for loans in U.S. dollars to leading European banks for a three-month period
commencing on the first day of such Quarter.  The rates quoted must be based on
an amount that, in the Class D Calculation Agent’s judgment, is representative
of a single transaction in U.S. dollars in that market at the time.  If fewer
than three New York City banks selected by the Class D Calculation Agent are
quoting rates in the manner described above, the Class D Calculation Agent,
after consulting such sources as it deems comparable to any of the foregoing
quotations or display page, or any such source as it deems reasonable from which
to estimate Class D Three-Month LIBOR or any of the foregoing lending rates,
will determine Class D Three-Month LIBOR for the applicable Quarter in its sole
discretion.

 

All percentages resulting from any of the calculations described in the
immediately preceding clauses (a) and (b) will be rounded, if necessary, to the
nearest one hundred-thousandth of a percentage point, with five one-millionths
of a percentage point rounded upwards and all dollar amounts used in or
resulting from such calculations will be rounded to the nearest cent (with
one-half cent being rounded upwards).

 

“Class D Transfer Agent” is defined in Section 5.13(a).

 

“Class D Unpaid Distributions” is defined in Section 5.13(b)(viii).

 

“Class D Variable Rate” means an annual rate equal to a percentage of the
Class D Stated Value equal to the sum of (a) Class D Three-Month LIBOR, as
calculated on each applicable Class D LIBOR Determination Date plus (b) 7.000%. 
Notwithstanding the foregoing: (a) if the Class D Calculation Agent determines
on the relevant Class D LIBOR Determination Date that the Class D Three-Month
LIBOR base rate has been discontinued, then the Class D Calculation Agent will
use a substitute or successor base rate that it has determined in its sole
discretion is most comparable to the Class D Three-Month LIBOR base rate;
provided that if the Class D Calculation Agent determines there is an
industry-accepted substitute or successor base rate, then the Class D
Calculation Agent shall use such substitute or successor base rate and (b) if
the Class D Calculation Agent has determined a substitute or successor base rate
in accordance with clause (a) above, the Class D Calculation Agent, in its sole
discretion, may determine what business day convention to use, the definition of
business day, the distribution determination date to be used and any other
relevant methodology for calculating such substitute or successor base rate.

 

“Closing Date” means the first date on which Common Units were sold by the
Partnership to the Underwriters pursuant to the provisions of the Underwriting
Agreement.

 

“Closing Price” means, in respect of any class of Limited Partner Interests, as
of the date of determination, the last sale price on such day, regular way, or
in case no such sale takes place on such day, the average of the closing bid and
asked prices on such day, regular way, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the principal National Securities Exchange on
which the respective Limited Partner Interests are listed or admitted to trading
or, if such Limited Partner Interests are not listed or admitted to trading on
any National Securities Exchange, the last quoted price on such day or, if not
so quoted, the average of the high bid and low asked

 

23

--------------------------------------------------------------------------------



 

prices on such day in the over-the-counter market, as reported by the primary
reporting system then in use in relation to such Limited Partner Interests of
such class, or, if on any such day such Limited Partner Interests of such class
are not quoted by any such organization, the average of the closing bid and
asked prices on such day as furnished by a professional market maker making a
market in such Limited Partner Interests of such class selected by the General
Partner, or if on any such day no market maker is making a market in such
Limited Partner Interests of such class, the fair value of such Limited Partner
Interests on such day as determined by the General Partner.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.  Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.

 

“Combined Interest” is defined in Section 11.3(a).

 

“Commences Commercial Service” means the date a Capital Improvement is first put
into commercial service following completion of construction, acquisition,
development and testing, as applicable.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Unit” means a Partnership Interest representing a fractional part of the
Partnership Interests of all Limited Partners and assignees, and having the
rights and obligations specified with respect to the Common Units in this
Agreement.  The term “Common Unit” refers to Class A Deemed Warrant Units to the
extent provided in Section 6.11(a) but does not refer to or include any
Preferred Unit prior to its conversion into a Common Unit pursuant to the terms
of this Agreement.

 

“Common Unit Price” means (a) the amount of cash consideration per Common Unit,
if the consideration to be received in the Class B Change of Control or the
Class C Change of Control, as applicable, by the holders of Common Units is
solely cash; and (b) the average of the closing prices for the Common Units on
the New York Stock Exchange for the ten (10) consecutive trading days
immediately preceding, but not including, the Class B Change of Control
Conversion Date or the Class C Change of Control Conversion Date, as applicable,
if the consideration to be received in the Class B Change of Control or the
Class C Change of Control, as applicable, by the holders of Common Units is
other than solely cash.

 

“Competitor” means a Person that (a) (i) is an operating company (and not a
financial institution, private equity fund or infrastructure fund) and (ii) is
engaged in any of the following: (1) the transportation, storage, blending or
marketing of crude oil or natural gas liquids, (2) the transportation, storage,
terminaling or marketing of refined products, renewables or retail propane,
(3) the treatment or disposal of wastewater, solids, tank bottoms, drilling
fluids or muds generated from or used in connection with crude oil or natural
gas production and (4) services associated with any of the foregoing or (b) is
the general partner of a “publicly traded partnership” within the meaning of
Section 7704(b) of the Code, which “publicly traded partnership” is engaged in
any of the activities described in the foregoing clause (a)(i).

 

24

--------------------------------------------------------------------------------



 

“Conflicts Committee” means a committee of the Board of Directors of the General
Partner composed entirely of two or more directors, each of whom (a) is not an
officer or employee of the General Partner, (b) is not an officer, director or
employee of any Affiliate of the General Partner, (c) is not a holder of any
ownership interest in the General Partner or its Affiliates or the Partnership
Group, other than Common Units or Preferred Units and other awards that are
granted to such director under the LTIP and (d) meets the independence standards
required of directors who serve on an audit committee of a board of directors
established by the Securities Exchange Act and the rules and regulations of the
Commission thereunder and by the National Securities Exchange on which any class
of Partnership Interests is listed or admitted to trading.

 

“Consolidated EBITDA” has the meaning assigned to such term in the Principal
Credit Facility in effect as of the relevant date of determination; provided
that if such Principal Credit Facility does not have a substantially equivalent
definition for such term as the definition set forth in the Credit Agreement as
of the Class D Initial Issuance Date, then such term shall have the meaning
assigned to such term in the Credit Agreement as of the Class D Initial Issuance
Date.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership.  Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.

 

“Contribution, Purchase and Sale Agreement” means that certain Contribution,
Purchase and Sale Agreement, dated as of September 30, 2010, by and among the
Hicks Entities, Hicksgas Gifford, Inc., NGL Supply, Inc., NGL Holdings, Inc.,
the other stockholders of NGL Supply, Inc., Krim2010, LLC, Infrastructure
Capital Management, LLC, Atkinson Investors, LLC, NGL Energy Holdings LLC
(formerly known as Silverthorne Energy Holdings LLC) and the Partnership.

 

“Conversion Date” means either a (a) Class B Change of Control Conversion Date
or (b) Class C Change of Control Conversion Date.

 

“Credit Agreement” means the Amended and Restated Credit Agreement, dated as of
February 14, 2017, by and among the Partnership, NGL Operating LLC, the
guarantors party thereto, Deutsche Bank Trust Company Americas, Deutsche Bank
AG, New York Branch and the other financial institutions party thereto, as
amended by Amendment Nos. 1 through 7 thereto, as amended, restated, modified,
renewed or replaced in any manner (whether upon or after termination or
otherwise) in whole or in part from time to time.

 

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).

 

“Current Market Price” means, in respect of any class of Limited Partner
Interests, as of the date of determination, the average of the daily Closing
Prices per Limited Partner Interest of such class for the 20 consecutive Trading
Days immediately prior to such date.

 

25

--------------------------------------------------------------------------------



 

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

 

“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.

 

“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.

 

“Disposed of Adjusted Property” is defined in Section 6.1(d)(xii)(B).

 

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

 

“EIG” means EIG Management Company, LLC, a Delaware limited liability company.

 

“EIG Neptune” means EIG Neptune Equity Aggregator, L.P., a Delaware limited
partnership.

 

“Eligibility Certificate” is defined in Section 4.9(b).

 

“Eligible Holder” means a Limited Partner whose (a) federal income tax status
would not, in the determination of the General Partner, have the material
adverse effect described in Section 4.9(a)(i) or (b) nationality, citizenship or
other related status would not, in the determination of the General Partner,
create a substantial risk of cancellation or forfeiture as described in
Section 4.9(a)(ii). The Partnership acknowledges that each of the Class D
Purchasers are Eligible Holders.

 

“Estimated Incremental Quarterly Tax Amount” is defined in Section 6.9.

 

“Event of Withdrawal” is defined in Section 11.1(a).

 

“Excess Additional Book Basis” is defined in the definition of “Additional Book
Basis Derivative Items.”

 

“Excess Distribution” is defined in Section 6.1(d)(iii)(A).

 

“Excess Distribution Unit” is defined in Section 6.1(d)(iii)(A).

 

“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements, and shall not include Maintenance Capital Expenditures or
Investment Capital Expenditures. Expansion Capital Expenditures shall include
interest (and related fees) on debt incurred to finance the construction of a
Capital Improvement and paid in respect of the period beginning on the date that
a Group Member enters into a binding obligation to commence construction of a
Capital Improvement and ending on the earlier to occur of the date that such
Capital Improvement Commences Commercial Service and the date that such Capital

 

26

--------------------------------------------------------------------------------



 

Improvement is abandoned or disposed of. Debt incurred to fund such construction
period interest payments or to fund distributions on equity issued (including
incremental Incentive Distributions related thereto) to fund the construction of
a Capital Improvement as described in clause (a)(iv) of the definition of
Operating Surplus shall also be deemed to be debt incurred to finance the
construction of a Capital Improvement. Where capital expenditures are made in
part for Expansion Capital Expenditures and in part for other purposes, the
General Partner shall determine the allocation between the amounts paid for
each.

 

“First Amended and Restated Partnership Agreement” shall mean the First Amended
and Restated Partnership Agreement of Silverthorne Energy Partners LP (now known
as NGL Energy Partners LP).

 

“First Liquidation Target Amount” has the meaning set forth in
Section 6.1(c)(i)(C).

 

“First Target Distribution” means 115% of the Minimum Quarterly Distribution.

 

“Funded Indebtedness” means, with respect to any Person, all indebtedness for
borrowed money of such Person that by its terms or by the terms of any
instrument or agreement relating thereto matures, or which is otherwise payable
or unpaid, one year or more from, or is directly or indirectly renewable or
extendible at the option of the obligor in respect thereof to a date one year or
more (including, without limitation, an option of such obligor under a revolving
credit or similar agreement obligating the lender or lenders to extend credit
over a period of one year or more) from, the date of the creation thereof.

 

“General Partner” means NGL Energy Holdings LLC, a Delaware limited liability
company, and its successors and permitted assigns that are admitted to the
Partnership as general partner of the Partnership, in its capacity as general
partner of the Partnership (except as the context otherwise requires).

 

“General Partner Interest” means the ownership interest of the General Partner
in the Partnership (in its capacity as a general partner without reference to
any Limited Partner Interest held by it), and includes any and all benefits to
which the General Partner is entitled as provided in this Agreement, together
with all obligations of the General Partner to comply with the terms and
provisions of this Agreement.

 

“GP LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of the General Partner, as may be amended or restated from
time to time.

 

“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.

 

“Group” means a Person that with or through any of its Affiliates or Associates
has any contract, arrangement, understanding or relationship for the purpose of
acquiring, holding, voting (except voting pursuant to a revocable proxy or
consent given to such Person in response to a proxy or consent solicitation made
to 10 or more Persons), exercising investment power or disposing of any
Partnership Interests with any other Person that beneficially owns, or whose
Affiliates or Associates beneficially own, directly or indirectly, Partnership
Interests.

 

27

--------------------------------------------------------------------------------



 

“Group Member” means a member of the Partnership Group.

 

“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, as such may be amended,
supplemented or restated from time to time.

 

“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of the Partnership Group to fluctuations in interest rates
or the price of hydrocarbons, other than for speculative purposes.

 

“Hicks Entities” means Hicks Oils & Hicksgas, Incorporated, an Indiana
corporation, and Gifford Holdings, Inc., an Indiana corporation.

 

“IDR Reset Common Unit” is defined in Section 5.10(a).

 

“IDR Reset Election” is defined in Section 5.10(a).

 

“Incentive Distribution Right” means a non-voting Limited Partner Interest that
will confer upon the holder thereof only the rights and obligations specifically
provided in this Agreement with respect to Incentive Distribution Rights (and no
other rights otherwise available to or other obligations of a holder of a
Partnership Interest).  Notwithstanding anything in this Agreement to the
contrary, the holder of an Incentive Distribution Right shall not be entitled to
vote such Incentive Distribution Right on any Partnership matter except as may
otherwise be required by law.

 

“Incentive Distributions” means any amount of cash distributed to the holders of
the Incentive Distribution Rights pursuant to Section 6.4.

 

“Incremental Income Taxes” is defined in Section 6.9.

 

“Indebtedness” has the meaning assigned to such term in the Principal Credit
Facility in effect as of the relevant date of determination; provided that if
such Principal Credit Facility does not have a substantially equivalent
definition for such term as the definition set forth in the Credit Agreement as
of the Class D Initial Issuance Date, then such term shall have the meaning
assigned to such term in the Credit Agreement as of the Class D Initial Issuance
Date.

 

“Indemnitee” means (a) any General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, director, officer, fiduciary or trustee of any Group Member, a General
Partner, any Departing General Partner or any of their respective Affiliates,
(e) any Person who is or was serving at the request of a General Partner, any

 

28

--------------------------------------------------------------------------------



 

Departing General Partner or any of their respective Affiliates as an officer,
director, manager, managing member, fiduciary or trustee of another Person owing
a fiduciary duty to any Group Member; provided that a Person shall not be an
Indemnitee by reason of providing, on a fee-for- services basis, trustee,
fiduciary or custodial services, (f) any Person who controls a General Partner
or Departing General Partner and (g) any Person the General Partner designates
as an “Indemnitee” for purposes of this Agreement because such Person’s service,
status or relationship exposes such Person to potential claims, demands,
actions, suits or proceedings relating to the Partnership Group’s business and
affairs.

 

“Indentures” means (a) the Indenture, dated as of October 24, 2016, by and among
the Partnership, NGL Energy Finance Corp., the guarantors party thereto and U.S.
Bank National Association, as trustee, (b) the Indenture, dated as of
February 22, 2017, by and among the Partnership, NGL Energy Finance Corp., the
guarantors party thereto and U.S. Bank National Association, as trustee, and
(c) the Indenture, dated as of April 9, 2019, by and among the Partnership, NGL
Energy Finance Corp., the guarantors party thereto and U.S. Bank National
Association, as trustee, in each case, without giving effect to any amendment or
supplement thereto after the Class D Initial Issuance Date and regardless of
whether any such indenture remains in effect.

 

“Ineligible Holder” is defined in Section 4.9(c).

 

“Initial Common Units” means the Common Units sold in the Initial Public
Offering.

 

“Initial Limited Partners” means the persons identified as “Limited Partners” on
the signature pages of the First Amended and Restated Partnership Agreement and
the General Partner (with respect to the Incentive Distribution Rights).

 

“Initial Public Offering” means the initial offering and sale of Common Units to
the public, as described in the Registration Statement.

 

“Initial Unit Price” means (a) with respect to the Common Units, the initial
public offering price per Common Unit at which the Underwriters in the Initial
Public Offering agreed to offer the Common Units to the public for sale as set
forth on the cover page of the final prospectus filed pursuant to Rule 424(b) of
the rules and regulations of the Commission under the Securities Act with
respect to the Initial Public Offering or (b) with respect to any other class or
series of Units, the price per Unit at which such class or series of Units is
initially sold by the Partnership, as determined by the General Partner, in each
case adjusted as the General Partner determines to be appropriate to give effect
to any distribution, subdivision or combination of Units.

 

“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) sales of equity interests of any Group Member (including in
the Initial Public Offering); (c) sales or other voluntary or involuntary
dispositions of any assets of any Group Member other than (i) sales or other
dispositions of inventory,

 

29

--------------------------------------------------------------------------------



 

accounts receivable and other assets in the ordinary course of business, and
(ii) sales or other dispositions of assets as part of normal retirements or
replacements; and (d) capital contributions received.

 

“Investment Capital Expenditures” means capital expenditures other than
Maintenance Capital Expenditures and Expansion Capital Expenditures.

 

“Leverage Ratio” has the meaning assigned to such term in the Principal Credit
Facility in effect as of the relevant date of determination; provided that if
such Principal Credit Facility does not have a substantially equivalent
definition for such term as the definition set forth in the Credit Agreement as
of the Class D Initial Issuance Date, then such term shall have the meaning
assigned to such term in the Credit Agreement as of the Class D Initial Issuance
Date.

 

“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.

 

“Limited Partner” means, unless the context otherwise requires, each Initial
Limited Partner, each additional Person that becomes a Limited Partner pursuant
to the terms of this Agreement and any Departing General Partner upon the change
of its status from General Partner to Limited Partner pursuant to Section 11.3,
in each case, in such Person’s capacity as a limited partner of the Partnership;
provided, however, that when the term “Limited Partner” is used herein in the
context of any vote or other approval, including Article XIII and Article XIV,
such term shall not, solely for such purpose, include any holder of an Incentive
Distribution Right (solely with respect to its Incentive Distribution Rights and
not with respect to any other Limited Partner Interest held by such Person)
except as may otherwise be required by law.

 

“Limited Partner Interest” means the ownership interest of a Limited Partner in
the Partnership, which may be evidenced by Common Units, Incentive Distribution
Rights or other Partnership Interests or a combination thereof or interest
therein, and includes any and all benefits to which such Limited Partner is
entitled as provided in this Agreement, together with all obligations of such
Limited Partner to comply with the terms and provisions of this Agreement;
provided, however, that when the term “Limited Partner Interest” is used herein
in the context of any vote or other approval, including Article XIII and
Article XIV, such term shall not, solely for such purpose, include any Incentive
Distribution Right except as may otherwise be required by law.

 

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made, and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.

 

“Liquidation Preference” means the Class B Stated Liquidation Preference, the
Class C Stated Liquidation Preference or the Class D Liquidation Preference, as
applicable.

 

30

--------------------------------------------------------------------------------



 

“Liquidator” means one or more Persons selected by the General Partner to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

 

“London Business Day” means any day on which dealings in deposits in U.S.
dollars are transacted in the London interbank market.

 

“LTIP” means the Long-Term Incentive Plan of the General Partner, as may be
amended, or any equity compensation plan successor thereto.

 

“Maintenance Capital Expenditures” means cash expenditures (including
expenditures for the addition or improvement to or replacement of the capital
assets owned by any Group Member or for the acquisition of existing, or the
construction or development of new, capital assets, including, without
limitation, propane assets and other related or similar midstream assets) if
such expenditures are made to maintain, including over the long-term, the
operating capacity and/or operating income of the Partnership Group. Maintenance
Capital Expenditures shall not include (a) Expansion Capital Expenditures or
(b) Investment Capital Expenditures.  Maintenance Capital Expenditures shall
include interest (and related fees) on debt incurred and distributions on equity
issued, other than equity issued in the Initial Public Offering, in each case,
to finance the construction or development of a replacement asset and paid
during the period beginning on the date that a Group Member enters into a
binding obligation to commence constructing or developing a replacement asset
and ending on the earlier to occur of the date that such replacement asset
Commences Commercial Service and the date that such replacement asset is
abandoned or disposed of. Debt incurred to pay or equity issued to fund
construction or development period interest payments, or such construction or
development period distributions on equity, shall also be deemed to be debt or
equity, as the case may be, incurred to finance the construction or development
of a replacement asset and the incremental Incentive Distributions paid relating
to newly issued equity shall be deemed to be distributions paid on equity issued
to finance the construction or development of a replacement asset. For purposes
of this definition, “long-term” generally refers to a period exceeding 12
months.

 

“Merger Agreement” is defined in Section 14.1.

 

“Mesquite Purchase Agreement” means the Asset Purchase and Sale Agreement dated
as of May 13, 2019 by and between NGL Water Solutions LLC, a Colorado limited
liability company and a subsidiary of the Partnership, Mesquite, solely for the
purpose of Section 5.4 thereof, the “Restricted Persons” (as defined therein)
and, solely for the purposes of Section 3.23, Section 5.4, Section 5.10 and
Section 8.5 thereof, Precious Lady Holdings, L.L.C., a New Mexico limited
liability company, as amended by that certain Letter Agreement, dated as of the
Class D Initial Issuance Date, by and among NGL Water Solutions LLC, a Colorado
limited liability company and a subsidiary of the Partnership, and Mesquite.

 

“Minimum Portion” means, with respect to a redemption of Class D Preferred
Units, a number of Outstanding Class D Preferred Units immediately prior to such
redemption having an aggregate Class D Stated Value of not less than $50.0
million.

 

31

--------------------------------------------------------------------------------



 

“Minimum Quarterly Distribution” means $0.3375 per Unit per Quarter (or with
respect to the period from the Closing Date to the end of the quarter in which
the Closing Date occurred, it means the product of such amount multiplied by a
fraction of which the numerator is the number of days in such period and the
denominator is the total number of days in such quarter), subject to adjustment
in accordance with Section 5.10, Section 6.6 and Section 6.9.

 

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act (or any successor to such
Section) and any other securities exchange (whether or not registered with the
Commission under Section 6(a) (or successor to such Section) of the Securities
Exchange Act) that the General Partner shall designate as a National Securities
Exchange for purposes of this Agreement.

 

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any Liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed and (b) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property (as adjusted
pursuant to Section 5.5(d)(ii)) at the time such property is distributed,
reduced by any Liability either assumed by such Partner upon such distribution
or to which such property is subject at the time of distribution, in either case
as determined and required by the Treasury Regulations promulgated under
Section 704(b) of the Code.

 

“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of loss and deduction (other
than those items taken into account in the computation of Net Termination Gain
or Net Termination Loss) for such taxable period.  The items included in the
calculation of Net Income shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d); provided, that the determination of the items that have been
specially allocated under Section 6.1(d) shall be made without regard to any
reversal of such items under Section 6.1(d)(xii).

 

“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction (other than those items taken into
account in the computation of Net Termination Gain or Net Termination Loss) for
such taxable period over the Partnership’s items of income and gain (other than
those items taken into account in the computation of Net Termination Gain or Net
Termination Loss) for such taxable period.  The items included in the
calculation of Net Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d); provided, that the determination of the items that have been
specially allocated under Section 6.1(d) shall be made without regard to any
reversal of such items under Section 6.1(d)(xii).

 

“Net Positive Adjustments” means, with respect to any Partner, the excess, if
any, of the total positive adjustments over the total negative adjustments made
to the Capital Account of such Partner pursuant to Book-Up Events and Book-Down
Events.

 

“Net Termination Gain” means, for any taxable period, the sum, if positive, of
all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are (a)

 

32

--------------------------------------------------------------------------------



 

recognized (i) after the Liquidation Date or (ii) upon the sale, exchange or
other disposition of all or substantially all of the assets of the Partnership
Group, taken as a whole, in a single transaction or a series of related
transactions (excluding any disposition to a member of the Partnership Group),
or (b) deemed recognized by the Partnership pursuant to Section 5.5(d);
provided, however, the items included in the determination of Net Termination
Gain shall not include any items of income, gain or loss specially allocated
under Section 6.1(d).

 

“Net Termination Loss” means, for any taxable period, the sum, if negative, of
all items of income, gain, loss or deduction (determined in accordance with
Section 5.5(b)) that are (a) recognized (i) after the Liquidation Date or
(ii) upon the sale, exchange or other disposition of all or substantially all of
the assets of the Partnership Group, taken as a whole, in a single transaction
or a series of related transactions (excluding any disposition to a member of
the Partnership Group), or (b) deemed recognized by the Partnership pursuant to
Section 5.5(d); provided, however, items included in the determination of Net
Termination Loss shall not include any items of income, gain or loss specially
allocated under Section 6.1(d).

 

“Noncompensatory Option” has the meaning set forth in Treasury Regulation
Section 1.721-2(f).

 

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.

 

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.

 

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

 

“Notice of Election to Purchase” is defined in Section 15.1(b).

 

“Notional General Partner Units” means notional units used solely to calculate
the General Partner’s Percentage Interest.  Notional General Partner Units shall
not constitute “Units” for any purpose of this Agreement.  If the General
Partner makes additional Capital Contributions pursuant to Section 5.2 to
maintain its Percentage Interest, the number of Notional General Partner Units
shall be increased proportionally to reflect the maintenance of such Percentage
Interest.

 

“Operating Expenditures” means all Partnership Group cash expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including, but not limited to, taxes, reimbursements
of expenses of the General Partner and its Affiliates, payments made in the
ordinary course of business under any Hedge Contracts (provided that (x) with
respect to amounts paid in connection with the initial purchase of a Hedge

 

33

--------------------------------------------------------------------------------



 

Contract, such amounts shall be amortized over the life of such Hedge Contract
and (y) payments made in connection with the termination of any Hedge Contract
prior to the expiration of its stipulated settlement or termination date shall
be included in equal quarterly installments over the remaining scheduled life of
such Hedge Contract), officer and other employee compensation, repayment of
Working Capital Borrowings, debt service payments and Maintenance Capital
Expenditures, subject to the following:

 

(a)                                 repayments of Working Capital Borrowings
deducted from Operating Surplus pursuant to clause (b)(iii) of the definition of
“Operating Surplus” shall not constitute Operating Expenditures when actually
repaid;

 

(b)                                 payments (including prepayments and
prepayment penalties) of principal of and premium on indebtedness other than
Working Capital Borrowings shall not constitute Operating Expenditures; and

 

(c)                                  Operating Expenditures shall not include
(i) Expansion Capital Expenditures, (ii) Investment Capital Expenditures,
(iii) payment of transaction expenses (including taxes) relating to Interim
Capital Transactions, (iv) distributions to Partners, or (v) repurchases of
Partnership Interests, other than repurchases of Partnership Interests to
satisfy obligations under employee benefit plans, or reimbursements of expenses
of the General Partner for such purchases.  Where capital expenditures are made
in part for Maintenance Capital Expenditures and in part for other purposes, the
General Partner shall determine the allocation between the amounts paid for
each.

 

“Operating Surplus” means, with respect to any period after the Closing Date and
ending prior to the Liquidation Date, on a cumulative basis and without
duplication,

 

(a)                                 the sum of (i) $20.0 million, (ii) all cash
receipts of the Partnership Group (or the Partnership’s proportionate share of
cash receipts in the case of Subsidiaries that are not wholly owned) for the
period beginning on the Closing Date and ending on the last day of such period,
but excluding cash receipts from Interim Capital Transactions and provided that
cash receipts from the termination of any Hedge Contract prior to the expiration
of its stipulated settlement or termination date shall be included in equal
quarterly installments over the remaining scheduled life of such Hedge Contract,
(iii) all cash receipts of the Partnership Group (or the Partnership’s
proportionate share of cash receipts in the case of Subsidiaries that are not
wholly owned) after the end of such period but on or before the date of
determination of Operating Surplus with respect to such period resulting from
Working Capital Borrowings, and (iv) the amount of cash distributions paid
(including incremental Incentive Distributions) on equity issued, other than
equity issued in the Initial Public Offering, to finance all or a portion of the
construction, acquisition or improvement of a Capital Improvement or replacement
of a capital asset and paid in respect of the period beginning on the date that
the Group Member enters into a binding obligation to commence the construction,
acquisition or improvement of a Capital Improvement or replacement of a capital
asset and ending on the earlier to occur of the date the Capital Improvement or
replacement capital asset Commences Commercial Service and the date that it is
abandoned or disposed of (equity issued, other than equity issued in the Initial
Public Offering, to fund the construction period interest payments on debt
incurred, or construction period distributions on equity issued, to finance the
construction, acquisition or improvement of a

 

34

--------------------------------------------------------------------------------



 

Capital Improvement or replacement of a capital asset shall also be deemed to be
equity issued to finance the construction, acquisition or improvement of a
Capital Improvement or replacement of a capital asset for purposes of this
clause (iv)), less

 

(b)                                 the sum of (i) Operating Expenditures for
the period beginning on the Closing Date and ending on the last day of such
period; (ii) the amount of cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to provide funds for future Operating
Expenditures; (iii) all Working Capital Borrowings not repaid within twelve
months after having been incurred; and (iv) any cash loss realized on
disposition of an Investment Capital Expenditure; provided, however, that
disbursements made (including contributions to a Group Member or disbursements
on behalf of a Group Member) or cash reserves established, increased or reduced
after the end of such period but on or before the date of determination of
Available Cash with respect to such period shall be deemed to have been made,
established, increased or reduced, for purposes of determining Operating
Surplus, within such period if the General Partner so determines.

 

Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.  Cash receipts from an Investment Capital Expenditure shall be treated as
cash receipts only to the extent they are a return on principal, but in no event
shall a return of principal be treated as cash receipts.

 

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner.

 

“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) would, pursuant to this definition, beneficially own 20% or
more of any Outstanding Partnership Interests of any class then Outstanding, all
Partnership Interests owned by such Person or Group shall not be voted on any
matter and shall not be considered to be Outstanding when sending notices of a
meeting of Limited Partners to vote on any matter (unless otherwise required by
law), calculating required votes, determining the presence of a quorum or for
other similar purposes under this Agreement (such Partnership Interests shall
not, however, be treated as a separate class of Partnership Interests for
purposes of this Agreement); provided, further, that the foregoing limitation
shall not apply (a) to any Outstanding Partnership Interests of any class then
Outstanding acquired directly from the General Partner or its Affiliates, (b) to
any Person or Group who acquired 20% or more of any then Outstanding Partnership
Interests of any class then Outstanding directly or indirectly from a Person or
Group described in clause (a) provided that the General Partner shall have
notified such Person or Group in writing that such limitation shall not apply,
(c) to any Person or Group who acquired 20% or more of any then Outstanding
Partnership Interests of any class then Outstanding with the prior approval of
the General Partner, (d) to the Class D Purchasers or their respective
Affiliates with respect to their ownership (beneficial or of record) of the
Class D Preferred Units issued pursuant to the Class D Preferred Unit Purchase
Agreement (or the Class D Redemption Common Units issued upon redemption
thereof) or the 2016 Warrants (or the Common Units issued on exercise thereof)
or the 2019 Warrants (or the Common Units

 

35

--------------------------------------------------------------------------------



 

issued on exercise thereof), (e) any holder of Class B Preferred Units in
connection with any vote, consent or approval of the holders of the Class B
Preferred Units as a separate class, (f) any holder of Class C Preferred Units
in connection with any vote, consent or approval of the holders of the Class C
Preferred Units as a separate class, (g) any holder of Class D Preferred Units
in connection with any vote, consent or approval of the holders of the Class D
Preferred Units as a separate class, or (h) any holder of Class B Preferred
Units, Class C Preferred Units, Class D Preferred Units or any other Parity
Securities upon which like voting rights have been conferred and are exercisable
in connection with any vote, consent or approval of the holders of Class B
Preferred Units, Class C Preferred Units, Class D Preferred Units and such other
Parity Securities as a single class.

 

“Parity Securities” means Class B Parity Securities, Class C Parity Securities
and Class D Parity Securities, collectively.

 

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

 

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

 

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.

 

“Partners” means the General Partner and the Limited Partners.

 

“Partnership” means NGL Energy Partners LP, a Delaware limited partnership.

 

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

 

“Partnership Interest” means any class or series of equity interest in the
Partnership, which shall include the General Partner Interest and any Limited
Partner Interest (including, for the avoidance of doubt, any Common Unit,
Class B Preferred Unit, Class C Preferred Unit, Class D Preferred Unit and
Incentive Distribution Right), but shall exclude any options, rights, warrants
and appreciation rights relating to an equity interest in the Partnership.

 

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).

 

“Partnership Restructuring Event” means any restructuring, simplification or
similar transaction or series of transactions that modifies, eliminates or
otherwise restructures the General Partner Interest, the Incentive Distribution
Rights or the equity interests of the General Partner or its Affiliates;
provided that (a) the principal parties thereto are the Partnership, Class D
Permitted Holders and/or their respective Affiliates and (b) the common equity
interests of the Partnership or its successor entity remain listed on a National
Securities Exchange following such transaction

 

36

--------------------------------------------------------------------------------



 

“Paying Agent” means the Transfer Agent, acting in its capacity as paying agent
for the Preferred Units, and its respective successors and assigns or any other
paying agent appointed by the General Partner; provided, however, that if no
Paying Agent is specifically designated for any class or series of Preferred
Units, the General Partner shall act in such capacity.

 

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any class of Units held by a
Person other than the General Partner or any Affiliate of the General Partner
who holds Units.

 

“Percentage Interest” means as of any date of determination (a) as to the
General Partner, with respect to the General Partner Interest (calculated based
upon a number of Notional General Partner Units), and as to any Unitholder with
respect to Units, the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (x) the number of Notional General Partner Units deemed held by the
General Partner or the number of Units held by such Unitholder, as the case may
be, by (y) the total number of Outstanding Units and Notional General Partner
Units and (b) as to the holders of other Partnership Interests issued by the
Partnership in accordance with Section 5.6, the percentage established as part
of such issuance. The Percentage Interest with respect to an Incentive
Distribution Right, a Class B Preferred Unit, a Class C Preferred Unit, a
Class D Preferred Unit or a Parity Security shall at all times be zero.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Plan of Conversion” is defined in Section 14.1.

 

“Preferred Distributions” means Class B Preferred Unit Distributions, Class C
Preferred Unit Distributions or Class D Preferred Unit Distributions, as
applicable.

 

“Preferred Holder” means (a) with respect to a class or series of Preferred
Units, a Record Holder of such class or series of Preferred Units, and (b) with
respect to Preferred Units, generally, a Record Holder of Preferred Units.

 

“Preferred Units” means any class or series of Partnership Interests that, with
respect to distributions on such Partnership Interests of cash or property and
distributions upon liquidation of the Partnership (taking into account the
intended effects of the allocation of gains and losses as provided in this
Agreement), ranks senior to the Common Units, including the Class B Preferred
Units, the Class C Preferred Units and the Class D Preferred Units.

 

“Principal Credit Facility” means (a) as of the date of this Agreement and until
the Credit Agreement is Replaced, the Credit Agreement and (b) once the Credit
Agreement is Replaced and thereafter, the then-applicable Replacement Credit
Agreement; provided, that, after the date of this Agreement in the case of
clauses (a) and (b), (i) the administrative agent and each of the lenders
thereunder are commercial banks, the majority of which are regulated by the
Office of Comptroller of the Currency (or successor agency thereto) and are
engaged in working capital and general corporate purpose lending to diversified
midstream providers in the ordinary

 

37

--------------------------------------------------------------------------------



 

course of their respective businesses, (ii) at least $500,000,000 in commitments
are available thereunder and (iii) such Credit Agreement or Replacement Credit
Agreement, as applicable, contains covenants, events of default, guarantees and
other terms that (other than “market” interest rate, fees, funding discounts and
redemption or prepayment premiums as determined at the time of the Partnership
entered into the Credit Agreement or later enters into such Replacement Credit
Agreement, as applicable) are “market” terms as determined on the date of
issuance or incurrence.

 

“Pro Rata” means (a) when used with respect to Units or any class thereof,
apportioned equally among all designated Units in accordance with their relative
Percentage Interests, (b) when used with respect to Partners or Record Holders,
apportioned among all Partners or Record Holders in accordance with their
relative Percentage Interests, (c) when used with respect to holders of
Incentive Distribution Rights, apportioned equally among all holders of
Incentive Distribution Rights in accordance with the relative number or
percentage of Incentive Distribution Rights held by each such holder, (d) when
used with respect to Class B Preferred Holders, apportioned equally among all
Class B Preferred Holders in accordance with the relative number or percentage
of Class B Preferred Units held by each such Class B Preferred Holder, (e) when
used with respect to Class C Preferred Holders, apportioned equally among all
Class C Preferred Holders in accordance with the relative number or percentage
of Class C Preferred Units held by each such Class C Preferred Holder, (f) when
used with respect to Class D Preferred Unit Holders, apportioned equally among
all Class D Preferred Unit Holders in accordance with the relative number or
percentage of Class D Preferred Units held by each such Class D Preferred Unit
Holder and (g) when used with respect to Preferred Holders, apportioned equally
among all Preferred Holders in accordance with the relative number or percentage
of Preferred Units held by each such Preferred Holder.

 

“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.

 

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership, or, with respect to the fiscal quarter of the Partnership that
includes the Closing Date, the portion of such fiscal quarter after the Closing
Date.

 

“Rate Eligibility Trigger” is defined in Section 4.9(a)(i).

 

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

 

“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to notice of, or to vote at, any meeting of Limited Partners or
entitled to vote by ballot or give approval of Partnership action in writing
without a meeting or entitled to exercise rights in

 

38

--------------------------------------------------------------------------------



 

respect of any lawful action of Limited Partners or (b) the identity of Record
Holders entitled to receive any report or distribution or to participate in any
offer.

 

“Record Holder” means (a) with respect to Partnership Interests of any class of
Partnership Interests for which a Transfer Agent has been appointed, the Person
in whose name a Partnership Interest of such class is registered on the books of
the Transfer Agent as of the opening of business on a particular Business Day,
or (b) with respect to other classes of Partnership Interests, the Person in
whose name any such other Partnership Interest is registered on the books that
the General Partner has caused to be kept as of the opening of business on such
Business Day.

 

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.

 

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-172186) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Public Offering.

 

“Remaining Net Positive Adjustments” means as of the end of any taxable period,
(a) with respect to the Unitholders holding Common Units, the excess of (i) the
Net Positive Adjustments of the Unitholders holding Common Units as of the end
of such period over (ii) the sum of those Partners’ Share of Additional Book
Basis Derivative Items for each prior taxable period, (b) with respect to the
General Partner (as holder of the General Partner Interest), the excess of
(i) the Net Positive Adjustments of the General Partner as of the end of such
period over (ii) the sum of the General Partner’s Share of Additional Book Basis
Derivative Items with respect to the General Partner Interest for each prior
taxable period, and (c) with respect to the holders of Incentive Distribution
Rights, the excess of (i) the Net Positive Adjustments of the holders of
Incentive Distribution Rights as of the end of such period over (ii) the sum of
the Share of Additional Book Basis Derivative Items of the holders of the
Incentive Distribution Rights for each prior taxable period.

 

“Replacement” means, in respect of the Credit Agreement or any Replacement
Credit Agreement, any amendment, amendment and restatement, modification,
supplement, refinancing, replacement or restructuring thereof from time to
time.  “Replaced” shall have the correlative meaning.

 

“Replacement Credit Agreement” means the principal senior credit facility of the
Partnership that Replaces the Credit Agreement or the immediately preceding
existing Replacement Credit Agreement, as the case may be.

 

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or
Section 6.1(d)(ix).

 

“Reset MQD” is defined in Section 5.10(a).

 

“Reset Notice” is defined in Section 5.10(b).

 

39

--------------------------------------------------------------------------------



 

“Retail Preferred Securities” means a class or series of Class D Parity
Securities (a) that is initially issued with an initial liquidation preference
of $25.00 pursuant to an underwritten offering, (b) is listed for trading on a
National Securities Exchange, (c) is not convertible or redeemable at the
election of the holders thereof other than in connection with a change of
control and (d) the holders of which are not issued warrants to acquire Common
Units in connection with the issuance of such Class D Parity Securities.

 

“Reuters Page LIBOR01” means the display so designated on the Reuters 3000 Xtra
(or such other page as may replace the LIBOR01 page on that service, or such
other service as may be nominated by the British Bankers’ Association for the
purpose of displaying London interbank offered rates for U.S. dollar deposits).

 

“Second Liquidation Target Amount” has the meaning set forth in
Section 6.1(c)(i)(D).

 

“Second Target Distribution” means 125% of the Minimum Quarterly Distribution.

 

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute.

 

“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period,
(a) with respect to the Unitholders holding Common Units, the amount that bears
the same ratio to such Additional Book Basis Derivative Items as the
Unitholders’ Remaining Net Positive Adjustments as of the end of such taxable
period bears to the Aggregate Remaining Net Positive Adjustments as of that
time, (b) with respect to the General Partner (in respect of the General Partner
Interest), the amount that bears the same ratio to such Additional Book Basis
Derivative Items as the General Partner’s Remaining Net Positive Adjustments as
of the end of such taxable period bears to the Aggregate Remaining Net Positive
Adjustment as of that time, and (c) with respect to the Partners holding
Incentive Distribution Rights, the amount that bears the same ratio to such
Additional Book Basis Derivative Items as the Remaining Net Positive Adjustments
of the Partners holding the Incentive Distribution Rights as of the end of such
period bears to the Aggregate Remaining Net Positive Adjustments as of that
time.

 

“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.

 

“Subordinated Unit” means the Subordinated Units outstanding at the time of and
immediately following the Initial Public Offering.  The Subordinated Units
converted into Common Units on August 15, 2014.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such

 

40

--------------------------------------------------------------------------------



 

Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Subsidiary Preferred Securities” is defined in Section 5.13(c)(iv)(C).

 

“Surviving Business Entity” is defined in Section 14.2(b)(ii).

 

“Target Distribution” means, collectively, the First Target Distribution, Second
Target Distribution and Third Target Distribution.

 

“Third Target Distribution” means 150% of the Minimum Quarterly Distribution.

 

“Total Leverage Indebtedness” has the meaning assigned to such term in the
Principal Credit Facility in effect as of the relevant date of determination;
provided that if such Principal Credit Facility does not have a substantially
equivalent definition for such term as the definition set forth in the Credit
Agreement as of the Class D Initial Issuance Date, then such term shall have the
meaning assigned to such term in the Credit Agreement as of the Class D Initial
Issuance Date.

 

“Total Leverage Indebtedness Ratio” has the meaning assigned to such term in the
Principal Credit Facility in effect as of the relevant date of determination;
provided that if such Principal Credit Facility does not have a substantially
equivalent definition for such term as the definition set forth in the Credit
Agreement as of the Class D Initial Issuance Date, then such term shall have the
meaning assigned to such term in the Credit Agreement as of the Class D Initial
Issuance Date.

 

“Trading Day” means, for the purpose of determining the Current Market Price of
any class of Limited Partner Interests, a day on which the principal National
Securities Exchange on which such class of Limited Partner Interests is listed
or admitted to trading is open for the transaction of business or, if Limited
Partner Interests of a class are not listed or admitted to trading on any
National Securities Exchange, a day on which banking institutions in New York
City generally are open.

 

“transfer” is defined in Section 4.4(a).

 

“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the Partnership to act as registrar and transfer agent for any class of
Partnership Interests; provided, that if no Transfer Agent is specifically
designated for any class of Partnership Interests, the General Partner shall act
in such capacity.

 

41

--------------------------------------------------------------------------------



 

“transferee” means a Person who has received Partnership Interests by means of a
transfer.

 

“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.

 

“Underwriter” means each Person named as an underwriter in Schedule I to the
Underwriting Agreement who purchased Common Units pursuant thereto.

 

“Underwriting Agreement” means that certain Underwriting Agreement, dated as of
May 11, 2011, among the Underwriters, the Partnership, the General Partner and
other parties thereto, providing for the purchase of Common Units by the
Underwriters.

 

“Unit” means a Partnership Interest that is designated as a “Unit” and shall
include Common Units (including Class A Deemed Warrant Units to the extent they
are treated as Common Units pursuant to Section 6.11(a)), Class B Preferred
Units, Class C Preferred Units, Class D Preferred Units and any Parity Security
but shall not include the General Partner Interest or Incentive Distribution
Rights.

 

“Unit Majority” means at least a majority of the Outstanding Common Units,
voting as a single class.

 

“Unitholders” means the holders of Units.

 

“Unpaid MQD” is defined in Section 6.1(c)(i)(B).

 

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).

 

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).

 

“Unrecovered Initial Unit Price” means at any time, with respect to a Unit, the
Initial Unit Price less the sum of all distributions constituting Capital
Surplus theretofore made in respect of an Initial Common Unit and any
distributions of cash (or the Net Agreed Value of any distributions in kind) in
connection with the dissolution and liquidation of the Partnership theretofore
made in respect of an Initial Common Unit, adjusted as the General Partner
determines to be appropriate to give effect to any distribution, subdivision,
combination or reorganization of such Units.

 

“Vesting Date” means with respect to any Class A Deemed Warrant Unit, the first
date on which the Common Unit corresponding to such Class A Deemed Warrant Unit
may be issued pursuant to exercise of a 2016 Warrant in accordance with the
terms thereof.

 

42

--------------------------------------------------------------------------------



 

“VWAP Price” means, as of any date of determination, the volume-weighted average
trading price, as adjusted for splits, combinations and other similar
transactions, of a Common Unit on the principal National Securities Exchange on
which the Common Units are then listed or admitted to trading.

 

“Warrants” means warrants to purchase Common Units, including the 2016 Warrants
and the 2019 Warrants.

 

“Withdrawal Opinion of Counsel” is defined in Section 11.1(b)(i).

 

“Working Capital Borrowings” means borrowings used solely for working capital
purposes or to pay distributions to Partners, made pursuant to a credit
facility, commercial paper facility or other similar financing arrangement;
provided that when such borrowings are incurred it is the intent of the borrower
to repay such borrowings within 12 months from sources other than additional
Working Capital Borrowings.

 

Section 1.2                             Construction.  Unless the context
requires otherwise: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms; (b) references to Articles
and Sections refer to Articles and Sections of this Agreement; (c) the terms
“include”, “includes”, “including” or words of like import shall be deemed to be
followed by the words “without limitation”; and (d) the terms “hereof”, “herein”
or “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The headings contained in this Agreement are for
reference purposes only, and shall not affect in any way the meaning or
interpretation of this Agreement.

 

ARTICLE II

 

ORGANIZATION

 

Section 2.1                             Formation.  The General Partner hereby
amends and restates the Fourth Amended and Restated Agreement of Limited
Partnership of the Partnership in its entirety.  This amendment and restatement
shall become effective on the date of this Agreement.  Except as expressly
provided to the contrary in this Agreement, the rights, duties (including
fiduciary duties), liabilities and obligations of the Partners and the
administration, dissolution and termination of the Partnership shall be governed
by the Delaware Act.  All Partnership Interests shall constitute personal
property of the owner thereof for all purposes.

 

Section 2.2                             Name.  The name of the Partnership shall
be “NGL Energy Partners LP”.  The Partnership’s business may be conducted under
any other name or names as determined by the General Partner, including the name
of the General Partner.  The words “Limited Partnership,” “LP,” “L.P.,” “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for the purpose of complying with the laws of any jurisdiction that so
requires.  The General Partner may change the name of the Partnership at any
time and from time to time and shall notify the Limited Partners of such change
in the next regular communication to the Limited Partners.

 

43

--------------------------------------------------------------------------------



 

Section 2.3                             Registered Office; Registered Agent;
Principal Office; Other Offices.  Unless and until changed by the General
Partner, the registered office of the Partnership in the State of Delaware shall
be located at 1209 Orange Street, Wilmington, New Castle County, Delaware 19801,
and the registered agent for service of process on the Partnership in the State
of Delaware at such registered office shall be The Corporation Trust Company. 
The principal office of the Partnership shall be located at 6120 S. Yale,
Suite 805, Tulsa, OK 74136, or such other place as the General Partner may from
time to time designate by notice to the Limited Partners.  The Partnership may
maintain offices at such other place or places within or outside the State of
Delaware as the General Partner determines to be necessary or appropriate.  The
address of the General Partner shall be 6120 S. Yale, Suite 805, Tulsa, OK
74136, or such other place as the General Partner may from time to time
designate by notice to the Limited Partners.

 

Section 2.4                             Purpose and Business.  The purpose and
nature of the business to be conducted by the Partnership shall be to (a) engage
directly in, or enter into or form, hold and dispose of any corporation,
partnership, joint venture, limited liability company or other arrangement to
engage indirectly in, any business activity that is approved by the General
Partner, in its sole discretion, and that lawfully may be conducted by a limited
partnership organized pursuant to the Delaware Act and, in connection therewith,
to exercise all of the rights and powers conferred upon the Partnership pursuant
to the agreements relating to such business activity, and (b) do anything
necessary or appropriate to the foregoing, including the making of capital
contributions or loans to a Group Member; provided, however, that the General
Partner shall not cause the Partnership to engage, directly or indirectly, in
any business activity that the General Partner determines would be reasonably
likely to cause the Partnership to be treated as an association taxable as a
corporation or otherwise taxable as an entity for federal income tax purposes.
To the fullest extent permitted by law, the General Partner shall have no duty
or obligation to propose or approve, and may, in its sole discretion, decline to
propose or approve, the conduct by the Partnership of any business.

 

Section 2.5                             Powers.  The Partnership shall be
empowered to do any and all acts and things necessary, appropriate, proper,
advisable, incidental to or convenient for the furtherance and accomplishment of
the purposes and business described in Section 2.4 and for the protection and
benefit of the Partnership.

 

Section 2.6                             Term.  The term of the Partnership
commenced upon the filing of the Certificate of Limited Partnership in
accordance with the Delaware Act and shall continue in existence until the
dissolution of the Partnership in accordance with the provisions of
Article XII.  The existence of the Partnership as a separate legal entity shall
continue until the cancellation of the Certificate of Limited Partnership as
provided in the Delaware Act.

 

Section 2.7                             Title to Partnership Assets.  Title to
Partnership assets, whether real, personal or mixed and whether tangible or
intangible, shall be deemed to be owned by the Partnership as an entity and/or
its Subsidiaries, and no Partner, individually or collectively, shall have any
ownership interest in such Partnership assets or any portion thereof.  Title to
any or all of the Partnership assets may be held in the name of the Partnership,
the General Partner, one or more of its Affiliates or one or more nominees, as
the General Partner may determine.  The General Partner hereby declares and
warrants that any Partnership assets for which record title is held in the name
of the General Partner or one or more of its Affiliates or one or more nominees

 

44

--------------------------------------------------------------------------------



 

shall be held by the General Partner or such Affiliate or nominee for the use
and benefit of the Partnership in accordance with the provisions of this
Agreement; provided, however, that the General Partner shall use reasonable
efforts to cause record title to such assets (other than those assets in respect
of which the General Partner determines that the expense and difficulty of
conveyancing makes transfer of record title to the Partnership impracticable) to
be vested in the Partnership as soon as reasonably practicable; provided,
further, that, prior to the withdrawal or removal of the General Partner or as
soon thereafter as practicable, the General Partner shall use reasonable efforts
to effect the transfer of record title to the Partnership and, prior to any such
transfer, will provide for the use of such assets in a manner satisfactory to
the General Partner. All Partnership assets shall be recorded as the property of
the Partnership in its books and records, irrespective of the name in which
record title to such Partnership assets is held.

 

ARTICLE III

 

RIGHTS OF LIMITED PARTNERS

 

Section 3.1                             Limitation of Liability.  The Limited
Partners shall have no liability under this Agreement except as expressly
provided in this Agreement or the Delaware Act.

 

Section 3.2                             Management of Business.  No Limited
Partner, in its capacity as such, shall participate in the operation, management
or control (within the meaning of the Delaware Act) of the Partnership’s
business, transact any business in the Partnership’s name or have the power to
sign documents for or otherwise bind the Partnership.  Any action taken by any
Affiliate of the General Partner or any officer, director, employee, manager,
member, general partner, agent or trustee of the General Partner or any of its
Affiliates, or any officer, director, employee, manager, member, general
partner, agent or trustee of a Group Member, in its capacity as such, shall not
be deemed to be participation in the control of the business of the Partnership
by a limited partner of the Partnership (within the meaning of
Section 17-303(a) of the Delaware Act) and shall not affect, impair or eliminate
the limitations on the liability of the Limited Partners under this Agreement.

 

Section 3.3                             Outside Activities of the Limited
Partners.  Subject to the provisions of Section 7.5, which shall continue to be
applicable to the Persons referred to therein, regardless of whether such
Persons shall also be Limited Partners, any Limited Partner shall be entitled to
and may have business interests and engage in business activities outside of and
in addition to those relating to the Partnership, including business interests
and activities in direct competition with the Partnership Group.  Neither the
Partnership nor any of the other Partners shall have any rights by virtue of
this Agreement in any outside business ventures of any Limited Partner.

 

Section 3.4                             Rights of Limited Partners.

 

(a)                                 In addition to other rights provided by this
Agreement or by applicable law, and except as limited by Section 3.4(b), each
Limited Partner shall have the right, for a purpose reasonably related to such
Limited Partner’s interest as a Limited Partner in the Partnership, the
reasonableness of which having been determined by the General Partner, upon
reasonable written demand stating the purpose of such demand, and at such
Limited Partner’s own expense:

 

45

--------------------------------------------------------------------------------



 

(i)                                     to obtain true and full information
regarding the status of the business and financial condition of the Partnership;

 

(ii)                                  promptly after its becoming available, to
obtain a copy of the Partnership’s federal, state and local income tax returns
for each year;

 

(iii)                               to obtain a current list of the name and
last known business, residence or mailing address of each Partner;

 

(iv)                              to obtain a copy of this Agreement and the
Certificate of Limited Partnership and all amendments hereto and thereto,
together with copies of the executed copies of all powers of attorney pursuant
to which this Agreement, the Certificate of Limited Partnership and all
amendments hereto and thereto have been executed;

 

(v)                                 to obtain true and full information
regarding the amount of cash and a description and statement of the Net Agreed
Value of any other Capital Contribution by each Partner and that each Partner
has agreed to contribute in the future, and the date on which each became a
Partner; and

 

(vi)                              to obtain such other information regarding the
affairs of the Partnership as is just and reasonable.

 

(b)                                 The General Partner may keep confidential
from the Limited Partners, for such period of time as the General Partner deems
reasonable, (i) any information that the General Partner reasonably believes to
be in the nature of trade secrets or (ii) other information the disclosure of
which the General Partner believes (A) is not in the best interests of the
Partnership Group, (B) could damage the Partnership Group or its business or
(C) that any Group Member is required by law or by agreement with any third
party to keep confidential (other than agreements with Affiliates of the
Partnership where the primary purpose is to circumvent the obligations set forth
in this Section 3.4).

 

ARTICLE IV

 

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP
INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS

 

Section 4.1                             Certificates.  Notwithstanding anything
otherwise to the contrary herein, unless the General Partner shall determine
otherwise in respect of some or all of any or all classes of Partnership
Interests, Partnership Interests shall not be evidenced by certificates. 
Certificates that may be issued shall be executed on behalf of the Partnership
by the Chairman of the Board, Chief Executive Officer, President or any
Executive Vice President or Vice President and the Chief Financial Officer or
the Secretary or any Assistant Secretary of the General Partner.  If a Transfer
Agent has been appointed for a class of Partnership Interests, no Certificate
for such class of Partnership Interests shall be valid for any purpose until it
has been countersigned by the Transfer Agent; provided, however, that if the
General Partner elects to cause the Partnership to issue Partnership Interests
of such class in global form, the Certificate shall be valid upon receipt

 

46

--------------------------------------------------------------------------------



 

of a certificate from the Transfer Agent certifying that the Partnership
Interests have been duly registered in accordance with the directions of the
Partnership.

 

Section 4.2                             Mutilated, Destroyed, Lost or Stolen
Certificates.

 

(a)                                 If any mutilated Certificate is surrendered
to the Transfer Agent, the appropriate officers of the General Partner on behalf
of the Partnership shall execute, and the Transfer Agent shall countersign and
deliver in exchange therefor, a new Certificate evidencing the same number and
type of Partnership Interests as the Certificate so surrendered.

 

(b)                                 The appropriate officers of the General
Partner on behalf of the Partnership shall execute and deliver, and the Transfer
Agent shall countersign, a new Certificate in place of any Certificate
previously issued if the Record Holder of the Certificate:

 

(i)                                     makes proof by affidavit, in form and
substance satisfactory to the General Partner, that a previously issued
Certificate has been lost, destroyed or stolen;

 

(ii)                                  requests the issuance of a new Certificate
before the General Partner has notice that the Certificate has been acquired by
a purchaser for value in good faith and without notice of an adverse claim;

 

(iii)                               if requested by the General Partner,
delivers to the General Partner a bond, in form and substance satisfactory to
the General Partner, with surety or sureties and with fixed or open penalty as
the General Partner may direct to indemnify the Partnership, the Partners, the
General Partner and the Transfer Agent against any claim that may be made on
account of the alleged loss, destruction or theft of the Certificate; and

 

(iv)                              satisfies any other reasonable requirements
imposed by the General Partner.

 

If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, the Limited Partner
shall be precluded from making any claim against the Partnership, the General
Partner or the Transfer Agent for such transfer or for a new Certificate.

 

(c)                                  As a condition to the issuance of any new
Certificate under this Section 4.2, the General Partner may require the Record
Holder to pay a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Transfer Agent) reasonably connected therewith.

 

Section 4.3                             Record Holders.  The Partnership shall
be entitled to recognize the Record Holder as the Partner with respect to any
Partnership Interest and, accordingly, shall not be bound to recognize any
equitable or other claim to, or interest in, such Partnership Interest on the
part of any other Person, regardless of whether the Partnership shall have
actual or other notice thereof, except as otherwise provided by law or any
applicable rule, regulation, guideline or requirement of any National Securities
Exchange on which such Partnership Interests are listed or admitted to

 

47

--------------------------------------------------------------------------------



 

trading. Without limiting the foregoing, when a Person (such as a broker,
dealer, bank, trust company or clearing corporation or an agent of any of the
foregoing) is acting as nominee, agent or in some other representative capacity
for another Person in acquiring and/or holding Partnership Interests, as between
the Partnership on the one hand, and such other Persons on the other, such
representative Person shall be (a) the Record Holder of such Partnership
Interest and (b) bound by this Agreement and shall have the rights and
obligations of a Partner hereunder as, and to the extent, provided herein.

 

Section 4.4                             Transfer Generally.

 

(a)                                 The term “transfer,” when used in this
Agreement with respect to a Partnership Interest, shall mean a transaction
(i) by which the General Partner assigns its General Partner Interest to another
Person or by which a holder of Incentive Distribution Rights assigns its
Incentive Distribution Rights to another Person, and includes a sale,
assignment, gift, pledge, encumbrance, hypothecation, mortgage, exchange or any
other disposition by law or otherwise or (ii) by which the holder of a Limited
Partner Interest (other than an Incentive Distribution Right) makes any direct
or indirect transfer, sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise
and, without limiting the generality of the foregoing, with respect to any
Person that is not a natural person, any distribution, transfer, assignment or
other disposition of any Limited Partner Interest, whether voluntary,
involuntary or pursuant to any dissolution, liquidation or termination of such
Person, to such Person’s members, shareholders, partners or other
interestholders shall constitute a “transfer” of a Limited Partner Interest (for
the avoidance of doubt, with respect to a Limited Partner that is not a natural
person, any transfer, sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or other disposition of any interest in such
Limited Partner, by such Limited Partner or any interestholder of such Limited
Partner shall be deemed to be an indirect transfer of a Limited Partner Interest
hereunder).

 

(b)                                 No Partnership Interest shall be
transferred, in whole or in part, except in accordance with the terms and
conditions set forth in this Article IV.  Any transfer or purported transfer of
a Partnership Interest not made in accordance with this Article IV shall be, to
the fullest extent permitted by law, null and void.  Except as provided in
Section 4.8(b) below, but notwithstanding the other provisions of this
Article IV, no transfer of any Partnership Interests shall be made if such
transfer would (i) violate the then applicable federal or state securities laws
or rules and regulations of the Commission, any state securities commission or
any other governmental authority with jurisdiction over such transfer,
(ii) terminate the existence or qualification of the Partnership under the laws
of the jurisdiction of its formation, (iii) cause the Partnership to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not already so treated or taxed),
or (iv) constitute a breach or violation of, or a change of control or event of
default under, any credit agreement, loan agreement, indenture, mortgage, deed
of trust or other similar instrument or document governing indebtedness for
borrowed money of the Partnership or any Group Member.

 

(c)                                  Nothing contained in this Agreement shall
be construed to prevent a disposition by any stockholder, member, partner or
other owner of the General Partner of any or all of the shares of stock,
membership interests, partnership interests or other ownership interests in the
General Partner, and the term “transfer” shall not mean any such disposition.

 

48

--------------------------------------------------------------------------------



 

Section 4.5                             Registration and Transfer of Limited
Partner Interests.

 

(a)                                 The General Partner shall keep or cause to
be kept on behalf of the Partnership a register in which, subject to such
reasonable regulations as it may prescribe and subject to the provisions of
Section 4.5(b), the Partnership will provide for the registration and transfer
of Limited Partner Interests.

 

(b)                                 The Partnership shall not recognize any
transfer of Limited Partner Interests evidenced by Certificates until the
Certificates evidencing such Limited Partner Interests are surrendered for
registration of transfer.  No charge shall be imposed by the General Partner for
such transfer; provided, that as a condition to the issuance of any new
Certificate under this Section 4.5, the General Partner may require the Record
Holder to pay a sum sufficient to cover any tax or other governmental charge
that may be imposed with respect thereto.  Upon surrender of a Certificate for
registration of transfer of any Limited Partner Interests evidenced by a
Certificate, and subject to the provisions hereof, the appropriate officers of
the General Partner on behalf of the Partnership shall execute and deliver, and
in the case of Certificates evidencing Limited Partner Interests for which a
Transfer Agent has been appointed, the Transfer Agent shall countersign and
deliver, in the name of the holder or the designated transferee or transferees,
as required pursuant to the holder’s instructions, one or more new Certificates
evidencing the same aggregate number and type of Limited Partner Interests as
was evidenced by the Certificate so surrendered.

 

(c)                                  By acceptance of the transfer of any
Limited Partner Interests in accordance with this Section 4.5 and except as
provided in Section 4.9, each transferee of a Limited Partner Interest
(including any nominee holder or an agent or representative acquiring such
Limited Partner Interests for the account of another Person) (i) shall be
admitted to the Partnership as a Limited Partner with respect to the Limited
Partner Interests so transferred to such Person when any such transfer or
admission is reflected in the books and records of the Partnership and such
Limited Partner becomes the Record Holder of the Limited Partner Interests so
transferred, (ii) shall become bound, and shall be deemed to have agreed to be
bound, by the terms of this Agreement, (iii) represents that the transferee has
the capacity, power and authority to enter into this Agreement and (iv) makes
the consents, acknowledgements and waivers contained in this Agreement, all with
or without execution of this Agreement by such Person. The transfer of any
Limited Partner Interests and the admission of any new Limited Partner shall not
constitute an amendment to this Agreement.

 

(d)                                 Subject to (i) the foregoing provisions of
this Section 4.5, (ii) Section 4.3, (iii) Section 4.8, (iv) with respect to any
class or series of Limited Partner Interests, the provisions of any statement of
designations or an amendment to this Agreement establishing such class or
series, (v) any contractual provisions binding on any Limited Partner and
(vi) provisions of applicable law including the Securities Act, Limited Partner
Interests (other than the Incentive Distribution Rights) shall be freely
transferable.

 

(e)                                  The General Partner shall have the right at
any time to transfer its Common Units to one or more Persons.

 

49

--------------------------------------------------------------------------------



 

Section 4.6                             Transfer of the General Partner’s
General Partner Interest.

 

(a)                                 Subject to Section 4.6(c) below, prior to
the first day of the first Quarter beginning after the tenth anniversary of the
Closing Date, the General Partner shall not transfer all or any part of its
General Partner Interest to a Person unless such transfer (i) has been approved
by the prior written consent or vote of the holders of at least a majority of
the Outstanding Common Units (excluding Common Units held by the General Partner
and its Affiliates) or (ii) is of all, but not less than all, of its General
Partner Interest to (A) an Affiliate of the General Partner (other than an
individual) or (B) another Person (other than an individual) in connection with
the merger or consolidation of the General Partner with or into such other
Person or the transfer by the General Partner of all or substantially all of its
assets to such other Person.

 

(b)                                 Subject to Section 4.6(c) below, on or after
the first day of the first Quarter beginning after the tenth anniversary of the
Closing Date, the General Partner may at its option transfer all or any part of
its General Partner Interest without Unitholder approval.

 

(c)                                  Notwithstanding anything herein to the
contrary, no transfer by the General Partner of all or any part of its General
Partner Interest to another Person shall be permitted unless (i) the transferee
agrees to assume the rights and duties of the General Partner under this
Agreement and to be bound by the provisions of this Agreement, (ii) the
Partnership receives an Opinion of Counsel that such transfer would not result
in the loss of limited liability under the Delaware Act of any Limited Partner
or cause the Partnership to be treated as an association taxable as a
corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed) and (iii) such
transferee also agrees to purchase all (or the appropriate portion thereof, if
applicable) of the partnership or membership interest held by the General
Partner as the general partner or managing member, if any, of each other Group
Member. In the case of a transfer pursuant to and in compliance with this
Section 4.6, the transferee or successor (as the case may be) shall, subject to
compliance with the terms of Section 10.2, be admitted to the Partnership as the
General Partner effective immediately prior to the transfer of the General
Partner Interest, and the business of the Partnership shall continue without
dissolution.

 

Section 4.7                             Transfer of Incentive Distribution
Rights.  Prior to the first day of the first Quarter beginning after the tenth
anniversary of the Closing Date, a holder of Incentive Distribution Rights may
only transfer any or all of the Incentive Distribution Rights held by such
holder without any consent of the Unitholders to (a) an Affiliate of such holder
(other than an individual), or (b) another Person (other than an individual) in
connection with (i) the merger or consolidation of such holder of Incentive
Distribution Rights with or into such other Person, (ii) the transfer by such
holder of all or substantially all of its assets to such other Person, (iii) the
sale of all the ownership interests in such holder or (iv) the pledge,
encumbrance, hypothecation or mortgage of the Incentive Distribution Rights in
favor a Person providing bona fide debt financing to such holder as security or
collateral for such debt financing and the transfer of Incentive Distribution
Rights in connection with the exercise of any remedy of such Person in
connection therewith, provided, that such holder entered into such debt
financing transaction in good faith for a valid purpose other than the intent to
circumvent the restrictions on transfer of Incentive Distribution Rights that
would otherwise have applied. Any other transfer of the Incentive Distribution
Rights prior to the first day of the first Quarter beginning after the tenth
anniversary of the Closing Date shall require the prior approval of holders of
at least a majority of

 

50

--------------------------------------------------------------------------------



 

the Outstanding Common Units (excluding Common Units held by the General Partner
and its Affiliates).  On or after the first day of the first Quarter beginning
after the tenth anniversary of the Closing Date, the General Partner or any
other holder of Incentive Distribution Rights may transfer any or all of its
Incentive Distribution Rights without Unitholder approval.  Notwithstanding
anything herein to the contrary, (i) the transfer of Common Units issued
pursuant to Section 5.10 shall not be treated as a transfer of all or any part
of the Incentive Distribution Rights and (ii) no transfer of Incentive
Distribution Rights to another Person shall be permitted unless the transferee
agrees to be bound by the provisions of this Agreement; provided, that no such
agreement shall be required for the pledge, encumbrance, hypothecation or
mortgage of the Incentive Distribution Rights.

 

Section 4.8                             Restrictions on Transfers of Limited
Partner Interests.

 

(a)                                 The General Partner may impose restrictions
on the transfer of Partnership Interests if it determines, with the advice of
counsel, that such restrictions are necessary or advisable to (i) avoid a
significant risk of the Partnership becoming taxable as a corporation or
otherwise becoming taxable as an entity for federal income tax purposes or
(ii) preserve the uniformity of the Limited Partner Interests (or any class or
classes thereof).  The General Partner may impose such restrictions by amending
this Agreement pursuant to Section 13.1; provided, however, that any amendment
that would result in the delisting or suspension of trading of any class of
Limited Partner Interests on the principal National Securities Exchange on which
such class of Limited Partner Interests is then listed or admitted to trading
must be approved, prior to such amendment being effected, by the holders of at
least a majority of the Outstanding Limited Partner Interests of such class.

 

(b)                                 Nothing contained in this Article IV, or
elsewhere in this Agreement, shall preclude the settlement of any transactions
involving Partnership Interests entered into through the facilities of any
National Securities Exchange on which such Partnership Interests are listed or
admitted to trading.

 

(c)                                  Each certificate evidencing Partnership
Interests shall bear a conspicuous legend in substantially the following form:

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NGL ENERGY PARTNERS
LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF NGL ENERGY PARTNERS LP UNDER THE LAWS OF THE STATE OF DELAWARE,
OR (C) CAUSE NGL ENERGY PARTNERS LP, TO BE TREATED AS AN ASSOCIATION TAXABLE AS
A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).  NGL ENERGY HOLDINGS
LLC, THE GENERAL PARTNER OF NGL ENERGY PARTNERS LP, MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION

 

51

--------------------------------------------------------------------------------



 

OF COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO (A) AVOID A SIGNIFICANT RISK
OF NGL ENERGY PARTNERS LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE
BECOMING TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES OR (B) IN THE CASE
OF LIMITED PARTNER INTERESTS, TO PRESERVE THE UNIFORMITY THEREOF (OR ANY
CLASS OR CLASSES OF LIMITED PARTNER INTERESTS). THE RESTRICTIONS SET FORTH ABOVE
SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY
ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH
THIS SECURITY IS LISTED OR ADMITTED TO TRADING.

 

Section 4.9                             Eligibility Certificates; Ineligible
Holders.

 

(a)                                 If at any time the General Partner
determines, with the advice of counsel, that

 

(i)                                     the Partnership’s status other than as
an association taxable as a corporation for U.S. federal income tax purposes or
the failure of the Partnership otherwise to be subject to an entity-level tax
for U.S. federal, state or local income tax purposes, coupled with the tax
status (or lack of proof of the federal income tax status) of one or more
Limited Partners, has or will reasonably likely have a material adverse effect
on the maximum applicable rate that can be charged to customers by Subsidiaries
of the Partnership (a “Rate Eligibility Trigger”), or

 

(ii)                                  any Group Member is subject to any
federal, state or local law or regulation that would create a substantial risk
of cancellation or forfeiture of any property in which the Group Member has an
interest based on the nationality, citizenship or other related status of a
Limited Partner (a “Citizenship Eligibility Trigger”);

 

then, the General Partner may adopt such amendments to this Agreement as it
determines to be necessary or advisable to (x) in the case of a Rate Eligibility
Trigger, obtain such proof of the federal income tax status of the Limited
Partners and, to the extent relevant, their beneficial owners, as the General
Partner determines to be necessary to establish those Limited Partners whose
federal income tax status does not or would not have a material adverse effect
on the maximum applicable rate that can be charged to customers by Subsidiaries
of the Partnership or (y) in the case of a Citizenship Eligibility Trigger,
obtain such proof of the nationality, citizenship or other related status (or,
if the General Partner is a nominee holding for the account of another Person,
the nationality, citizenship or other related status of such Person) of the
Limited Partner as the General Partner determines to be necessary to establish
those Limited Partners whose status as a Limited Partner does not or would not
subject any Group Member to a significant risk of cancellation or forfeiture of
any of its properties or interests therein.

 

(b)                                 Such amendments may include provisions
requiring all Limited Partners to certify as to their (and their beneficial
owners’) status as Eligible Holders upon demand and on a regular basis, as
determined by the General Partner, and may require transferees of Units to so
certify prior to being admitted to the Partnership as a Limited Partner (any
such required certificate, an “Eligibility Certificate”).

 

52

--------------------------------------------------------------------------------



 

(c)                                  Such amendments may provide that any
Limited Partner who fails to furnish to the General Partner within a reasonable
period requested proof of its (and its beneficial owners’) status as an Eligible
Holder or if upon receipt of such Eligibility Certificate or other requested
information the General Partner determines that a Limited Partner is not an
Eligible Holder (such a Limited Partner an “Ineligible Holder”), the Limited
Partner Interests owned by such Limited Partner shall be subject to redemption
in accordance with the provisions of Section 4.10. In addition, the General
Partner shall be substituted for all Limited Partners that are Ineligible Holder
as the Limited Partner in respect of the Ineligible Holder’s Limited Partner
Interests.

 

(d)                                 The General Partner shall, in exercising
voting rights in respect of Limited Partner Interests held by it on behalf of
Ineligible Holders, distribute the votes in the same ratios as the votes of
Limited Partners (including the General Partner and its Affiliates) in respect
of Limited Partner Interests other than those of Ineligible Holders are cast,
either for, against or abstaining as to the matter.

 

(e)                                  Upon dissolution of the Partnership, an
Ineligible Holder shall have no right to receive a distribution in kind pursuant
to Section 12.4 but shall be entitled to the cash equivalent thereof, and the
Partnership shall provide cash in exchange for an assignment of the Ineligible
Holder’s share of any distribution in kind.  Such payment and assignment shall
be treated for Partnership purposes as a purchase by the Partnership from the
Ineligible Holder of his Limited Partner Interest (representing his right to
receive his share of such distribution in kind).

 

(f)                                   At any time after an Ineligible Holder can
and does certify that he has become an Eligible Holder, an Ineligible Holder
may, upon application to the General Partner, request that with respect to any
Limited Partner Interests of such Ineligible Holder not redeemed pursuant to
Section 4.10, such Ineligible Holder be admitted as a Limited Partner, and upon
approval of the General Partner, such Ineligible Holder shall be admitted as a
Limited Partner and shall no longer constitute an Ineligible Holder and the
General Partner shall cease to be deemed to be the Limited Partner in respect of
the Ineligible Holder’s Limited Partner Interests.

 

Section 4.10                      Redemption of Partnership Interests of
Ineligible Holders.

 

(a)                                 If at any time a Limited Partner fails to
furnish an Eligibility Certificate or other information requested within a
reasonable period of time specified in amendments adopted pursuant to
Section 4.9, or if upon receipt of such Eligibility Certificate or other
information the General Partner determines, with the advice of counsel, that a
Limited Partner is an Ineligible Holder, the Partnership may, unless the Limited
Partner establishes to the satisfaction of the General Partner that such Limited
Partner is not an Ineligible Holder or has transferred his Limited Partner
Interests to a Person who is an Eligible Holder and who furnishes an Eligibility
Certificate to the General Partner prior to the date fixed for redemption as
provided below, redeem the Limited Partner Interest of such Limited Partner as
follows:

 

(i)                                     The General Partner shall, not later
than the 30th day before the date fixed for redemption, give notice of
redemption to the Limited Partner, at his last address designated on the records
of the Partnership or the Transfer Agent, by registered or certified mail,
postage prepaid.  The notice shall be deemed to have been given when so mailed. 
The notice shall specify the Redeemable Interests, the date fixed for
redemption,

 

53

--------------------------------------------------------------------------------



 

the place of payment, that payment of the redemption price will be made upon
redemption of the Redeemable Interests (or, if later in the case of Redeemable
Interests evidenced by Certificates, upon surrender of the Certificate
evidencing the Redeemable Interests, and that on and after the date fixed for
redemption no further allocations or distributions to which the Limited Partner
would otherwise be entitled in respect of the Redeemable Interests will accrue
or be made).

 

(ii)                                  The aggregate redemption price for
Redeemable Interests shall be an amount equal to the Current Market Price (the
date of determination of which shall be the date fixed for redemption) of
Limited Partner Interests of the class to be so redeemed multiplied by the
number of Limited Partner Interests of each such class included among the
Redeemable Interests.  The redemption price shall be paid, as determined by the
General Partner, in cash or by delivery of a promissory note of the Partnership
in the principal amount of the redemption price, bearing interest at the rate of
5% annually and payable in three equal annual installments of principal together
with accrued interest, commencing one year after the redemption date.

 

(iii)                               The Limited Partner or his duly authorized
representative shall be entitled to receive the payment for the Redeemable
Interests at the place of payment specified in the notice of redemption on the
redemption date (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender by or on behalf of the Limited Partner or
transferee at the place specified in the notice of redemption, of the
Certificate evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank).

 

(iv)                              After the redemption date, Redeemable
Interests shall no longer constitute issued and Outstanding Limited Partner
Interests.

 

(b)                                 The provisions of this Section 4.10 shall
also be applicable to Limited Partner Interests held by a Limited Partner as
nominee of a Person determined to be other than an Eligible Holder.

 

(c)                                  Nothing in this Section 4.10 shall prevent
the recipient of a notice of redemption from transferring his Limited Partner
Interest before the redemption date if such transfer is otherwise permitted
under this Agreement.  Upon receipt of notice of such a transfer, the General
Partner shall withdraw the notice of redemption, provided the transferee of such
Limited Partner Interest certifies to the satisfaction of the General Partner
that he is an Eligible Holder.  If the transferee fails to make such
certification, such redemption shall be effected from the transferee on the
original redemption date.

 

Section 4.11                      Restrictions on Transfer of Class D Preferred
Units.

 

(a)                                 Without the prior written consent of the
Partnership, each Class D Preferred Unit Holder shall not

 

(i)                                     during the period commencing on the
Class D Initial Issuance Date and ending on the first anniversary of the Class D
Initial Issuance Date, (1) offer, sell,

 

54

--------------------------------------------------------------------------------



 

contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, (each of the foregoing
being referred to in this Section 4.11 as “transfer”) any of its Class D
Preferred Units or (2) directly or indirectly engage in any short sales or other
derivative or hedging transactions with respect to Common Units;

 

(ii)                                  at any time, transfer any Class D
Preferred Units to any Person classified for U.S. federal income tax purposes as
a non-U.S. resident individual, non-U.S. corporation, non-U.S. partnership, or
any other non-U.S. entity, including any foreign governmental entity, including
by means of any swap or other transaction or arrangement that transfers or that
is designed to, or that might reasonably be expected to, result in the transfer
of economic ownership to another, in whole or in part, any of the Class D
Preferred Units, regardless of whether any such transaction is to be settled by
delivery of Class D Preferred Units, Common Units or other securities, in cash
or otherwise; provided that direct and indirect owners of each Class D Preferred
Unit Holder that is a U.S. partnership or other U.S. entity that is not a
disregarded entity for U.S. tax purposes may transfer direct and indirect
ownership interests of such Class D Preferred Unit Holder without restriction;
or

 

(iii)                               at any time, transfer any Class D Preferred
Units to any Person that is a Competitor; provided, however, that this
restriction shall not apply to any transfer of Class D Preferred Units on any
National Securities Exchange on which the Class D Preferred Units are
then-listed or admitted for trading; provided, further, that there shall be no
obligation to list or admit the Class D Preferred Units for trading on any
National Securities Exchange.

 

(b)                                 Subject to applicable law and to
Section 4.11(a), after the first anniversary of the Class D Initial Issuance
Date, each Class D Purchaser may freely transfer Class D Preferred Units;
provided that any transferee receiving any Class D Preferred Units shall by its
acceptance thereof be deemed to have agreed to the restrictions set forth in
this Section 4.11.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, at any time, any Class D Purchaser shall be permitted to
transfer any Class D Preferred Units held by such Class D Purchaser to any
Person that is an Affiliate of such Class D Purchaser or to another Class D
Purchaser or its Affiliates, and any Class D Preferred Unit Holder may pledge
all or any portion of its Class D Preferred Units to any holders of obligations
owed by such Class D Preferred Unit Holder, including to the trustee for, or
representative of, such holder; provided that any transferee receiving any
Class D Preferred Units and any such pledgee shall by its acceptance of Class D
Preferred Units or the pledge thereof be deemed to have agreed to the
restrictions set forth in this Section 4.11.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, in no event shall this Section 4.11 or any other provision of
this Agreement limit or restrict indirect transfers of Class D Preferred Units
by the direct and indirect owners of a Class D Preferred Unit Holder.

 

(e)                                  This Section 4.11 sets forth all the
restrictions on transfer of the Class D Preferred Units set forth in this
Agreement.

 

55

--------------------------------------------------------------------------------



 

ARTICLE V

 

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

 

Section 5.1                             Contributions by the General Partner and
the Initial Limited Partners.  In connection with the execution of and as set
forth in the First Amended and Restated Partnership Agreement, (i) the General
Partner made a capital contribution to the Partnership in exchange for a
continuation of its General Partner Interest equal to a 0.1% Percentage Interest
and the Incentive Distribution Rights and (ii) the Initial Limited Partners made
capital contributions to the Partnership in exchange for an aggregate Limited
Partnership Interest equal to a 99.9% Percentage Interest.

 

Section 5.2                             Maintenance of General Partner’s
Percentage Interest.  Upon the issuance of any additional Limited Partner
Interests by the Partnership (other than any Common Units issued pursuant to
Section 5.10), the General Partner may, in order to maintain its Percentage
Interest, make additional Capital Contributions in an amount equal to the
product obtained by multiplying (i) the quotient determined by dividing (A) the
General Partner’s Percentage Interest by (B) 100 less the General Partner’s
Percentage Interest times (ii) the amount contributed to the Partnership by the
Limited Partners in exchange for such additional Limited Partner Interests.
Except as set forth in Section 12.8, the General Partner shall not be obligated
to make any additional Capital Contributions to the Partnership.

 

Section 5.3                             Contributions by Limited Partners.  No
Limited Partner will be required to make any additional Capital Contribution to
the Partnership pursuant to this Agreement.

 

Section 5.4                             Interest and Withdrawal.  No interest
shall be paid by the Partnership on Capital Contributions.  No Partner shall be
entitled to the withdrawal or return of its Capital Contribution, except to the
extent, if any, that distributions made pursuant to this Agreement or upon
liquidation of the Partnership may be considered as such by law and then only to
the extent provided for in this Agreement.  Except to the extent expressly
provided in this Agreement, no Partner shall have priority over any other
Partner either as to the return of Capital Contributions or as to profits,
losses or distributions.  Any such return shall be a compromise to which all
Partners agree within the meaning of Section 17-502(b) of the Delaware Act.

 

Section 5.5                             Capital Accounts.

 

(a)                                 The Partnership shall maintain for each
Partner (or a beneficial owner of Partnership Interests held by a nominee in any
case in which the nominee has furnished the identity of such owner to the
Partnership in accordance with Section 6031(c) of the Code or any other method
acceptable to the General Partner in its sole discretion) owning a Partnership
Interest a separate Capital Account with respect to such Partnership Interest in
accordance with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Partnership with respect to such Partnership Interest
pursuant to this Agreement and (ii) all items of Partnership income and gain
(including, without limitation, income and gain exempt from tax) computed in
accordance with Section 5.5(b) and allocated with respect to such Partnership
Interest pursuant to Section 6.1, and decreased by (x) the amount of cash or Net
Agreed Value of all distributions of

 

56

--------------------------------------------------------------------------------



 

cash or property made with respect to such Partnership Interest pursuant to this
Agreement; provided that the Capital Account attributable to a Class B Preferred
Unit, a Class C Preferred Unit or a Class D Preferred Unit, as applicable, shall
not be reduced by the amount of Class B Preferred Unit Distributions, Class C
Preferred Unit Distributions or Class D Preferred Unit Distributions, as
applicable, made with respect to such Class B Preferred Unit, Class C Preferred
Unit or Class D Preferred Unit, as applicable; and (y) all items of Partnership
deduction and loss computed in accordance with Section 5.5(b) and allocated with
respect to such Partnership Interest pursuant to Section 6.1. The initial
Capital Account with respect to the Class A Deemed Warrant Units shall be
determined pursuant to the Class A Unit Purchase Agreement.  The initial Capital
Account attributable to a Class B Preferred Unit shall be the Class B Stated
Liquidation Preference, irrespective of the amount paid by the holder of such
Class B Preferred Unit for such Unit.  The initial Capital Account attributable
to a Class C Preferred Unit shall be the Class C Stated Liquidation Preference,
irrespective of the amount paid by the holder of such Class C Preferred Unit for
such Unit.  The initial Capital Account attributable to each Class D Preferred
Unit shall be determined pursuant to the Class D Preferred Unit Purchase
Agreement.  In connection with the foregoing, the Partnership shall adopt the
methodology set forth in the noncompensatory option regulations under Treasury
Regulation Sections 1.704-1 and 1.721-2 with respect to the issuance and any
conversion of Class B Preferred Units or Class C Preferred Unit, the issuance of
the Class D Preferred Units and the Class D Redemption Common Units, and the
issuance and exercise of the 2019 Warrants, unless otherwise required by
applicable law.

 

(b)                                 For purposes of computing the amount of any
item of income, gain, loss or deduction that is to be allocated pursuant to
Article VI and is to be reflected in the Partners’ Capital Accounts, the
determination, recognition and classification of any such item shall be the same
as its determination, recognition and classification for federal income tax
purposes (including any method of depreciation, cost recovery or amortization
used for that purpose), provided, that:

 

(i)                                     Solely for purposes of this Section 5.5,
the Partnership shall be treated as owning directly its proportionate share (as
determined by the General Partner based upon the provisions of the applicable
Group Member Agreement) of all property owned by (x) any other Group Member that
is classified as a partnership for federal income tax purposes and (y) any other
partnership, limited liability company, unincorporated business or other entity
classified as a partnership for federal income tax purposes of which a Group
Member is, directly or indirectly, a partner, member or other equity holder.

 

(ii)                                  All fees and other expenses incurred by
the Partnership to promote the sale of (or to sell) a Partnership Interest that
can neither be deducted nor amortized under Section 709 of the Code, if any,
shall, for purposes of Capital Account maintenance, be treated as an item of
deduction at the time such fees and other expenses are incurred and shall be
allocated among the Partners pursuant to Section 6.1.

 

(iii)                               Except as otherwise provided in Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), the computation of all items of income,
gain, loss and deduction shall be made without regard to any election under
Section 754 of the Code that may be made by the Partnership and, as to those
items described in

 

57

--------------------------------------------------------------------------------



 

Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.

 

(iv)                              Any income, gain or loss attributable to the
taxable disposition of any Partnership property shall be determined as if the
adjusted basis of such property as of such date of disposition were equal in
amount to the Partnership’s Carrying Value with respect to such property as of
such date.

 

(v)                                 In accordance with the requirements of
Section 704(b) of the Code, any deductions for depreciation, cost recovery or
amortization attributable to any Contributed Property shall be determined as if
the adjusted basis of such property on the date it was acquired by the
Partnership were equal to the Agreed Value of such property.  Upon an adjustment
pursuant to Section 5.5(d) to the Carrying Value of any Partnership property
subject to depreciation, cost recovery or amortization, any further deductions
for such depreciation, cost recovery or amortization attributable to such
property shall be determined under the rules prescribed by Treasury Regulation
Section 1.704-3(d)(2) as if the adjusted basis of such property were equal to
the Carrying Value of such property immediately following such adjustment.

 

(vi)                              The Gross Liability Value of each Liability of
the Partnership described in Treasury Regulation Section 1.752-7(b)(3)(i) shall
be adjusted at such times as provided in this Agreement for an adjustment to
Carrying Values.  The amount of any such adjustment shall be treated for
purposes hereof as an item of loss (if the adjustment increases the Carrying
Value of such Liability of the Partnership) or an item of gain (if the
adjustment decreases the Carrying Value of such Liability of the Partnership).

 

(c)                                  (i)  A transferee of a Partnership Interest
shall succeed to a pro rata portion of the Capital Account of the transferor
relating to the Partnership Interest so transferred.

 

(ii)                                  Subject to Section 6.7(c), immediately
prior to the transfer of a converted Subordinated Unit by a holder thereof
(other than a transfer to an Affiliate unless the General Partner elects to have
this subparagraph 5.5(c)(ii) apply), the Capital Account maintained for such
Person with respect to its converted Subordinated Units will (A) first, be
allocated to the converted Subordinated Units to be transferred in an amount
equal to the product of (x) the number of such converted Subordinated Units to
be transferred and (y) the Per Unit Capital Amount for a Common Unit, and
(B) second, any remaining balance in such Capital Account will be retained by
the transferor, regardless of whether it has retained converted Subordinated
Units. Following any such allocation, the transferor’s Capital Account, if any,
maintained with respect to the retained converted Subordinated Units, if any,
will have a balance equal to the amount allocated under clause (B) hereinabove,
and the transferee’s Capital Account established with respect to

 

58

--------------------------------------------------------------------------------



 

the transferred converted Subordinated Units will have a balance equal to the
amount allocated under clause (A) hereinabove.

 

(iii)                               Subject to Section 6.11(b), immediately
prior to the transfer of a Class A Deemed Warrant Unit that has been exercised
for a Common Unit by a holder thereof (other than a transfer to an Affiliate of
the assignor unless the General Partner elects to have this
Section 5.5(c)(iii) apply), the Capital Account maintained for such Person with
respect to Class A Deemed Warrant Units or Common Units granted upon exercise of
such Class A Deemed Warrant Units will (A) first, be allocated to the Class A
Deemed Warrant Units or Common Units into which such Class A Deemed Warrant
Units have been exercised in an amount equal to the product of (x) the number of
such Common Units to be transferred and (y) the Per Unit Capital Amount for a
Common Unit, and (B) second, any remaining balance in such Capital Account will
be retained by the transferor, regardless of whether it has retained any such
Class A Deemed Warrant Units. Following any such allocation, the transferor’s
Capital Account, if any, maintained with respect to the retained applicable
Class A Deemed Warrant Units, if any, will have a balance equal to the amount
allocated under clause (B) hereinabove, and the transferee’s Capital Account
established with respect to the transferred Class A Deemed Warrant Units or
Common Units granted on exercise of such Class A Deemed Warrant Units will have
a balance equal to the amount allocated under clause (A) hereinabove.

 

(d)                                 (i)  Consistent with Treasury Regulation
Sections 1.704-1(b)(2)(iv)(f) and 1.704-1(b)(2)(iv)(h)(2), on an issuance of
additional Partnership Interests for cash or Contributed Property, the issuance
of a Noncompensatory Option, the issuance of Partnership Interests as
consideration for the provision of services, the conversion of a Class B
Preferred Unit in accordance with Section 5.11(e), the conversion of a Class C
Preferred Unit in accordance with Section 5.12(e), or the issuance of Class D
Redemption Common Units in accordance with Section 5.13(d)(iii), the Capital
Accounts of all Partners and the Carrying Value of each Partnership property
immediately prior to such issuance (or, in the case of a Conversion Date or
redemption date, immediately after such date) shall be adjusted upward or
downward to reflect any Unrealized Gain or Unrealized Loss attributable to such
Partnership property, as if such Unrealized Gain or Unrealized Loss had been
recognized on an actual sale of each such property for an amount equal to its
fair market value immediately prior to such issuance; provided, however, that in
the event of the issuance of a Partnership Interest pursuant to the exercise of
a Noncompensatory Option where the right to share in Partnership capital
represented by such Partnership Interest differs from the consideration paid to
acquire and exercise such option, the Carrying Value of each Partnership
property immediately after the issuance of such Partnership Interest shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property and the Capital Accounts of the
Partners shall be adjusted in a manner consistent with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s); provided, further, that in the event of an
issuance of Partnership Interests for a de minimis amount of cash or Contributed
Property, in the event of an issuance of a Noncompensatory Option to acquire a
de minimis Partnership Interest, or in the event of an issuance of a de minimis
amount of Partnership Interests as consideration for the provision of services,
the General Partner may determine that such adjustments are unnecessary for the
proper administration of the Partnership.  Any such Unrealized Gain or
Unrealized Loss (or items thereof) shall be allocated (A) if the operation of
this sentence is triggered by the conversion of a Class B Preferred Unit or a
Class C

 

59

--------------------------------------------------------------------------------



 

Preferred Unit, or issuance of a Class D Redemption Common Unit or the exercise
of a 2019 Warrant, first among the Partners holding Common Units as may be
necessary to cause the Capital Account attributable to each Common Unit to be
the same, and (B) any remaining Unrealized Gain or Unrealized Loss shall be
allocated among the Partners pursuant to Section 6.1 in the same manner as any
item of gain or loss actually recognized would have been allocated. If the
Unrealized Gain or Unrealized Loss allocated as a result of such occurrence is
not sufficient to cause the Capital Account attributable to each Common Unit to
be the same, then Capital Account balances shall be reallocated between the
Partners holding such Units so as to cause the Capital Account attributable to
each Common Unit to be the same, in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(s)(3).  In determining Unrealized Gain or Unrealized
Loss in connection with the issuance of additional Partnership Interests or a
Conversion Date, the aggregate cash amount and fair market value of all
Partnership assets (including cash or cash equivalents) immediately prior to the
issuance of additional Partnership Interests (or, in the case of an adjustment
to the Carrying Value of Partnership property resulting from the exercise of a
Noncompensatory Option (including conversion of a Class B Preferred Unit or
Class C Preferred Unit, issuance of a Class D Redemption Common Unit or the
exercise of a 2019 Warrant) immediately after the issuance of the Partnership
Interest acquired pursuant to the exercise of the Noncompensatory Option) shall
be determined by the General Partner using such method of valuation as it may
adopt in its sole discretion. For this purpose, the General Partner may
determine that it is appropriate to first determine an aggregate value for the
Partnership, based on the current trading price of the Common Units, the fair
market value of all other Partnership Interests (on a fully converted basis) of
all Partners at such time, and the amount of Partnership liabilities; and, if
before the Conversion Date or redemption date of any Class B Preferred Units,
Class C Preferred Units, Class D Preferred Units or other Noncompensatory
Options or the exercise of a 2019 Warrant, may adjust the fair market value of
all Partnership assets to reflect the difference, if any, between the fair
market value of any Class B Preferred Units, Class C Preferred Units, Class D
Preferred Units or other Noncompensatory Options for which the Conversion Date
or the exercise date has not occurred and the aggregate Capital Accounts (which
will be zero with respect to Noncompensatory Options that are not treated as
exercised for federal income tax purposes) attributable to such Class B
Preferred Units, Class C Preferred Units and Class D Preferred Units or other
Noncompensatory Options (including, without limitation, the 2019 Warrants) to
the extent of any Unrealized Gain or Unrealized Loss that has not been reflected
in the Partners’ Capital Accounts previously, consistent with the methodology of
Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2). The General Partner shall
allocate such aggregate value among the assets of the Partnership (in such
manner as it determines) to arrive at a fair market value for individual
properties.

 

(ii)                                  In accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(f), immediately prior to any actual or deemed
distribution to a Partner of any Partnership property (other than a distribution
of cash that is not in redemption or retirement of a Partnership Interest), the
Capital Accounts of all Partners and the Carrying Value of all Partnership
property shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, and any such
Unrealized Gain or Unrealized Loss shall be treated, for purposes of maintaining
Capital Accounts, as if it had been recognized on an actual sale of each such
property immediately prior to such distribution for an amount equal to its fair
market value, and

 

60

--------------------------------------------------------------------------------



 

had been allocated among the Partners, at such time, pursuant to
Section 6.1(c) and Section 6.1(d) in the same manner as any item of gain or loss
actually recognized following an event giving rise to the dissolution of the
Partnership would have been allocated. In determining such Unrealized Gain or
Unrealized Loss the aggregate fair market value of all Partnership property
(including cash or cash equivalents) immediately prior to a distribution shall
(A) in the case of an actual distribution that is not made pursuant to
Section 12.4 or in the case of a deemed distribution, be determined in the same
manner as that provided in Section 5.5(d)(i) or (ii) in the case of a
liquidating distribution pursuant to Section 12.4, be determined by the
Liquidator using such method of valuation as it may adopt.

 

Section 5.6                             Issuances of Additional Partnership
Interests.

 

(a)                                 Subject to the restrictions set forth in
Section 5.11, Section 5.12 and Section 5.13, the Partnership may issue
additional Partnership Interests and options, rights, warrants and appreciation
rights relating to the Partnership Interests (including as described in
Section 7.4(c)) for any Partnership purpose at any time and from time to time to
such Persons for such consideration and on such terms and conditions as the
General Partner shall determine, all without the approval of any Limited
Partners.

 

(b)                                 Each additional Partnership Interest
authorized to be issued by the Partnership pursuant to Section 5.6(a) may be
issued in one or more classes, or one or more series of any such classes, with
such designations, preferences, rights, powers and duties (which may be senior
to existing classes and series of Partnership Interests), as shall be fixed by
the General Partner, including (i) the right to share in Partnership profits and
losses or items thereof; (ii) the right to share in Partnership distributions;
(iii) the rights upon dissolution and liquidation of the Partnership;
(iv) whether, and the terms and conditions upon which, the Partnership may or
shall be required to redeem the Partnership Interest (including sinking fund
provisions); (v) whether such Partnership Interest is issued with the privilege
of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which each
Partnership Interest will be issued, evidenced by certificates and assigned or
transferred; (vii) the method for determining the Percentage Interest as to such
Partnership Interest; and (viii) the right, if any, of each such Partnership
Interest to vote on Partnership matters, including matters relating to the
relative rights, preferences and privileges of such Partnership Interest.

 

(c)                                  The General Partner shall take all actions
that it determines to be necessary or appropriate in connection with (i) each
issuance of Partnership Interests and options, rights, warrants and appreciation
rights relating to Partnership Interests pursuant to this Section 5.6, (ii) the
conversion of the Combined Interest into Units pursuant to the terms of this
Agreement, (iii) the issuance of Common Units pursuant to Section 5.10,
(iv) reflecting admission of such additional Limited Partners in the books and
records of the Partnership as the Record Holder of such Limited Partner Interest
and (v) all additional issuances of Partnership Interests. The General Partner
shall determine the relative rights, powers and duties of the holders of the
Units or other Partnership Interests being so issued.  The General Partner shall
do all things necessary to comply with the Delaware Act and is authorized and
directed to do all things that it determines to be necessary or appropriate in
connection with any future issuance of Partnership Interests or in connection
with the conversion of the Combined Interest into Units pursuant to the terms of

 

61

--------------------------------------------------------------------------------



 

this Agreement, including compliance with any statute, rule, regulation or
guideline of any federal, state or other governmental agency or any National
Securities Exchange on which the Units or other Partnership Interests are listed
or admitted to trading.

 

(d)                                 No fractional Units shall be issued by the
Partnership.

 

Section 5.7                             Limited Preemptive Right.  Except as
provided in this Section 5.7, in Section 5.2, in Section 5.11, in Section 5.12,
in Section 5.13 or as otherwise provided in a separate agreement by the
Partnership, no Person shall have any preemptive, preferential or other similar
right with respect to the issuance of any Partnership Interest, whether unissued
or hereafter created. The General Partner shall have the right, which it may
from time to time assign in whole or in part to any of its Affiliates or the
beneficial owners thereof or any of their respective Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates or such beneficial owners or any of their respective
Affiliates, to the extent necessary to maintain the Percentage Interests of the
General Partner and its Affiliates and such beneficial owners or any of their
respective Affiliates equal to that which existed immediately prior to the
issuance of such Partnership Interests.

 

Section 5.8                             Splits and Combinations.

 

(a)                                 Subject to Section 5.8(d), Section 6.6 and
Section 6.9 (dealing with adjustments of distribution levels), the Partnership
may make a Pro Rata distribution of Partnership Interests (other than Preferred
Units) to all Record Holders or may effect a subdivision or combination of
Partnership Interests so long as, after any such event, each Partner shall have
the same Percentage Interest in the Partnership as before such event, and any
amounts calculated on a per Unit basis or stated as a number of Units are
proportionately adjusted retroactive to the beginning of the Partnership.

 

(b)                                 Whenever such a distribution, subdivision or
combination of Partnership Interests is declared, the General Partner shall
select a Record Date as of which the distribution, subdivision or combination
shall be effective and shall send notice thereof at least 20 days prior to such
Record Date to each Record Holder as of a date not less than 10 days prior to
the date of such notice.  The General Partner also may cause a firm of
independent public accountants selected by it to calculate the number of
Partnership Interests to be held by each Record Holder after giving effect to
such distribution, subdivision or combination.  The General Partner shall be
entitled to rely on any certificate provided by such firm as conclusive evidence
of the accuracy of such calculation.

 

(c)                                  Promptly following any such distribution,
subdivision or combination, the Partnership may issue Certificates to the Record
Holders of Partnership Interests as of the applicable Record Date representing
the new number of Partnership Interests held by such Record Holders, or the
General Partner may adopt such other procedures that it determines to be
necessary or appropriate to reflect such changes.  If any such combination
results in a smaller total number of Partnership Interests Outstanding, the
Partnership shall require, as a condition to the delivery to a Record Holder of
such new Certificate, the surrender of any Certificate held by such Record
Holder immediately prior to such Record Date.

 

62

--------------------------------------------------------------------------------



 

(d)                                 The Partnership shall not issue fractional
Units upon any distribution, subdivision or combination of Units.  If a
distribution, subdivision or combination of Units would result in the issuance
of fractional Units but for the provisions of Section 5.6(d) and this
Section 5.8(d), each fractional Unit shall be rounded to the nearest whole Unit
(and a 0.5 Unit shall be rounded to the next higher Unit).

 

Section 5.9                             Fully Paid and Non-Assessable Nature of
Limited Partner Interests.  All Limited Partner Interests issued pursuant to,
and in accordance with the requirements of, this Article V shall be fully paid
and non-assessable Limited Partner Interests in the Partnership, except as such
non-assessability may be affected by Section 17-303, 17-607 or 17-804 of the
Delaware Act.

 

Section 5.10                      Issuance of Common Units in Connection with
Reset of Incentive Distribution Rights.

 

(a)                                 Subject to the provisions of this
Section 5.10, the holder of the Incentive Distribution Rights (or, if there is
more than one holder of the Incentive Distribution Rights, the holders of a
majority in interest of the Incentive Distribution Rights) shall have the right,
at any time when the Partnership has made a distribution pursuant to
Section 6.4(d) for each of the four most recently completed Quarters and the
amount of each such distribution did not exceed Adjusted Operating Surplus for
such Quarter, to make an election (the “IDR Reset Election”) to cause the
Minimum Quarterly Distribution and the Target Distributions to be reset in
accordance with the provisions of Section 5.10(e) and, in connection therewith,
the holder or holders of the Incentive Distribution Rights will become entitled
to receive their respective proportionate share of a number of Common Units (the
“IDR Reset Common Units”) derived by dividing (i) the average amount of cash
distributions made by the Partnership for the two full Quarters immediately
preceding the giving of the Reset Notice (as defined in Section 5.10(b)) in
respect of the Incentive Distribution Rights by (ii) the average of the cash
distributions made by the Partnership in respect of each Common Unit for the two
full Quarters immediately preceding the giving of the Reset Notice (the “Reset
MQD”) (the number of Common Units determined by such quotient is referred to
herein as the “Aggregate Quantity of IDR Reset Common Units”).  The Percentage
Interest of the General Partner after the issuance of the Aggregate Quantity of
IDR Reset Common Units shall equal the Percentage Interest of the General
Partner prior to the issuance of the Aggregate Quantity of IDR Reset Common
Units and the General Partner shall not be obligated to make any additional
Capital Contribution to the Partnership in order to maintain its Percentage
Interest in connection therewith.  The making of the IDR Reset Election in the
manner specified in Section 5.10(b) shall cause the Minimum Quarterly
Distribution and the Target Distributions to be reset in accordance with the
provisions of Section 5.10(e) and, in connection therewith, the holder or
holders of the Incentive Distribution Rights will become entitled to receive
Common Units on the basis specified above, without any further approval required
by the General Partner or the Unitholders, at the time specified in
Section 5.10(c) unless the IDR Reset Election is rescinded pursuant to
Section 5.10(d).

 

(b)                                 To exercise the right specified in
Section 5.10(a), the holder of the Incentive Distribution Rights (or, if there
is more than one holder of the Incentive Distribution Rights, the holders of a
majority in interest of the Incentive Distribution Rights) shall deliver a
written notice (the “Reset Notice”) to the Partnership.  Within 10 Business Days
after the receipt by the

 

63

--------------------------------------------------------------------------------



 

Partnership of such Reset Notice, as the case may be, the Partnership shall
deliver a written notice to the holder or holders of the Incentive Distribution
Rights of the Partnership’s determination of the aggregate number of Common
Units which each holder of Incentive Distribution Rights will be entitled to
receive.

 

(c)                                  The holder or holders of the Incentive
Distribution Rights will be entitled to receive the Aggregate Quantity of IDR
Reset Common Units on the fifteenth Business Day after receipt by the
Partnership of the Reset Notice; provided, however, that the issuance of Common
Units to the holder or holders of the Incentive Distribution Rights shall not
occur prior to the approval of the listing or admission for trading of such
Common Units by the principal National Securities Exchange upon which the Common
Units are then listed or admitted for trading if any such approval is required
pursuant to the rules and regulations of such National Securities Exchange.

 

(d)                                 If the principal National Securities
Exchange upon which the Common Units are then traded has not approved the
listing or admission for trading of the Common Units to be issued pursuant to
this Section 5.10 on or before the 30th calendar day following the Partnership’s
receipt of the Reset Notice and such approval is required by the rules and
regulations of such National Securities Exchange, then the holder of the
Incentive Distribution Rights (or, if there is more than one holder of the
Incentive Distribution Rights, the holders of a majority in interest of the
Incentive Distribution Rights) shall have the right to either rescind the IDR
Reset Election or elect to receive other Partnership Interests having such terms
as the General Partner may approve, with the approval of the Conflicts
Committee, that will provide (i) the same economic value, in the aggregate, as
the Aggregate Quantity of IDR Reset Common Units would have had at the time of
the Partnership’s receipt of the Reset Notice, as determined by the General
Partner, and (ii) for the subsequent conversion of such Partnership Interests
into Common Units within not more than 12 months following the Partnership’s
receipt of the Reset Notice upon the satisfaction of one or more conditions that
are reasonably acceptable to the holder of the Incentive Distribution Rights
(or, if there is more than one holder of the Incentive Distribution Rights, the
holders of a majority in interest of the Incentive Distribution Rights).

 

(e)                                  The Minimum Quarterly Distribution, First
Target Distribution, Second Target Distribution and Third Target Distribution
shall be adjusted at the time of the issuance of Common Units or other
Partnership Interests pursuant to this Section 5.10 such that (i) the Minimum
Quarterly Distribution shall be reset to equal the Reset MQD, (ii) the First
Target Distribution shall be reset to equal 115% of the Reset MQD, (iii) the
Second Target Distribution shall be reset to equal to 125% of the Reset MQD and
(iv) the Third Target Distribution shall be reset to equal 150% of the Reset
MQD.

 

(f)                                   Upon the issuance of IDR Reset Common
Units pursuant to Section 5.10(a), the Capital Account maintained with respect
to the Incentive Distribution Rights shall (A) first, be allocated to IDR Reset
Common Units in an amount equal to the product of (x) the Aggregate Quantity of
IDR Reset Common Units and (y) the Per Unit Capital Amount for an Initial Common
Unit, and (B) second, any remaining balance in such Capital Account will be
retained by the holder of the Incentive Distribution Rights. In the event that
there is not a sufficient Capital Account associated with the Incentive
Distribution Rights to allocate the full Per Unit Capital Amount for an Initial
Common Unit to the IDR Reset Common Units in accordance with

 

64

--------------------------------------------------------------------------------



 

clause (A) of this Section 5.10(f), the IDR Reset Common Units shall be subject
to Section 6.1(d)(x)(A) and Section 6.1(d)(x)(B).

 

Section 5.11                      Establishment of Class B Preferred Units.

 

(a)                                 General.  The General Partner hereby
designates and creates a series of Units to be designated as “9.00% Class B
Fixed-to-Floating Rate Cumulative Redeemable Perpetual Preferred Units,” having
the terms and conditions set forth herein.

 

(i)                                     Each Class B Preferred Unit shall be
identical in all respects to every other Class B Preferred Unit, except as to
the respective dates from which Class B Preferred Unit Distributions may begin
accumulating, to the extent such dates may differ.  The Class B Preferred Units
represent perpetual equity interests in the Partnership and, except as set forth
in Section 5.11(d) and Section 5.11(e), shall not give rise to a claim by the
Partnership or a Class B Preferred Holder for redemption or the conversion
thereof, as applicable, at a particular date.

 

(ii)                                  The authorized number of Class B Preferred
Units shall be unlimited.  Class B Preferred Units that are purchased or
otherwise acquired by the Partnership shall be cancelled.

 

(iii)                               The Class B Preferred Units shall be
represented by one or more global Certificates registered in the name of the
Class B Securities Depositary or its nominee, and no Class B Preferred Holder
shall be entitled to receive a definitive Certificate evidencing its Class B
Preferred Units, unless otherwise required by law or the Class B Securities
Depositary gives notice of its intention to resign or is no longer eligible to
act as such with respect to the Class B Preferred Units and the Partnership
shall have not selected a substitute Class B Securities Depositary within 60
calendar days thereafter. So long as the Class B Securities Depositary shall
have been appointed and is serving with respect to the Class B Preferred Units,
payments and communications made by the Partnership to Class B Preferred Holders
shall be made by making payments to, and communicating with, the Class B
Securities Depositary.

 

(b)                                 Distributions.

 

(i)                                     Distributions on each Outstanding
Class B Preferred Unit (“Class B Preferred Unit Distributions”) shall be
cumulative and shall accumulate at the applicable Class B Distribution Rate from
and including the Class B Original Issue Date (or, for any subsequently issued
and newly Outstanding Class B Preferred Units, from and including the Class B
Distribution Payment Date immediately preceding the issue date of such Class B
Preferred Units) until such time as the Partnership pays the applicable Class B
Preferred Unit Distribution or redeems such Class B Preferred Unit in accordance
with Section 5.11(d) or such Class B Preferred Unit is converted in accordance
with Section 5.11(e), regardless of whether such Class B Preferred Unit
Distributions shall have been declared.

 

65

--------------------------------------------------------------------------------



 

(ii)                                  Unless otherwise determined by the General
Partner, Class B Preferred Unit Distributions shall be deemed to have been paid
out of Available Cash with respect to the Quarter ended immediately preceding
the Quarter in which the Class B Preferred Unit Distribution is made; provided,
however, that for purposes of this Section 5.11(b), Available Cash shall not
include any deduction to provide funds for distributions under Section 6.4 or
Section 6.5 in respect of any one or more of the next four Quarters. Class B
Preferred Unit Distributions will be paid on an equal priority basis with
distributions on any Outstanding Class B Parity Securities, including the
Class C Preferred Units and the Class D Preferred Units.

 

(iii)                               Class B Preferred Unit Distributions, to the
extent declared by the General Partner to be paid by the Partnership in
accordance with this Section 5.11(b), shall be paid quarterly, in arrears, on
each Class B Distribution Payment Date.  Class B Preferred Unit Distributions
shall accumulate in each Class B Distribution Period from and including the
first day of such Class B Distribution Period, to and including the last day of
such Class B Distribution Period (other than the initial Class B Preferred Unit
Distribution, which shall accumulate from and including the Class B Original
Issue Date, to and including September 30, 2017); provided, however, that if the
Partnership fails to pay in full in cash any Class B Preferred Unit Distribution
on a Class B Distribution Payment Date, then the amount of such accumulated but
unpaid Class B Preferred Unit Distribution shall increase at the then-applicable
Class B Distribution Rate, until all accumulated and unpaid distributions on the
Class B Preferred Units have been paid in full in cash.

 

(iv)                              Class B Preferred Unit Distributions shall be
payable based on a 360-day year consisting of four 90-day periods.  All Class B
Preferred Unit Distributions payable by the Partnership pursuant to this
Section 5.11(b) shall be payable without regard to income of the Partnership and
shall be treated for federal income tax purposes as guaranteed payments for the
use of capital under Section 707(c) of the Code.  The guaranteed payment with
respect to any Class B Distribution Period shall be for the account of the
holders of Class B Preferred Units as of the applicable Class B Distribution
Record Date.

 

(v)                                 Not later than 5:00 p.m. (New York City
time) on each Class B Distribution Payment Date, the Partnership shall pay those
Class B Preferred Unit Distributions, if any, that shall have been declared by
the General Partner to Class B Preferred Holders as such holders’ names appear
on the Partnership’s unit transfer books maintained by the registrar and
Transfer Agent for the Class B Preferred Units on the Class B Distribution
Record Date for the applicable Class B Preferred Unit Distribution.

 

(vi)                              So long as any Class B Preferred Units are
Outstanding, no distribution shall be declared or paid or set aside for payment
on any Class B Junior Securities (other than a distribution payable solely in
Class B Junior Securities) unless full cumulative Class B Preferred Unit
Distributions and full cumulative distributions on any Class B Parity Securities
have been or contemporaneously are being paid or set aside for payment on all
Outstanding Class B Preferred Units and any such Class B Parity Securities,
respectively, through the most recent Class B Distribution Payment Date, with
respect to

 

66

--------------------------------------------------------------------------------



 

Outstanding Class B Preferred Units, and the most recent distribution payment
date, with respect to any such Class B Parity Securities. Accumulated Class B
Preferred Unit Distributions in arrears for any past Class B Distribution Period
may be declared by the General Partner and paid on any date fixed by the General
Partner, regardless of whether a Class B Distribution Payment Date, to Class B
Preferred Holders on the Record Date for such payment, which may not be less
than 10 days before such payment date.  Subject to the next succeeding sentence,
if all accumulated Class B Preferred Unit Distributions in arrears on all
Outstanding Class B Preferred Units and all accumulated distributions in arrears
on any Class B Parity Securities shall not have been declared and paid, or if
sufficient funds for the payment thereof shall not have been set aside, payment
of accumulated Class B Preferred Unit Distributions in arrears on the Class B
Preferred Units and accumulated distributions in arrears on any such Class B
Parity Securities shall be made in order of their respective distribution
payment dates, commencing with the earliest distribution payment date. If less
than all Class B Preferred Unit Distributions payable with respect to all
Outstanding Class B Preferred Units and all distributions payable with respect
to any Class B Parity Securities are paid, then such partial payment shall be
declared and paid pro rata such that the amounts of Class B Preferred Unit
Distributions declared and paid per Class B Preferred Unit and the amounts of
distributions declared and paid per unit of such Class B Parity Securities shall
in all cases bear to each other the same ratio that unpaid and accumulated
Class B Preferred Unit Distributions per Class B Preferred Unit and unpaid and
accumulated distributions per unit of such Class B Parity Securities bear to one
another.

 

(vii)                           Subject to Section 12.4 and Section 5.11(d),
Class B Preferred Holders shall not be entitled to any distribution, whether
payable in cash, property or Partnership Interests, in excess of full cumulative
Class B Preferred Unit Distributions.  Except insofar as distributions
accumulate on the amount of any accumulated and unpaid Class B Preferred Unit
Distributions as described in Section 5.11(b)(iii), no interest or sum of money
in lieu of interest shall be payable in respect of any distribution payment that
may be in arrears on the Class B Preferred Units.

 

(viii)                        So long as the Class B Preferred Units are held of
record by the Class B Securities Depositary or its nominee, declared Class B
Preferred Unit Distributions shall be paid to the Class B Securities Depositary
in same-day funds on each Class B Distribution Payment Date or other
distribution payment date in the case of payments for Class B Preferred Unit
Distributions in arrears.

 

(c)                                  Voting Rights.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, the Class B Preferred Units shall have no voting rights and
no rights to consent or approve any action or matter, except as set forth in
this Section 5.11(c), Section 13.3, or as otherwise required by Delaware law.

 

(ii)                                  Without the affirmative vote or consent of
the holders of at least two-thirds of the Outstanding Class B Preferred Units,
voting as a separate class, the General Partner shall not adopt any amendment to
this Agreement that would have a

 

67

--------------------------------------------------------------------------------



 

material adverse effect on the terms of the Class B Preferred Units; provided,
however, that (x) subject to Section 5.11(c)(iii), the issuance of additional
Partnership Interests shall not be deemed to constitute such a material adverse
effect for purposes of this Section 5.11(c)(ii) and (y) for purposes of this
Section 5.11(c)(ii), no amendment of this Agreement in connection with a merger
or other transaction in which the Partnership is the surviving entity and the
Class B Preferred Units remain Outstanding with the terms thereof materially
unchanged in any respect adverse to the Class B Preferred Holders shall be
deemed to materially and adversely affect the powers, preferences, duties or
special rights of the Class B Preferred Units.

 

(iii)                               Without the affirmative vote or consent of
the holders of at least two-thirds of the Outstanding Class B Preferred Units,
voting as a single class with holders of any Class B Parity Securities created
after the Class B Original Issue Date and upon which like voting rights have
been conferred and are exercisable, the Partnership shall not (x) create or
issue any additional Class B Parity Securities if the cumulative distributions
payable on the then-Outstanding Class B Preferred Units or Class B Parity
Securities are in arrears or (y) create or issue any Class B Senior Securities.

 

(iv)                              For any matter described in this
Section 5.11(c) in which the Class B Preferred Holders are entitled to vote as a
class (whether separately or together with the holders of any Class B Parity
Securities), such Class B Preferred Holders shall be entitled to one vote per
Class B Preferred Unit.  Any Class B Preferred Units held by the Partnership or
any of its Subsidiaries or their controlled Affiliates shall not be entitled to
vote.

 

(d)                                 Optional Redemption.

 

(i)                                     The Partnership shall have the right
(A) at any time, and from time to time, on or after July 1, 2022, or (B) at any
time within 120 days after the first date on which a Class B Change of Control
occurs (the “Class B Change of Control Redemption Period”), in each case, to
redeem the Class B Preferred Units, which redemption may be in whole or in part,
using any source of funds legally available for such purpose.  Any such
redemption shall occur on a date set by the General Partner (the “Class B
Redemption Date”).  The Partnership shall effect any such redemption by paying
cash for each Class B Preferred Unit to be redeemed equal to the Class B
Redemption Price, plus an amount equal to all accumulated and unpaid
distributions thereon to, but not including, the applicable Class B Redemption
Date.  So long as the Class B Preferred Units to be redeemed are held of record
by the nominee of the Class B Securities Depositary, the Class B Redemption
Price, plus an amount equal to all accumulated and unpaid distributions thereon
to, but not including, the applicable Class B Redemption Date shall be paid by
the Paying Agent to the Class B Securities Depositary on the Class B Redemption
Date.

 

(ii)                                  The Partnership shall give written notice
of any redemption by mail, postage prepaid, not less than 30 days and not more
than 60 days before the scheduled Class B Redemption Date, to the Class B
Preferred Holders (as of 5:00 p.m. (New York City time) on the Business Day next
preceding the day on which notice is given) of any

 

68

--------------------------------------------------------------------------------



 

Class B Preferred Units to be redeemed as such Class B Preferred Holders’ names
appear on the Partnership’s unit transfer books maintained by the registrar and
Transfer Agent and at the address of such Class B Preferred Holders shown
therein. Such notice (the “Class B Redemption Notice”) shall state, as
applicable:  (A) the Class B Redemption Date, (B) the number of Class B
Preferred Units to be redeemed and, if less than all Outstanding Class B
Preferred Units are to be redeemed, the number (and, in the case of Class B
Preferred Units in certificated form, the identification) of Class B Preferred
Units to be redeemed from such Class B Preferred Holder, (C) the Class B
Redemption Price, plus an amount equal to all accumulated and unpaid
distributions thereon to, but not including, the applicable Class B Redemption
Date, (D) the place where any Class B Preferred Units in certificated form are
to be redeemed and shall be presented and surrendered for payment of the Class B
Redemption Price, plus an amount equal to all accumulated and unpaid
distributions thereon to, but not including, the applicable Class B Redemption
Date, therefor and (E) that Class B Preferred Unit Distributions on the Class B
Preferred Units to be redeemed shall cease to accumulate from and after such
Class B Redemption Date.

 

(iii)                               If the Partnership elects to redeem fewer
than all of the Outstanding Class B Preferred Units, the number of Class B
Preferred Units to be redeemed shall be determined by the General Partner, and
such Class B Preferred Units shall be redeemed by such method of selection as
the Class B Securities Depositary shall determine, either Pro Rata or by lot,
with adjustments to avoid redemption of fractional Class B Preferred Units.  The
aggregate Class B Redemption Price, plus an amount equal to all accumulated and
unpaid distributions thereon to, but not including, the applicable Class B
Redemption Date for any such partial redemption of the Outstanding Class B
Preferred Units shall be allocated correspondingly among the redeemed Class B
Preferred Units.  The Class B Preferred Units not redeemed shall remain
Outstanding and entitled to all the rights and preferences provided in this
Section 5.11.

 

(iv)                              If the Partnership gives or causes to be given
a Class B Redemption Notice, then the Partnership shall deposit with the Paying
Agent funds sufficient to redeem the Class B Preferred Units as to which such
Class B Redemption Notice shall have been given by no later than 10:00 a.m. (New
York City time) on the Class B Redemption Date, and shall give the Paying Agent
irrevocable instructions and authority to pay the Class B Redemption Price, plus
an amount equal to all accumulated and unpaid distributions thereon to, but not
including, the applicable Class B Redemption Date, to the Class B Preferred
Holders whose Class B Preferred Units are to be redeemed upon surrender or
deemed surrender (which shall occur automatically if the Certificate
representing such Class B Preferred Units is issued in the name of the Class B
Securities Depositary or its nominee) of the Certificates therefor as set forth
in the Class B Redemption Notice. If the Class B Redemption Notice shall have
been given, then from and after the Class B Redemption Date, unless the
Partnership defaults in providing funds sufficient for such redemption at the
time and place specified for payment pursuant to the Class B Redemption Notice,
all Class B Preferred Unit Distributions on such Class B Preferred Units to be
redeemed shall cease to accumulate and all rights of Class B Preferred Holders
of such Class B Preferred Units as Limited Partners with respect to such Class B
Preferred Units shall cease, except the right to receive the Class B

 

69

--------------------------------------------------------------------------------



 

Redemption Price, plus an amount equal to all accumulated and unpaid
distributions thereon to, but not including, the applicable Class B Redemption
Date, regardless of whether declared, and such Class B Preferred Units shall not
thereafter be transferred on the Partnership’s unit transfer books maintained by
the registrar and Transfer Agent or be deemed to be Outstanding for any purpose
whatsoever. The Class B Preferred Holders shall have no claim to the interest
income, if any, earned on such funds deposited with the Paying Agent.  Any funds
deposited with the Paying Agent hereunder by the Partnership for any reason,
including, but not limited to, redemption of Class B Preferred Units, that
remain unclaimed or unpaid one year after the applicable Class B Redemption Date
or other payment date, as applicable, shall be, to the extent permitted by law,
repaid to the Partnership upon its written request, after which repayment, the
Class B Preferred Holders entitled to such redemption or other payment shall
have recourse only to the Partnership. Notwithstanding any Class B Redemption
Notice, there shall be no redemption of any Class B Preferred Units called for
redemption until funds sufficient to pay the full Class B Redemption Price of
such Class B Preferred Units, plus all accumulated and unpaid Class B Preferred
Unit Distributions to, but not including, the applicable Class B Redemption
Date, regardless of whether declared, shall have been deposited by the
Partnership with the Paying Agent.

 

(v)                                 Any Class B Preferred Units that are
redeemed or otherwise acquired by the Partnership shall be cancelled.  If only a
portion of the Class B Preferred Units represented by a Certificate shall have
been called for redemption, upon surrender of the Certificate to the Paying
Agent (which shall occur automatically if the Certificate representing such
Class B Preferred Units is registered in the name of the Class B Securities
Depositary or its nominee), the Partnership shall issue and the Paying Agent
shall deliver to such Class B Preferred Holder a new Certificate (or adjust the
applicable book-entry account) representing the number of Class B Preferred
Units represented by the surrendered Certificate that have not been called for
redemption.

 

(vi)                              Notwithstanding anything to the contrary in
this Section 5.11, in the event that full cumulative distributions on the
Class B Preferred Units and any Class B Parity Securities shall not have been
paid or declared and set aside for payment, the Partnership shall not be
permitted to repurchase, redeem or otherwise acquire, in whole or in part, any
Class B Preferred Units or Class B Parity Securities except pursuant to a
purchase or exchange offer made on the same relative terms to all Class B
Preferred Holders and holders of any Class B Parity Securities. Subject to
Section 4.10, so long as any Class B Preferred Units are Outstanding, the
Partnership shall not be permitted to redeem, repurchase or otherwise acquire
any Common Units or any other Class B Junior Securities unless full cumulative
distributions on the Class B Preferred Units and any Class B Parity Securities
for all prior and the then-ending Class B Distribution Periods, with respect to
the Class B Preferred Units, and all prior and then-ending distribution periods,
with respect to such Class B Parity Securities, shall have been paid or declared
and set aside for payment.

 

70

--------------------------------------------------------------------------------



 

(e)                                  Change of Control Conversion.

 

(i)                                     Upon the occurrence of a Class B Change
of Control, each Class B Preferred Holder shall have the right (“Class B Change
of Control Conversion Right”) to convert some or all of the Class B Preferred
Units held by such Class B Preferred Holder on the Class B Change of Control
Conversion Date into a number of Common Units per Class B Preferred Unit to be
converted that is equal to the Class B Conversion Rate (such number of Common
Units, the “Class B Common Unit Conversion Consideration”), unless the
Partnership provides notice of its election to redeem Class B Preferred Units
pursuant to Section 5.11(d)(i)(B) prior to the expiration of the Class B Change
of Control Redemption Period.

 

(ii)                                  Within five days following the expiration
of the Class B Change of Control Redemption Period or, if earlier waived, the
date of the Partnership’s waiver of its redemption right set forth in
Section 5.11(d)(i)(B), the Partnership will provide to the Class B Preferred
Holders written notice (the “Class B Conversion Notice”) of the occurrence of
the Class B Change of Control that describes the Class B Change of Control
Conversion Right and states: (A) the events constituting the Class B Change of
Control; (B) the date of the Class B Change of Control; (C) the date on which
the Class B Change of Control Redemption Period expired or was waived; (D) the
Class B Change of Control Conversion Date; (E) the last date on which the
Class B Preferred Holders may exercise their Class B Change of Control
Conversion Right; (F) the method and period for calculating the Common Unit
Price with respect to the Class B Preferred Units; (G) if applicable, the type
and amount of Class B Alternative Conversion Consideration entitled to be
received per Class B Preferred Unit; (H) the name and address of the Paying
Agent; and (I) the procedure that the Class B Preferred Holders must follow to
exercise the Class B Change of Control Conversion Right.

 

(iii)                               In the case of a Class B Change of Control
pursuant to which Common Units will be converted into cash, securities or other
property or assets (including any combination thereof) (“Class B Alternative
Conversion Consideration”), each Class B Preferred Holder electing to exercise
its Class B Change of Control Conversion Right will receive upon conversion of
the Class B Preferred Units elected by such Class B Preferred Holder the kind
and amount of such Class B Alternative Conversion Consideration on a per Class B
Preferred Unit basis that such Class B Preferred Holder would have owned or been
entitled to receive upon the Class B Change of Control had such Class B
Preferred Holder held a number of Common Units equal to the Class B Common Unit
Conversion Consideration immediately prior to the effective time of the Class B
Change of Control; provided, however, that, if the holders of Common Units have
the opportunity to elect the form of consideration to be received in such
Class B Change of Control, the consideration that the Class B Preferred Holders
electing to exercise their Class B Change of Control Conversion Right will
receive will be the form and proportion of the aggregate consideration elected
by the holders of Common Units who participate in the determination (based on
the weighted average of elections) and will be subject to any limitations to
which all holders of Common Units are subject, including, without limitation,
pro rata reductions applicable to any portion of the consideration payable in
the Class B Change of Control. The Partnership shall pay the cash value in lieu
of issuing any fractional Common Units upon the conversion of the Class B
Preferred Units.

 

71

--------------------------------------------------------------------------------



 

(iv)                              Notwithstanding anything to the contrary in
this Agreement, if prior to the expiration of the Class B Change of Control
Redemption Period, the Partnership provides notice of its election to redeem
Class B Preferred Units pursuant to Section 5.11(d)(i), Class B Preferred
Holders shall not have any right to convert (including pursuant to the Class B
Change of Control Conversion Right) the Class B Preferred Units that the
Partnership has elected to redeem, and any Class B Preferred Units subsequently
selected for redemption that have been tendered for conversion pursuant to the
Class B Change of Control Conversion Right shall be redeemed on the applicable
Class B Redemption Date instead of converted on the Class B Change of Control
Conversion Date.

 

(v)                                 Notwithstanding anything to the contrary in
this Agreement, if prior to the Class B Change of Control Conversion Date, the
Partnership provides notice of its election to redeem Class B Preferred Units
pursuant to Section 5.11(d)(i), Class B Preferred Holders of such Class B
Preferred Units shall not have any right to convert (including pursuant to the
Class B Change of Control Conversion Right) the Class B Preferred Units that the
Partnership has elected to redeem, and any Class B Preferred Units subsequently
selected for redemption that have been tendered for conversion pursuant to the
Class B Change of Control Conversion Right shall be redeemed on the applicable
Class B Redemption Date instead of converted on the Class B Change of Control
Conversion Date.

 

(vi)                              The Partnership shall issue a press release
for publication through a news or press organization as is reasonably expected
to broadly disseminate the relevant information to the public, or post notice on
the website of the Partnership, in any event prior to the opening of business on
the first Business Day following any date on which the Partnership provides the
Class B Conversion Notice to the Class B Preferred Holders.

 

(vii)                           Each Class B Preferred Holder electing to
exercise its Class B Change of Control Conversion Right will be required prior
to the close of business on the third Business Day preceding the Class B Change
of Control Conversion Date, to notify the Partnership of the number of Class B
Preferred Units to be converted pursuant to the Class B Change of Control
Conversion Right and otherwise to comply with any applicable procedures
contained in the Class B Conversion Notice or otherwise required by the Class B
Securities Depositary for effecting the conversion.

 

(viii)                        Upon conversion, the rights of each participating
Class B Preferred Holder, as a holder of the Class B Preferred Units, shall
cease with respect to such converted Class B Preferred Units, and each such
Person shall continue to be a Partner and have the rights of a holder of Common
Units under this Agreement in respect of the Common Units constituting the
Class B Conversion Common Units to be issued to such Person in respect of the
converted Class B Preferred Units.  Each Class B Preferred Unit shall, upon its
Class B Change of Control Conversion Date, be deemed to be transferred to, and
cancelled by, the Partnership in exchange for the issuance of the Class B
Conversion Common Units.

 

(ix)                              The Partnership shall pay any documentary,
stamp or similar issue or transfer taxes or duties relating to the issuance or
delivery of Class B Conversion

 

72

--------------------------------------------------------------------------------



 

Common Units.  However, the participating Class B Preferred Holder shall pay any
tax or duty that may be payable relating to any transfer involving the issuance
or delivery of Class B Conversion Common Units in a name other than such Class B
Preferred Holder’s name.  The Transfer Agent may refuse to reflect the notation
of book entry (or the issuance of a Certificate) for Common Units being issued
in a name other than the Class B Preferred Holder’s name until the Transfer
Agent receives a sum sufficient to pay any tax or duties that will be due
because the Common Units are to be issued in a name other than the Class B
Preferred Holder’s name.  Nothing herein shall preclude any tax withholding
required by law or regulation.

 

(x)                                 The Partnership shall comply with all
applicable securities laws regulating the offer and delivery of any Class B
Conversion Common Units and, if the Common Units are then listed or quoted on a
National Securities Exchange or other market, shall list or cause to have quoted
and keep listed and quoted the Class B Conversion Common Units to the extent
permitted or required by the rules of such exchange or market.

 

(xi)                              Notwithstanding anything herein to the
contrary, nothing herein shall give to any Class B Preferred Holder any rights
as a creditor in respect of its right to conversion of Class B Preferred Units.

 

(f)                                   Record Holders.  To the fullest extent
permitted by applicable law, the General Partner, the Partnership, the Transfer
Agent and the Paying Agent may deem and treat any Class B Preferred Holder as
the true, lawful and absolute owner of the applicable Class B Preferred Units
for all purposes, and neither the General Partner, the Partnership nor the
Transfer Agent or the Paying Agent shall be affected by any notice to the
contrary, except as otherwise provided by law or any applicable rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Class B Preferred Units are listed or admitted to trading.

 

(g)                                  Notices.  All notices or communications in
respect of the Class B Preferred Units shall be sufficiently given if given in
writing and delivered in person or by first class mail, postage prepaid, or if
given in such other manner as may be permitted in this Section 5.11, this
Agreement or by applicable law.

 

(h)                                 Other Rights; Fiduciary Duties.  The Class B
Preferred Units and the Class B Preferred Holders shall not have any
designations, preferences, rights, powers or duties, other than as set forth in
this Agreement or as provided by applicable law.  Notwithstanding anything to
the contrary in this Agreement or any duty existing at law, in equity or
otherwise, to the fullest extent permitted by applicable law, neither the
General Partner nor any other Indemnitee shall owe any duties, including
fiduciary duties, or have any liabilities to Class B Preferred Holders, other
than the implied contractual covenant of good faith and fair dealing.

 

Section 5.12                      Establishment of Class C Preferred Units.

 

(a)                                 General.  The General Partner hereby
designates and creates a series of Units to be designated as “9.625% Class C
Fixed-to-Floating Rate Cumulative Redeemable Perpetual Preferred Units,” having
the terms and conditions set forth herein.

 

73

--------------------------------------------------------------------------------



 

(i)                                     Each Class C Preferred Unit shall be
identical in all respects to every other Class C Preferred Unit, except as to
the respective dates from which Class C Preferred Unit Distributions may begin
accumulating, to the extent such dates may differ.  The Class C Preferred Units
represent perpetual equity interests in the Partnership and, except as set forth
in Section 5.12(d) and Section 5.12(e), shall not give rise to a claim by the
Partnership or a Class C Preferred Holder for redemption or the conversion
thereof, as applicable, at a particular date.

 

(ii)                                  The authorized number of Class C Preferred
Units shall be unlimited.  Class C Preferred Units that are purchased or
otherwise acquired by the Partnership shall be cancelled.

 

(iii)                               The Class C Preferred Units shall be
represented by one or more global Certificates registered in the name of the
Class C Securities Depositary or its nominee, and no Class C Preferred Holder
shall be entitled to receive a definitive Certificate evidencing its Class C
Preferred Units, unless otherwise required by law or the Class C Securities
Depositary gives notice of its intention to resign or is no longer eligible to
act as such with respect to the Class C Preferred Units and the Partnership
shall have not selected a substitute Class C Securities Depositary within 60
calendar days thereafter. So long as the Class C Securities Depositary shall
have been appointed and is serving with respect to the Class C Preferred Units,
payments and communications made by the Partnership to Class C Preferred Holders
shall be made by making payments to, and communicating with, the Class C
Securities Depositary.

 

(b)                                 Distributions.

 

(i)                                     Distributions on each Outstanding
Class C Preferred Unit (“Class C Preferred Unit Distributions”) shall be
cumulative and shall accumulate at the applicable Class C Distribution Rate from
and including the Class C Original Issue Date (or, for any subsequently issued
and newly Outstanding Class C Preferred Units, from and including the Class C
Distribution Payment Date immediately preceding the issue date of such Class C
Preferred Units) until such time as the Partnership pays the applicable Class C
Preferred Unit Distribution or redeems such Class C Preferred Unit in accordance
with Section 5.12(d) or such Class C Preferred Unit is converted in accordance
with Section 5.12(e), regardless of whether such Class C Preferred Unit
Distributions shall have been declared.

 

(ii)                                  Unless otherwise determined by the General
Partner, Class C Preferred Unit Distributions shall be deemed to have been paid
out of Available Cash with respect to the Quarter ended immediately preceding
the Quarter in which the Class C Preferred Unit Distribution is made; provided,
however, that for purposes of this Section 5.12(b), Available Cash shall not
include any deduction to provide funds for distributions under Section 6.4 or
Section 6.5 in respect of any one or more of the next four Quarters. Class C
Preferred Unit Distributions will be paid on an equal priority basis with
distributions on any Outstanding Class C Parity Securities, including the
Class B Preferred Units and the Class D Preferred Units.

 

74

--------------------------------------------------------------------------------



 

(iii)                               Class C Preferred Unit Distributions, to the
extent declared by the General Partner to be paid by the Partnership in
accordance with this Section 5.12(b), shall be paid quarterly, in arrears, on
each Class C Distribution Payment Date.  Class C Preferred Unit Distributions
shall accumulate in each Class C Distribution Period from and including the
first day of such Class C Distribution Period, to and including the last day of
such Class C Distribution Period (other than the initial Class C Preferred Unit
Distribution, which shall accumulate from and including the Class C Original
Issue Date, to and including June 30, 2019); provided, however, that if the
Partnership fails to pay in full in cash any Class C Preferred Unit Distribution
on a Class C Distribution Payment Date, then the amount of such accumulated but
unpaid Class C Preferred Unit Distribution shall increase at the then-applicable
Class C Distribution Rate, until all accumulated and unpaid distributions on the
Class C Preferred Units have been paid in full in cash.

 

(iv)                              Class C Preferred Unit Distributions shall be
payable based on a 360-day year consisting of four 90-day periods.  All Class C
Preferred Unit Distributions payable by the Partnership pursuant to this
Section 5.12(b) shall be payable without regard to income of the Partnership and
shall be treated for federal income tax purposes as guaranteed payments for the
use of capital under Section 707(c) of the Code.  The guaranteed payment with
respect to any Class C Distribution Period shall be for the account of the
holders of Class C Preferred Units as of the applicable Class C Distribution
Record Date.

 

(v)                                 Not later than 5:00 p.m. (New York City
time) on each Class C Distribution Payment Date, the Partnership shall pay those
Class C Preferred Unit Distributions, if any, that shall have been declared by
the General Partner to Class C Preferred Holders as such holders’ names appear
on the Partnership’s unit transfer books maintained by the registrar and
Transfer Agent for the Class C Preferred Units on the Class C Distribution
Record Date for the applicable Class C Preferred Unit Distribution.

 

(vi)                              So long as any Class C Preferred Units are
Outstanding, no distribution shall be declared or paid or set aside for payment
on any Class C Junior Securities (other than a distribution payable solely in
Class C Junior Securities) unless full cumulative Class C Preferred Unit
Distributions and full cumulative distributions on any Class C Parity Securities
have been or contemporaneously are being paid or set aside for payment on all
Outstanding Class C Preferred Units and any such Class C Parity Securities,
respectively, through the most recent Class C Distribution Payment Date, with
respect to Outstanding Class C Preferred Units, and the most recent distribution
payment date, with respect to any such Class C Parity Securities. Accumulated
Class C Preferred Unit Distributions in arrears for any past Class C
Distribution Period may be declared by the General Partner and paid on any date
fixed by the General Partner, regardless of whether a Class C Distribution
Payment Date, to Class C Preferred Holders on the Record Date for such payment,
which may not be less than 10 days before such payment date.  Subject to the
next succeeding sentence, if all accumulated Class C Preferred Unit
Distributions in arrears on all Outstanding Class C Preferred Units and all
accumulated distributions in arrears on any Class C Parity Securities shall not
have been declared and paid, or if sufficient funds for the payment thereof
shall not have been set aside, payment of

 

75

--------------------------------------------------------------------------------



 

accumulated Class C Preferred Unit Distributions in arrears on the Class C
Preferred Units and accumulated distributions in arrears on any such Class C
Parity Securities shall be made in order of their respective distribution
payment dates, commencing with the earliest distribution payment date. If less
than all Class C Preferred Unit Distributions payable with respect to all
Outstanding Class C Preferred Units and all distributions payable with respect
to any Class C Parity Securities are paid, then such partial payment shall be
declared and paid pro rata such that the amounts of Class C Preferred Unit
Distributions declared and paid per Class C Preferred Unit and the amounts of
distributions declared and paid per unit of such Class C Parity Securities shall
in all cases bear to each other the same ratio that unpaid and accumulated
Class C Preferred Unit Distributions per Class C Preferred Unit and unpaid and
accumulated distributions per unit of such Class C Parity Securities bear to one
another.

 

(vii)                           Subject to Section 12.4 and Section 5.12(d),
Class C Preferred Holders shall not be entitled to any distribution, whether
payable in cash, property or Partnership Interests, in excess of full cumulative
Class C Preferred Unit Distributions.  Except insofar as distributions
accumulate on the amount of any accumulated and unpaid Class C Preferred Unit
Distributions as described in Section 5.12(b)(iii), no interest or sum of money
in lieu of interest shall be payable in respect of any distribution payment that
may be in arrears on the Class C Preferred Units.

 

(viii)                        So long as the Class C Preferred Units are held of
record by the Class C Securities Depositary or its nominee, declared Class C
Preferred Unit Distributions shall be paid to the Class C Securities Depositary
in same-day funds on each Class C Distribution Payment Date or other
distribution payment date in the case of payments for Class C Preferred Unit
Distributions in arrears.

 

(c)                                  Voting Rights.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, the Class C Preferred Units shall have no voting rights and
no rights to consent or approve any action or matter, except as set forth in
this Section 5.12(c), Section 13.3, or as otherwise required by Delaware law.

 

(ii)                                  Without the affirmative vote or consent of
the holders of at least two-thirds of the Outstanding Class C Preferred Units,
voting as a separate class, the General Partner shall not adopt any amendment to
this Agreement that would have a material adverse effect on the terms of the
Class C Preferred Units; provided, however, that (x) subject to Section
5.12(c)(iii), the issuance of additional Partnership Interests shall not be
deemed to constitute such a material adverse effect for purposes of this
Section 5.12(c)(ii) and (y) for purposes of this Section 5.12(c)(ii), no
amendment of this Agreement in connection with a merger or other transaction in
which the Partnership is the surviving entity and the Class C Preferred Units
remain Outstanding with the terms thereof materially unchanged in any respect
adverse to the Class C Preferred Holders shall be deemed to materially and
adversely affect the powers, preferences, duties or special rights of the
Class C Preferred Units.

 

76

--------------------------------------------------------------------------------



 

(iii)                               Without the affirmative vote or consent of
the holders of at least two-thirds of the Outstanding Class C Preferred Units,
voting as a single class with holders of the Class B Preferred Units and any
Class C Parity Securities created after the Class C Original Issue Date and upon
which like voting rights have been conferred and are exercisable, the
Partnership shall not (x) create or issue any additional Class C Parity
Securities (including any additional Class B Preferred Units or Class D
Preferred Units) if the cumulative distributions payable on the then-Outstanding
Class C Preferred Units or Class C Parity Securities are in arrears or
(y) create or issue any Class C Senior Securities.

 

(iv)                              For any matter described in this
Section 5.12(c) in which the Class C Preferred Holders are entitled to vote as a
class (whether separately or together with the holders of any Class C Parity
Securities), such Class C Preferred Holders shall be entitled to one vote per
Class C Preferred Unit.  Any Class C Preferred Units held by the Partnership or
any of its Subsidiaries or their controlled Affiliates shall not be entitled to
vote.

 

(d)                                 Optional Redemption.

 

(i)                                     The Partnership shall have the right
(A) at any time, and from time to time, on or after April 15, 2024, or (B) at
any time within 120 days after the first date on which a Class C Change of
Control occurs (the “Class C Change of Control Redemption Period”), in each
case, to redeem the Class C Preferred Units, which redemption may be in whole or
in part, using any source of funds legally available for such purpose.  Any such
redemption shall occur on a date set by the General Partner (the “Class C
Redemption Date”).  The Partnership shall effect any such redemption by paying
cash for each Class C Preferred Unit to be redeemed equal to the Class C
Redemption Price, plus an amount equal to all accumulated and unpaid
distributions thereon to, but not including, the applicable Class C Redemption
Date.  So long as the Class C Preferred Units to be redeemed are held of record
by the nominee of the Class C Securities Depositary, the Class C Redemption
Price, plus an amount equal to all accumulated and unpaid distributions thereon
to, but not including, the applicable Class C Redemption Date shall be paid by
the Paying Agent to the Class C Securities Depositary on the Class C Redemption
Date.

 

(ii)                                  The Partnership shall give written notice
of any redemption by mail, postage prepaid, not less than 30 days and not more
than 60 days before the scheduled Class C Redemption Date, to the Class C
Preferred Holders (as of 5:00 p.m. (New York City time) on the Business Day next
preceding the day on which notice is given) of any Class C Preferred Units to be
redeemed as such Class C Preferred Holders’ names appear on the Partnership’s
unit transfer books maintained by the registrar and Transfer Agent and at the
address of such Class C Preferred Holders shown therein. Such notice (the
“Class C Redemption Notice”) shall state, as applicable:  (A) the Class C
Redemption Date, (B) the number of Class C Preferred Units to be redeemed and,
if less than all Outstanding Class C Preferred Units are to be redeemed, the
number (and, in the case of Class C Preferred Units in certificated form, the
identification) of Class C Preferred Units to be redeemed from such Class C
Preferred Holder, (C) the Class C Redemption Price,

 

77

--------------------------------------------------------------------------------



 

plus an amount equal to all accumulated and unpaid distributions thereon to, but
not including, the applicable Class C Redemption Date, (D) the place where any
Class C Preferred Units in certificated form are to be redeemed and shall be
presented and surrendered for payment of the Class C Redemption Price, plus an
amount equal to all accumulated and unpaid distributions thereon to, but not
including, the applicable Class C Redemption Date, therefor and (E) that Class C
Preferred Unit Distributions on the Class C Preferred Units to be redeemed shall
cease to accumulate from and after such Class C Redemption Date.

 

(iii)                               If the Partnership elects to redeem fewer
than all of the Outstanding Class C Preferred Units, the number of Class C
Preferred Units to be redeemed shall be determined by the General Partner, and
such Class C Preferred Units shall be redeemed by such method of selection as
the Class C Securities Depositary shall determine, either Pro Rata or by lot,
with adjustments to avoid redemption of fractional Class C Preferred Units.  The
aggregate Class C Redemption Price, plus an amount equal to all accumulated and
unpaid distributions thereon to, but not including, the applicable Class C
Redemption Date for any such partial redemption of the Outstanding Class C
Preferred Units shall be allocated correspondingly among the redeemed Class C
Preferred Units.  The Class C Preferred Units not redeemed shall remain
Outstanding and entitled to all the rights and preferences provided in this
Section 5.12.

 

(iv)                              If the Partnership gives or causes to be given
a Class C Redemption Notice, then the Partnership shall deposit with the Paying
Agent funds sufficient to redeem the Class C Preferred Units as to which such
Class C Redemption Notice shall have been given by no later than 10:00 a.m. (New
York City time) on the Class C Redemption Date, and shall give the Paying Agent
irrevocable instructions and authority to pay the Class C Redemption Price, plus
an amount equal to all accumulated and unpaid distributions thereon to, but not
including, the applicable Class C Redemption Date, to the Class C Preferred
Holders whose Class C Preferred Units are to be redeemed upon surrender or
deemed surrender (which shall occur automatically if the Certificate
representing such Class C Preferred Units is issued in the name of the Class C
Securities Depositary or its nominee) of the Certificates therefor as set forth
in the Class C Redemption Notice. If the Class C Redemption Notice shall have
been given, then from and after the Class C Redemption Date, unless the
Partnership defaults in providing funds sufficient for such redemption at the
time and place specified for payment pursuant to the Class C Redemption Notice,
all Class C Preferred Unit Distributions on such Class C Preferred Units to be
redeemed shall cease to accumulate and all rights of Class C Preferred Holders
of such Class C Preferred Units as Limited Partners with respect to such Class C
Preferred Units shall cease, except the right to receive the Class C Redemption
Price, plus an amount equal to all accumulated and unpaid distributions thereon
to, but not including, the applicable Class C Redemption Date, regardless of
whether declared, and such Class C Preferred Units shall not thereafter be
transferred on the Partnership’s unit transfer books maintained by the registrar
and Transfer Agent or be deemed to be Outstanding for any purpose whatsoever.
The Class C Preferred Holders shall have no claim to the interest income, if
any, earned on such funds deposited with the Paying Agent.  Any funds deposited
with the Paying Agent hereunder by the Partnership for any reason, including,
but not limited to, redemption of Class C Preferred Units, that

 

78

--------------------------------------------------------------------------------



 

remain unclaimed or unpaid one year after the applicable Class C Redemption Date
or other payment date, as applicable, shall be, to the extent permitted by law,
repaid to the Partnership upon its written request, after which repayment, the
Class C Preferred Holders entitled to such redemption or other payment shall
have recourse only to the Partnership. Notwithstanding any Class C Redemption
Notice, there shall be no redemption of any Class C Preferred Units called for
redemption until funds sufficient to pay the full Class C Redemption Price of
such Class C Preferred Units, plus all accumulated and unpaid Class C Preferred
Unit Distributions to, but not including, the applicable Class C Redemption
Date, regardless of whether declared, shall have been deposited by the
Partnership with the Paying Agent.

 

(v)                                 Any Class C Preferred Units that are
redeemed or otherwise acquired by the Partnership shall be cancelled.  If only a
portion of the Class C Preferred Units represented by a Certificate shall have
been called for redemption, upon surrender of the Certificate to the Paying
Agent (which shall occur automatically if the Certificate representing such
Class C Preferred Units is registered in the name of the Class C Securities
Depositary or its nominee), the Partnership shall issue and the Paying Agent
shall deliver to such Class C Preferred Holder a new Certificate (or adjust the
applicable book-entry account) representing the number of Class C Preferred
Units represented by the surrendered Certificate that have not been called for
redemption.

 

(vi)                              Notwithstanding anything to the contrary in
this Section 5.12, in the event that full cumulative distributions on the
Class C Preferred Units and any Class C Parity Securities shall not have been
paid or declared and set aside for payment, the Partnership shall not be
permitted to repurchase, redeem or otherwise acquire, in whole or in part, any
Class C Preferred Units or Class C Parity Securities except pursuant to a
purchase or exchange offer made on the same relative terms to all Class C
Preferred Holders and holders of any Class C Parity Securities. Subject to
Section 4.10, so long as any Class C Preferred Units are Outstanding, the
Partnership shall not be permitted to redeem, repurchase or otherwise acquire
any Common Units or any other Class C Junior Securities unless full cumulative
distributions on the Class C Preferred Units and any Class C Parity Securities
for all prior and the then-ending Class C Distribution Periods, with respect to
the Class C Preferred Units, and all prior and then-ending distribution periods,
with respect to such Class C Parity Securities, shall have been paid or declared
and set aside for payment.

 

(e)                                  Change of Control Conversion.

 

(i)                                     Upon the occurrence of a Class C Change
of Control, each Class C Preferred Holder shall have the right (“Class C Change
of Control Conversion Right”) to convert some or all of the Class C Preferred
Units held by such Class C Preferred Holder on the Class C Change of Control
Conversion Date into a number of Common Units per Class C Preferred Unit to be
converted that is equal to the Class C Conversion Rate (such number of Common
Units, the “Class C Common Unit Conversion Consideration”), unless the
Partnership provides notice of its election to redeem Class C Preferred Units
pursuant to Section 5.12(d)(i)(B) prior to the expiration of the Class C Change
of Control Redemption Period.

 

79

--------------------------------------------------------------------------------



 

(ii)                                  Within five days following the expiration
of the Class C Change of Control Redemption Period or, if earlier waived, the
date of the Partnership’s waiver of its redemption right set forth in
Section 5.12(d)(i)(B), the Partnership will provide to the Class C Preferred
Holders written notice (the “Class C Conversion Notice”) of the occurrence of
the Class C Change of Control that describes the Class C Change of Control
Conversion Right and states: (A) the events constituting the Class C Change of
Control; (B) the date of the Class C Change of Control; (C) the date on which
the Class C Change of Control Redemption Period expired or was waived; (D) the
Class C Change of Control Conversion Date; (E) the last date on which the
Class C Preferred Holders may exercise their Class C Change of Control
Conversion Right; (F) the method and period for calculating the Common Unit
Price with respect to the Class C Preferred Units; (G) if applicable, the type
and amount of Class C Alternative Conversion Consideration entitled to be
received per Class C Preferred Unit; (H) the name and address of the Paying
Agent; and (I) the procedure that the Class C Preferred Holders must follow to
exercise the Class C Change of Control Conversion Right.

 

(iii)                               In the case of a Class C Change of Control
pursuant to which Common Units will be converted into cash, securities or other
property or assets (including any combination thereof) (“Class C Alternative
Conversion Consideration”), each Class C Preferred Holder electing to exercise
its Class C Change of Control Conversion Right will receive upon conversion of
the Class C Preferred Units elected by such Class C Preferred Holder the kind
and amount of such Class C Alternative Conversion Consideration on a per Class C
Preferred Unit basis that such Class C Preferred Holder would have owned or been
entitled to receive upon the Class C Change of Control had such Class C
Preferred Holder held a number of Common Units equal to the Class C Common Unit
Conversion Consideration immediately prior to the effective time of the Class C
Change of Control; provided, however, that, if the holders of Common Units have
the opportunity to elect the form of consideration to be received in such
Class C Change of Control, the consideration that the Class C Preferred Holders
electing to exercise their Class C Change of Control Conversion Right will
receive will be the form and proportion of the aggregate consideration elected
by the holders of Common Units who participate in the determination (based on
the weighted average of elections) and will be subject to any limitations to
which all holders of Common Units are subject, including, without limitation,
pro rata reductions applicable to any portion of the consideration payable in
the Class C Change of Control. The Partnership shall pay the cash value in lieu
of issuing any fractional Common Units upon the conversion of the Class C
Preferred Units.

 

(iv)                              Notwithstanding anything to the contrary in
this Agreement, if prior to the expiration of the Class C Change of Control
Redemption Period, the Partnership provides notice of its election to redeem
Class C Preferred Units pursuant to Section 5.12(d)(i), Class C Preferred
Holders shall not have any right to convert (including pursuant to the Class C
Change of Control Conversion Right) the Class C Preferred Units that the
Partnership has elected to redeem, and any Class C Preferred Units subsequently
selected for redemption that have been tendered for conversion pursuant to the
Class C Change of Control Conversion Right shall be redeemed on the applicable
Class C Redemption Date instead of converted on the Class C Change of Control
Conversion Date.

 

80

--------------------------------------------------------------------------------



 

(v)                                 Notwithstanding anything to the contrary in
this Agreement, if prior to the Class C Change of Control Conversion Date, the
Partnership provides notice of its election to redeem Class C Preferred Units
pursuant to Section 5.12(d)(i), Class C Preferred Holders of such Class C
Preferred Units shall not have any right to convert (including pursuant to the
Class C Change of Control Conversion Right) the Class C Preferred Units that the
Partnership has elected to redeem, and any Class C Preferred Units subsequently
selected for redemption that have been tendered for conversion pursuant to the
Class C Change of Control Conversion Right shall be redeemed on the applicable
Class C Redemption Date instead of converted on the Class C Change of Control
Conversion Date.

 

(vi)                              The Partnership shall issue a press release
for publication through a news or press organization as is reasonably expected
to broadly disseminate the relevant information to the public, or post notice on
the website of the Partnership, in any event prior to the opening of business on
the first Business Day following any date on which the Partnership provides the
Class C Conversion Notice to the Class C Preferred Holders.

 

(vii)                           Each Class C Preferred Holder electing to
exercise its Class C Change of Control Conversion Right will be required prior
to the close of business on the third Business Day preceding the Class C Change
of Control Conversion Date, to notify the Partnership of the number of Class C
Preferred Units to be converted pursuant to the Class C Change of Control
Conversion Right and otherwise to comply with any applicable procedures
contained in the Class C Conversion Notice or otherwise required by the Class C
Securities Depositary for effecting the conversion.

 

(viii)                        Upon conversion, the rights of each participating
Class C Preferred Holder, as a holder of the Class C Preferred Units, shall
cease with respect to such converted Class C Preferred Units, and each such
Person shall continue to be a Partner and have the rights of a holder of Common
Units under this Agreement in respect of the Common Units constituting the
Class C Conversion Common Units to be issued to such Person in respect of the
converted Class C Preferred Units.  Each Class C Preferred Unit shall, upon its
Class C Change of Control Conversion Date, be deemed to be transferred to, and
cancelled by, the Partnership in exchange for the issuance of the Class C
Conversion Common Units.

 

(ix)                              The Partnership shall pay any documentary,
stamp or similar issue or transfer taxes or duties relating to the issuance or
delivery of Class C Conversion Common Units.  However, the participating Class C
Preferred Holder shall pay any tax or duty that may be payable relating to any
transfer involving the issuance or delivery of Class C Conversion Common Units
in a name other than such Class C Preferred Holder’s name.  The Transfer Agent
may refuse to reflect the notation of book entry (or the issuance of a
Certificate) for Common Units being issued in a name other than the Class C
Preferred Holder’s name until the Transfer Agent receives a sum sufficient to
pay any tax or duties that will be due because the Common Units are to be issued
in a name other than the Class C Preferred Holder’s name.  Nothing herein shall
preclude any tax withholding required by law or regulation.

 

81

--------------------------------------------------------------------------------



 

(x)                                 The Partnership shall comply with all
applicable securities laws regulating the offer and delivery of any Class C
Conversion Common Units and, if the Common Units are then listed or quoted on a
National Securities Exchange or other market, shall list or cause to have quoted
and keep listed and quoted the Class C Conversion Common Units to the extent
permitted or required by the rules of such exchange or market.

 

(xi)                              Notwithstanding anything herein to the
contrary, nothing herein shall give to any Class C Preferred Holder any rights
as a creditor in respect of its right to conversion of Class C Preferred Units.

 

(f)                                   Record Holders.  To the fullest extent
permitted by applicable law, the General Partner, the Partnership, the Transfer
Agent and the Paying Agent may deem and treat any Class C Preferred Holder as
the true, lawful and absolute owner of the applicable Class C Preferred Units
for all purposes, and neither the General Partner, the Partnership nor the
Transfer Agent or the Paying Agent shall be affected by any notice to the
contrary, except as otherwise provided by law or any applicable rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Class C Preferred Units are listed or admitted to trading.

 

(g)                                  Notices.  All notices or communications in
respect of the Class C Preferred Units shall be sufficiently given if given in
writing and delivered in person or by first class mail, postage prepaid, or if
given in such other manner as may be permitted in this Section 5.12, this
Agreement or by applicable law.

 

(h)                                 Other Rights; Fiduciary Duties.  The Class C
Preferred Units and the Class C Preferred Holders shall not have any
designations, preferences, rights, powers or duties, other than as set forth in
this Agreement or as provided by applicable law.  Notwithstanding anything to
the contrary in this Agreement or any duty existing at law, in equity or
otherwise, to the fullest extent permitted by applicable law, neither the
General Partner nor any other Indemnitee shall owe any duties, including
fiduciary duties, or have any liabilities to Class C Preferred Holders, other
than the implied contractual covenant of good faith and fair dealing.

 

Section 5.13                      Establishment of Class D Preferred Units.

 

(a)                                 General.  The General Partner hereby
designates and creates a series of Units to be designated as the “Class D
Preferred Units,” having the designations, preferences and relative or other
special rights, privileges, powers, duties and obligations as set forth in this
Section 5.13 and elsewhere in this Agreement. A total of 400,000 Class D
Preferred Units were issued by the Partnership on the Class D Initial Issuance
Date to the Class D Purchasers in exchange for Capital Contributions equal to
$1,000 per Class D Preferred Unit, in each case pursuant to the terms and
conditions of the Class D Preferred Unit Purchase Agreement, and each of the
Class D Purchasers was concurrently admitted to the Partnership as a Limited
Partner and a Class D Preferred Unit Holder. Each Class D Preferred Unit shall
constitute a “security” within the meaning of, and governed by, (i) Article 8 of
the Uniform Commercial Code (including Section 8-102(a)(15) thereof) as in
effect from time to time in the State of Delaware, and (ii) the corresponding
provisions of the Uniform Commercial Code of any other applicable jurisdiction
that now or hereafter substantially includes the 1994 revisions to Article 8
thereof as adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State

 

82

--------------------------------------------------------------------------------



 

Laws and approved by the American Bar Association on February 14, 1995. The
General Partner will appoint a Transfer Agent for the Class D Preferred Units on
the Class D Original Issuance Date that is not the General Partner, the
Partnership or any of their respective Affiliates (the “Class D Transfer
Agent”).

 

(b)                                 Distributions.

 

(i)                                     Commencing with the Quarter ending on
September 30, 2019, each Class D Preferred Unit Holder shall be entitled to
receive, in respect of each Class D Preferred Unit held by such Class D
Preferred Unit Holder, cumulative distributions (to the extent declared by the
General Partner as described in Section 5.13(b)(iv)) in respect of such Quarter
(or portion thereof for which a Class D Preferred Unit Distribution is due), in
cash (subject to the remaining provisions of this Section 5.13(b)), equal to the
sum of (A) the Class D Distribution Amount for such Quarter, which Class D
Distribution Amount shall accumulate on a daily basis at the then applicable
Class D Distribution Rate (assuming a 360-day year composed of twelve, 30-day
months) from and including the Class D Initial Issuance Date until such time as
the Partnership redeems such Class D Preferred Unit in accordance with
Section 5.13(d) and (B) any Class D Unpaid Distributions with respect to such
Class D Preferred Unit (collectively, “Class D Preferred Unit Distributions”),
regardless of whether such Class D Preferred Unit Distributions shall have been
declared.

 

(ii)                                  At any time and from time to time during
the Class D Selectable Rate Period, the Class D Preferred Unit Representative,
acting on behalf of a Class D Preferred Unit Majority, may elect, pursuant to an
irrevocable written notice (a “Class D Variable Rate Election Notice”) delivered
to the Partnership, to cause the Class D Variable Rate to be in effect and
applicable unless and until the Class D Preferred Unit Representative, acting on
behalf of a Class D Preferred Majority, delivers an irrevocable written notice
to the Partnership of their election to cause the Class D Variable Rate to no
longer be in effect, which election shall become effective as of the first day
of the Quarter immediately succeeding the Quarter in which such notice is
delivered; provided that such notice must be delivered no later than 60 days
prior to the end of such immediately succeeding Quarter. Notwithstanding
anything to the contrary contained herein, each election to cause the Class D
Variable Rate to be in effect or not in effect, as applicable, shall be
effective for at least four Quarters following such election, and the Class D
Preferred Unit Representative, acting on behalf of a Class D Preferred Majority,
may make an election to cause the Class D Variable Rate to be in effect or not
in effect with respect to each four Quarter period during the Class D Selectable
Rate Period.

 

(iii)                               The aggregate Class D Distribution Amount
shall be deemed to have been paid out of Available Cash with respect to the
Quarter ended immediately preceding the Quarter in which such Class D Preferred
Unit Distribution is made; provided, however, that for purposes of this
Section 5.13(b), Available Cash shall not include any deduction to provide funds
for distributions under Section 6.4 or Section 6.5 in respect of any one or more
of the next four Quarters. Class D Preferred Unit Distributions shall be paid on
an equal priority basis with distributions on any Outstanding Class D Parity
Securities, including the Class B Preferred Units and the Class C Preferred
Units.

 

83

--------------------------------------------------------------------------------



 

(iv)                              Each Class D Preferred Unit Distribution that
shall have been declared by the General Partner to Class D Preferred Unit
Holders with respect to a Quarter (or portion thereof for which a Class D
Preferred Unit Distribution is due) shall be paid in arrears after such Quarter,
in cash, to the Class D Preferred Unit Holders as such holders’ names appear on
the register maintained by the Class D Preferred Units Registrar for the Class D
Preferred Units on the Record Date for such Class D Preferred Unit Distribution
on the date that is the earlier of: (A) the date that distributions are made on
the Common Units pursuant to Section 6.3(a) or Class D Parity Securities in
respect of such Quarter or such earlier date after the end of such Quarter as
the General Partner may determine, and (B) the date that is forty-five (45) days
after the end of such Quarter (the “Class D Distribution Due Date”); provided,
however, that if any Class D Distribution Due Date would otherwise occur on a
day that is not a Business Day, then such Class D Distribution Due Date shall
instead be the immediately succeeding Business Day.

 

(v)                                 On each Class D Distribution Due Date during
each Class D Accretion Option Period, if the Partnership has not on or prior to
such date paid 100% of the Class D Distribution Amount in respect of such
Class D Accretion Option Period in cash, then the Class D Stated Value of such
Class D Preferred Unit shall increase automatically effective as of the day
immediately following the last day of such Class D Accretion Option Period, by
the amount (the “Class D Accretion Amount”) equal to the lesser of (a) 50% of
the amount of the Class D Distribution Amount due and payable on such Class D
Distribution Due Date in respect of such Class D Preferred Unit for such Class D
Accretion Option Period and (b) the excess, if any of (A) the total amount of
the Class D Distribution Amount due and payable on such Class D Distribution Due
Date in respect of such Class D Preferred Unit for such Class D Accretion Option
Period over (B) the amount of the Class D Distribution Amount in respect of such
Class D Preferred Unit for such Class D Accretion Option Period paid in cash on
or prior to such Class D Distribution Due Date.  The full Class D Distribution
Amount payable with respect to each Class D Accretion Option Period shall be
deemed to have been paid in full on the applicable Class D Distribution Due Date
therefor for all purposes if at least 50% of the full cumulative Class D
Distribution Amount with respect to such Class D Accretion Option Period shall
have been paid in cash (the “Class D Required Cash Amount”). After giving effect
to the preceding provisions of this Section 5.13(b)(v), the accumulated and
unpaid Class D Distribution Amount in respect of each Class D Preferred Unit in
arrears in respect of such Class D Accretion Option Period shall be the amount,
if any, equal to the excess of (a) the amount of the Class D Distribution Amount
due and payable on such Class D Distribution Due Date in respect of such Class D
Preferred Unit for such Class D Accretion Option Period over (b) the sum of
(i) the Class D Accretion Amount and (ii) the amount of the Class D Distribution
Amount in respect of such Class D Preferred Unit for such Class D Accretion
Option Period paid in cash on or prior to the applicable Class D Distribution
Due Date. Notwithstanding anything to the contrary contained herein, (A) to the
extent declared by the General Partner as described in Section 5.13(b)(iv), the
Partnership shall pay in cash at least the Class D Required Cash Amount of the
Class D Distribution Amount in respect of each Class D Accretion Option Period
on or before the Class D Distribution Due Date for such Class D Accretion Option
Period, (B) if the Partnership fails to pay the Class D Required Cash Amount in
cash in respect of a Class D Accretion Period, then such unpaid portion of the
Class D Required

 

84

--------------------------------------------------------------------------------



 

Cash Amount shall constitute a Class D Unpaid Distribution and shall accumulate
in accordance with Section 5.13(b)(viii), (C) the Class D Distribution Amount
payable in respect of any Quarter that is not a Class D Accretion Option Period
shall be paid entirely in cash (to the extent declared by the General Partner as
described in Section 5.13(b)(iv)) and (D) no portion of any Class D Accretion
Amount shall decrease the amount of Class D Unpaid Distributions that are
accumulated and unpaid on the Class D Distribution Due Date attributable to a
Class D Accretion Option Period.

 

(vi)                              So long as any Class D Preferred Units are
Outstanding, no distribution shall be declared or paid or set aside for payment
on any Class D Junior Securities (other than a distribution payable solely in
Class D Junior Securities), unless full cumulative Class D Preferred Unit
Distributions and full cumulative distributions on any Class D Parity Securities
have been or contemporaneously are being paid or set aside for payment on all
Outstanding Class D Preferred Units and any such Class D Parity Securities,
respectively, through the most recent Class D Distribution Due Date, with
respect to Outstanding Class D Preferred Units, and the most recent distribution
payment date, with respect to any such Class D Parity Securities. Accumulated
Class D Preferred Unit Distributions in arrears for any past Quarter may be
declared by the General Partner and paid on any date fixed by the General
Partner, regardless of whether such fixed date is a Class D Distribution Due
Date, to Class D Preferred Unit Holders on the Record Date for such payment,
which may not be less than 10 days before such payment date.  Subject to the
next succeeding sentence, if all Class D Unpaid Distributions and all
accumulated distributions in arrears on any Class D Parity Securities shall not
have been declared and paid, or if sufficient funds for the payment thereof
shall not have been set aside, payment of Class D Unpaid Distributions and
accumulated distributions in arrears on any such Class D Parity Securities shall
be made in order of their respective distribution payment dates, commencing with
the earliest distribution payment date (subject to Section 5.13(b)(iv)). If less
than all Class D Preferred Unit Distributions payable with respect to all
Outstanding Class D Preferred Units and all distributions payable with respect
to any Class D Parity Securities are paid, then such partial payment shall be
declared and paid Pro Rata such that the amounts of Class D Preferred Unit
Distributions declared and paid per Class D Preferred Unit and the amounts of
distributions declared and paid per unit of such Class D Parity Securities shall
in all cases bear to each other the same ratio that unpaid and accumulated
Class D Preferred Unit Distributions per Class D Preferred Unit and unpaid and
accumulated distributions per unit of such Class D Parity Securities bear to one
another.

 

(vii)                           Subject to Section 12.4, Class D Preferred Unit
Holders shall not be entitled to any distribution, whether payable in cash,
property or Partnership Interests, in excess of full cumulative Class D
Preferred Unit Distributions.

 

(viii)                        If the Partnership fails to pay in full in
accordance with this Section 5.13(b) (A) the Class D Distribution Amount of any
Class D Preferred Unit Distributions with respect to a Quarter that is not a
Class D Accretion Option Period or (B) at least the Class D Required Cash Amount
of the Class D Distribution Amount of any Class D Preferred Unit Distributions
with respect to a Quarter that is a Class D Accretion Option Period, in each
case on the Class D Distribution Due Date for such Quarter (such failure

 

85

--------------------------------------------------------------------------------



 

being referred to herein as a “Class D Distribution Payment Default”), whether
any such failure is a result of the failure by the Board to declare a Class D
Preferred Unit Distribution or otherwise, then (1) the amount of accumulated and
unpaid cash distributions (on a per Outstanding Class D Preferred Unit basis,
the “Class D Unpaid Distributions”) will constitute arrearages and will
accumulate on a daily basis at the Class D Distribution Rate plus the Class D
Payment Default Rate from and including the first day of the Quarter immediately
following the Quarter in respect of which such payment was due (the “Class D
Default Effective Date,” and the period from and after such Class D Default
Effective Date to and including the date on which all Class D Unpaid
Distributions on all Outstanding Class D Preferred Units with respect to such
Quarter are paid in full in cash being referred to herein as a “Class D
Distribution Payment Default Period”), assuming a 360-day year composed of
twelve, 30-day months, and (2) commencing on the Class D Default Effective Date
until the termination of the Class D Distribution Payment Default Period, the
Class D Distribution Rate shall equal the Class D Distribution Rate plus the
Class D Payment Default Rate and shall accumulate on a daily basis at such
increased rate (assuming a 360-day year composed of twelve, 30-day months). 
Each Class D Distribution Payment Default with respect to the payment of the
Class D Distribution Amount for a Quarter shall be deemed to be cured upon
payment in full in cash of such Class D Distribution Amount (regardless of the
date of such payment), and accordingly, such Class D Distribution Payment
Default shall be deemed to be continuing only during the Class D Distribution
Payment Default Period that begins on the Class D Default Effective Date.

 

(ix)                              All Class D Preferred Unit Distributions
payable by the Partnership pursuant to this Section 5.13(b) (including any
Class D Accretion Amount) shall be payable without regard to income of the
Partnership and shall be treated for federal income tax purposes as guaranteed
payments for the use of capital under Section 707(c) of the Code.  The
guaranteed payment with respect to any Class D Distribution Period shall be for
the account of the holders of Class D Preferred Units as of the applicable
Class D Distribution Due Date.  For purposes of determining the Capital Account
attributable to each Class D Preferred Unit, each holder of Class D Preferred
Units shall be treated as having subsequently contributed to the Partnership as
a Capital Contribution any amount treated as a guaranteed payment with respect
to the Class D Accretion Amount.

 

(c)                                  Voting Rights.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, the Class D Preferred Units shall have no voting rights and
no rights to consent or approve any action or matter, except as set forth in
this Section 5.13(c), Section 13.3, or as otherwise required by Delaware law.

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, in addition to all other requirements imposed by Delaware law
and all other voting rights granted under this Agreement, the prior written
consent of the Class D Preferred Unit Representative, acting on behalf of the
Class D Preferred Unit Majority, shall be required for (A) any matter that
adversely affects the rights, powers, privileges or preferences of the Class D

 

86

--------------------------------------------------------------------------------



 

Preferred Units in relation to other classes of Partnership Interests and,
(B) to the extent not included in the approval rights set forth in the foregoing
clause (A), any amendment to this Agreement or the Certificate of Limited
Partnership (including by merger or otherwise) that is adverse (other than in a
de minimis manner) to any of the rights, preferences and privileges of the
Class D Preferred Units. Without limiting the generality of the preceding
sentence, any amendment shall be deemed to have such an adverse effect that is
not de minimis if such amendment would:

 

(A)                               reduce the Class D Distribution Amount, change
the form of payment of distributions on the Class D Preferred Units, defer the
date from which distributions on the Class D Preferred Units will accumulate,
cancel any accumulated and unpaid distributions on the Class D Preferred Units
or any distributions accumulated thereon (including any Class D Unpaid
Distributions and any distributions accumulations in respect of the Class D
Payment Default Rate), or change the seniority rights of the Class D Preferred
Unit Holders as to the payment of distributions in relation to the holders of
any other class or series of Partnership Interests;

 

(B)                               reduce the amount payable or change the form
of payment to the Record Holders of the Class D Preferred Units upon the
voluntary or involuntary liquidation, dissolution or winding up, or sale of all
or substantially all of the assets, of the Partnership, or change the seniority
of the liquidation preferences of the Record Holders of the Class D Preferred
Units in relation to the rights of the holders of any other class or series of
Partnership Interests upon the liquidation, dissolution and winding up of the
Partnership; or

 

(C)                               make the Class D Preferred Units redeemable or
convertible at the option of the Partnership other than as set forth herein.

 

(iii)                               The approval of the Class D Preferred Unit
Representative, acting on behalf of the Class D Preferred Unit Majority, shall
be required to approve any matter for which the Class D Preferred Unit Holders
are entitled to vote as a separate class.

 

(iv)                              Notwithstanding any other provision of this
Agreement, in addition to all other voting rights granted under this Agreement,
without the approval of the Class D Preferred Unit Representative, acting on
behalf of a Class D Preferred Unit Majority, the Partnership will not, and the
Partnership will cause each of its Subsidiaries not to:

 

(A)                               (1) create (by reclassification or otherwise),
authorize, sell or issue any Units or other Partnership Interests, including any
securities convertible into or exercisable or exchangeable for Units or other
Partnership Interests, other than the creation, authorization, sale or issuance
of Units or other Partnership Interests that are not Class D Senior Securities
or Class D Parity Securities (other than Class D Exempt Parity Securities), or
(2) amend the provisions of any existing class of Units or other Partnership
Interests to make any such Units or other Partnership Interests Class D Senior
Securities or Class D Parity Securities; provided that in addition to any
Class D Exempt Parity Securities, the Partnership

 

87

--------------------------------------------------------------------------------



 

may issue an aggregate of up to $200.0 million in initial aggregate liquidation
preference of Class D Parity Securities without the approval of the Class D
Preferred Unit Representative, acting on behalf of the Class D Preferred Unit
Majority, if, at the time of such issuance:

 

(1) all of the net proceeds received by the Partnership from the issuance of
such Class D Parity Securities are used to fund either (x) all or a portion of
the consideration payable by the Partnership or any of its Subsidiaries to a
Person (other than an Affiliate of the Partnership) for an acquisition of the
equity securities of a Person (by merger or otherwise) or assets of a Person
(regardless of whether constituting a business) and any out-of-pocket expenses
incurred in connection with such acquisition or (y) an Expansion Capital
Expenditure, in each case, approved by the Board of Directors;

 

(2) the Adjusted Total Leverage Ratio would not exceed 7.0, calculated on a pro
forma basis giving effect to such issuance of Class D Parity Securities and the
consummation of such acquisition, and/or expenditure of such Expansion Capital
Expenditure, as the case may be;

 

(3) the sum of (I) (x) the aggregate Class D Stated Value of all Outstanding
Class D Preferred Units plus (y) the aggregate liquidation preference of all
Outstanding Class D Parity Securities, all Outstanding Class D Other Preferred
Securities and Outstanding Class D Senior Securities, would not (after giving
effect to the issuance of such Class D Parity Securities) exceed 40% of the sum
of (II) (x) the total value of all the Outstanding Common Units (calculated as
the product of the VWAP Price of the Common Units for the 30 trading days ending
on the second Business Day immediately preceding such issuance of Class D Parity
Securities times the total number of Common Units Outstanding on such second
Business Day) plus (y) the amount calculated pursuant to the foregoing clause
(I);

 

(4) the Partnership shall have complied in full with its obligations pursuant to
Section 5.13(e), if applicable, and the Class D Election Period shall have
expired, in each case prior to the date of such issuance; and

 

(5) (I) no Class D Payment Default has occurred and is continuing and
(II) neither the Partnership nor any of its Subsidiaries is in breach under any
agreement, document or instrument governing or evidencing the Partnership’s or
any of its Subsidiaries’ Funded Indebtedness.

 

(B)                               issue additional Class D Preferred Units after
the Class D Initial Issuance Date;

 

(C)                               cause or permit any Subsidiary of the
Partnership to create, authorize, sell or issue any capital stock (or other
equity interests) of such

 

88

--------------------------------------------------------------------------------



 

Subsidiary that has preferential rights to any other capital stock (or other
equity interests) of such Subsidiary with respect to dividends or redemptions or
as to the distribution of assets upon any voluntary or involuntary liquidation
or dissolution of such Subsidiary (“Subsidiary Preferred Securities”), other
than Subsidiary Preferred Securities issued to the Partnership or any of its
wholly-owned Subsidiaries; provided that the Partnership may cause its
Subsidiaries to issue Subsidiary Preferred Securities with an aggregate
liquidation preference less than or equal to $25.0 million to Persons other than
the Partnership or any of its wholly-owned Subsidiaries without the consent of
the Class D Preferred Unit Representative;

 

(D)                               incur, create, issue, assume or guarantee,
directly or indirectly, any Indebtedness on any date, if both (i) on such date
of incurrence, creation, issuance, assumption or guarantee, the Principal Credit
Facility contains a restrictive covenant based on compliance with the Leverage
Ratio (or a substantially equivalent ratio that is defined in the Principal
Credit Facility to have a substantially similar meaning as Leverage Ratio,
including in respect of definitions for each defined term referenced in, related
to or necessary for the calculation of, the Leverage Ratio) and a restrictive
covenant based on compliance with the Total Leverage Indebtedness Ratio (or a
substantially equivalent ratio that is defined in the Principal Credit Facility
to have a substantially similar meaning as Total Leverage Indebtedness Ratio,
including in respect of definitions for each defined term referenced in, related
to or necessary for the calculation of, the Total Leverage Indebtedness Ratio)
and (ii) after giving pro forma effect to such incurrence, creation, issuance,
assumption or guarantee and the simultaneous application of the proceeds
therefrom, on such date of incurrence, creation, issuance, assumption or
guarantee (1) the Leverage Ratio would exceed 4.5 or (2) the Total Leverage
Indebtedness Ratio would exceed (x) 6.5 (if such date of incurrence, creation,
issuance, assumption or guarantee is on or prior to September 30, 2019),
(y) 6.25 (if such date of incurrence, creation, issuance, assumption or
guarantee is after September 30, 2019 and on or prior to March 31, 2020) or
(z) 6.0 (if such date of incurrence, creation, issuance, assumption or guarantee
is after March 31, 2020);

 

(E)                                incur, create, issue, assume or guarantee,
directly or indirectly, any Indebtedness on any date, if both (i) on such date
of incurrence, creation, issuance, assumption or guarantee, the Principal Credit
Facility does not contain a restrictive covenant based on compliance with the
Leverage Ratio (or a substantially equivalent ratio that is defined in the
Principal Credit Facility to have a substantially similar meaning as Leverage
Ratio, including in respect of definitions for each defined term referenced in,
related to or necessary for the calculation of, the Leverage Ratio) and
(ii) after giving pro forma effect to such incurrence, creation, issuance,
assumption or guarantee and the simultaneous application of the proceeds
therefrom, on such date of incurrence, creation, issuance, assumption or
guarantee the Total Leverage Indebtedness Ratio would exceed the Total Leverage
Indebtedness Ratio Limit.  “Total Leverage Indebtedness Ratio Limit” means,
(a) if the Principal Credit Facility contains a

 

89

--------------------------------------------------------------------------------



 

restrictive covenant based on compliance with the Total Leverage Indebtedness
Ratio (or a substantially equivalent ratio that is defined in the Principal
Credit Facility to have a substantially similar meaning as Total Leverage
Indebtedness Ratio, including in respect of definitions for each defined term
referenced in, related to or necessary for the calculation of, the Total
Leverage Indebtedness Ratio), the lesser of (i) 5.5 and (ii) the sum of 0.25
plus the limit on the Total Leverage Indebtedness Ratio (or a substantially
equivalent ratio that is defined in the Principal Credit Facility to have a
substantially similar meaning as Total Leverage Indebtedness Ratio, including in
respect of definitions for each defined term referenced in, related to or
necessary for the calculation of, the Total Leverage Indebtedness Ratio) set
forth in the Principal Credit Facility, and (b) in all other instances
(including during any times when there is no Principal Credit Facility), 5.5;

 

(F)                                 redeem or repurchase any Class D Junior
Securities or Class D Parity Securities unless, at the time of such redemption
or repurchase, no Class D Unpaid Distributions are outstanding;

 

(G)                               engage in or agree (or allow any of its
Subsidiaries to engage in or agree) to any of the following (pursuant to or
within the meaning of Bankruptcy Law): (1) commence a voluntary case, action or
proceeding, or file a voluntary petition, in each case seeking relief under any
laws relating to bankruptcy, insolvency, conservatorship or relief of debtors,
(2) consent to the entry of an order for relief against it in an involuntary
case, (3) consent to the appointment of a custodian of it or for all or
substantially all of its property or (4) make a general assignment for the
benefit of its creditors, or admit in writing its inability or failure generally
to pay its debts as they become due (5) file an answer or other pleading or
failing to contest the material allegations of a petition filed against the
Partnership or any of its Subsidiaries in any U.S. federal or state or non-U.S.
bankruptcy or insolvency proceedings or (6) adopt any plan or proposal for a
complete or partial liquidation, reorganization or recapitalization of the
Partnership or any of its Subsidiaries, in each case, unless each Class D
Preferred Unit is redeemed in full in cash at the Class D Redemption Price of
such Class D Preferred Unit prior to taking any of the foregoing actions;

 

(H)                              enter into an agreement to effect, or
consummate, a Class D Change of Control, unless at the time of entering into
such agreement or such consummation, as applicable, the Partnership has access
to sufficient cash to redeem all the Outstanding Class D Preferred Units as and
when required pursuant to Section 5.13(d)(i) as a consequence of such Class D
Change of Control;

 

(I)                                   take any action that would cause the
Partnership to be treated as a corporation for U.S. federal income tax purposes;

 

(J)                                   enter into, amend or terminate any
agreement between, or engage in any transaction between, the Partnership or any
of its Subsidiaries, on the one

 

90

--------------------------------------------------------------------------------



 

hand, and the General Partner, any Affiliate of the General Partner or any
officer or director of the General Partner or any Group Member, on the other
hand, in each case except for (x) Class D Permitted Affiliate Transactions and
(y) agreements or transactions entered into on an arm’s length basis and
approved by Special Approval;

 

(K)                               enter into, adopt, agree to, create or permit
to become effective any direct consensual encumbrance, restriction or
prohibition (including with respect to any “restricted payment” or similar
provisions under any agreement, document or instrument governing or evidencing
the Partnership’s or any of its Subsidiaries’ Funded Indebtedness) on the
ability of the Partnership to repurchase or redeem the Class D Preferred Units,
or to pay distributions on the Class D Preferred Units, other than any such
encumbrance, restriction or prohibition that is either (1) in effect on the
Class D Initial Issuance Date or (2) not more restrictive than any such
encumbrance, restriction or prohibition existing as of the Class D Initial
Issuance Date;

 

(L)                                enter into a merger or other similar
transaction (other than a Class D Change of Control) if the Class D Preferred
Units will cease to be outstanding and are exchanged for other consideration in
such merger or other similar transaction, and such consideration is less than
the amount the Class D Preferred Units would receive if the merger or similar
transaction were a Class D Change of Control;

 

(M)                            declare or pay any distribution from Capital
Surplus (other than on account of the Class D Distribution Amount); or

 

(N)                               enter into any agreement or otherwise commit
to do any of the foregoing.

 

(v)                                 In addition to all of the other voting
rights granted pursuant to this Agreement, upon the occurrence of a third
Class D Distribution Payment Default (regardless of whether any of such three
Class D Distribution Payment Defaults occurred in consecutive Quarters) and
continuing until the termination of the Class D Distribution Payment Default
Period attributable to all then-continuing Class D Distribution Payment
Defaults, the Partnership will not, and will cause each of its Subsidiaries not
to, in each case without the approval of the Class D Preferred Unit
Representative, acting on behalf of a Class D Preferred Unit Majority:

 

(A)                               incur any Indebtedness;

 

(B)                               (1) acquire any assets in a single transaction
or a series of related transactions with a purchase price greater than
$10.0 million or in the aggregate during any Quarter with aggregate purchase
prices in excess of $25.0 million or sell any assets in a single transaction or
a series of related transactions with a purchase price greater than
$10.0 million or in the aggregate during any Quarter with aggregate purchase
prices in excess of $25.0 million, or (2) enter into any

 

91

--------------------------------------------------------------------------------



 

agreement with respect to a merger, consolidation or other business combination
involving the Partnership or any of its Subsidiaries;

 

(C)                               cause or permit a Subsidiary to issue any
equity interests (unless such equity interests are issued solely to the
Partnership or to one or more of its wholly-owned Subsidiaries);

 

(D)                               (1) create (by reclassification or otherwise),
authorize, sell or issue, (x) any Class D Parity Securities (or any securities
convertible into or exercisable or exchangeable for Class D Parity Securities)
or (y) any Class D Other Preferred Securities (or any securities convertible
into or exercisable or exchangeable for Class D Other Preferred Securities), or
(2) redeem or repurchase any of the foregoing;

 

(E)                                make any Investment Capital Expenditures or
Expansion Capital Expenditures in excess of $5.0 million in a single expenditure
or in excess of $25.0 million in the aggregate; or

 

(F)                                 enter into any agreement or otherwise commit
to do any of the foregoing.

 

(vi)                              In addition to all of the other voting rights
granted pursuant to this Agreement, at any time during a Class D Redemption
Default Period, the Partnership will not, and will cause each of its
Subsidiaries not to, in each case without either the approval of the Class D
Preferred Unit Representative, acting on behalf of a Class D Preferred Unit
Majority:

 

(A)                               take any action set forth in clauses (A) -
(F) of Section 5.13(c)(v);

 

(B)                               pay any distribution on any Class D Junior
Security;

 

(C)                               enter into, consensually terminate or amend or
grant a waiver under any contract involving aggregate consideration in excess of
$25.0 million; or

 

(D)                               enter into any agreement or otherwise commit
to do any of the foregoing.

 

(vii)                           Notwithstanding anything herein to the contrary,
the Partnership may, without the approval of the Class D Preferred Unit
Representative, acting on behalf of a Class D Preferred Unit Majority:

 

(A)                               create (by reclassification or otherwise) and
issue Class D Junior Securities (including by amending the provisions of any
existing class of Partnership Interest (other than the Class D Preferred Units),
to make such class of Partnership Interests a class of Class D Junior
Securities); and

 

92

--------------------------------------------------------------------------------



 

(B)                               create (by reclassification or otherwise) and
issue Class D Exempt Parity Securities (including by amending the provisions of
any existing class of Partnership Interest (other than the Class D Preferred
Units), to make such class of Partnership Interests a class of Class D Exempt
Parity Securities).

 

(d)                                 Redemption.

 

(i)                                     Upon the occurrence of a Class D Change
of Control, each Class D Preferred Unit Holder shall have the option,
exercisable at its sole election, but only during the period beginning upon the
occurrence of such Class D Change of Control and ending at the end of the 90th
day following such occurrence, to require the Partnership to redeem all, or any
Minimum Portion, of the Class D Preferred Units held by such Class D Preferred
Unit Holder for an amount of cash in respect of each Class D Preferred Unit to
be redeemed equal to the Class D Redemption Price of such Class D Preferred
Unit. The Partnership shall deliver to all Class D Preferred Unit Holders a
written notice of the expected occurrence of a Class D Change of Control (a
“Class D CoC Notice”) within five Business Days following execution of
definitive agreements relating to a Class D Change of Control, and at least
fifteen Business Days prior to consummating such Class D Change of Control (or,
if such advance notice is not practicable based on the event that resulted in a
Class D Change of Control, as soon as reasonably practicable upon the
Partnership becoming aware of such Class D Change of Control), which Class D CoC
Notice shall include the material terms of the event constituting a Class D
Change of Control and any definitive agreements executed by the Partnership or
the General Partner in connection therewith. To exercise its right to redemption
pursuant to this Section 5.13(d)(i), a Class D Preferred Unit Holder must
deliver a written notice of such exercise (a “Class D CoC Redemption Election
Notice”) to the Partnership prior to the 90th day following the occurrence of
such Class D Change of Control, which Class D CoC Redemption Election Notice
shall set forth the number of Class D Preferred Units such Class D Preferred
Unit Holder elects to have redeemed by the Partnership pursuant to this
Section 5.13(d)(i).  No later than five Business Days following the later of the
occurrence of such Change of Control or the delivery of a Class D CoC Redemption
Election Notice by a Class D Preferred Unit Holder to the Partnership, the
Partnership shall redeem the Class D Preferred Units set forth in such Class D
CoC Redemption Election Notice by paying such Class D Preferred Unit Holder an
amount in cash in same-day funds in respect of each such Class D Preferred Unit
equal to the Class D Redemption Price of such Class D Preferred Unit.
Notwithstanding the foregoing, if a redemption pursuant to this
Section 5.13(d)(i) would cause the Class D Preferred Units to be characterized
as “disqualified stock,” “disqualified capital stock” or any similar concept
pursuant to the terms of any agreement, document or instrument governing or
evidencing any Funded Indebtedness of the Partnership or its Subsidiaries that
is, or was originally issued or incurred, in excess of $10,000,000, the
redemption obligation of the Partnership set forth in this
Section 5.13(d)(i) shall be tolled until the earlier of the date (A) such
redemption would comply with a “Restricted Payments” covenant or similar
covenant contained in any such agreement, document or instrument, or (B) the
applicable loans and other debt obligations under such agreement, document or
instrument are, to the extent required, repaid (and, if applicable, any
commitments will be terminated and any obligations to offer to redeem, repay or
repurchase such loans or other debt

 

93

--------------------------------------------------------------------------------



 

obligations as a result of the Class D Change of Control will have expired)
prior to such redemption of the Class D Preferred Units and the Partnership will
timely comply with any “change of control offer” or similar requirements under
the terms of any such agreement, document or instrument, if applicable. The
preceding sentence shall not be deemed to be a waiver by any Class D Preferred
Unit Holder of its right to receive from the Partnership and/or its successor
the cash payment required by this Section 5.13(d)(i) in connection with such
Class D Change of Control and redemption.

 

(ii)                                  At any time, and from time to time, the
Partnership shall have the option, exercisable at its sole election, to redeem
all, or any Minimum Portion, of the Outstanding Class D Preferred Units at a
price per Class D Preferred Unit equal to the Class D Redemption Price of such
Class D Preferred Unit.  To exercise such option to redeem Class D Preferred
Units, the Partnership must deliver a written notice thereof (which notice shall
be irrevocable) (the “Class D Optional Redemption Notice”) to each Class D
Preferred Unit Holder, which notice shall set forth (A) the date on which the
Partnership intends to consummate the redemption of Class D Preferred Units
pursuant to this Section 5.13(d)(ii), which date shall be no more than five
Business Days following the date of the Class D Optional Redemption Notice,
(B) the number of Class D Preferred Units to be redeemed from such Class D
Preferred Unit Holder and (C) the aggregate Class D Redemption Price payable to
such Class D Preferred Unit Holder in exchange for such Class D Preferred
Units.  Upon and after delivery of a Class D Optional Redemption Notice to each
Class D Preferred Unit Holder, the Partnership shall be irrevocably obligated to
redeem the number of Class D Preferred Units set forth on the relevant Class D
Optional Redemption Notice on the date of redemption set forth in such notice. 
On such redemption date, the Partnership shall redeem each such Class D
Preferred Unit held by a Class D Preferred Unit Holder that is to be redeemed
pursuant to this Section 5.13(d)(ii) by paying such Class D Preferred Unit
Holder an amount in cash in same-day funds in respect of each such Class D
Preferred Unit equal to the Class D Redemption Price of such Class D Preferred
Unit.  If the Partnership elects to redeem less than all of the Outstanding
Class D Preferred Units pursuant to this Section 5.13(d)(ii), then such
redemption will be made on a pro rata basis based on the number of Class D
Preferred Units held by each Class D Preferred Unit Holder immediately prior to
such redemption.

 

(iii)                               The following rights and obligations shall
apply only at any time after the eighth anniversary of the Class D Initial
Issuance Date:

 

(A)                               At any time on or after such eighth
anniversary, each Class D Preferred Unit Holder shall have the option,
exercisable at its sole election, to initiate the requirement of the Partnership
to redeem all or a portion of such Class D Preferred Unit Holder’s Outstanding
Class D Preferred Units in exchange for an amount of cash in respect of each
Class D Preferred Unit equal to the Class D Redemption Price of such Class D
Preferred Unit.  To elect such redemption, a Class D Preferred Unit Holder must
deliver a written notice thereof (a “Class D Forced Redemption Notice”) to the
Partnership on or after such eighth anniversary, which Class D Forced Redemption
Notice shall set forth the number of Class D Preferred Units held by such
Class D Preferred Unit Holder to

 

94

--------------------------------------------------------------------------------



 

be redeemed by the Partnership pursuant to this Section 5.13(d)(iii) and specify
a date such redemption is to occur, which date shall be no earlier than 180 days
after such eighth anniversary.

 

(B)                               On such redemption date set forth in such
Class D Forced Redemption Notice, the Partnership shall redeem the Class D
Preferred Units set forth in such Class D Forced Redemption Notice by paying
such Class D Preferred Unit Holder an amount in cash in same-day funds in
respect of each such Class D Preferred Unit being redeemed equal to the
applicable Class D Redemption Price in respect of such Class D Preferred Unit;
provided, however, if all of the Class D Common Unit Conditions are satisfied as
of the date of such redemption, the Partnership may, at the option of the
Partnership, exercisable in its sole discretion, satisfy any portion not
exceeding one-half of the aggregate Class D Redemption Price payable in respect
of such redemption (such portion of the aggregate Class D Redemption Price the
Partnership elects to satisfy in the form of Common Units, the “Class D Common
Unit Redemption Amount”) by issuing to the relevant Class D Unit Holder a number
of Common Units as determined pursuant to Section 5.13(d)(iii)(C),which issuance
of Common Units shall be consummated immediately prior to the redemption of the
Class D Preferred Units on such date of redemption.

 

(C)                               If the Partnership so elects to satisfy a
portion of the aggregate Class D Redemption Price payable to a Class D Preferred
Holder in connection with a redemption of Class D Preferred Units pursuant to
this Section 5.13(d)(iii) by issuing Common Units in accordance with
Section 5.13(d)(iii)(B), the number of Common Units issuable to such Class D
Preferred Unit Holder on the date of redemption shall equal a whole number of
newly issued Common Units (“Class D Redemption Common Units”) most nearly equal
to the quotient of (1) the applicable Class D Common Unit Redemption Amount
divided by (2) 93% of the VWAP Price of Common Units for the 30 trading days
immediately preceding the second Business Day preceding such date of redemption.
Notwithstanding anything contained herein to the contrary, in no event shall the
Partnership be permitted to issue Class D Redemption Common Units in
satisfaction of any portion of the aggregate Class D Redemption Price payable to
a Class D Preferred Unit Holder pursuant to Section 5.13(d)(iii)(B) that is
attributable to Class D Unpaid Distributions, and such portion of such aggregate
Class D Redemption Price shall be satisfied solely in cash.

 

(D)                               The Partnership shall pay any documentary,
stamp or similar issue or transfer taxes or duties relating to the issuance or
delivery of Common Units upon redemption of Class D Preferred Units pursuant to
this Section 5.13(d)(iii).  However, a Class D Preferred Unit Holder who
receives Class D Redemption Common Units pursuant to this
Section 5.13(d)(iii) shall pay any tax or duty that may be payable relating to
any transfer involving the issuance or delivery of any such Class D Redemption
Common Units in a name other than the holder’s name. The Transfer Agent may
refuse to deliver the Certificate representing Common Units (or notation of book
entry) being issued in a name other than the Class D

 

95

--------------------------------------------------------------------------------



 

Preferred Unit Holder’s name until the Transfer Agent receives a sum sufficient
to pay any tax or duties due because the Class D Redemption Common Units are to
be issued in a name other than such holder’s name.  Nothing herein shall
preclude any tax withholding required by law or regulation.

 

(E)                                In the event the Partnership fails to redeem
a Class D Preferred Unit Holder’s Class D Preferred Units when required pursuant
to this Section 5.13(d)(iii) (a “Class D Redemption Default”), then,
notwithstanding anything contained in this Agreement to the contrary, until the
termination of the applicable Class D Redemption Default Period, the Class D
Distribution Amount will accumulate at the Class D Distribution Rate plus the
Class D Payment Default Rate.

 

(iv)                              Immediately upon payment of the applicable
Class D Redemption Price or the issuance of the applicable number of Class D
Redemption Common Units, if any, for the redemption of any Class D Preferred
Units redeemed pursuant to this Section 5.13(d), such Class D Preferred Units
shall cease to be Outstanding.

 

(e)                                  Preemptive Rights.

 

(i)                                     As promptly as practicable (and, in any
event within 15 Business Days prior to the consummation of the relevant Class D
Preemptive Rights Issuance) following such time as the Partnership and a
proposed purchaser (the “Class D Proposed Purchaser”) agree to substantially
definitive terms and conditions in respect of a proposed issuance by the
Partnership of Class D Parity Securities (other than Class D Exempt Parity
Securities) to such Class D Proposed Purchaser that is reasonably expected to
occur on or prior to the second anniversary of the Class D Initial Issuance Date
(such issuance, a “Class D Preemptive Rights Issuance”), the Partnership shall
provide written notice to each Class D Preemptive Rights Holder (a “Class D
Preemptive Rights Notice”), which Class D Preemptive Rights Notice shall set
forth in reasonable detail the terms and conditions of such issuance as agreed
between the Partnership and such Class D Proposed Purchaser and shall offer to
each Class D Preemptive Rights Holder the right to purchase up to its Pro Rata
share of at least one-half of the number of Class D Parity Securities to be
issued, in the aggregate, to the Class D Proposed Purchaser on terms and subject
to conditions at least as favorable to those offered to the Class D Proposed
Purchaser. The aggregate number of such Class D Parity Securities so offered by
the Partnership to the Class D Preferred Unit Holders is referred to herein as
the “Class D Offered Parity Securities.”

 

(ii)                                  If any Class D Preemptive Rights Holder
wishes to exercise its preemptive rights pursuant to this Section 5.13(e), it
may do so by delivering an written notice (a “Class D Preemptive Election
Notice”) to the Partnership within 5 Business Days after delivery of the Class D
Preemptive Rights Notice by the Partnership (the “Class D Election Period”),
which notice shall state the number of Class D Offered Parity Securities such
Class D Preemptive Rights Holder (each a “Class D Requesting Purchaser”) would
like to purchase up to a maximum amount equal to such Class D Preemptive Rights
Holder’s Pro Rata share plus the additional number of Class D

 

96

--------------------------------------------------------------------------------



 

Offered Parity Securities such Class D Requesting Purchaser would like to
purchase in excess of its Pro Rata share (the “Class D Over-Allotment Amount”),
if any, if other Class D Preemptive Rights Holders do not elect to purchase
their entire Pro Rata share of the Class D Offered Parity Securities. The rights
of each Class D Requesting Purchaser to purchase a number of Class D Offered
Parity Securities in excess of each such Class D Requesting Purchaser’s Pro Rata
share shall be based on the relative Pro Rata shares of those Class D Requesting
Purchasers desiring Class D Over-Allotment Amounts. If any Class D Preemptive
Rights Holder fails to provide written notice of its intent to exercise its
right to purchase such Class D Parity Securities prior to the expiration of the
Class D Initial Election Period, then such Class D Preemptive Rights Holder
shall be deemed to have waived any and all rights to purchase such Class D
Parity Securities in such transaction. In the event the definitive terms or
conditions of the proposed issuance set forth in the Class D Preemptive Rights
Notice are amended or modified in any material respect prior to the date on
which the Partnership delivers a Class D Preemptive Funding Notice, the
Partnership shall be required to again comply with this Section 5.13(e)(ii).

 

(iii)                               No later than ten Business Days prior to the
date on which the Partnership reasonably expects to consummate the Class D
Preemptive Rights Issuance, the Partnership shall deliver a written notice (the
“Class D Preemptive Funding Notice”) to each Class D Requesting Purchaser, which
written notice shall (A) set forth the consummation date of the Class D
Preemptive Rights Issuance and (B) confirm that the terms and conditions of the
Class D Preemptive Rights Issuance as set forth in the Class D Preemptive Rights
Notice have not been amended or otherwise modified in any material respect since
such notice was delivered. Each Class D Requesting Purchaser shall have two
(2) Business Days following receipt of a Class D Preemptive Funding Notice to
revoke its Class D Preemptive Election Notice, otherwise such Class D Preemptive
Election Notice shall become irrevocable.

 

(iv)                              If not all of the Class D Offered Parity
Securities are subscribed for by the Class D Preemptive Rights Holders, the
Partnership shall have the right, but shall not be required, to issue and sell
the unsubscribed portion of the Class D Offered Parity Securities to the Class D
Proposed Purchaser at any time during the 60 days following the termination of
the Class D Election Period pursuant to terms and conditions no more favorable
to the Class D Proposed Purchaser than the terms and conditions set forth in the
Class D Preemptive Rights Notice.

 

(v)                                 Notwithstanding the foregoing, but subject
to Section 5.13(c), in no event shall the Partnership be obligated to offer to
sell Class D Parity Securities to the Class D Preemptive Rights Holders in
connection with any (A) securities issued in compliance with the terms of this
Agreement to the owners of another entity in connection with the acquisition of
such entity by the Partnership by merger, consolidation, sale or exchange of
securities, purchase of substantially all of the assets, or other reorganization
whereby the Partnership acquires more than 50% of the voting power or assets of
such entity, (B) Class D Parity Securities issued in compliance with the terms
of this Agreement for cash pursuant to any transaction, but only if the net
proceeds of such transaction are used within 75 days of the receipt thereof to
(1) redeem or repurchase all or any portion of any class or series of Class D
Parity Securities or all or any portion of the Class D Preferred

 

97

--------------------------------------------------------------------------------



 

Units or (2) redeem all of the Class D Preferred Units and for any other purpose
(but only if no Class D Preferred Units remain Outstanding immediately after the
redemption of Class D Preferred Units mentioned in this clause (2)), (3) Class D
Parity Securities issued at any time when the Class D Purchasers do not hold
collectively Class D Preferred Units constituting at least 50% of all then
Outstanding Preferred Units or (4) Class D Parity Securities issued in
compliance with the terms of this Agreement pursuant to any dividend, split,
combination or other reclassification in respect of Class D Parity Securities or
pursuant to a recapitalization or reorganization of the Partnership in respect
of Class D Parity Securities.

 

(vi)                              Notwithstanding anything contained herein to
the contrary, and in addition to the obligation of the Partnership set forth in
the last sentence of Section 5.13(e)(ii), the Partnership and the Class D
Preemptive Rights Holders shall keep each other reasonably apprised in
connection with any material developments related to the Class D Preemptive
Rights Issuance and will reasonably cooperate with each other in connection with
the exercise by the Class D Preemptive Rights Holders of their respective rights
pursuant to this Section 5.13(e) and the consummation of the Class D Preemptive
Rights Issuance by the Partnership.

 

(f)                                   Certificates, Registrar, Transfer Agent
and Class D Preferred Unit Representative.

 

(i)                                     The Class D Transfer Agent and the
Class D Preferred Units Registrar shall each maintain a register of the Class D
Preferred Units and the transfer of ownership thereof.  The register maintained
by the Class D Transfer Agent shall be the definitive record of ownership of all
Class D Preferred Units, and no Person shall be deemed an owner of a Class D
Preferred Unit for any purpose, unless and until such Class D Preferred Unit is
recorded in such register as owned by such Person.  The register maintained by
the Class D Preferred Units Registrar will contain a schedule with respect to
the Class D Accretion Amounts, if any, and the applicable Class D Stated Value.

 

(ii)                                  Beginning on the Class D Initial Issuance
Date, the General Partner shall act as the Class D Preferred Units Registrar and
the Class D Transfer Agent shall act as the Transfer Agent for the Class D
Preferred Units.  Thereafter, (A) the General Partner, on behalf of the
Partnership, may appoint one or more agents to act as the Class D Preferred
Units Registrar, and (B) the General Partner, on behalf of the Partnership, and
the Class D Preferred Unit Representative, on behalf of the Class D Preferred
Unit Majority, may mutually agree to replace the Transfer Agent for the Class D
Preferred Units.

 

(iii)                               If requested by a Class D Preferred Unit
Holder, the Class D Preferred Units shall be evidenced by certificates in such
form as the General Partner may approve and, subject to the provisions of this
Agreement and the satisfaction of any applicable legal, regulatory and
contractual requirements, may be assigned or transferred in a manner identical
to the assignment and transfer of other Units.

 

98

--------------------------------------------------------------------------------



 

(iv)                              The certificate(s) representing the Class D
Preferred Units may be imprinted with a legend in substantially the following
form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAWS.  THESE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH
ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF
A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE ISSUER HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS
SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN (i) THE
SIXTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP,
DATED AS OF JULY 2, 2019, AS AMENDED OR RESTATED FROM TIME TO TIME, AND (ii) THE
CLASS D PREFERRED UNIT PURCHASE AGREEMENT, DATED AS OF JULY 2, 2019, BY AND
BETWEEN THE PARTNERSHIP AND THE PURCHASERS PARTY THERETO, IN EACH CASE, A COPY
OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE
OFFICES.”

 

In connection with a sale of Class D Preferred Units pursuant to an effective
registration statement or in reliance on Rule 144 of the rules and regulations
promulgated under the Securities Act, upon receipt by the Partnership of such
information as the Partnership reasonably deems necessary to determine that the
sale of the Class D Preferred Units is made in compliance with Rule 144, the
Partnership shall remove or cause to be removed the restrictive legend from the
certificate(s) representing such Class D Preferred Units (or the book-entry
account, if any, maintained by the Class D Transfer Agent), and the Partnership
shall bear all costs associated therewith.

 

(v)                                 From and after the first date on which the
rate described in clause (a) of the definition of Class D Three-Month LIBOR is
no longer published as contemplated by such clause, the Calculation Agent with
respect to the Class D Preferred Units shall be mutually agreed between the
Partnership and the Class D Preferred Unit Representative, acting on behalf of a
Class D Preferred Unit Majority.

 

(g)                                  Class D Preferred Unit Representative.

 

(i)                                     The Class D Preferred Unit
Representative, solely in its capacity as the Class D Preferred Unit
Representative, shall have no liability (whether in contract or in tort, in law
or in equity, or granted by statute) for any claims, causes of action,
obligations or liabilities arising under, out of, in connection with, or related
in any manner to, this Agreement.  The Partnership shall be entitled to rely
conclusively and without any inquiry on any and all instructions of, decisions
of or actions taken or

 

99

--------------------------------------------------------------------------------



 

omitted to be taken by the Class D Preferred Unit Representative under this
Agreement without any liability to any Class D Preferred Unit Holder or
obligation to inquire as to such instructions, decisions of, or actions or
omissions including the authority or validity thereof, all of which
instructions, decisions, actions or omissions shall be legally binding on the
Class D Preferred Unit Holders.

 

(ii)                                  Notwithstanding anything contained to the
contrary herein, in the event the Partnership desires to take (or fail to take)
an action that is subject to the consent of the Class D Preferred Unit
Representative pursuant to this Agreement and, at the time the Partnership seeks
such consent, the Class D Preferred Unit Holders have not validly appointed a
Class D Preferred Unit Representative in accordance with this Agreement, then
the Partnership shall be permitted to take (or not take) such action with the
consent of a Class D Preferred Unit Majority.

 

ARTICLE VI

 

ALLOCATIONS AND DISTRIBUTIONS

 

Section 6.1                                   Allocations for Capital Account
Purposes.  For purposes of maintaining the Capital Accounts and in determining
the rights of the Partners among themselves, the Partnership’s items of income,
gain, loss and deduction (computed in accordance with Section 5.5(b)) for each
taxable period shall be allocated among the Partners as provided herein below.

 

(a)                                 Net Income.  Net Income for each taxable
period (including a Pro Rata part of each item of income, gain, loss and
deduction taken into account in computing Net Income for such taxable period)
shall be allocated:

 

(i)                                     First, to the General Partner until the
Net Income allocated to the General Partner pursuant to this
Section 6.1(a)(i) for the current and all previous taxable periods is equal to
the aggregate of the Net Loss allocated to the General Partner pursuant to
Section 6.1(b)(iii) for all previous taxable periods; and

 

(ii)                                  The balance, if any, to the General
Partner and the Unitholders (other than the Preferred Holders with respect to
their Preferred Units), Pro Rata.

 

(b)                                 Net Loss.  Net Loss for each taxable period
(including a Pro Rata part of each item of income, gain, loss and deduction
taken into account in computing Net Loss for such taxable period) shall be
allocated:

 

(i)                                     First, to the General Partner and the
Unitholders (other than Preferred Holders with respect to their Preferred Units)
Pro Rata; provided that Net Loss shall not be allocated pursuant to this
Section 6.1(b)(i) to the extent that such allocation would cause any Unitholder
to have a deficit balance in its Adjusted Capital Account at the end of such
taxable period (or increase any existing deficit balance in its Adjusted Capital
Account) as such Adjusted Capital Account would be determined without regard to
any Preferred Units then held by such Unitholder;

 

100

--------------------------------------------------------------------------------



 

(ii)                                  Second, to all Preferred Holders in
proportion to their respective positive Adjusted Capital Account balances, until
the Adjusted Capital Account in respect of each Preferred Unit then Outstanding
is reduced to zero; and

 

(iii)                               The balance, if any, 100% to the General
Partner.

 

(c)                                  Net Termination Gains and Losses.  Net
Termination Gain or Net Termination Loss for each taxable period shall be
allocated in the manner set forth in this Section 6.1(c).  All allocations under
this Section 6.1(c) shall be made after Capital Account balances have been
adjusted by all other allocations provided under this Section 6.1 and after all
distributions of Available Cash provided under Section 5.13, Section 6.4 and
Section 6.5 have been made; provided, however, that solely for purposes of this
Section 6.1(c), Capital Accounts shall not be adjusted for distributions made
pursuant to Section 12.4.

 

(i)                                     Net Termination Gain (including a Pro
Rata part of each item of income, gain, loss, and deduction taken into account
in computing Net Termination Gain) shall be allocated:

 

(A)                               First, to the General Partner until the Net
Termination Gain allocated to the General Partner pursuant to this
Section 6.1(c)(i)(A) for the current and all previous taxable periods is equal
to the aggregate of the Net Termination Loss allocated to the General Partner
pursuant to Section 6.1(c)(ii)(C) for all previous taxable periods;

 

(B)                               Second, to the General Partner and the
Unitholders (other than Preferred Holders with respect to their Preferred
Units), Pro Rata, until the Capital Account in respect of each Common Unit then
Outstanding is equal to the sum of (1) its Unrecovered Initial Unit Price and
(2) the Minimum Quarterly Distribution for the Quarter during which the
Liquidation Date occurs, reduced by any distribution pursuant to
Section 6.4(a) with respect to such Common Unit for such Quarter (the amount
determined pursuant to this clause (2) is hereinafter referred to as the “Unpaid
MQD”);

 

(C)                               Third, 100% to the General Partner and the
Unitholders (other than Preferred Holders with respect to their Preferred
Units), Pro Rata, until the Capital Account in respect of each Common Unit then
Outstanding is equal to the sum of (1) its Unrecovered Initial Unit Price,
(2) the Unpaid MQD and (3) the excess of (a) the First Target Distribution less
the Minimum Quarterly Distribution for each Quarter of the Partnership’s
existence over (b) the cumulative per Unit amount of any distributions of
Available Cash that is deemed to be Operating Surplus made pursuant to
Section 6.4(b) (the sum of (1), (2) and (3) is hereinafter to as the “First
Liquidation Target Amount”);

 

(D)                               Fourth, (x) to the General Partner in
accordance with its Percentage Interest, (y) 13% to the holders of the Incentive
Distribution Rights, Pro Rata, and (z) to all Unitholders (other than Preferred
Holders with respect to their Preferred Units), Pro Rata, a percentage equal to
100% less the sum of the

 

101

--------------------------------------------------------------------------------



 

percentages applicable to subclauses (x) and (y) of this clause (D), until the
Capital Account in respect of each Common Unit then Outstanding is equal to the
sum of (1) the First Liquidation Target Amount and (2) the excess of (a) the
Second Target Distribution less the First Target Distribution for each Quarter
of the Partnership’s existence over (b) the cumulative per Unit amount of any
distributions of Available Cash that is deemed to be Operating Surplus made
pursuant to Section 6.4(c) (the sum of (1) and (2) is hereinafter referred to as
the “Second Liquidation Target Amount”);

 

(E)                                Fifth, (x) to the General Partner in
accordance with its Percentage Interest, (y) 23% to the holders of the Incentive
Distribution Rights, Pro Rata, and (z) to all Unitholders (other than Preferred
Holders with respect to their Preferred Units), Pro Rata, a percentage equal to
100% less the sum of the percentages applicable to subclauses (x) and (y) of
this clause (E), until the Capital Account in respect of each Common Unit then
Outstanding is equal to the sum of (1) the Second Liquidation Target Amount, and
(2) the excess of (a) the Third Target Distribution less the Second Target
Distribution for each Quarter of the Partnership’s existence over (b) the
cumulative per Unit amount of any distributions of Available Cash that is deemed
to be Operating Surplus made pursuant to Section 6.4(d); and

 

(F)                                 Finally, (x) to the General Partner in
accordance with its Percentage Interest, (y) 48% to the holders of the Incentive
Distribution Rights, Pro Rata, and (z) to all Unitholders (other than Preferred
Holders with respect to their Preferred Units), Pro Rata, a percentage equal to
100% less the sum of the percentages applicable to subclauses (x) and (y) of
this clause (G).

 

(ii)                                  Net Termination Loss (including a Pro Rata
part of each item of income, gain, loss, and deduction taken into account in
computing Net Termination Loss) shall be allocated:

 

(A)                               First, to the General Partner and the
Unitholders (other than Preferred Holders with respect to their Preferred
Units), Pro Rata, until the Adjusted Capital Account in respect of each Common
Unit then Outstanding has been reduced to zero;

 

(B)                               Second, to all Preferred Holders, in
proportion to their respective positive Adjusted Capital Account balances, until
the Adjusted Capital Account in respect of each Preferred Unit then Outstanding
has been reduced to zero;

 

(C)                               The balance, if any, 100% to the General
Partner.

 

(d)                                 Special Allocations.  Notwithstanding any
other provision of this Section 6.1, the following special allocations shall be
made for such taxable period:

 

(i)                                     Partnership Minimum Gain Chargeback. 
Notwithstanding any other provision of this Section 6.1, if there is a net
decrease in Partnership Minimum Gain

 

102

--------------------------------------------------------------------------------



 

during any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision. 
For purposes of this Section 6.1(d), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d) with respect to such taxable period (other than
an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

(ii)                                  Chargeback of Partner Nonrecourse Debt
Minimum Gain.  Notwithstanding the other provisions of this Section 6.1 (other
than Section 6.1(d)(i)), except as provided in Treasury Regulation
Section 1.704-2(i)(4), if there is a net decrease in Partner Nonrecourse Debt
Minimum Gain during any Partnership taxable period, any Partner with a share of
Partner Nonrecourse Debt Minimum Gain at the beginning of such taxable period
shall be allocated items of Partnership income and gain for such period (and, if
necessary, subsequent periods) in the manner and amounts provided in Treasury
Regulation Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any successor
provisions. For purposes of this Section 6.1(d), each Partner’s Adjusted Capital
Account balance shall be determined, and the allocation of income or gain
required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.1(d), other than Section 6.1(d)(i) and
other than an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii),
with respect to such taxable period. This Section 6.1(d)(ii) is intended to
comply with the chargeback of items of income and gain requirement in Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

 

(iii)                               Priority Allocations.

 

(A)                               If the amount of cash or the Net Agreed Value
of any property distributed (except cash or property distributed pursuant to
Section 12.4) with respect to a Unit exceeds the amount of cash or the Net
Agreed Value of property distributed with respect to another Unit (the amount of
the excess, an “Excess Distribution” and the Unit with respect to which the
greater distribution is paid, an “Excess Distribution Unit”), then (1) there
shall be allocated gross income and gain to each Unitholder receiving an Excess
Distribution with respect to the Excess Distribution Unit until the aggregate
amount of such items allocated with respect to such Excess Distribution Unit
pursuant to this Section 6.1(d)(iii)(A) for the current taxable period and all
previous taxable periods is equal to the amount of the Excess Distribution; and
(2) the General Partner shall be allocated gross income and gain with respect to
each such Excess Distribution in an amount equal to the product obtained by
multiplying (x) the quotient determined by dividing (aa) the General Partner’s
Percentage Interest at the time when the Excess Distribution occurs by (bb) a
percentage equal to 100% less the General Partner’s Percentage Interest at the
time when the Excess Distribution occurs, times (y) the

 

103

--------------------------------------------------------------------------------



 

total amount allocated in clause (1) above with respect to such Excess
Distribution; provided, however, this Section 6.1(d)(iii)(A) shall not apply to
any Excess Distribution in respect to or measured by a distribution with respect
to a Preferred Unit and shall not apply to the extent distributions are not made
with respect to a Class A Deemed Warrant Unit with respect to any Record Date
prior to the Vesting Date of such Class A Deemed Warrant Unit.

 

(B)                               After the application of
Section 6.1(d)(iii)(A), all or any portion of the remaining items of Partnership
gross income or gain for the taxable period, if any, shall be allocated (1) to
the holders of Incentive Distribution Rights, Pro Rata, until the aggregate
amount of such items allocated to the holders of Incentive Distribution Rights
pursuant to this Section 6.1(d)(iii)(B) for the current taxable period and all
previous taxable periods is equal to the cumulative amount of all Incentive
Distributions made to the holders of Incentive Distribution Rights from the
Closing Date to a date 45 days after the end of the current taxable period; and
(2) to the General Partner an amount equal to the product of (x) an amount equal
to the quotient determined by dividing (aa) the General Partner’s Percentage
Interest by (bb) the sum of 100 less the General Partner’s Percentage Interest
times (y) the sum of the amounts allocated in clause (1) above.

 

(iv)                              Qualified Income Offset.  In the event any
Partner unexpectedly receives any adjustments, allocations or distributions
described in Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6), items of Partnership gross
income and gain shall be specially allocated to such Partner in an amount and
manner sufficient to eliminate, to the extent required by the Treasury
Regulations promulgated under Section 704(b) of the Code, the deficit balance,
if any, in its Adjusted Capital Account created by such adjustments, allocations
or distributions as quickly as possible; provided, that an allocation pursuant
to this Section 6.1(d)(iv) shall be made only if and to the extent that such
Partner would have a deficit balance in its Adjusted Capital Account as adjusted
after all other allocations provided for in this Section 6.1 have been
tentatively made as if this Section 6.1(d)(iv) were not in this Agreement.

 

(v)                                 Gross Income Allocation.  In the event any
Partner has a deficit balance in its Capital Account at the end of any taxable
period in excess of the sum of (A) the amount such Partner is required to
restore pursuant to the provisions of this Agreement and (B) the amount such
Partner is deemed obligated to restore pursuant to Treasury Regulation Sections
1.704-2(g) and 1.704-2(i)(5), such Partner shall be specially allocated items of
Partnership gross income and gain in the amount of such excess as quickly as
possible; provided, that an allocation pursuant to this Section 6.1(d)(v) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Capital Account as adjusted after all other allocations provided for in
this Section 6.1 have been tentatively made as if Section 6.1(d)(iv) and this
Section 6.1(d)(v) were not in this Agreement.

 

(vi)                              Nonrecourse Deductions.  Nonrecourse
Deductions for any taxable period shall be allocated to the Partners Pro Rata. 
If the General Partner determines that the

 

104

--------------------------------------------------------------------------------



 

Partnership’s Nonrecourse Deductions should be allocated in a different ratio to
satisfy the safe harbor requirements of the Treasury Regulations promulgated
under Section 704(b) of the Code, the General Partner is authorized, upon notice
to the other Partners, to revise the prescribed ratio to the numerically closest
ratio that does satisfy such requirements.

 

(vii)                           Partner Nonrecourse Deductions.  Partner
Nonrecourse Deductions for any taxable period shall be allocated 100% to the
Partner that bears the Economic Risk of Loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable
in accordance with Treasury Regulation Section 1.704-2(i).  If more than one
Partner bears the Economic Risk of Loss with respect to a Partner Nonrecourse
Debt, such Partner Nonrecourse Deductions attributable thereto shall be
allocated between or among such Partners in accordance with the ratios in which
they share such Economic Risk of Loss.

 

(viii)                        Nonrecourse Liabilities.  For purposes of Treasury
Regulation Section 1.752-3(a)(3), the Partners agree that Nonrecourse
Liabilities of the Partnership in excess of the sum of (A) the amount of
Partnership Minimum Gain and (B) the total amount of Nonrecourse Built-in Gain
shall be allocated among the Partners Pro Rata.

 

(ix)                              Code Section 754 Adjustments.  To the extent
an adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such item of gain or loss
shall be specially allocated to the Partners in a manner consistent with the
manner in which their Capital Accounts are required to be adjusted pursuant to
such Section of the Treasury Regulations.

 

(x)                                 Economic Uniformity; Changes in Law.

 

(A)                               With respect to an event triggering an
adjustment to the Carrying Value of Partnership property pursuant to
Section 5.5(d) during any taxable period of the Partnership ending upon, or
after, the issuance of IDR Reset Common Units pursuant to Section 5.10, any
Unrealized Gains and Unrealized Losses shall be allocated among the Partners in
a manner that to the nearest extent possible results in the Capital Accounts
maintained with respect to such IDR Reset Common Units issued pursuant to
Section 5.10 equaling the product of (1) the Aggregate Quantity of IDR Reset
Common Units and (2) the Per Unit Capital Amount for an Initial Common Unit.

 

(B)                               With respect to any taxable period during
which an IDR Reset Common Unit is transferred to any Person who is not an
Affiliate of the transferor, all or a portion of the remaining items of
Partnership gross income or gain for such taxable period shall be allocated 100%
to the transferor Partner of such transferred IDR Reset Common Unit until such
transferor Partner has been

 

105

--------------------------------------------------------------------------------



 

allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such transferred IDR Reset Common Unit to an amount
equal to the Per Unit Capital Amount for an Initial Common Unit.

 

(C)                               For the proper administration of the
Partnership and for the preservation of uniformity of the Limited Partner
Interests (or any class or classes thereof), the General Partner shall (1) adopt
such conventions as it deems appropriate in determining the amount of
depreciation, amortization and cost recovery deductions; (2) make special
allocations of income, gain, loss, deduction, Unrealized Gain or Unrealized
Loss; and (3) amend the provisions of this Agreement as appropriate (x) to
reflect the proposal or promulgation of Treasury Regulations under
Section 704(b) or Section 704(c) of the Code or (y) otherwise to preserve or
achieve uniformity of the Limited Partner Interests (or any class or classes
thereof). The General Partner may adopt such conventions, make such allocations
and make such amendments to this Agreement as provided in this
Section 6.1(d)(x)(C) only if such conventions, allocations or amendments would
not have a material adverse effect on the Partners, the holders of any class or
classes of Limited Partner Interests issued and Outstanding or the Partnership,
and if such allocations are consistent with the principles of Section 704 of the
Code.

 

(xi)                              Curative Allocation.

 

(A)                               Notwithstanding any other provision of this
Section 6.1, other than the Required Allocations, the Required Allocations shall
be taken into account in making the Agreed Allocations so that, to the extent
possible, the net amount of items of gross income, gain, loss and deduction
allocated to each Partner pursuant to the Required Allocations and the Agreed
Allocations, together, shall be equal to the net amount of such items that would
have been allocated to each such Partner under the Agreed Allocations had the
Required Allocations and the related Curative Allocation not otherwise been
provided in this Section 6.1. In exercising its discretion under this
Section 6.1(d)(xi)(A), the General Partner may take into account future Required
Allocations that, although not yet made, are likely to offset other Required
Allocations previously made.  Allocations pursuant to this Section 6.1(d)(xi)(A)
shall only be made with respect to Required Allocations to the extent the
General Partner determines that such allocations will otherwise be inconsistent
with the economic agreement among the Partners.

 

(B)                               The General Partner shall, with respect to
each taxable period, (1) apply the provisions of Section 6.1(d)(xi)(A) in
whatever order is most likely to minimize the economic distortions that might
otherwise result from the Required Allocations, and (2) divide all allocations
pursuant to Section 6.1(d)(xi)(A) among the Partners in a manner that is likely
to minimize such economic distortions.

 

(xii)                           Corrective and Other Allocations.  In the event
of any allocation of Additional Book Basis Derivative Items or any Book-Down
Event or any recognition of a Net Termination Loss, the following rules shall
apply:

 

106

--------------------------------------------------------------------------------



 

(A)                               Except as provided in Section 6.1(d)(xii)(B),
in the case of any allocation of Additional Book Basis Derivative Items (other
than an allocation of Unrealized Gain or Unrealized Loss under
Section 5.5(d) hereof), the General Partner shall allocate such Additional Book
Basis Derivative Items to (1) the holders of Incentive Distribution Rights and
the General Partner to the same extent that the Unrealized Gain or Unrealized
Loss giving rise to such Additional Book Basis Derivative Items was allocated to
them pursuant to Section 5.5(d) and (2) all Unitholders, Pro Rata, to the extent
that the Unrealized Gain or Unrealized Loss giving rise to such Additional Book
Basis Derivative Items was allocated to any Unitholders pursuant to
Section 5.5(d).

 

(B)                               In the case of any allocation of Additional
Book Basis Derivative Items (other than an allocation of Unrealized Gain or
Unrealized Loss under Section 5.5(d) hereof or an allocation of Net Termination
Gain or Net Termination Loss pursuant to Section 6.1(c) hereof) as a result of a
sale or other taxable disposition of any Partnership asset that is an Adjusted
Property (“Disposed of Adjusted Property”), the General Partner shall allocate
(1) additional items of gross income and gain (x) away from the holders of
Incentive Distribution Rights and (y) to the Unitholders, or (2) additional
items of deduction and loss (x) away from the Unitholders and (y) to the holders
of Incentive Distribution Rights, to the extent that the Additional Book Basis
Derivative Items allocated to the Unitholders exceed their Share of Additional
Book Basis Derivative Items with respect to such Disposed of Adjusted Property.
Any allocation made pursuant to this Section 6.1(d)(xii)(B) shall be made after
all of the other Agreed Allocations have been made as if this
Section 6.1(d)(xii) were not in this Agreement and, to the extent necessary,
shall require the reallocation of items that have been allocated pursuant to
such other Agreed Allocations.

 

(C)                               In the case of any negative adjustments to the
Capital Accounts of the Partners resulting from a Book-Down Event or from the
recognition of a Net Termination Loss, such negative adjustment (1) shall first
be allocated, to the extent of the Aggregate Remaining Net Positive Adjustments,
in such a manner, as determined by the General Partner, that to the extent
possible the aggregate Capital Accounts of the Partners will equal the amount
that would have been the Capital Account balances of the Partners if no prior
Book-Up Events had occurred, and (2) any negative adjustment in excess of the
Aggregate Remaining Net Positive Adjustments shall be allocated pursuant to
Section 6.1(c) hereof.

 

(D)                               For purposes of this Section 6.1(d)(xii), the
Unitholders shall be treated as being allocated Additional Book Basis Derivative
Items to the extent that such Additional Book Basis Derivative Items have
reduced the amount of income that would otherwise have been allocated to the
Unitholders under this Agreement.  In making the allocations required under this
Section 6.1(d)(xii), the General Partner may apply whatever conventions or other
methodology it determines will satisfy the purpose of this Section 6.1(d)(xii). 
Without limiting the foregoing, if an Adjusted Property is contributed by the
Partnership to another entity classified as a partnership for federal income tax
purposes (the “lower tier

 

107

--------------------------------------------------------------------------------



 

partnership”), the General Partner may make allocations similar to those
described in Section 6.1(d)(xii)(A) — Section 6.1(d)(xii)(C) to the extent the
General Partner determines such allocations are necessary to account for the
Partnership’s allocable share of income, gain, loss and deduction of the lower
tier partnership that relate to the contributed Adjusted Property in a manner
that is consistent with the purpose of this Section 6.1(d)(xii).

 

(E)                                Notwithstanding any other provision of this
Section 6.1(d)(xii), (1) no allocations shall be made pursuant to this
Section 6.1(d)(xii) with respect to any taxable period (or portion thereof)
ending on or prior to the Closing Date and (2) for taxable periods (or portions
thereof) ending after the Closing Date, the determinations of Additional Book
Basis (and items derived therefrom) and Net Positive Adjustments (and items
derived therefrom) shall be made without regard to any Book-Up Event or
Book-Down Event that occurred on or prior to the Closing Date.

 

(xiii)                        Class A Deemed Warrant Units.  Following each
applicable Vesting Date, to the extent the Per Unit Capital Amount attributable
to any Class A Deemed Warrant Unit for which a Vesting Date has occurred is less
than the Per Unit Capital Amount of a Common Unit:

 

(A)                               Items of Partnership gross income, gain, loss
and deduction resulting from a Book-Up Event or a Book-Down Event shall be
allocated to the holders of Class A Deemed Warrant Units and Common Units as
necessary, to cause, to the extent possible, the Per Unit Capital Amount
attributable to any Class A Deemed Warrant Units for which a Vesting Date has
occurred to equal the Per Unit Capital Amount of a Common Unit.

 

(B)                               With respect to any taxable period in which
the Vesting Date occurs (and if necessary subsequent tax periods), to the extent
the Per Unit Capital Amount of the Class A Deemed Warrant Unit for which a
Vesting Date occurs is not equivalent to the Per Unit Capital Amount of a Common
Unit after application of Section 6.1(d)(xiii)(A), items of Partnership gross
income, gain, deduction or loss for the taxable period shall be allocated 100%
to each holder of Class A Deemed Warrant Units for which a Vesting Date occurs
in the proportion that the respective number of Class A Deemed Warrant Units for
which a Vesting Date occurs held by such holder bears to the total number of
Class A Deemed Warrant Units for which a Vesting Date occurs, until each such
holder has been allocated an amount of gross income, gain, deduction or loss
with respect to such Class A Deemed Warrant Units for which a Vesting Date has
occurred that causes the Capital Account attributable to each Class A Deemed
Warrant Unit, on a per Unit basis, to equal the Per Unit Capital Amount for a
Common Unit on the Vesting Date. The purpose for this allocation is to establish
uniformity between the Capital Accounts underlying Class A Deemed Warrant Units
for which a Vesting Date occurs and the Capital Accounts underlying Common Units
immediately prior to the Vesting Date.

 

108

--------------------------------------------------------------------------------



 

(C)                               If a holder of Class A Deemed Warrant Units or
Common Units granted upon exercise of the Class A Deemed Warrant Units has a
remaining Capital Account remaining after the disposing of all such Class A
Deemed Warrant Units or Common Units pursuant to Section 5.5(c)(iii) or in the
event a Class A Deemed Warrant Unit is not exercised, such holder shall be
allocated items of loss and deduction equal to such remaining balance.

 

(xiv)                       Allocations with Respect to Class B Preferred Units.

 

(A)                               Items of income or gain for each taxable
period shall be allocated to each holder of Class B Preferred Units, in
proportion to, and to the extent of, an amount equal to the excess, if any, of
(1) the Class B Stated Liquidation Preference with respect to such holder’s
Class B Preferred Units, over (2) such holder’s existing Capital Account balance
in respect of such Class B Preferred Units, until the Capital Account balance of
each such holder in respect of its Class B Preferred Units is equal to the
Class B Stated Liquidation Preference with respect to such holder’s Class B
Preferred Units.

 

(B)                               Notwithstanding any other provision of this
Section 6.1 (other than the Required Allocations), if (1) the Liquidation Date
occurs prior to the conversion of the last Outstanding Class B Preferred Unit
and (2) after having made all other allocations provided for in this Section 6.1
(other than the allocations provided for in Section 6.1(d)(xv)(B) and
Section 6.1(d)(xvi)(C), if any, which shall be made simultaneously with the
allocations in this Section 6.1(d)(xiv)(B)) for the taxable period in which the
Liquidation Date occurs, the Per Unit Capital Amount of each Class B Preferred
Unit does not equal the Class B Stated Liquidation Preference, then items of
income, gain, loss and deduction for such taxable period shall be allocated
among the Partners in a manner determined appropriate by the General Partner so
as to cause, to the maximum extent possible, the Per Unit Capital Amount in
respect of each Class B Preferred Unit to equal the Class B Stated Liquidation
Preference. For the avoidance of doubt, the reallocation of items set forth in
the immediately preceding sentence provides that, to the extent necessary to
achieve the Per Unit Capital Amount balances described above, items of income
and gain that would otherwise be included in Net Income or Net Loss, as the case
may be, for the taxable period in which the Liquidation Date occurs, shall be
reallocated from the Unitholders holding Units other than Class B Preferred
Units to Unitholders holding Class B Preferred Units. In the event that (1) the
Liquidation Date occurs on or before the date (not including any extension of
time) prescribed by law for the filing of the Partnership’s federal income tax
return for the taxable period immediately prior to the taxable period in which
the Liquidation Date occurs and (2) the reallocation of items for the taxable
period in which the Liquidation Date occurs as set forth above in this
Section 6.1(d)(xiv)(B) fails to achieve the Per Unit Capital Amounts described
above, items of income, gain, loss and deduction that would otherwise be
included in the Net Income or Net Loss, as the case may be, for such prior
taxable period shall be reallocated among all Partners in a manner that will, to
the maximum extent possible and after taking into account all

 

109

--------------------------------------------------------------------------------



 

other allocations made pursuant to this Section 6.1(d)(xiv)(B), cause the Per
Unit Capital Amount in respect of each Class B Preferred Unit to equal the
Class B Stated Liquidation Preference.

 

(xv)                          Allocations with Respect to Class C Preferred
Units.

 

(A)                               Items of income or gain for each taxable
period shall be allocated to each holder of Class C Preferred Units, in
proportion to, and to the extent of, an amount equal to the excess, if any, of
(1) the Class C Stated Liquidation Preference with respect to such holder’s
Class C Preferred Units, over (2) such holder’s existing Capital Account balance
in respect of such Class C Preferred Units, until the Capital Account balance of
each such holder in respect of its Class C Preferred Units is equal to the
Class C Stated Liquidation Preference with respect to such holder’s Class C
Preferred Units.

 

(B)                               Notwithstanding any other provision of this
Section 6.1 (other than the Required Allocations), if (1) the Liquidation Date
occurs prior to the conversion of the last Outstanding Class C Preferred Unit
and (2) after having made all other allocations provided for in this Section 6.1
(other than the allocations provided for in Section 6.1(d)(xiv)(B) and
Section 6.1(d)(xvi)(C), if any, which shall be made simultaneously with the
allocations in this Section 6.1(d)(xv)(B)) for the taxable period in which the
Liquidation Date occurs, the Per Unit Capital Amount of each Class C Preferred
Unit does not equal the Class C Stated Liquidation Preference, then items of
income, gain, loss and deduction for such taxable period shall be allocated
among the Partners in a manner determined appropriate by the General Partner so
as to cause, to the maximum extent possible, the Per Unit Capital Amount in
respect of each Class C Preferred Unit to equal the Class C Stated Liquidation
Preference. For the avoidance of doubt, the reallocation of items set forth in
the immediately preceding sentence provides that, to the extent necessary to
achieve the Per Unit Capital Amount balances described above, items of income
and gain that would otherwise be included in Net Income or Net Loss, as the case
may be, for the taxable period in which the Liquidation Date occurs, shall be
reallocated from the Unitholders holding Units other than Class C Preferred
Units to Unitholders holding Class C Preferred Units. In the event that (1) the
Liquidation Date occurs on or before the date (not including any extension of
time) prescribed by law for the filing of the Partnership’s federal income tax
return for the taxable period immediately prior to the taxable period in which
the Liquidation Date occurs and (2) the reallocation of items for the taxable
period in which the Liquidation Date occurs as set forth above in this
Section 6.1(d)(xv)(B) fails to achieve the Per Unit Capital Amounts described
above, items of income, gain, loss and deduction that would otherwise be
included in the Net Income or Net Loss, as the case may be, for such prior
taxable period shall be reallocated among all Partners in a manner that will, to
the maximum extent possible and after taking into account all other allocations
made pursuant to this Section 6.1(d)(xv)(B), cause the Per Unit Capital Amount
in respect of each Class C Preferred Unit to equal the Class C Stated
Liquidation Preference.

 

110

--------------------------------------------------------------------------------



 

(xvi)                       Allocations with respect to Class D Preferred Units.

 

(A)                               Items of Partnership gross income shall be
allocated to the Class D Preferred Unit Holders, Pro Rata, until the aggregate
amount of gross income allocated to each Class D Preferred Unit Holder pursuant
hereto for the current and all prior taxable periods is equal to the cumulative
amount of all Net Losses allocated to such Class D Preferred Unit Holder
pursuant to Section 6.1(b)(ii) for all previous taxable periods; provided that
gross income shall not be allocated pursuant to this Section 6.1(d)(xvi)(A) to
the extent such allocation would cause the Per Unit Capital Amount of a Class D
Preferred Unit to exceed the Class D Liquidation Preference.

 

(B)                               To the extent the Per Unit Capital Amount of
each Class D Preferred Unit is less than the Class D Liquidation Preference,
income and gain resulting from a Book-up Event shall be allocated to the holders
of Class D Preferred Units, until the Per Unit Capital Amount of each Class D
Preferred Unit is equal to the Class D Liquidation Preference.

 

(C)                               Notwithstanding any other provision of this
Section 6.1 (other than the Required Allocations), if (1) the Liquidation Date
occurs prior to the redemption of the last Outstanding Class D Preferred Unit
and (2) after having made all other allocations provided for in this Section 6.1
(other than the allocations provided for in Section 6.1(d)(xiv)(B) and
Section 6.1(d)(xv)(B), if any, which shall be made simultaneously with the
allocations in this Section 6.1(d)(xvi)(C)) for the taxable period in which the
Liquidation Date occurs, the Per Unit Capital Amount of each Class D Preferred
Unit does not equal the Class D Liquidation Preference, then items of income,
gain, loss and deduction for such taxable period shall be allocated among the
Partners in a manner determined appropriate by the General Partner so as to
cause, to the maximum extent possible, the Per Unit Capital Amount in respect of
each Class D Preferred Unit to equal the Class D Liquidation Preference. For the
avoidance of doubt, the reallocation of items set forth in the immediately
preceding sentence provides that, to the extent necessary to achieve the Per
Unit Capital Amount balances described above, items of income and gain that
would otherwise be included in Net Income, Net Loss, Net Termination Gain or Net
Termination Loss, as the case may be, for the taxable period in which the
Liquidation Date occurs, shall be reallocated from the Unitholders holding Units
other than Class D Preferred Units to Unitholders holding Class D Preferred
Units.  In the event that (1) the Liquidation Date occurs on or before the date
(not including any extension of time) prescribed by law for the filing of the
Partnership’s federal income tax return for the taxable period immediately prior
to the taxable period in which the Liquidation Date occurs and (2) the
reallocation of items for the taxable period in which the Liquidation Date
occurs as set forth above in this Section 6.1(d)(xvi)(C) fails to achieve the
Per Unit Capital Amounts described above, items of income, gain, loss and
deduction that would otherwise be included in the Net Income or Net Loss, as the
case may be, for such prior taxable period shall be reallocated among all
Partners in a manner that will, to the

 

111

--------------------------------------------------------------------------------



 

maximum extent possible and after taking into account all other allocations made
pursuant to this Section 6.1(d)(xvi)(C), cause the Per Unit Capital Amount in
respect of each Class D Preferred Unit to equal the Class D Liquidation
Preference. If, after making such allocations, the Per Unit Capital Amount of
each Class D Preferred Unit does not equal the Class D Liquidation Preference,
then to the extent the Class D Liquidation Preference exceeds such Capital
Account balance, the Partnership will make a guaranteed payment to the Class D
Preferred Unit Holders, Pro Rata, in an aggregate amount equal to the amount of
such excess for all Class D Preferred Units; provided, however, that such
guaranteed payment shall not be made unless, after making the allocations
described in Section 6.1(d)(xiv) (if applicable), the Per Unit Capital Amount in
respect of each Class B Preferred Unit equals the Class B Stated Liquidation
Preference and, after making the allocations described in Section 6.1(d)(xv) (if
applicable), the Per Unit Capital Amount in respect of each Class C Preferred
Unit equals the Class C Stated Liquidation Preference.

 

Section 6.2                                   Allocations for Tax Purposes.

 

(a)                                 Except as otherwise provided herein, for
federal income tax purposes, each item of income, gain, loss and deduction shall
be allocated among the Partners in the same manner as its correlative item of
“book” income, gain, loss or deduction is allocated pursuant to Section 6.1.

 

(b)                                 In an attempt to eliminate Book-Tax
Disparities attributable to a Contributed Property or Adjusted Property, items
of income, gain, loss, depreciation, amortization and cost recovery deductions
shall be allocated for federal income tax purposes among the Partners in the
manner provided under Section 704(c) of the Code, and the Treasury Regulations
promulgated under Section 704(b) and 704(c) of the Code, as determined
appropriate by the General Partner (taking into account the General Partner’s
discretion under Section 6.1(d)(x)(C)); provided, that the General Partner shall
apply the principles of Treasury Regulation Section 1.704-3(d) in all events.

 

(c)                                  The General Partner may determine to
depreciate or amortize the portion of an adjustment under Section 743(b) of the
Code attributable to unrealized appreciation in any Adjusted Property (to the
extent of the unamortized Book-Tax Disparity) using a predetermined rate derived
from the depreciation or amortization method and useful life applied to the
unamortized Book-Tax Disparity of such property, despite any inconsistency of
such approach with Treasury Regulation Section 1.167(c)-l(a)(6) or any successor
regulations thereto. If the General Partner determines that such reporting
position cannot reasonably be taken, the General Partner may adopt depreciation
and amortization conventions under which all purchasers acquiring Limited
Partner Interests in the same month would receive depreciation and amortization
deductions, based upon the same applicable rate as if they had purchased a
direct interest in the Partnership’s property.  If the General Partner chooses
not to utilize such aggregate method, the General Partner may use any other
depreciation and amortization conventions to preserve the uniformity of the
intrinsic tax characteristics of any Limited Partner Interests, so long as such
conventions would not have a material adverse effect on the Limited Partners or
the Record Holders of any class or classes of Limited Partner Interests.

 

112

--------------------------------------------------------------------------------



 

(d)                                 In accordance with Treasury Regulation
Sections 1.1245-1(e) and 1.1250-1(f), any gain allocated to the Partners upon
the sale or other taxable disposition of any Partnership asset shall, to the
extent possible, after taking into account other required allocations of gain
pursuant to this Section 6.2, be characterized as Recapture Income in the same
proportions and to the same extent as such Partners (or their predecessors in
interest) have been allocated any deductions directly or indirectly giving rise
to the treatment of such gains as Recapture Income.

 

(e)                                  All items of income, gain, loss, deduction
and credit recognized by the Partnership for federal income tax purposes and
allocated to the Partners in accordance with the provisions hereof shall be
determined without regard to any election under Section 754 of the Code that may
be made by the Partnership; provided, however, that such allocations, once made,
shall be adjusted (in the manner determined by the General Partner) to take into
account those adjustments permitted or required by Sections 734 and 743 of the
Code.

 

(f)                                   Each item of Partnership income, gain,
loss and deduction shall, for federal income tax purposes, be determined for
each taxable period and prorated on a monthly basis and shall be allocated to
the Partners as of the opening of the National Securities Exchange on which the
Partnership Interests are listed or admitted to trading on the first Business
Day of each month; provided, however, that gain or loss on a sale or other
disposition of any assets of the Partnership or any other extraordinary item of
income, gain, loss or deduction as determined by the General Partner, shall be
allocated to the Partners as of the opening of the National Securities Exchange
on which the Partnership Interests are listed or admitted to trading on the
first Business Day of the month in which such item is recognized for federal
income tax purposes. The General Partner may revise, alter or otherwise modify
such methods of allocation to the extent permitted or required by Section 706 of
the Code and the regulations or rulings promulgated thereunder.

 

(g)                                  Allocations that would otherwise be made to
a Limited Partner under the provisions of this Article VI shall instead be made
to the beneficial owner of Limited Partner Interests held by a nominee in any
case in which the nominee has furnished the identity of such owner to the
Partnership in accordance with Section 6031(c) of the Code or any other method
determined by the General Partner.

 

(h)                                 If, as a result of an exercise of a
Noncompensatory Option, a Capital Account reallocation is required under
Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall
make corrective allocations pursuant to Treasury Regulation
Section 1.704-1(b)(4)(x).

 

Section 6.3                                   Requirement and Characterization
of Distributions; Distributions to Record Holders.

 

(a)                                 Subject to Section 6.3(b), within 45 days
following the end of each Quarter commencing with the Quarter in which the
Closing Date occurred an amount equal to 100% of Available Cash with respect to
such Quarter shall be distributed in accordance with this Article VI by the
Partnership to Partners as of the Record Date selected by the General Partner. 
All amounts of Available Cash distributed by the Partnership on any date after
the Closing Date from any source shall be deemed to be Operating Surplus until
the sum of all amounts of

 

113

--------------------------------------------------------------------------------



 

Available Cash theretofore distributed by the Partnership to the Partners
pursuant to Section 6.4 equals the Operating Surplus from the Closing Date
through the close of the immediately preceding Quarter.  Any remaining amounts
of Available Cash distributed by the Partnership on such date shall, except as
otherwise provided in Section 6.5, be deemed to be “Capital Surplus.”

 

(b)                                 With respect to the distribution for the
Quarter in which the Closing Date occurred, the amount of Available Cash
distributed to the Partners in accordance with Section 6.3(a) shall equal 100%
of the Available Cash with respect to such Quarter multiplied by a fraction of
which the numerator is the number of days in the period commencing on the
Closing Date and ending on the last day of the Quarter in which the Closing Date
occurred and of which the denominator is the number of days in such Quarter.

 

(c)                                  Notwithstanding Section 6.3(a), in the
event of the dissolution and liquidation of the Partnership, all cash received
during or after the Quarter in which the Liquidation Date occurs, other than
from Working Capital Borrowings, shall be applied and distributed solely in
accordance with, and subject to the terms and conditions of, Section 12.4.

 

(d)                                 Each distribution in respect of a
Partnership Interest shall be paid by the Partnership, directly or through any
Transfer Agent or through any other Person or agent, only to the Record Holder
of such Partnership Interest as of the Record Date set for such distribution. 
Such payment shall constitute full payment and satisfaction of the Partnership’s
liability in respect of such payment, regardless of any claim of any Person who
may have an interest in such payment by reason of an assignment or otherwise.

 

Section 6.4                                   Distributions of Available Cash
from Operating Surplus.

 

Available Cash that is deemed to be Operating Surplus pursuant to the provisions
of Section 6.3 or Section 6.5 shall be distributed as follows, except as
otherwise contemplated by Section 5.6(b) in respect of additional Partnership
Interests issued pursuant thereto (including pursuant to Article V with respect
to the Preferred Units):

 

(a)                                 First, 100% to the General Partner and the
Unitholders, Pro Rata, until there has been distributed in respect of each Unit
then Outstanding an amount equal to the Minimum Quarterly Distribution for such
Quarter;

 

(b)                                 Second, 100% to the General Partner and the
Unitholders, Pro Rata, until there has been distributed in respect of each Unit
then Outstanding an amount equal to the excess of the First Target Distribution
over the Minimum Quarterly Distribution for such Quarter;

 

(c)                                  Third, (i) to the General Partner in
accordance with its Percentage Interest; (ii) 13% to the holders of the
Incentive Distribution Rights, Pro Rata; and (iii) to all Unitholders, Pro Rata,
a percentage equal to 100% less the sum of the percentages applicable to
subclauses (i) and (ii) of this clause (c), until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the
Second Target Distribution over the First Target Distribution for such Quarter;

 

(d)                                 Fourth, (i) to the General Partner in
accordance with its Percentage Interest; (ii) 23% to the holders of the
Incentive Distribution Rights, Pro Rata; and (iii) to all Unitholders, Pro

 

114

--------------------------------------------------------------------------------



 

Rata, a percentage equal to 100% less the sum of the percentages applicable to
subclauses (i) and (ii) of this clause (d), until there has been distributed in
respect of each Unit then Outstanding an amount equal to the excess of the Third
Target Distribution over the Second Target Distribution for such Quarter; and

 

(e)                                  Thereafter, (i) to the General Partner in
accordance with its Percentage Interest; (ii) 48% to the holders of the
Incentive Distribution Rights, Pro Rata; and (iii) to all Unitholders, Pro Rata,
a percentage equal to 100% less the sum of the percentages applicable to
subclauses (i) and (ii) of this clause (e);

 

provided, however, if the Minimum Quarterly Distribution, the First Target
Distribution, the Second Target Distribution and the Third Target Distribution
have been reduced to zero pursuant to the second sentence of Section 6.6(a), the
distribution of Available Cash that is deemed to be Operating Surplus with
respect to any Quarter will be made solely in accordance with Section 6.4(e).

 

Section 6.5                                   Distributions of Available Cash
from Capital Surplus.  Available Cash that is deemed to be Capital Surplus
pursuant to the provisions of Section 6.3(a) shall be distributed, unless the
provisions of Section 6.3 require otherwise and subject to Article V with
respect to the Preferred Units, 100% to the General Partner and the Unitholders,
Pro Rata, until the Minimum Quarterly Distribution has been reduced to zero
pursuant to the second sentence of Section 6.6(a). Available Cash that is deemed
to be Capital Surplus shall then be distributed to the General Partner in
accordance with its Percentage Interest.  Thereafter, all Available Cash shall
be distributed as if it were Operating Surplus and shall be distributed in
accordance with Section 6.4.

 

Section 6.6                                   Adjustment of Minimum Quarterly
Distribution and Target Distribution Levels.

 

(a)                                 The Minimum Quarterly Distribution, First
Target Distribution, Second Target Distribution and Third Target Distribution
shall be proportionately adjusted in the event of any distribution, combination
or subdivision (whether effected by a distribution payable in Units or
otherwise) of Units or other Partnership Interests in accordance with
Section 5.8.  In the event of a distribution of Available Cash that is deemed to
be from Capital Surplus, the then applicable Minimum Quarterly Distribution,
First Target Distribution, Second Target Distribution and Third Target
Distribution, shall be reduced in the same proportion that the distribution had
to the fair market value of the Common Units immediately prior to the
announcement of the distribution.  If the Common Units are publicly traded on a
National Securities Exchange, the fair market value will be the Current Market
Price before the ex-dividend date.  If the Common Units are not publicly traded,
the fair market value will be determined by the Board of Directors.

 

(b)                                 The Minimum Quarterly Distribution, First
Target Distribution, Second Target Distribution and Third Target Distribution,
shall also be subject to adjustment pursuant to Section 5.10 and Section 6.9.

 

115

--------------------------------------------------------------------------------



 

Section 6.7                                   Special Provisions Relating to the
Holders of Converted Subordinated Units.

 

(a)                                 Holders of converted Subordinated Units
shall possess all of the rights and obligations of a Unitholder holding Common
Units hereunder with respect to such converted Subordinated Units, including the
right to vote as a Common Unitholder and the right to participate in allocations
of income, gain, loss and deduction and distributions made with respect to
Common Units; provided, however, that such converted Subordinated Units shall
remain subject to the provisions of Section 5.5(c)(ii), Section 6.1(d)(x),
Section 6.7(b) and Section 6.7(c).

 

(b)                                 A Unitholder shall not be permitted to
transfer a converted Subordinated Unit (other than a transfer to an Affiliate)
if the remaining balance in the transferring Unitholder’s Capital Account with
respect to the retained converted Subordinated Units would be negative after
giving effect to the allocation under Section 5.5(c)(ii).

 

(c)                                  The Unitholder holding a converted
Subordinated Unit shall not be issued a Common Unit Certificate pursuant to
Section 4.1, if the Common Units are evidenced by Certificates, and shall not be
permitted to transfer such Common Unit to a Person that is not an Affiliate of
the holder until such time as the General Partner determines, based on advice of
counsel, that each such Common Unit should have, as a substantive matter, like
intrinsic economic and federal income tax characteristics, in all material
respects, to the intrinsic economic and federal income tax characteristics of an
Initial Common Unit. In connection with the condition imposed by this
Section 6.7(c), the General Partner may take whatever steps are required to
provide economic uniformity to such Common Units in preparation for a transfer
of such Common Units, including the application of Section 5.5(c)(ii),
Section 6.1(d)(x) and Section 6.7(b); provided, however, that no such steps may
be taken that would have a material adverse effect on the Unitholders holding
Common Units.

 

Section 6.8                                   Special Provisions Relating to the
Holders of Incentive Distribution Rights.  Notwithstanding anything to the
contrary set forth in this Agreement, the holders of the Incentive Distribution
Rights (a) shall (i) possess the rights and obligations provided in this
Agreement with respect to a Limited Partner pursuant to Article III and
Article VII and (ii) have a Capital Account as a Partner pursuant to Section 5.5
and all other provisions related thereto and (b) shall not (i) be entitled to
vote on any matters requiring the approval or vote of the holders of Outstanding
Units, except as provided by law, (ii) be entitled to any distributions other
than as provided in Section 6.4 and Section 12.4 or (iii) be allocated items of
income, gain, loss or deduction other than as specified in this Article VI.

 

Section 6.9                                   Entity-Level Taxation.  If
legislation is enacted or the official interpretation of existing legislation is
modified by a governmental authority, which after giving effect to such
enactment or modification, results in a Group Member becoming subject to
federal, state or local or non-U.S. income or withholding taxes in excess of the
amount of such taxes due from the Group Member prior to such enactment or
modification (including, for the avoidance of doubt, any increase in the rate of
such taxation applicable to the Group Member), then the General Partner may, in
its sole discretion, reduce the Minimum Quarterly Distribution, First Target
Distribution, Second Target Distribution and Third Target Distribution by the
amount of income

 

116

--------------------------------------------------------------------------------



 

or withholding taxes that are payable by reason of any such new legislation or
interpretation (the “Incremental Income Taxes”), or any portion thereof selected
by the General Partner, in the manner provided in this Section 6.9. If the
General Partner elects to reduce the Minimum Quarterly Distribution, First
Target Distribution, Second Target Distribution and Third Target Distribution
for any Quarter with respect to all or a portion of any Incremental Income
Taxes, the General Partner shall estimate for such Quarter the Partnership
Group’s aggregate liability (the “Estimated Incremental Quarterly Tax Amount”)
for all (or the relevant portion of) such Incremental Income Taxes; provided
that any difference between such estimate and the actual liability for
Incremental Income Taxes (or the relevant portion thereof) for such Quarter may,
to the extent determined by the General Partner, be taken into account in
determining the Estimated Incremental Quarterly Tax Amount with respect to each
Quarter in which any such difference can be determined. For each such Quarter,
the Minimum Quarterly Distribution, First Target Distribution, Second Target
Distribution and Third Target Distribution, shall be the product obtained by
multiplying (a) the amounts therefor that are set out herein prior to the
application of this Section 6.9 times (b) the quotient obtained by dividing
(i) Available Cash with respect to such Quarter by (ii) the sum of Available
Cash with respect to such Quarter and the Estimated Incremental Quarterly Tax
Amount for such Quarter, as determined by the General Partner. For purposes of
the foregoing, Available Cash with respect to a Quarter will be deemed reduced
by the Estimated Incremental Quarterly Tax Amount for that Quarter.

 

Section 6.10                            Special Provisions Relating to the
Preferred Holders.

 

(a)                                 Except as otherwise provided herein, a
Preferred Holder shall not have all of the rights and obligations of a
Unitholder holding Common Units hereunder.

 

(b)                                 Immediately upon the conversion of a
Preferred Unit into Common Units pursuant to Section 5.11(e), Section 5.12(e) or
Section 5.13(d)(iii), as applicable, the Unitholder holding a Preferred Unit
that is converted shall possess all of the rights and obligations of a
Unitholder holding Common Units hereunder, including the right to vote as a
Common Unitholder and the right to participate in allocations of income, gain,
loss and deduction and distributions made with respect to Common Units;
provided, however, that a converted Preferred Unit shall remain subject to the
provisions of Section 6.10(c).

 

(c)                                  A Unitholder holding a Class B Preferred
Unit that has converted into a Common Unit pursuant to Section 5.11(e), a
Class C Preferred Unit that has converted into a Common Unit pursuant to
Section 5.12(e) or a Class D Preferred Unit that has converted into a Common
Unit pursuant to Section 5.13(d)(iii), shall not be issued a Common Unit
Certificate pursuant to Section 4.1 and shall not be permitted to transfer its
converted Class B Preferred Units, its converted Class C Preferred Unit or
converted Class D Preferred Units to a Person that is not an Affiliate of the
holder until such time as the General Partner determines, based on advice of
counsel, that upon transfer, each such converted Class B Preferred Unit,
converted Class C Preferred Unit or converted Class D Preferred Unit should have
intrinsic economic and U.S. federal income tax characteristics to the
transferee, in all material respects, that are the same as the intrinsic
economic and U.S. federal income tax characteristics that a Common Unit (other
than a converted Class B Preferred Unit, converted Class C Preferred Unit or
converted Class D Preferred Unit) would have to such transferee upon transfer,
provided that in all events such determination shall be made within 5 Business
Days of the date of conversion or receipt by the

 

117

--------------------------------------------------------------------------------



 

Partnership of the notice of transfer, as applicable.  The General Partner shall
act in good faith and shall make the determinations set forth in this
Section 6.10(c) as soon as practicable following a Conversion Date or as earlier
provided herein.

 

(d)                                 Except as expressly set forth herein, all
payments and distributions to holders of Preferred Units shall be made ratably
to them in accordance with the Preferred Units held by them.

 

Section 6.11                            Special Provisions Relating to Warrants.

 

(a)                                 For purposes of maintaining Capital Accounts
and for purposes of Section 6.1 and Section 6.2, the 2016 Warrants shall be
treated as exercised for Common Units that are not entitled to any distributions
(each such Common Unit being referred to herein as a “Class A Deemed Warrant
Unit”).

 

(b)                                 A Unitholder holding a Common Unit that has
resulted from the exercise of a Warrant shall not be issued a Common Unit
Certificate pursuant to Section 4.1, if the Common Units are evidenced by
Certificates, and shall not be permitted to transfer such Common Unit to a
Person that is not an Affiliate of the holder until such time as the General
Partner determines, based on advice of counsel, that each such Common Unit
should have, as a substantive matter, like intrinsic economic and federal income
tax characteristics, in all material respects, to the intrinsic economic and
federal income tax characteristics of an Initial Common Unit. In connection with
the condition imposed by this Section 6.11(b), the General Partner may take
whatever steps are required to provide economic uniformity to such Common Units
in preparation for a transfer of such Common Units, including the application of
Section 5.5(c)(iii), Section 6.1(d)(xiii) and Section 6.11(b); provided,
however, that no such steps may be taken that would have a material adverse
effect on the Unitholders holding Common Units.

 

ARTICLE VII

 

MANAGEMENT AND OPERATION OF BUSINESS

 

Section 7.1                                   Management.

 

(a)                                 The General Partner shall conduct, direct
and manage all activities of the Partnership.  Except as otherwise expressly
provided in this Agreement, all management powers over the business and affairs
of the Partnership shall be exclusively vested in the General Partner, and no
Limited Partner shall have any management power over the business and affairs of
the Partnership.  In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or that are granted to the
General Partner under any other provision of this Agreement, the General
Partner, subject to Section 7.3, shall have full power and authority to do all
things and on such terms as it determines to be necessary or appropriate to
conduct the business of the Partnership, to exercise all powers set forth in
Section 2.5 and to effectuate the purposes set forth in Section 2.4, including
the following:

 

(i)                                     the making of any expenditures, the
lending or borrowing of money, the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities,

 

118

--------------------------------------------------------------------------------



 

the issuance of evidences of indebtedness, including indebtedness that is
convertible or exchangeable into Partnership Interests, and the incurring of any
other obligations;

 

(ii)                                  the making of tax, regulatory and other
filings, or rendering of periodic or other reports to governmental or other
agencies having jurisdiction over the business or assets of the Partnership;

 

(iii)                               the acquisition, disposition, mortgage,
pledge, encumbrance, hypothecation or exchange of any or all of the assets of
the Partnership or the merger or other combination of the Partnership with or
into another Person (the matters described in this clause (iii) being subject,
however, to any prior approval that may be required by Section 7.3 or
Article XIV);

 

(iv)                              the use of the assets of the Partnership
(including cash on hand) for any purpose consistent with the terms of this
Agreement, including the financing of the conduct of the operations of the
Partnership Group; subject to Section 7.6(a), the lending of funds to other
Persons (including other Group Members); the repayment or guarantee of
obligations of any Group Member; and the making of capital contributions to any
Group Member;

 

(v)                                 the negotiation, execution and performance
of any contracts, conveyances or other instruments (including instruments that
limit the liability of the Partnership under contractual arrangements to all or
particular assets of the Partnership, with the other party to the contract to
have no recourse against the General Partner or its assets other than its
interest in the Partnership, even if same results in the terms of the
transaction being less favorable to the Partnership than would otherwise be the
case);

 

(vi)                              the distribution of Partnership cash;

 

(vii)                           the selection and dismissal of employees
(including employees having titles such as “president,” “vice president,”
“secretary” and “treasurer”) and agents, outside attorneys, accountants,
consultants and contractors and the determination of their compensation and
other terms of employment or hiring;

 

(viii)                        the maintenance of insurance for the benefit of
the Partnership Group, the Partners and Indemnitees;

 

(ix)                              the formation of, or acquisition of an
interest in, and the contribution of property and the making of loans to, any
further limited or general partnerships, joint ventures, corporations, limited
liability companies or other Persons (including the acquisition of interests in,
and the contributions of property to, any Group Member from time to time)
subject to the restrictions set forth in Section 2.4;

 

(x)                                 the control of any matters affecting the
rights and obligations of the Partnership, including the bringing and defending
of actions at law or in equity and otherwise engaging in the conduct of
litigation, arbitration or mediation and the incurring of legal expense and the
settlement of claims and litigation;

 

119

--------------------------------------------------------------------------------



 

(xi)                              the indemnification of any Person against
liabilities and contingencies to the extent permitted by law;

 

(xii)                           the entering into of listing agreements with any
National Securities Exchange and the delisting of some or all of the Limited
Partner Interests from, or requesting that trading be suspended on, any such
exchange (subject to any prior approval that may be required under Section 4.8);

 

(xiii)                        the purchase, sale or other acquisition or
disposition of Partnership Interests, or the issuance of options, rights,
warrants and appreciation rights relating to Partnership Interests;

 

(xiv)                       the undertaking of any action in connection with the
Partnership’s participation in any Group Member; and

 

(xv)                          the entering into of agreements with any of its
Affiliates to render services to a Group Member or to itself in the discharge of
its duties as General Partner of the Partnership.

 

(b)                                 Notwithstanding any other provision of this
Agreement, any Group Member Agreement, the Delaware Act or any applicable law,
rule or regulation, each of the Partners and each other Person who may acquire
an interest in Partnership Interests or is otherwise bound by this Agreement
hereby (i) approves, ratifies and confirms the execution, delivery and
performance by the parties thereto of this Agreement, any Group Member Agreement
of any other Group Member, the Contribution, Purchase and Sale Agreement,
Underwriting Agreement and the other agreements described in or filed as
exhibits to the Registration Statement that are related to the transactions
contemplated by the Registration Statement (in each case other than this
Agreement, without giving effect to any amendments, supplements or restatements
after the date hereof); (ii) agrees that the General Partner (on its own or on
behalf of the Partnership) is authorized to execute, deliver and perform the
agreements referred to in clause (i) of this sentence and the other agreements,
acts, transactions and matters described in or contemplated by the Registration
Statement and the Contribution, Purchase and Sale Agreement on behalf of the
Partnership without any further act, approval or vote of the Partners or the
other Persons who may acquire an interest in Partnership Interests or is
otherwise bound by this Agreement; and (iii) agrees that the execution, delivery
or performance by the General Partner, any Group Member or any Affiliate of any
of them of this Agreement or any agreement authorized or permitted under this
Agreement (including the exercise by the General Partner or any Affiliate of the
General Partner of the rights accorded pursuant to Article XV) shall not
constitute a breach by the General Partner of any duty that the General Partner
may owe the Partnership or the Limited Partners or any other Persons under this
Agreement (or any other agreements) or of any duty existing at law, in equity or
otherwise.

 

Section 7.2                                   Certificate of Limited
Partnership.  The General Partner has caused the Certificate of Limited
Partnership to be filed with the Secretary of State of the State of Delaware as
required by the Delaware Act.  The General Partner shall use all reasonable
efforts to cause to be filed such other certificates or documents that the
General Partner determines to be necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership

 

120

--------------------------------------------------------------------------------



 

(or a partnership in which the limited partners have limited liability) in the
State of Delaware or any other state in which the Partnership may elect to do
business or own property.  To the extent the General Partner determines such
action to be necessary or appropriate, the General Partner shall file amendments
to and restatements of the Certificate of Limited Partnership and do all things
to maintain the Partnership as a limited partnership (or a partnership or other
entity in which the limited partners have limited liability) under the laws of
the State of Delaware or of any other state in which the Partnership may elect
to do business or own property.  Subject to the terms of Section 3.4(a), the
General Partner shall not be required, before or after filing, to deliver or
mail a copy of the Certificate of Limited Partnership, any qualification
document or any amendment thereto to any Limited Partner.

 

Section 7.3                             Restrictions on the General Partner’s
Authority.  Except as provided in Article XII and Article XIV, the General
Partner may not sell, exchange or otherwise dispose of all or substantially all
of the assets of the Partnership Group, taken as a whole, in a single
transaction or a series of related transactions without the approval of holders
of a Unit Majority; provided, however, that this provision shall not preclude or
limit the General Partner’s ability to, in the best interest of the Partnership
Group, mortgage, pledge, hypothecate or grant a security interest in all or
substantially all of the assets of the Partnership Group and shall not apply to
any forced sale of any or all of the assets of the Partnership Group pursuant to
the foreclosure of, or other realization upon, any such encumbrance.

 

Section 7.4                             Reimbursement of the General Partner.

 

(a)                                 Except as provided in this Section 7.4 and
elsewhere in this Agreement, the General Partner shall not be compensated for
its services as a general partner or managing member of any Group Member.

 

(b)                                 The General Partner shall be reimbursed on a
monthly basis, or such other basis as the General Partner may determine, for
(i) all direct and indirect expenses it incurs or payments it makes on behalf of
the Partnership Group (including salary, bonus, incentive compensation and other
amounts paid to any Person, including Affiliates of the General Partner, to
perform services for the Partnership Group or for the General Partner in the
discharge of its duties to the Partnership Group), and (ii) all other expenses
allocable to the Partnership Group or otherwise incurred by the General Partner
in connection with operating the Partnership Group’s business (including
expenses allocated to the General Partner by its Affiliates). The General
Partner shall determine the expenses that are allocable to the General Partner
or the Partnership Group.  Reimbursements pursuant to this Section 7.4 shall be
in addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7.

 

(c)                                  The General Partner, without the approval
of the Limited Partners (who shall have no right to vote in respect thereof),
may propose and adopt on behalf of the Partnership benefit plans, programs and
practices (including plans, programs and practices involving the issuance of
Partnership Interests or options to purchase or rights, warrants or appreciation
rights or phantom or tracking interests relating to Partnership Interests), or
cause the Partnership to issue Partnership Interests in connection with, or
pursuant to, any benefit plan, program or practice maintained or sponsored by
the General Partner or any of its Affiliates, in each case for the benefit of
employees and directors of the General Partner or any of its Affiliates, in
respect of

 

121

--------------------------------------------------------------------------------



 

services performed, directly or indirectly, for the benefit of the Partnership
Group. The Partnership agrees to issue and sell to the General Partner or any of
its Affiliates any Partnership Interests that the General Partner or such
Affiliates are obligated to provide to any employees and directors pursuant to
any such benefit plans, programs or practices.  Expenses incurred by the General
Partner in connection with any such plans, programs and practices (including the
net cost to the General Partner or such Affiliates of Partnership Interests
purchased by the General Partner or such Affiliates, from the Partnership, to
fulfill options or awards under such plans, programs and practices) shall be
reimbursed in accordance with Section 7.4(b).  Any and all obligations of the
General Partner under any benefit plans, programs or practices adopted by the
General Partner as permitted by this Section 7.4(c) shall constitute obligations
of the General Partner hereunder and shall be assumed by any successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner’s General Partner Interest pursuant
to Section 4.6.

 

(d)                                 The General Partner and its Affiliates may
charge any member of the Partnership Group a management fee to the extent
necessary to allow the Partnership Group to reduce the amount of any state
franchise or income tax or any tax based upon the revenues or gross margin of
any member of the Partnership Group if the tax benefit produced by the payment
of such management fee or fees exceeds the amount of such fee or fees.

 

Section 7.5                             Outside Activities.

 

(a)                                 The General Partner, for so long as it is
the General Partner of the Partnership (i) agrees that its sole business will be
to act as a general partner or managing member, as the case may be, of the
Partnership and any other partnership or limited liability company of which the
Partnership is, directly or indirectly, a partner or member and to undertake
activities that are ancillary or related thereto (including being a Limited
Partner in the Partnership) and (ii) shall not engage in any business or
activity or incur any debts or liabilities except in connection with or
incidental to (A) its performance as general partner or managing member, if any,
of one or more Group Members as described and contemplated by this Agreement or
the Registration Statement, or (B) the acquiring, owning or disposing of debt
securities or equity interests in any Group Member.

 

(b)                                 Each Indemnitee (other than the General
Partner) shall have the right to engage in businesses of every type and
description and other activities for profit and to engage in and possess an
interest in other business ventures of any and every type or description,
whether in businesses engaged in or anticipated to be engaged in by any Group
Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty otherwise existing at law, in equity or otherwise, to any Group Member or
any Partner. None of any Group Member, any Limited Partner or any other Person
shall have any rights by virtue of this Agreement, any Group Member Agreement,
or the partnership relationship established hereby in any outside business
ventures of any Indemnitee.

 

(c)                                  Subject to the terms of the limited
liability company agreement of the General Partner, as may be amended from time
to time, Section 7.5(a) and (b), but otherwise notwithstanding anything to the
contrary in this Agreement, (i) the engaging in competitive

 

122

--------------------------------------------------------------------------------



 

activities by any Indemnitee (other than the General Partner) in accordance with
the provisions of this Section 7.5 is hereby approved by the Partnership and all
Partners, (ii) it shall be deemed not to be a breach of any fiduciary duty or
any other obligation of any type whatsoever of the General Partner or any other
Indemnitee for the Indemnitees (other than the General Partner) to engage in
such business interests and activities in preference to or to the exclusion of
the Partnership and (iii) the Indemnitees shall have no obligation hereunder or
as a result of any duty otherwise existing at law, in equity or otherwise, to
present business opportunities to the Partnership.  Notwithstanding anything to
the contrary in this Agreement, the doctrine of corporate opportunity, or any
analogous doctrine, shall not apply to any Indemnitee (including the General
Partner).  No Indemnitee (including the General Partner) who acquires knowledge
of a potential transaction, agreement, arrangement or other matter that may be
an opportunity for the Partnership shall have any duty to communicate or offer
such opportunity to the Partnership, and such Indemnitee (including the General
Partner) shall not be liable to the Partnership, to any Limited Partner or any
other Person for breach of any fiduciary or other duty by reason of the fact
that such Indemnitee (including the General Partner) pursues or acquires for
itself, directs such opportunity to another Person or does not communicate such
opportunity or information to the Partnership; provided such Indemnitee does not
engage in such business or activity as a result of or using confidential or
proprietary information provided by or on behalf of the Partnership to such
Indemnitee.

 

(d)                                 The General Partner and each of its
Affiliates may acquire Units or other Partnership Interests in addition to those
acquired on the Closing Date and, except as otherwise provided in this
Agreement, shall be entitled to exercise, at their option, all rights relating
to all Units and/or other Partnership Interests acquired by them.  The term
“Affiliates” when used in this Section 7.5(d) with respect to the General
Partner shall not include any Group Member.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, (i) to the extent that any provision of this Agreement purports
or is interpreted to have the effect of restricting the fiduciary duties that
might otherwise, as a result of Delaware or other applicable law, be owed by the
General Partner to the Partnership and its Limited Partners, or to constitute a
waiver or consent by the Limited Partners to any such restriction, such
provisions shall be deemed to have been approved by the Partners and
(ii) nothing in this Agreement shall limit or otherwise affect any separate
contractual obligations outside of this Agreement of any Person (including any
Indemnitee) to the Partnership or any of its Affiliates.

 

Section 7.6                             Loans from the General Partner; Loans or
Contributions from the Partnership or Group Members.

 

(a)                                 The General Partner or any of its Affiliates
may, but shall be under no obligation to, lend to any Group Member, and any
Group Member may borrow from the General Partner or any of its Affiliates, funds
needed or desired by the Group Member for such periods of time and in such
amounts as the General Partner may determine; provided, however, that in any
such case the lending party may not charge the borrowing party interest at a
rate greater than the rate that would be charged the borrowing party or impose
terms less favorable to the borrowing party than would be charged or imposed on
the borrowing party by unrelated lenders on comparable loans made on an
arm’s-length basis (without reference to the lending party’s financial abilities
or guarantees), all as determined by the General Partner. The borrowing party
shall reimburse the

 

123

--------------------------------------------------------------------------------



 

lending party for any costs (other than any additional interest costs) incurred
by the lending party in connection with the borrowing of such funds.  For
purposes of this Section 7.6(a) and Section 7.6(b), the term “Group Member”
shall include any Affiliate of a Group Member that is controlled by the Group
Member.

 

(b)                                 The Partnership may lend or contribute to
any Group Member, and any Group Member may borrow from the Partnership, funds on
terms and conditions determined by the General Partner.  No Group Member may
lend funds to the General Partner or any of its Affiliates (other than another
Group Member).

 

(c)                                  No borrowing by any Group Member or the
approval thereof by the General Partner shall be deemed to constitute a breach
of any duty  hereunder or otherwise existing at law, in equity or otherwise, of
the General Partner or its Affiliates to the Partnership or the Limited Partners
by reason of the fact that the purpose or effect of such borrowing is directly
or indirectly to enable distributions to the General Partner or its Affiliates
(including in their capacities as Limited Partners) to exceed the General
Partner’s Percentage Interest of the total amount distributed to all Partners.

 

Section 7.7                             Indemnification.

 

(a)                                 To the fullest extent permitted by law but
subject to the limitations expressly provided in this Agreement, all Indemnitees
shall be indemnified and held harmless by the Partnership from and against any
and all losses, claims, damages, liabilities, joint or several, expenses
(including legal fees and expenses), judgments, fines, penalties, interest,
settlements or other amounts arising from any and all threatened, pending or
completed claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, and whether formal or informal and
including appeals, in which any Indemnitee may be involved, or is threatened to
be involved, as a party or otherwise, by reason of its status as an Indemnitee
and acting (or refraining to act) in such capacity; provided, that an Indemnitee
shall not be indemnified and held harmless pursuant to this Agreement if there
has been a final and non-appealable judgment entered by a court of competent
jurisdiction determining that, in respect of the matter for which the Indemnitee
is seeking indemnification pursuant to this Agreement, the Indemnitee acted in
bad faith or engaged in fraud, willful misconduct or, in the case of a criminal
matter, acted with knowledge that the Indemnitee’s conduct was unlawful. Any
indemnification pursuant to this Section 7.7 shall be made only out of the
assets of the Partnership, it being agreed that the General Partner shall not be
personally liable for such indemnification and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate such indemnification.

 

(b)                                 To the fullest extent permitted by law,
expenses (including legal fees and expenses) incurred by an Indemnitee who is
indemnified pursuant to Section 7.7(a) in defending any claim, demand, action,
suit or proceeding shall, upon receipt by the Partnership of any undertaking by
or on behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 7.7, be advanced by the Partnership, from time to time, prior to
a final and non-appealable judgment entered by a court of competent jurisdiction
determining that, in respect of the matter for which

 

124

--------------------------------------------------------------------------------



 

the Indemnitee is seeking indemnification pursuant to this Section 7.7, the
Indemnitee is not entitled to be indemnified.

 

(c)                                  The indemnification provided by this
Section 7.7 shall be in addition to any other rights to which an Indemnitee may
be entitled under any agreement, pursuant to any vote of the holders of
Outstanding Limited Partner Interests, as a matter of law, in equity or
otherwise, both as to actions in the Indemnitee’s capacity as an Indemnitee and
as to actions in any other capacity (including any capacity under the
Contribution, Purchase and Sale Agreement and the Underwriting Agreement), and
shall continue as to an Indemnitee who has ceased to serve in such capacity and
shall inure to the benefit of the heirs, successors, assigns and administrators
of the Indemnitee.

 

(d)                                 The Partnership may purchase and maintain
(or reimburse the General Partner or its Affiliates for the cost of) insurance,
on behalf of the General Partner, its Affiliates and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against, or expense that may be incurred by, such Person in connection with the
Partnership’s activities or such Person’s activities on behalf of the
Partnership, regardless of whether the Partnership would have the power to
indemnify such Person against such liability under the provisions of this
Agreement.

 

(e)                                  For purposes of this Section 7.7, the
Partnership shall be deemed to have requested an Indemnitee to serve as
fiduciary of an employee benefit plan whenever the performance by an Indemnitee
of its duties to the Partnership also imposes duties on, or otherwise involves
services by, the Indemnitee to the plan or participants or beneficiaries of the
plan; excise taxes assessed on an Indemnitee with respect to an employee benefit
plan pursuant to applicable law shall constitute “fines” within the meaning of
Section 7.7(a); and action taken or omitted by it with respect to any employee
benefit plan in the performance of its duties for a purpose reasonably believed
by it to be in the best interest of the participants and beneficiaries of the
plan shall be deemed to be for a purpose that is in the best interests of the
Partnership.

 

(f)                                   In no event may an Indemnitee subject the
Limited Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.

 

(g)                                  An Indemnitee shall not be denied
indemnification in whole or in part under this Section 7.7 because the
Indemnitee had an interest in the transaction with respect to which the
indemnification applies if the transaction was otherwise permitted by the terms
of this Agreement.

 

(h)                                 The provisions of this Section 7.7 are for
the benefit of the Indemnitees and their heirs, successors, assigns, executors
and administrators and shall not be deemed to create any rights for the benefit
of any other Persons.

 

(i)                                     No amendment, modification or repeal of
this Section 7.7 or any provision hereof shall in any manner terminate, reduce
or impair the right of any past, present or future Indemnitee to be indemnified
by the Partnership, nor the obligations of the Partnership to indemnify any such
Indemnitee under and in accordance with the provisions of this Section 7.7 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims

 

125

--------------------------------------------------------------------------------



 

arising from or relating to matters occurring, in whole or in part, prior to
such amendment, modification or repeal, regardless of when such claims may arise
or be asserted.

 

Section 7.8                             Liability of Indemnitees.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, no Indemnitee shall be liable for monetary damages to
the Partnership, the Limited Partners, or any other Persons who have acquired
interests in the Partnership Interests, for losses sustained or liabilities
incurred as a result of any act or omission of an Indemnitee unless there has
been a final and non-appealable judgment entered by a court of competent
jurisdiction determining that, in respect of the matter in question, the
Indemnitee acted in bad faith or engaged in fraud, willful misconduct or, in the
case of a criminal matter, acted with knowledge that the Indemnitee’s conduct
was criminal.

 

(b)                                 Subject to its obligations and duties as
General Partner set forth in Section 7.1(a), the General Partner may exercise
any of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its agents, and the
General Partner shall not be responsible for any misconduct or negligence on the
part of any such agent appointed by the General Partner in good faith.

 

(c)                                  To the extent that, at law or in equity, an
Indemnitee has duties (including fiduciary duties) and liabilities relating
thereto to the Partnership or to the Partners, the General Partner and any other
Indemnitee acting in connection with the Partnership’s business or affairs shall
not be liable to the Partnership or to any Partner for its good faith reliance
on the provisions of this Agreement.

 

(d)                                 Any amendment, modification or repeal of
this Section 7.8 or any provision hereof shall be prospective only and shall not
in any way affect the limitations on the liability of the Indemnitees under this
Section 7.8 as in effect immediately prior to such amendment, modification or
repeal with respect to claims arising from or relating to matters occurring, in
whole or in part, prior to such amendment, modification or repeal, regardless of
when such claims may arise or be asserted.

 

Section 7.9                             Resolution of Conflicts of Interest;
Standards of Conduct and Modification of Duties.

 

(a)                                 Unless otherwise expressly provided in this
Agreement or any Group Member Agreement, whenever a potential conflict of
interest exists or arises between the General Partner or any of its Affiliates,
on the one hand, and the Partnership, any Group Member or any Partner, on the
other, any resolution or course of action by the General Partner or its
Affiliates in respect of such conflict of interest shall be permitted and deemed
approved by all Partners, and shall not constitute a breach of this Agreement,
of any Group Member Agreement, of any agreement contemplated herein or therein,
or of any duty stated or implied by law or equity, if the resolution or course
of action in respect of such conflict of interest is (i) approved by Special
Approval, (ii) approved by the vote of a majority of the Common Units (excluding
Common Units owned by the General Partner and its Affiliates), (iii) on terms no
less favorable to the Partnership than those generally being provided to or
available from unrelated third parties or (iv) fair and

 

126

--------------------------------------------------------------------------------



 

reasonable to the Partnership, taking into account the totality of the
relationships between the parties involved (including other transactions that
may be particularly favorable or advantageous to the Partnership). The General
Partner shall be authorized but not required in connection with its resolution
of such conflict of interest to seek Special Approval or Unitholder approval of
such resolution, and the General Partner may also adopt a resolution or course
of action that has not received Special Approval or Unitholder approval.  If
Special Approval is sought, then it shall be presumed that, in making its
decision, the Conflicts Committee acted in good faith, and if neither Special
Approval nor Unitholder approval is sought and the Board of Directors determines
that the resolution or course of action taken with respect to a conflict of
interest satisfies either of the standards set forth in clauses (iii) or
(iv) above, then it shall be presumed that, in making its decision, the Board of
Directors acted in good faith, and in any proceeding brought by any Limited
Partner or by or on behalf of such Limited Partner or any other Limited Partner
or the Partnership challenging such approval, the Person bringing or prosecuting
such proceeding shall have the burden of overcoming such presumption.
Notwithstanding anything to the contrary in this Agreement or any duty otherwise
existing at law or equity, the existence of the conflicts of interest described
in the Registration Statement are hereby approved by all Partners and shall not
constitute a breach of this Agreement or of any duty hereunder or existing at
law, in equity or otherwise.

 

(b)                                 Whenever the General Partner, or any
committee of the Board of Directors (including the Conflicts Committee), makes a
determination or takes or declines to take any other action, or any of its
Affiliates causes the General Partner to do so, in its capacity as the general
partner of the Partnership as opposed to in its individual capacity, whether
under this Agreement, any Group Member Agreement or any other agreement
contemplated hereby or otherwise, then, unless another express standard is
provided for in this Agreement, the General Partner, such committee or such
Affiliates causing the General Partner to do so, shall make such determination
or take or decline to take such other action in good faith and shall not be
subject to any other or different standards (including fiduciary standards)
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity. In order for a determination or other action to be in
“good faith” for purposes of this Agreement, the Person or Persons making such
determination or taking or declining to take such other action must believe that
the determination or other action is in the best interests of the Partnership.

 

(c)                                  Whenever the General Partner makes a
determination or takes or declines to take any other action, or any of its
Affiliates causes it to do so, in its individual capacity as opposed to in its
capacity as the general partner of the Partnership, whether under this
Agreement, any Group Member Agreement or any other agreement contemplated hereby
or otherwise, then the General Partner, or such Affiliates causing it to do so,
are entitled, to the fullest extent permitted by law, to make such determination
or to take or decline to take such other action free of any duty (including any
fiduciary duty) or obligation whatsoever to the Partnership, any Limited
Partner, and any other Person bound by this Agreement, and the General Partner,
or such Affiliates causing it to do so, shall not, to the fullest extent
permitted by law, be required to act in good faith or pursuant to any other
standard imposed by this Agreement, any Group Member Agreement, any other
agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity. By way of illustration and not of limitation,
whenever the phrases, “at the option of the General Partner,” “in its sole
discretion” or some variation of those

 

127

--------------------------------------------------------------------------------



 

phrases, are used in this Agreement, it indicates that the General Partner is
acting in its individual capacity.  For the avoidance of doubt, whenever the
General Partner votes or transfers its Partnership Interests, or refrains from
voting or transferring its Partnership Interests, it shall be acting in its
individual capacity.

 

(d)                                 The General Partner’s organizational
documents may provide that determinations to take or decline to take any action
in its individual, rather than representative, capacity may or shall be
determined by its members, if the General Partner is a limited liability
company, stockholders, if the General Partner is a corporation, or the members
or stockholders of the General Partner’s general partner, if the General Partner
is a partnership.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, the General Partner and its Affiliates shall have no duty or
obligation, express or implied, to (i) sell or otherwise dispose of any asset of
the Partnership Group other than in the ordinary course of business or
(ii) permit any Group Member to use any facilities or assets of the General
Partner and its Affiliates, except as may be provided in contracts entered into
from time to time specifically dealing with such use.  Any determination by the
General Partner or any of its Affiliates to enter into such contracts shall be
in its sole discretion.

 

(f)                                   Except as expressly set forth in this
Agreement or the Delaware Act, neither the General Partner nor any other
Indemnitee shall have any duties or liabilities, including fiduciary duties, to
the Partnership or any Limited Partner and the provisions of this Agreement, to
the extent that they restrict, eliminate or otherwise modify the duties and
liabilities, including fiduciary duties, of the General Partner or any other
Indemnitee otherwise existing at law or in equity, are agreed by the Partners to
replace such other duties and liabilities of the General Partner or such other
Indemnitee.

 

(g)                                  The Unitholders hereby authorize the
General Partner, on behalf of the Partnership as a partner or member of a Group
Member, to approve of actions by the general partner or managing member of such
Group Member similar to those actions permitted to be taken by the General
Partner pursuant to this Section 7.9.

 

Section 7.10                      Other Matters Concerning the General Partner.

 

(a)                                 The General Partner may rely upon, and shall
be protected in acting or refraining from acting upon, any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, bond, debenture or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.

 

(b)                                 The General Partner may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the advice or opinion (including an Opinion of
Counsel) of such Persons as to matters that the General Partner reasonably
believes to be within such Person’s professional or expert competence shall be
conclusively presumed to have been done or omitted in good faith and in
accordance with such advice or opinion.

 

128

--------------------------------------------------------------------------------



 

(c)                                  The General Partner shall have the right,
in respect of any of its powers or obligations hereunder, to act through any of
its duly authorized officers, a duly appointed attorney or attorneys-in-fact or
the duly authorized officers of the Partnership.

 

Section 7.11                      Purchase or Sale of Partnership Interests. 
Subject to Section 5.11(d), Section 5.12(d) and Section 5.13(d), the General
Partner may cause the Partnership to purchase or otherwise acquire Partnership
Interests.  As long as Partnership Interests are held by any Group Member, such
Partnership Interests shall not be considered Outstanding for any purpose,
except as otherwise provided herein.  The General Partner or any Affiliate of
the General Partner may also purchase or otherwise acquire and sell or otherwise
dispose of Partnership Interests for its own account, subject to the provisions
of Article IV and Article X.

 

Section 7.12                      Reliance by Third Parties.  Notwithstanding
anything to the contrary in this Agreement, any Person dealing with the
Partnership shall be entitled to assume that the General Partner and any officer
of the General Partner authorized by the General Partner to act on behalf of and
in the name of the Partnership has full power and authority to encumber, sell or
otherwise use in any manner any and all assets of the Partnership and to enter
into any authorized contracts on behalf of the Partnership, and such Person
shall be entitled to deal with the General Partner or any such officer as if it
were the Partnership’s sole party in interest, both legally and beneficially.
Each Limited Partner hereby waives, to the fullest extent permitted by law, any
and all defenses or other remedies that may be available against such Person to
contest, negate or disaffirm any action of the General Partner or any such
officer in connection with any such dealing.  In no event shall any Person
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner or any such officer or its representatives.  Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(c) such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.

 

ARTICLE VIII

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

 

Section 8.1                             Records and Accounting.  The General
Partner shall keep or cause to be kept at the principal office of the
Partnership appropriate books and records with respect to the Partnership’s
business, including all books and records necessary to provide to the Limited
Partners any information required to be provided pursuant to Section 3.4(a). 
Any books and records maintained by or on behalf of the Partnership in the
regular course of its business, including the record of the Record Holders of
Units or other Partnership Interests, books of account and records of
Partnership proceedings, may be kept on, or be in the form of, computer disks,
hard drives, magnetic tape, photographs, micrographics or any other information
storage device; provided, that the books and records so maintained are
convertible into clearly legible

 

129

--------------------------------------------------------------------------------



 

written form within a reasonable period of time. The books of the Partnership
shall be maintained, for financial reporting purposes, on an accrual basis in
accordance with U.S. GAAP.  The Partnership shall not be required to keep books
maintained on a cash basis and the General Partner shall be permitted to
calculate cash-based measures, including Operating Surplus and Adjusted
Operating Surplus, by making such adjustments to its accrual basis books to
account for non-cash items and other adjustments as the General Partner
determines to be necessary or appropriate.

 

Section 8.2                             Fiscal Year.  The fiscal year of the
Partnership shall be a fiscal year ending March 31.

 

Section 8.3                             Reports.

 

(a)                                 As soon as practicable, but in no event
later than 90 days after the close of each fiscal year of the Partnership, the
General Partner shall cause to be mailed or made available, by any reasonable
means, to each Record Holder of a Unit as of a date selected by the General
Partner, an annual report containing financial statements of the Partnership for
such fiscal year of the Partnership, presented in accordance with U.S. GAAP,
including a balance sheet and statements of operations, Partnership equity and
cash flows, such statements to be audited by a firm of independent public
accountants selected by the General Partner.

 

(b)                                 As soon as practicable, but in no event
later than 45 days after the close of each Quarter except the last Quarter of
each fiscal year, the General Partner shall cause to be mailed or made
available, by any reasonable means to each Record Holder of a Unit, as of a date
selected by the General Partner, a report containing unaudited financial
statements of the Partnership and such other information as may be required by
applicable law, regulation or rule of any National Securities Exchange on which
the Units are listed or admitted to trading, or as the General Partner
determines to be necessary or appropriate.

 

(c)                                  The General Partner shall be deemed to have
made a report available to each Record Holder as required by this Section 8.3 if
it has either (i) filed such report with the Commission via its Electronic Data
Gathering, Analysis and Retrieval system and such report is publicly available
on such system or (ii) made such report available on any publicly available
website maintained by the Partnership.

 

ARTICLE IX

 

TAX MATTERS

 

Section 9.1                             Tax Returns and Information.  The
Partnership shall timely file all returns of the Partnership that are required
for federal, state and local income tax purposes on the basis of the accrual
method and the taxable period or years that it is required by law to adopt, from
time to time, as determined by the General Partner.  In the event the
Partnership is required to use a taxable period other than a year ending on
December 31, the General Partner shall use reasonable efforts to change the
taxable period of the Partnership to a year ending on December 31.  The tax
information (including any information necessary for unrelated business tax
income calculations) reasonably required by Record Holders for federal and state
income tax reporting purposes with

 

130

--------------------------------------------------------------------------------



 

respect to a taxable period shall be furnished to them within 90 days of the
close of the calendar year in which the Partnership’s taxable period ends.  The
classification, realization and recognition of income, gain, losses and
deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.

 

Section 9.2                             Tax Elections.

 

(a)                                 The Partnership shall make the election
under Section 754 of the Code in accordance with applicable regulations
thereunder, subject to the reservation of the right to seek to revoke any such
election upon the General Partner’s determination that such revocation is in the
best interests of the Limited Partners.  Notwithstanding any other provision
herein contained, for the purposes of computing the adjustments under
Section 743(b) of the Code, the General Partner shall be authorized (but not
required) to adopt a convention whereby the price paid by a transferee of a
Limited Partner Interest will be deemed to be the lowest quoted closing price of
the Limited Partner Interests on any National Securities Exchange on which such
Limited Partner Interests are listed or admitted to trading during the calendar
month in which such transfer is deemed to occur pursuant to
Section 6.2(f) without regard to the actual price paid by such transferee.

 

(b)                                 Except as otherwise provided herein, the
General Partner shall determine whether the Partnership should make any other
elections permitted by the Code.

 

Section 9.3                                   Tax Controversies.

 

(a)                                 Subject to the provisions hereof, the
General Partner is designated as the Tax Matters Partner (as defined in the
Code) and is authorized and required to represent the Partnership (at the
Partnership’s expense) in connection with all examinations of the Partnership’s
affairs by tax authorities, including resulting administrative and judicial
proceedings, and to expend Partnership funds for professional services and costs
associated therewith.  Each Partner agrees to cooperate with the General Partner
and to do or refrain from doing any or all things reasonably required by the
General Partner to conduct such proceedings.

 

(b)                                 With respect to tax returns filed for
taxable years beginning on or after December 31, 2017, the General Partner (or
its designee) will be designated as the “partnership representative” in
accordance with the rules prescribed pursuant to Section 6223 of the Code and
shall have the sole authority to act on behalf of the Partnership in connection
with all examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. The General
Partner (or its designee) shall exercise, in its sole discretion, any and all
authority of the “partnership representative” under the Code, including, without
limitation, (i) binding the Partnership and its Partners with respect to tax
matters and (ii) determining whether to make any available election under
Section 6226 of the Code.

 

Section 9.4                             Withholding; Tax Payments.

 

(a)                                 The General Partner may treat taxes paid by
the Partnership on behalf of all or less than all of the Partners, either as a
distribution of cash to such Partners or as a general

 

131

--------------------------------------------------------------------------------



 

expense of the Partnership, as determined appropriate under the circumstances by
the General Partner.

 

(b)                                 Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that may be
required to cause the Partnership and other Group Members to comply with any
withholding requirements established under the Code or any other federal, state
or local law including pursuant to Sections 1441, 1442, 1445 and 1446 of the
Code.  To the extent that the Partnership is required or elects to withhold and
pay over to any taxing authority any amount resulting from the allocation or
distribution of income to any Partner (including by reason of Section 1446 of
the Code), the General Partner may treat the amount withheld as a distribution
of cash pursuant to Article VI or Section 12.4(c) in the amount of such
withholding from such Partner.

 

ARTICLE X

 

ADMISSION OF PARTNERS

 

Section 10.1                            Admission of Limited Partners.

 

(a)                                 Upon the issuance by the Partnership of
Common Units to the Underwriters as described in Article V in connection with
the Initial Public Offering, such parties were automatically admitted to the
Partnership as Limited Partners in respect of the Common Units issued to them.

 

(b)                                 By acceptance of the transfer of any Limited
Partner Interests in accordance with Article IV or the acceptance of any Limited
Partner Interests issued pursuant to Article V or pursuant to a merger or
consolidation or conversion pursuant to Article XIV, and except as provided in
Section 4.9, each transferee of, or other such Person acquiring, a Limited
Partner Interest (including any nominee holder or an agent or representative
acquiring such Limited Partner Interests for the account of another Person)
(i) shall be admitted to the Partnership as a Limited Partner with respect to
the Limited Partner Interests so transferred or issued to such Person when any
such transfer or admission is reflected in the books and records of the
Partnership and such Limited Partner becomes the Record Holder of the Limited
Partner Interests so transferred, (ii) shall become bound, and shall be deemed
to have agreed to be bound, by the terms of this Agreement, (iii) represents
that the transferee or other recipient has the capacity, power and authority to
enter into this Agreement and (iv) makes the consents, acknowledgements and
waivers contained in this Agreement, all with or without execution of this
Agreement by such Person. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement.  A Person may become a Limited Partner or Record Holder of a Limited
Partner Interest without the consent or approval of any of the Partners.  A
Person may not become a Limited Partner without acquiring a Limited Partner
Interest and until such Person is reflected in the books and records of the
Partnership as the Record Holder of such Limited Partner Interest.  The rights
and obligations of a Person who is an Ineligible Holder shall be determined in
accordance with Section 4.9.

 

(c)                                  The name and mailing address of each
Limited Partner shall be listed on the books and records of the Partnership
maintained for such purpose by the Partnership or the

 

132

--------------------------------------------------------------------------------



 

Transfer Agent.  The General Partner shall update the books and records of the
Partnership from time to time as necessary to reflect accurately the information
therein (or shall cause the Transfer Agent to do so, as applicable).  A Limited
Partner Interest may be represented by a Certificate, as provided in
Section 4.1.

 

(d)                                 Any transfer of a Limited Partner Interest
shall not entitle the transferee to share in the profits and losses, to receive
distributions, to receive allocations of income, gain, loss, deduction or credit
or any similar item or to any other rights to which the transferor was entitled
until the transferee becomes a Limited Partner pursuant to Section 10.1(b).

 

Section 10.2                            Admission of Successor General Partner. 
A successor General Partner approved pursuant to Section 11.1 or Section 11.2 or
the transferee of or successor to all of the General Partner Interest pursuant
to Section 4.6 who is proposed to be admitted as a successor General Partner
shall be admitted to the Partnership as the General Partner, effective
immediately prior to the withdrawal or removal of the predecessor or
transferring General Partner, pursuant to Section 11.1 or Section 11.2 or the
transfer of the General Partner Interest pursuant to Section 4.6, provided,
however, that no such successor shall be admitted to the Partnership until
compliance with the terms of Section 4.6 has occurred and such successor has
executed and delivered such other documents or instruments as may be required to
effect such admission. Any such successor shall, subject to the terms hereof,
carry on the business of the members of the Partnership Group without
dissolution.

 

Section 10.3                            Amendment of Agreement and Certificate
of Limited Partnership.  To effect the admission to the Partnership of any
Partner, the General Partner shall take all steps necessary or appropriate under
the Delaware Act to amend the records of the Partnership to reflect such
admission and, if necessary, to prepare as soon as practicable an amendment to
this Agreement and, if required by law, the General Partner shall prepare and
file an amendment to the Certificate of Limited Partnership.

 

ARTICLE XI

 

WITHDRAWAL OR REMOVAL OF PARTNERS

 

Section 11.1                            Withdrawal of the General Partner.

 

(a)                                 The General Partner shall be deemed to have
withdrawn from the Partnership upon the occurrence of any one of the following
events (each such event herein referred to as an “Event of Withdrawal”);

 

(i)                                     The General Partner voluntarily
withdraws from the Partnership by giving written notice to the other Partners;

 

(ii)                                  The General Partner transfers all of its
General Partner Interest pursuant to Section 4.6;

 

(iii)                               The General Partner is removed pursuant to
Section 11.2;

 

133

--------------------------------------------------------------------------------



 

(iv)                              The General Partner (A) makes a general
assignment for the benefit of creditors; (B) files a voluntary bankruptcy
petition for relief under Chapter 7 of the United States Bankruptcy Code;
(C) files a petition or answer seeking for itself a liquidation, dissolution or
similar relief (but not a reorganization) under any law; (D) files an answer or
other pleading admitting or failing to contest the material allegations of a
petition filed against the General Partner in a proceeding of the type described
in clauses (A)-(C) of this Section 11.1(a)(iv); or (E) seeks, consents to or
acquiesces in the appointment of a trustee (but not a debtor-in-possession),
receiver or liquidator of the General Partner or of all or any substantial part
of its properties;

 

(v)                                 A final and non-appealable order of relief
under Chapter 7 of the United States Bankruptcy Code is entered by a court with
appropriate jurisdiction pursuant to a voluntary or involuntary petition by or
against the General Partner; or

 

(vi)                              (A) In the event the General Partner is a
corporation, a certificate of dissolution or its equivalent is filed for the
General Partner, or 90 days expire after the date of notice to the General
Partner of revocation of its charter without a reinstatement of its charter,
under the laws of its state of incorporation; (B) in the event the General
Partner is a partnership or a limited liability company, the dissolution and
commencement of winding up of the General Partner; (C) in the event the General
Partner is acting in such capacity by virtue of being a trustee of a trust, the
termination of the trust; (D) in the event the General Partner is a natural
person, his death or adjudication of incompetency; and (E) otherwise in the
event of the termination of the General Partner.

 

If an Event of Withdrawal specified in Section 11.1(a)(iv),
Section 11.1(a)(v) or Section 11.1(a)(vi)(A), (B), (C) or (E) occurs, the
withdrawing General Partner shall give written notice to the Limited Partners
within 30 days after such occurrence.  The Partners hereby agree that only the
Events of Withdrawal described in this Section 11.1 shall result in the
withdrawal of the General Partner from the Partnership.

 

(b)                                 Withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall not constitute a
breach of this Agreement under the following circumstances:

 

(i)                                     at any time during the period beginning
on the Closing Date and ending at 11:59 p.m., prevailing Central Time, on the
first day of the first Quarter beginning after the tenth anniversary of the
Closing Date, the General Partner voluntarily withdraws by giving at least 90
days’ advance written notice of its intention to withdraw to the Limited
Partners; provided, that prior to the effective date of such withdrawal, the
withdrawal is approved by Unitholders holding at least a majority of the
Outstanding Common Units (excluding Common Units held by the General Partner and
its Affiliates) and the General Partner delivers to the Partnership an Opinion
of Counsel (“Withdrawal Opinion of Counsel”) that such withdrawal (following the
selection of the successor General Partner) would not result in the loss of the
limited liability under the Delaware Act of any Limited Partner or cause any
Group Member to be treated as an association taxable as a

 

134

--------------------------------------------------------------------------------



 

corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed);

 

(ii)                                  at any time after 11:59 p.m., prevailing
Central Time, on the first day of the first Quarter beginning after the tenth
anniversary of the Closing Date, the General Partner voluntarily withdraws by
giving at least 90 days’ advance written notice to the Unitholders, such
withdrawal to take effect on the date specified in such notice;

 

(iii)                               at any time that the General Partner ceases
to be the General Partner pursuant to Section 11.1(a)(ii) or is removed pursuant
to Section 11.2; or

 

(iv)                              notwithstanding clause (i) of this sentence,
at any time that the General Partner voluntarily withdraws by giving at least 90
days’ advance written notice of its intention to withdraw to the Limited
Partners, such withdrawal to take effect on the date specified in the notice, if
at the time such notice is given one Person and its Affiliates (other than the
General Partner and its Affiliates) own beneficially or of record or control at
least 50% of the Outstanding Units.  The withdrawal of the General Partner from
the Partnership upon the occurrence of an Event of Withdrawal shall also
constitute the withdrawal of the General Partner as general partner or managing
member, if any, to the extent applicable, of the other Group Members.  If the
General Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i), the
holders of a Unit Majority, may, prior to the effective date of such withdrawal,
elect a successor General Partner.  The Person so elected as successor General
Partner shall automatically become the successor general partner or managing
member, to the extent applicable, of the other Group Members of which the
General Partner is a general partner or a managing member.  If, prior to the
effective date of the General Partner’s withdrawal pursuant to
Section 11.1(a)(i), a successor is not selected by the Unitholders as provided
herein or the Partnership does not receive a Withdrawal Opinion of Counsel, the
Partnership shall be dissolved in accordance with Section 12.1 unless the
business of the Partnership is continued pursuant to Section 12.2. Any successor
General Partner elected in accordance with the terms of this Section 11.1 shall
be subject to the provisions of Section 10.2.

 

Section 11.2                            Removal of the General Partner.  The
General Partner may be removed if such removal is approved by the Unitholders
holding at least 66 2/3% of the Outstanding Units (including Units held by the
General Partner and its Affiliates) voting as a single class.  Any such action
by such holders for removal of the General Partner must also provide for the
election of a successor General Partner by the Unitholders holding a majority of
the Outstanding Common Units, voting as a class (including, in each case, Units
held by the General Partner and its Affiliates).  Such removal shall be
effective immediately following the admission of a successor General Partner
pursuant to Section 10.2.  The removal of the General Partner shall also
automatically constitute the removal of the General Partner as general partner
or managing member, to the extent applicable, of the other Group Members of
which the General Partner is a general partner or a managing member.  If a
Person is elected as a successor General Partner in accordance with the terms of
this Section 11.2, such Person shall, upon admission pursuant to Section 10.2,
automatically become a successor general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member.  The right of the holders of Outstanding
Units to remove the General

 

135

--------------------------------------------------------------------------------



 

Partner shall not exist or be exercised unless the Partnership has received an
opinion opining as to the matters covered by a Withdrawal Opinion of Counsel. 
Any successor General Partner elected in accordance with the terms of this
Section 11.2 shall be subject to the provisions of Section 10.2.

 

Section 11.3                            Interest of Departing General Partner
and Successor General Partner.

 

(a)                                 In the event of (i) withdrawal of the
General Partner under circumstances where such withdrawal does not violate this
Agreement or (ii) removal of the General Partner by the holders of Outstanding
Units under circumstances where Cause does not exist, if the successor General
Partner is elected in accordance with the terms of Section 11.1 or Section 11.2,
the Departing General Partner shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner,
to require its successor to purchase its General Partner Interest and its or its
Affiliates’ or beneficial owners’ general partner interest (or equivalent
interest), if any, in the other Group Members and all of its or its Affiliates’
Incentive Distribution Rights (collectively, the “Combined Interest”) in
exchange for an amount in cash equal to the fair market value of such Combined
Interest, such amount to be determined and payable as of the effective date of
its withdrawal or removal. If the General Partner is removed by the Unitholders
under circumstances where Cause exists or if the General Partner withdraws under
circumstances where such withdrawal violates this Agreement, and if a successor
General Partner is elected in accordance with the terms of Section 11.1 or
Section 11.2 (or if the business of the Partnership is continued pursuant to
Section 12.2 and the successor General Partner is not the former General
Partner), such successor shall have the option, exercisable prior to the
effective date of the withdrawal or removal of such Departing General Partner
(or, in the event the business of the Partnership is continued, prior to the
date the business of the Partnership is continued), to purchase the Combined
Interest for such fair market value of such Combined Interest. In either event,
the Departing General Partner shall be entitled to receive all reimbursements
due such Departing General Partner pursuant to Section 7.4, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Departing
General Partner or its Affiliates (other than any Group Member) for the benefit
of the Partnership or the other Group Members.

 

For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor as General Partner, which, in turn, may rely
on other experts, and the determination of which shall be conclusive as to such
matter. If such parties cannot agree upon one independent investment banking
firm or other independent expert within 45 days after the effective date of such
withdrawal or removal, then the Departing General Partner shall designate an
independent investment banking firm or other independent expert, the Departing
General Partner’s successor as General Partner shall designate an independent
investment banking firm or other independent expert, and such firms or experts
shall mutually select a third independent investment banking firm or independent
expert, which third independent investment banking firm or other independent
expert shall determine the fair market value of the Combined Interest. In making
its determination, such third independent investment banking firm or other
independent expert shall consider the value of the Units, including the then

 

136

--------------------------------------------------------------------------------



 

current trading price of Units on any National Securities Exchange on which
Units are then listed or admitted to trading, the value of the Partnership’s
assets, the rights and obligations of the Departing General Partner (including
an appropriate “control premium”), the value of the Incentive Distribution
Rights and the General Partner Interest and other factors it may deem relevant.

 

(b)                                 If the Combined Interest is not purchased in
the manner set forth in Section 11.3(a), the Departing General Partner (or its
transferee) shall become a Limited Partner and the Combined Interest shall be
converted into Common Units pursuant to a valuation made by an investment
banking firm or other independent expert selected pursuant to Section 11.3(a),
without reduction in such Partnership Interest (but subject to proportionate
dilution by reason of the admission of its successor). Any successor General
Partner shall indemnify the Departing General Partner (or its transferee) as to
all debts and liabilities of the Partnership arising on or after the date on
which the Departing General Partner (or its transferee) becomes a Limited
Partner.  For purposes of this Agreement, conversion of the Combined Interest to
Common Units will be characterized as if the Departing General Partner (or its
transferee) contributed the Combined Interest to the Partnership in exchange for
the newly issued Common Units.

 

(c)                                  If a successor General Partner is elected
in accordance with the terms of Section 11.1 or Section 11.2 (or if the business
of the Partnership is continued pursuant to Section 12.2 and the successor
General Partner is not the former General Partner) and the option described in
Section 11.3(a) is not exercised by the party entitled to do so, the successor
General Partner shall, at the effective date of its admission to the
Partnership, contribute to the Partnership cash in the amount equal to the
product of (x) the quotient obtained by dividing (A) the Percentage Interest of
the General Partner Interest of the Departing General Partner by (B) a
percentage equal to 100% less the Percentage Interest of the General Partner
Interest of the Departing General Partner and (y) the Net Agreed Value of the
Partnership’s assets on such date. In such event, such successor General Partner
shall, subject to the following sentence, be entitled to its Percentage Interest
of all Partnership allocations and distributions to which the Departing General
Partner was entitled.  In addition, the successor General Partner shall cause
this Agreement to be amended to reflect that, from and after the date of such
successor General Partner’s admission, the successor General Partner’s interest
in all Partnership distributions and allocations shall be its Percentage
Interest.

 

Section 11.4                            Withdrawal of Limited Partners.  No
Limited Partner shall have any right to withdraw from the Partnership; provided,
however, that when a transferee of a Limited Partner’s Limited Partner Interest
becomes a Record Holder of the Limited Partner Interest so transferred, such
transferring Limited Partner shall cease to be a Limited Partner with respect to
the Limited Partner Interest so transferred.

 

ARTICLE XII

 

DISSOLUTION AND LIQUIDATION

 

Section 12.1                            Dissolution.  The Partnership shall not
be dissolved by the admission of additional Limited Partners or by the admission
of a successor General Partner in accordance with the terms of this Agreement. 
Upon the removal or withdrawal of the General Partner, if a

 

137

--------------------------------------------------------------------------------



 

successor General Partner is elected pursuant to Section 10.2, Section 11.1,
Section 11.2 or Section 12.2, the Partnership shall not be dissolved and such
successor General Partner is hereby authorized to, and shall, continue the
business of the Partnership.  Subject to Section 12.2, the Partnership shall
dissolve, and its affairs shall be wound up, upon:

 

(a)                                 an Event of Withdrawal of the General
Partner as provided in Section 11.1(a) (other than Section 11.1(a)(ii)), unless
a successor is elected and such successor is admitted to the Partnership
pursuant to this Agreement;

 

(b)                                 an election to dissolve the Partnership by
the General Partner that is approved by the holders of a Unit Majority;

 

(c)                                  the entry of a decree of judicial
dissolution of the Partnership pursuant to the provisions of the Delaware Act;
or

 

(d)                                 at any time there are no Limited Partners,
unless the Partnership is continued without dissolution in accordance with the
Delaware Act.

 

Section 12.2                            Continuation of the Business of the
Partnership After Dissolution.  Upon (a) an Event of Withdrawal caused by the
withdrawal or removal of the General Partner as provided in
Section 11.1(a)(i) or Section 11.1(a)(iii) and the failure of the Partners to
select a successor to such Departing General Partner pursuant to Section 11.1 or
Section 11.2, then within 90 days thereafter, or (b) an event constituting an
Event of Withdrawal as defined in Section 11.1(a)(iv), Section 11.1(a)(v) or
Section 11.1(a)(vi), then, to the maximum extent permitted by law, within 180
days thereafter, the holders of a Unit Majority may elect to continue the
business of the Partnership on the same terms and conditions set forth in this
Agreement by appointing as a successor General Partner a Person approved by the
holders of a Unit Majority.  Unless such an election is made within the
applicable time period as set forth above, the Partnership shall conduct only
activities necessary to wind up its affairs.  If such an election is so made,
then:

 

(i)                                     the Partnership shall continue without
dissolution unless earlier dissolved in accordance with this Article XII;

 

(ii)                                  if the successor General Partner is not
the former General Partner, then the interest of the former General Partner
shall be treated in the manner provided in Section 11.3; and

 

(iii)                               the successor General Partner shall be
admitted to the Partnership as General Partner, effective as of the Event of
Withdrawal, by agreeing in writing to be bound by this Agreement; provided, that
the right of the holders of a Unit Majority to approve a successor General
Partner and to continue the business of the Partnership shall not exist and may
not be exercised unless the Partnership has received an Opinion of Counsel that
(x) the exercise of the right would not result in the loss of limited liability
under the Delaware Act of any Limited Partner and (y) neither the Partnership
nor any Group Member would be treated as an association taxable as a corporation
or otherwise

 

138

--------------------------------------------------------------------------------



 

be taxable as an entity for federal income tax purposes upon the exercise of
such right to continue (to the extent not already so treated or taxed).

 

Section 12.3                            Liquidator.  Upon dissolution of the
Partnership, unless the business of the Partnership is continued pursuant to
Section 12.2, the General Partner shall select one or more Persons to act as
Liquidator.  The Liquidator (if other than the General Partner) shall be
entitled to receive such compensation for its services as may be approved by
holders of at least a majority of the Outstanding Common Units.  The Liquidator
(if other than the General Partner) shall agree not to resign at any time
without 15 days’ prior notice and may be removed at any time, with or without
cause, by notice of removal approved by holders of at least a majority of the
Outstanding Common Units.  Upon dissolution, removal or resignation of the
Liquidator, a successor and substitute Liquidator (who shall have and succeed to
all rights, powers and duties of the original Liquidator) shall within 30 days
thereafter be approved by holders of at least a majority of the Outstanding
Common Units.  The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided.  Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
General Partner under the terms of this Agreement (but subject to all of the
applicable limitations, contractual and otherwise, upon the exercise of such
powers, other than the limitation on sale set forth in Section 7.3) necessary or
appropriate to carry out the duties and functions of the Liquidator hereunder
for and during the period of time required to complete the winding up and
liquidation of the Partnership as provided for herein.

 

Section 12.4                            Liquidation.  The Liquidator shall
proceed to dispose of the assets of the Partnership, discharge its liabilities,
and otherwise wind up its affairs in such manner and over such period as
determined by the Liquidator, subject to Section 17-804 of the Delaware Act and
the following:

 

(a)                                 The assets may be disposed of by public or
private sale or by distribution in kind to one or more Partners on such terms as
the Liquidator and such Partner or Partners may agree.  If any property is
distributed in kind, the Partner receiving the property shall be deemed for
purposes of Section 12.4(c) to have received cash equal to its fair market
value; and contemporaneously therewith, appropriate cash distributions must be
made to the other Partners.  The Liquidator may defer liquidation or
distribution of the Partnership’s assets for a reasonable time if it determines
that an immediate sale or distribution of all or some of the Partnership’s
assets would be impractical or would cause undue loss to the Partners.  The
Liquidator may distribute the Partnership’s assets, in whole or in part, in kind
if it determines that a sale would be impractical or would cause undue loss to
the Partners.

 

(b)                                 Liabilities of the Partnership include
amounts owed to the Liquidator as compensation for serving in such capacity
(subject to the terms of Section 12.3) and amounts to Partners otherwise than in
respect of their distribution rights under Article VI.  With respect to any
liability that is contingent, conditional or unmatured or is otherwise not yet
due and payable, the Liquidator shall either settle such claim for such amount
as it thinks appropriate or establish a reserve of cash or other assets to
provide for its payment.  When paid, any unused portion of the reserve shall be
distributed as additional liquidation proceeds.

 

139

--------------------------------------------------------------------------------



 

(c)                                  All property and all cash in excess of that
required to discharge liabilities as provided in Section 12.4(b) shall be
distributed to the Partners in accordance with, and to the extent of, the
positive balances in their respective Capital Accounts, as determined after
taking into account all Capital Account adjustments (other than those made by
reason of distributions pursuant to this Section 12.4(c)) for the taxable period
of the Partnership during which the liquidation of the Partnership occurs (with
such date of occurrence being determined pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(g)), and such distribution shall be made by the end of
such taxable period (or, if later, within 90 days after said date of such
occurrence); provided that any property or cash (including cash equivalents)
available for distribution under this Section 12.4(c) shall be distributed
(i) first in respect of the Liquidation Preference (to the extent of the
positive balances in the associated Capital Accounts) and then (ii) in respect
of any accumulated and unpaid Class B Preferred Unit Distributions, Class C
Preferred Unit Distributions and Class D Preferred Unit Distributions (without
duplication) prior to the making of any distributions of property or cash
(including cash equivalents) with respect to the Class D Junior Securities.

 

Section 12.5                            Cancellation of Certificate of Limited
Partnership.  Upon the completion of the distribution of Partnership cash and
property as provided in Section 12.4 in connection with the liquidation of the
Partnership, the Certificate of Limited Partnership and all qualifications of
the Partnership as a foreign limited partnership in jurisdictions other than the
State of Delaware shall be canceled and such other actions as may be necessary
to terminate the Partnership shall be taken.

 

Section 12.6                            Return of Contributions.  The General
Partner shall not be personally liable for, and shall have no obligation to
contribute or loan any monies or property to the Partnership to enable it to
effectuate, the return of the Capital Contributions of the Limited Partners or
Unitholders, or any portion thereof, it being expressly understood that any such
return shall be made solely from Partnership assets.

 

Section 12.7                            Waiver of Partition.  To the maximum
extent permitted by law, each Partner hereby waives any right to partition of
the Partnership property.

 

Section 12.8                            Capital Account Restoration.  No Limited
Partner shall have any obligation to restore any negative balance in its Capital
Account upon liquidation of the Partnership.  The General Partner shall be
obligated to restore any negative balance in its Capital Account upon
liquidation of its interest in the Partnership by the end of the taxable period
of the Partnership during which such liquidation occurs, or, if later, within 90
days after the date of such liquidation.

 

ARTICLE XIII

 

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

 

Section 13.1                            Amendments to be Adopted Solely by the
General Partner.  Each Partner agrees that the General Partner, without the
approval of any Partner, may amend any provision of this Agreement and execute,
swear to, acknowledge, deliver, file and record whatever documents may be
required in connection therewith, to reflect:

 

140

--------------------------------------------------------------------------------



 

(a)                                 a change in the name of the Partnership, the
location of the principal place of business of the Partnership, the registered
agent of the Partnership or the registered office of the Partnership;

 

(b)                                 admission, substitution, withdrawal or
removal of Partners in accordance with this Agreement;

 

(c)                                  a change that the General Partner
determines to be necessary or appropriate to qualify or continue the
qualification of the Partnership as a limited partnership or a partnership in
which the Limited Partners have limited liability under the laws of any state or
to ensure that the Group Members will not be treated as associations taxable as
corporations or otherwise taxed as entities for federal income tax purposes;

 

(d)                                 subject to Section 5.11(c),
Section 5.12(c) and Section 5.13(c), a change that the General Partner
determines (i) does not adversely affect the Limited Partners (including any
particular class of Partnership Interests as compared to other classes of
Partnership Interests) in any material respect, (ii) to be necessary or
appropriate to (A) satisfy any requirements, conditions or guidelines contained
in any opinion, directive, order, ruling or regulation of any federal or state
agency or judicial authority or contained in any federal or state statute
(including the Delaware Act) or (B) facilitate the trading of the Units
(including the division of any class or classes of Outstanding Units into
different classes to facilitate uniformity of tax consequences within such
classes of Units) or comply with any rule, regulation, guideline or requirement
of any National Securities Exchange on which the Units are or will be listed or
admitted to trading, (iii) to be necessary or appropriate in connection with
action taken by the General Partner pursuant to Section 5.8 or (iv) is required
to effect the intent expressed in the Registration Statement or the intent of
the provisions of this Agreement or the Contribution, Purchase and Sale
Agreement or is otherwise contemplated by this Agreement or the Contribution,
Purchase and Sale Agreement;

 

(e)                                  a change in the fiscal year or taxable
period of the Partnership and any other changes that the General Partner
determines to be necessary or appropriate as a result of a change in the fiscal
year or taxable period of the Partnership including, if the General Partner
shall so determine, a change in the definition of “Quarter” and the dates on
which distributions (other than Preferred Distributions) are to be made by the
Partnership;

 

(f)                                   an amendment that is necessary, in the
Opinion of Counsel, to prevent the Partnership, or the General Partner or its
directors, officers, trustees or agents from in any manner being subjected to
the provisions of the Investment Company Act of 1940, as amended, the Investment
Advisers Act of 1940, as amended, or “plan asset” regulations adopted under the
Employee Retirement Income Security Act of 1974, as amended, regardless of
whether such are substantially similar to plan asset regulations currently
applied or proposed by the United States Department of Labor;

 

(g)                                  an amendment that the General Partner
determines to be necessary or appropriate in connection with the creation,
authorization or issuance of any class or series of Partnership Interests and
options, rights, warrants and appreciation rights relating to the Partnership
Interests pursuant to Section 5.6;

 

141

--------------------------------------------------------------------------------



 

(h)                                 any amendment expressly permitted in this
Agreement to be made by the General Partner acting alone;

 

(i)                                     an amendment effected, necessitated or
contemplated by a Merger Agreement approved in accordance with Section 14.3;

 

(j)                                    an amendment that the General Partner
determines to be necessary or appropriate to reflect and account for the
formation by the Partnership of, or investment by the Partnership in, any
corporation, partnership, joint venture, limited liability company or other
entity, in connection with the conduct by the Partnership of activities
permitted by the terms of Section 2.4 or Section 7.1(a);

 

(k)                                 a merger, conveyance or conversion pursuant
to Section 14.3(d); or

 

(l)                                     any other amendments substantially
similar to the foregoing.

 

Section 13.2                      Amendment Procedures.  Amendments to this
Agreement may be proposed only by the General Partner.  To the fullest extent
permitted by law, the General Partner shall have no duty or obligation to
propose or approve any amendment to this Agreement and may decline to do so in
its sole discretion, and, in declining to propose or approve an amendment, to
the fullest extent permitted by law shall not be required to act in good faith
or pursuant to any other standard imposed by this Agreement, any Group Member
Agreement, any other agreement contemplated hereby or under the Delaware Act or
any other law, rule or regulation or at equity. An amendment shall be effective
upon its approval by the General Partner and, except as otherwise provided by
Section 5.11(c), Section 5.12(c), Section 5.13(c), Section 13.1 or Section 13.3,
the holders of a Unit Majority, unless a greater or different percentage is
required under this Agreement or by Delaware law. Each proposed amendment that
requires the approval of the holders of a specified percentage of Outstanding
Units shall be set forth in a writing that contains the text of the proposed
amendment.  If such an amendment is proposed, the General Partner shall seek the
written approval of the requisite percentage of Outstanding Units or call a
meeting of the Unitholders to consider and vote on such proposed amendment.  The
General Partner shall notify all Record Holders upon final adoption of any
amendments.  The General Partner shall be deemed to have notified all Record
Holders as required by this Section 13.2 if it has either (i) filed such
amendment with the Commission via its Electronic Data Gathering, Analysis and
Retrieval system and such amendment is publicly available on such system or
(ii) made such amendment available on any publicly available website maintained
by the Partnership.

 

Section 13.3                      Amendment Requirements.

 

(a)                                 Notwithstanding the provisions of
Section 13.1 and Section 13.2, no provision of this Agreement that establishes a
percentage of Outstanding Units (including Units deemed owned by the General
Partner) required to take any action shall be amended, altered, changed,
repealed or rescinded in any respect that would have the effect of (i) in the
case of any provision of this Agreement other than Section 11.2 or Section 13.4,
reducing such percentage or (ii) in the case of Section 11.2 or Section 13.4,
increasing such percentage, unless such amendment is approved by the written
consent or the affirmative vote of holders of Outstanding Units whose

 

142

--------------------------------------------------------------------------------



 

aggregate Outstanding Units constitute not less than the voting requirement
sought to be reduced or increased, as applicable.

 

(b)                                 Notwithstanding the provisions of
Section 13.1 and Section 13.2, no amendment to this Agreement may (i) enlarge
the obligations of (including requiring any holder of a class of Partnership
Interests to make additional Capital Contributions to the Partnership) any
Limited Partner without its consent, unless such shall be deemed to have
occurred as a result of an amendment approved pursuant to Section 13.3(c), or
(ii) enlarge the obligations of, restrict, change or modify in any way any
action by or rights of, or reduce in any way the amounts distributable,
reimbursable or otherwise payable to, the General Partner or any of its
Affiliates without its consent, which consent may be given or withheld at its
option.

 

(c)                                  Except as provided in Section 14.3 or
Section 13.1, any amendment that would have a material adverse effect on the
rights or preferences of any class of Partnership Interests in relation to other
classes of Partnership Interests must be approved by the holders of not less
than a majority of the Outstanding Partnership Interests of the class affected. 
If the General Partner determines an amendment does not satisfy the requirements
of Section 13.1(d) because it adversely affects one or more classes of
Partnership Interests, as compared to other classes of Partnership Interests, in
any material respect, such amendment shall only be required to be approved by
the adversely affected class or classes.

 

(d)                                 Notwithstanding any other provision of this
Agreement, except for amendments pursuant to Section 13.1 and except as
otherwise provided by Section 14.3(b), no amendments shall become effective
without the approval of the holders of at least 90% of the Outstanding Units
voting as a single class unless the Partnership obtains an Opinion of Counsel to
the effect that such amendment will not affect the limited liability of any
Limited Partner under applicable partnership law of the state under whose laws
the Partnership is organized.

 

(e)                                  Except as provided in Section 13.1, this
Section 13.3 shall only be amended with the approval of the holders of at least
90% of the Outstanding Units.

 

Section 13.4                      Special Meetings.  All acts of Limited
Partners to be taken pursuant to this Agreement shall be taken in the manner
provided in this Article XIII.  Special meetings of the Limited Partners may be
called by the General Partner or by Limited Partners owning 20% or more of the
Outstanding Units of the class or classes for which a meeting is proposed. 
Limited Partners shall call a special meeting by delivering to the General
Partner one or more requests in writing stating that the signing Limited
Partners wish to call a special meeting and indicating the general or specific
purposes for which the special meeting is to be called.  Within 60 days after
receipt of such a call from Limited Partners or within such greater time as may
be reasonably necessary for the Partnership to comply with any statutes, rules,
regulations, listing agreements or similar requirements governing the holding of
a meeting or the solicitation of proxies for use at such a meeting, the General
Partner shall send a notice of the meeting to the Limited Partners either
directly or indirectly through the Transfer Agent.  A meeting shall be held at a
time and place determined by the General Partner on a date not less than 10 days
nor more than 60 days after the time notice of the meeting is given as provided
in Section 16.1.  Limited Partners shall not vote on matters that would cause
the Limited Partners to be deemed to be taking part in the management and
control of the business and affairs of the Partnership so as to jeopardize the

 

143

--------------------------------------------------------------------------------



 

Limited Partners’ limited liability under the Delaware Act or the law of any
other state in which the Partnership is qualified to do business.

 

Section 13.5                      Notice of a Meeting.  Notice of a meeting
called pursuant to Section 13.4  shall be given to the Record Holders of the
class or classes of Units for which a meeting is proposed in writing by mail or
other means of written communication in accordance with Section 16.1.  The
notice shall be deemed to have been given at the time when deposited in the mail
or sent by other means of written communication.

 

Section 13.6                      Record Date.  For purposes of determining the
Limited Partners entitled to notice of or to vote at a meeting of the Limited
Partners or to give approvals without a meeting as provided in Section 13.11 the
General Partner may set a Record Date, which shall not be less than 10 nor more
than 60 days before (a) the date of the meeting (unless such requirement
conflicts with any rule, regulation, guideline or requirement of any National
Securities Exchange on which the Units are listed or admitted to trading or U.S.
federal securities laws, in which case the rule, regulation, guideline or
requirement of such National Securities Exchange or U.S. federal securities laws
shall govern) or (b) in the event that approvals are sought without a meeting,
the date by which Limited Partners are requested in writing by the General
Partner to give such approvals. If the General Partner does not set a Record
Date, then (a) the Record Date for determining the Limited Partners entitled to
notice of or to vote at a meeting of the Limited Partners shall be the close of
business on the day next preceding the day on which notice is given, and (b) the
Record Date for determining the Limited Partners entitled to give approvals
without a meeting shall be the date the first written approval is deposited with
the Partnership in care of the General Partner in accordance with Section 13.11.

 

Section 13.7                      Adjournment.  When a meeting is adjourned to
another time or place, notice need not be given of the adjourned meeting and a
new Record Date need not be fixed, if the time and place thereof are announced
at the meeting at which the adjournment is taken, unless such adjournment shall
be for more than 45 days.  At the adjourned meeting, the Partnership may
transact any business which might have been transacted at the original meeting. 
If the adjournment is for more than 45 days or if a new Record Date is fixed for
the adjourned meeting, a notice of the adjourned meeting shall be given in
accordance with this Article XIII.

 

Section 13.8                      Waiver of Notice; Approval of Meeting;
Approval of Minutes.  The transactions of any meeting of Limited Partners,
however called and noticed, and whenever held, shall be as valid as if it had
occurred at a meeting duly held after regular call and notice, if a quorum is
present either in person or by proxy.  Attendance of a Limited Partner at a
meeting shall constitute a waiver of notice of the meeting, except when the
Limited Partner attends the meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction of any business because the meeting
is not lawfully called or convened; and except that attendance at a meeting is
not a waiver of any right to disapprove the consideration of matters required to
be included in the notice of the meeting, but not so included, if the
disapproval is expressly made at the meeting.

 

Section 13.9                      Quorum and Voting.  The holders of a majority
of the Outstanding Units of the class or classes for which a meeting has been
called (including Outstanding Units deemed owned by the General Partner)
represented in person or by proxy shall constitute a quorum at a

 

144

--------------------------------------------------------------------------------



 

meeting of Limited Partners of such class or classes unless any such action by
the Limited Partners requires approval by holders of a greater percentage of
such Units, in which case the quorum shall be such greater percentage.  At any
meeting of the Limited Partners duly called and held in accordance with this
Agreement at which a quorum is present, the act of Limited Partners holding
Outstanding Units that in the aggregate represent a majority of the Outstanding
Units entitled to vote and be present in person or by proxy at such meeting
shall be deemed to constitute the act of all Limited Partners, unless a greater
or different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Units that in the aggregate represent at least such greater
or different percentage shall be required. The Limited Partners present at a
duly called or held meeting at which a quorum is present may continue to
transact business until adjournment, notwithstanding the withdrawal of enough
Limited Partners to leave less than a quorum, if any action taken (other than
adjournment) is approved by the required percentage of Outstanding Units
specified in this Agreement (including Outstanding Units deemed owned by the
General Partner).  In the absence of a quorum any meeting of Limited Partners
may be adjourned from time to time by the affirmative vote of holders of at
least a majority of the Outstanding Units entitled to vote at such meeting
(including Outstanding Units deemed owned by the General Partner) represented
either in person or by proxy, but no other business may be transacted, except as
provided in Section 13.7.

 

Section 13.10               Conduct of a Meeting.  The General Partner shall
have full power and authority concerning the manner of conducting any meeting of
the Limited Partners or solicitation of approvals in writing, including the
determination of Persons entitled to vote, the existence of a quorum, the
satisfaction of the requirements of Section 13.4, the conduct of voting, the
validity and effect of any proxies and the determination of any controversies,
votes or challenges arising in connection with or during the meeting or voting.
The General Partner shall designate a Person to serve as chairman of any meeting
and shall further designate a Person to take the minutes of any meeting.  All
minutes shall be kept with the records of the Partnership maintained by the
General Partner.  The General Partner may make such other regulations consistent
with applicable law and this Agreement as it may deem advisable concerning the
conduct of any meeting of the Limited Partners or solicitation of approvals in
writing, including regulations in regard to the appointment of proxies, the
appointment and duties of inspectors of votes and approvals, the submission and
examination of proxies and other evidence of the right to vote, and the
revocation of approvals in writing.

 

Section 13.11               Action Without a Meeting.  If authorized by the
General Partner, any action that may be taken at a meeting of the Limited
Partners may be taken without a meeting without a vote and without prior notice,
if an approval in writing setting forth the action so taken is signed by Limited
Partners owning not less than the minimum percentage of the Outstanding Units
(including Outstanding Units deemed owned by the General Partner) that would be
necessary to authorize or take such action at a meeting at which all the Limited
Partners were present and voted (unless such provision conflicts with any rule,
regulation, guideline or requirement of any National Securities Exchange on
which the Units are listed or admitted to trading, in which case the rule,
regulation, guideline or requirement of such National Securities Exchange shall
govern). Prompt notice of the taking of action without a meeting shall be given
to the Limited Partners who have not approved in writing.  The General Partner
may specify that any written ballot, if any, submitted to Limited Partners for
the purpose of taking any action without a

 

145

--------------------------------------------------------------------------------



 

meeting shall be returned to the Partnership within the time period, which shall
be not less than 20 days, specified by the General Partner.  If a ballot
returned to the Partnership does not vote all of the Units held by the Limited
Partners, the Partnership shall be deemed to have failed to receive a ballot for
the Units that were not voted.  If approval of the taking of any action by the
Limited Partners is solicited by any Person other than by or on behalf of the
General Partner, the written approvals shall have no force and effect unless and
until (a) they are deposited with the Partnership in care of the General
Partner, (b) approvals sufficient to take the action proposed are dated as of a
date not more than 90 days prior to the date such sufficient approvals are
deposited with the Partnership and (c) an Opinion of Counsel is delivered to the
General Partner to the effect that the exercise of such right and the action
proposed to be taken with respect to any particular matter (i) will not cause
the Limited Partners to be deemed to be taking part in the management and
control of the business and affairs of the Partnership so as to jeopardize the
Limited Partners’ limited liability, and (ii) is otherwise permissible under the
state statutes then governing the rights, duties and liabilities of the
Partnership and the Partners. Nothing contained in this Section 13.11 shall be
deemed to require the General Partner to solicit all Limited Partners in
connection with a matter approved by the holders of the requisite percentage of
Units acting by written consent without a meeting.

 

Section 13.12               Right to Vote and Related Matters.

 

(a)                                 Only those Record Holders of the Outstanding
Units on the Record Date set pursuant to Section 13.6 (and also subject to the
limitations contained in the definition of “Outstanding”) shall be entitled to
notice of, and to vote at, a meeting of Limited Partners or to act with respect
to matters as to which the holders of the Outstanding Units have the right to
vote or to act.  All references in this Agreement to votes of, or other acts
that may be taken by, the Outstanding Units shall be deemed to be references to
the votes or acts of the Record Holders of such Outstanding Units.

 

(b)                                 Only those Record Holders of the Class B
Preferred Units on the Record Date set pursuant to Section 13.6 (and subject to
the limitations contained in the definition of “Outstanding”) shall be entitled
to notice of, and to vote at, a meeting of Class B Preferred Holders or to act
with respect to matters as to which the holders of the Outstanding Class B
Preferred Units have the right to vote or to act.  All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding
Class B Preferred Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Class B Preferred Units.

 

(c)                                  Only those Record Holders of the Class C
Preferred Units on the Record Date set pursuant to Section 13.6 (and subject to
the limitations contained in the definition of “Outstanding”) shall be entitled
to notice of, and to vote at, a meeting of Class C Preferred Holders or to act
with respect to matters as to which the holders of the Outstanding Class C
Preferred Units have the right to vote or to act.  All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding
Class C Preferred Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Class C Preferred Units.

 

146

--------------------------------------------------------------------------------



 

(d)                                 Only those Record Holders of the Class D
Preferred Units on the Record Date set pursuant to Section 13.6 (and subject to
the limitations contained in the definition of “Outstanding”) shall be entitled
to notice of, and to vote at, a meeting of Class D Preferred Unit Holders or to
act with respect to matters as to which the holders of the Outstanding Class D
Preferred Units have the right to vote or to act.  All references in this
Agreement to votes of, or other acts that may be taken by, the Outstanding
Class D Preferred Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Class D Preferred Units.

 

(e)                                  With respect to Units that are held for a
Person’s account by another Person (such as a broker, dealer, bank, trust
company or clearing corporation, or an agent of any of the foregoing), in whose
name such Units are registered, such other Person shall, in exercising the
voting rights in respect of such Units on any matter, and unless the arrangement
between such Persons provides otherwise, vote such Units in favor of, and at the
direction of, the Person who is the beneficial owner, and the Partnership shall
be entitled to assume it is so acting without further inquiry. The provisions of
this Section 13.12(e) (as well as all other provisions of this Agreement) are
subject to the provisions of Section 4.3.

 

ARTICLE XIV

 

MERGER, CONSOLIDATION OR CONVERSION

 

Section 14.1                      Authority.  The Partnership may merge or
consolidate with or into one or more corporations, limited liability companies,
statutory trusts or associations, real estate investment trusts, common law
trusts or unincorporated businesses, including a partnership (whether general or
limited (including a limited liability partnership)) or convert into any such
entity, whether such entity is formed under the laws of the State of Delaware or
any other state of the United States of America, pursuant to a written plan of
merger or consolidation (“Merger Agreement”) or a written plan of conversion
(“Plan of Conversion”), as the case may be, in accordance with this Article XIV.

 

Section 14.2                      Procedure for Merger, Consolidation or
Conversion.

 

(a)                                 Merger, consolidation or conversion of the
Partnership pursuant to this Article XIV requires the prior consent of the
General Partner, provided, however, that, to the fullest extent permitted by
law, the General Partner shall have no duty or obligation to consent to any
merger, consolidation or conversion of the Partnership and may decline to do so
free of any fiduciary duty or obligation whatsoever to the Partnership, any
Limited Partner and, in declining to consent to a merger, consolidation or
conversion, shall not be required to act in good faith or pursuant to any other
standard imposed by this Agreement, any other agreement contemplated hereby or
under the Delaware Act or any other law, rule or regulation or at equity.

 

(b)                                 If the General Partner shall determine to
consent to the merger or consolidation, the General Partner shall approve the
Merger Agreement, which shall set forth:

 

(i)                                     the name and jurisdiction of formation
or organization of each of the business entities proposing to merge or
consolidate;

 

147

--------------------------------------------------------------------------------



 

(ii)                                  the name and jurisdiction of formation or
organization of the business entity that is to survive the proposed merger or
consolidation (the “Surviving Business Entity”);

 

(iii)                               the terms and conditions of the proposed
merger or consolidation;

 

(iv)                              the manner and basis of exchanging or
converting the equity interests of each constituent business entity for, or
into, cash, property or interests, rights, securities or obligations of the
Surviving Business Entity; and (i) if any interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or interests, rights, securities or obligations of the
Surviving Business Entity, then the cash, property or interests, rights,
securities or obligations of any general or limited partnership, corporation,
trust, limited liability company, unincorporated business or other entity (other
than the Surviving Business Entity) which the holders of such interests,
securities or rights are to receive in exchange for, or upon conversion of their
interests, securities or rights, and (ii) in the case of equity interests
represented by certificates, upon the surrender of such certificates, which
cash, property or interests, rights, securities or obligations of the Surviving
Business Entity or any general or limited partnership, corporation, trust,
limited liability company, unincorporated business or other entity (other than
the Surviving Business Entity), or evidences thereof, are to be delivered;

 

(v)                                 a statement of any changes in the
constituent documents or the adoption of new constituent documents (the articles
or certificate of incorporation, articles of trust, declaration of trust,
certificate or agreement of limited partnership, certificate of formation or
limited liability company agreement or other similar charter or governing
document) of the Surviving Business Entity to be effected by such merger or
consolidation;

 

(vi)                              the effective time of the merger, which may be
the date of the filing of the certificate of merger pursuant to Section 14.4 or
a later date specified in or determinable in accordance with the Merger
Agreement (provided, that if the effective time of the merger is to be later
than the date of the filing of such certificate of merger, the effective time
shall be fixed at a date or time certain and stated in the certificate of
merger); and

 

(vii)                           such other provisions with respect to the
proposed merger or consolidation that the General Partner determines to be
necessary or appropriate.

 

(c)                                  If the General Partner shall determine to
consent to the conversion, the General Partner shall approve the Plan of
Conversion, which shall set forth:

 

(i)                                     the name of the converting entity and
the converted entity;

 

(ii)                                  a statement that the Partnership is
continuing its existence in the organizational form of the converted entity;

 

148

--------------------------------------------------------------------------------



 

(iii)                               a statement as to the type of entity that
the converted entity is to be and the state or country under the laws of which
the converted entity is to be incorporated, formed or organized;

 

(iv)                              the manner and basis of exchanging or
converting the equity securities of each constituent business entity for, or
into, cash, property or interests, rights, securities or obligations of the
converted entity or another entity, or for the cancellation of such equity
securities;

 

(v)                                 in an attachment or exhibit, the Certificate
of Limited Partnership of the Partnership; and

 

(vi)                              in an attachment or exhibit, the certificate
of limited partnership, articles of incorporation, or other organizational
documents of the converted entity;

 

(vii)                           the effective time of the conversion, which may
be the date of the filing of the articles of conversion or a later date
specified in or determinable in accordance with the Plan of Conversion
(provided, that if the effective time of the conversion is to be later than the
date of the filing of such articles of conversion, the effective time shall be
fixed at a date or time certain and stated in such articles of conversion); and

 

(viii)                        such other provisions with respect to the proposed
conversion that the General Partner determines to be necessary or appropriate.

 

Section 14.3                      Approval by Limited Partners.

 

(a)                                 Except as provided in Section 14.3(d), the
General Partner, upon its approval of the Merger Agreement or the Plan of
Conversion, as the case may be, shall direct that the Merger Agreement or the
Plan of Conversion and the merger, consolidation or conversion contemplated
thereby, as applicable, be submitted to a vote of Limited Partners, whether at a
special meeting or by written consent, in either case in accordance with the
requirements of Article XIII. A copy or a summary of the Merger Agreement or the
Plan of Conversion, as the case may be, shall be included in or enclosed with
the notice of a special meeting or the written consent.

 

(b)                                 Except as provided in Section 14.3(d) and
Section 14.3(e), the Merger Agreement or Plan of Conversion, as the case may be,
shall be approved upon receiving the affirmative vote or consent of the holders
of a Unit Majority unless the Merger Agreement or Plan of Conversion, as the
case may be, contains any provision that, if contained in an amendment to this
Agreement, the provisions of this Agreement or the Delaware Act would require
for its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Limited Partners, in which case such greater percentage
vote or consent shall be required for approval of the Merger Agreement or the
Plan of Conversion, as the case may be.

 

(c)                                  Except as provided in Section 14.3(d) and
Section 14.3(e), after such approval by vote or consent of the Limited Partners,
and at any time prior to the filing of the certificate of merger or certificate
of conversion pursuant to Section 14.4, the merger, consolidation or conversion
may be abandoned pursuant to provisions therefor, if any, set forth in the
Merger Agreement or Plan of Conversion, as the case may be.

 

149

--------------------------------------------------------------------------------



 

(d)                                 Notwithstanding anything else contained in
this Article XIV or in this Agreement, the General Partner is permitted, without
Limited Partner approval, to convert the Partnership or any Group Member into a
new limited liability entity, to merge the Partnership or any Group Member into,
or convey all of the Partnership’s assets to, another limited liability entity
that shall be newly formed and shall have no assets, liabilities or operations
at the time of such conversion, merger or conveyance other than those it
receives from the Partnership or other Group Member if (i) the General Partner
has received an Opinion of Counsel that the conversion, merger or conveyance, as
the case may be, would not result in the loss of the limited liability under the
Delaware Act of any Limited Partner or cause the Partnership or any Group Member
to be treated as an association taxable as a corporation or otherwise to be
taxed as an entity for federal income tax purposes (to the extent not already
treated as such), (ii) the sole purpose of such conversion, merger, or
conveyance is to effect a mere change in the legal form of the Partnership into
another limited liability entity and (iii) the governing instruments of the new
entity provide the Limited Partners and the General Partner with substantially
the same rights and obligations as are herein contained.

 

(e)                                  Additionally, notwithstanding anything else
contained in this Article XIV or in this Agreement, the General Partner is
permitted, without Limited Partner approval, to merge or consolidate the
Partnership with or into another entity if (A) the General Partner has received
an Opinion of Counsel that the merger or consolidation, as the case may be,
would not result in the loss of the limited liability under the Delaware Act of
any Limited Partner or cause the Partnership or any Group Member to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not already treated as such),
(B) the merger or consolidation would not result in an amendment to this
Agreement, other than any amendments that could be adopted pursuant to
Section 13.1, (C) the Partnership is the Surviving Business Entity in such
merger or consolidation, (D) each Unit outstanding immediately prior to the
effective date of the merger or consolidation is to be an identical Unit of the
Partnership after the effective date of the merger or consolidation, and (E) the
number of Partnership Interests to be issued by the Partnership in such merger
or consolidation does not exceed 20% of the Partnership Interests (other than
Incentive Distribution Rights) Outstanding immediately prior to the effective
date of such merger or consolidation.

 

(f)                                   Pursuant to Section 17-211(g) of the
Delaware Act, an agreement of merger or consolidation approved in accordance
with this Article XIV may (a) effect any amendment to this Agreement or
(b) effect the adoption of a new partnership agreement for the Partnership if it
is the Surviving Business Entity.  Any such amendment or adoption made pursuant
to this Section 14.3 shall be effective at the effective time or date of the
merger or consolidation.

 

Section 14.4                      Certificate of Merger.  Upon the required
approval by the General Partner and the Unitholders of a Merger Agreement or the
Plan of Conversion, as the case may be, a certificate of merger or certificate
of conversion, as applicable, shall be executed and filed with the Secretary of
State of the State of Delaware in conformity with the requirements of the
Delaware Act.

 

Section 14.5                      Effect of Merger, Consolidation or Conversion.

 

(a)                                 At the effective time of the certificate of
merger:

 

150

--------------------------------------------------------------------------------



 

(i)                                     all of the rights, privileges and powers
of each of the business entities that has merged or consolidated, and all
property, real, personal and mixed, and all debts due to any of those business
entities and all other things and causes of action belonging to each of those
business entities, shall be vested in the Surviving Business Entity and after
the merger or consolidation shall be the property of the Surviving Business
Entity to the extent they were of each constituent business entity;

 

(ii)                                  the title to any real property vested by
deed or otherwise in any of those constituent business entities shall not revert
and is not in any way impaired because of the merger or consolidation;

 

(iii)                               all rights of creditors and all liens on or
security interests in property of any of those constituent business entities
shall be preserved unimpaired; and

 

(iv)                              all debts, liabilities and duties of those
constituent business entities shall attach to the Surviving Business Entity and
may be enforced against it to the same extent as if the debts, liabilities and
duties had been incurred or contracted by it.

 

(b)                                 At the effective time of the certificate of
conversion, for all purposes of the laws of the State of Delaware:

 

(i)                                     the Partnership shall continue to exist,
without interruption, but in the organizational form of the converted entity
rather than in its prior organizational form;

 

(ii)                                  all rights, title, and interests to all
real estate and other property owned by the Partnership shall remain vested in
the converted entity in its new organizational form without reversion or
impairment, without further act or deed, and without any transfer or assignment
having occurred, but subject to any existing liens or other encumbrances
thereon;

 

(iii)                               all liabilities and obligations of the
Partnership shall continue to be liabilities and obligations of the converted
entity in its new organizational form without impairment or diminution by reason
of the conversion;

 

(iv)                              all rights of creditors or other parties with
respect to or against the prior interest holders or other owners of the
Partnership in their capacities as such in existence as of the effective time of
the conversion will continue in existence as to those liabilities and
obligations and are enforceable against the converted entity by such creditors
and obligees to the same extent as if the liabilities and obligations had
originally been incurred or contracted by the converted entity;

 

(v)                                 the Partnership Interests that are to be
converted into partnership interests, shares, evidences of ownership, or other
rights or securities in the converted entity or cash as provided in the Plan of
Conversion shall be so converted, and Partners shall be entitled only to the
rights provided in the Plan of Conversion.

 

151

--------------------------------------------------------------------------------



 

ARTICLE XV

 

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

 

Section 15.1                      Right to Acquire Limited Partner Interests.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if at any time after the Closing Date the General Partner and its
Affiliates hold more than 80% of the total Limited Partner Interests of any
class then Outstanding, the General Partner shall then have the right, which
right it may assign and transfer in whole or in part to the Partnership or any
Affiliate of the General Partner, exercisable in its sole discretion, to
purchase for cash all, but not less than all, of such Limited Partner Interests
of such class then Outstanding held by Persons other than the General Partner
and its Affiliates, at the greater of (x) the Current Market Price as of the
date three days prior to the date that the notice described in
Section 15.1(b) is mailed and (y) the highest price paid by the General Partner
or any of its Affiliates for any such Limited Partner Interest of such class
purchased during the 90-day period preceding the date that the notice described
in Section 15.1(b) is mailed.

 

(b)                                 If the General Partner, any Affiliate of the
General Partner or the Partnership elects to exercise the right to purchase
Limited Partner Interests granted pursuant to Section 15.1(a), the General
Partner shall deliver to the Transfer Agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent to
mail a copy of such Notice of Election to Purchase to the Record Holders of
Limited Partner Interests of such class (as of a Record Date selected by the
General Partner) at least 10, but not more than 60, days prior to the Purchase
Date. Such Notice of Election to Purchase shall also be published for a period
of at least three consecutive days in at least two daily newspapers of general
circulation printed in the English language and published in the Borough of
Manhattan, New York.  The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with Section 15.1(a)) at
which Limited Partner Interests will be purchased and state that the General
Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests in the case of Limited Partner
Interests evidenced by Certificates, in exchange for payment, at such office or
offices of the Transfer Agent as the Transfer Agent may specify, or as may be
required by any National Securities Exchange on which such Limited Partner
Interests are listed or admitted to trading. Any such Notice of Election to
Purchase mailed to a Record Holder of Limited Partner Interests at his address
as reflected in the records of the Transfer Agent shall be conclusively presumed
to have been given regardless of whether the owner receives such notice.  On or
prior to the Purchase Date, the General Partner, its Affiliate or the
Partnership, as the case may be, shall deposit with the Transfer Agent cash in
an amount sufficient to pay the aggregate purchase price of all of such Limited
Partner Interests to be purchased in accordance with this Section 15.1.  If the
Notice of Election to Purchase shall have been duly given as aforesaid at least
10 days prior to the Purchase Date, and if on or prior to the Purchase Date the
deposit described in the preceding sentence has been made for the benefit of the
holders of Limited Partner Interests subject to purchase as provided herein,
then from and after the Purchase Date, notwithstanding that any Certificate
shall not have been surrendered for purchase, all rights of the holders of such
Limited Partner Interests (including any rights pursuant to Article III,
Article IV, Article V, Article VI, and Article XII) shall thereupon cease,
except the

 

152

--------------------------------------------------------------------------------



 

right to receive the purchase price (determined in accordance with
Section 15.1(a)) for Limited Partner Interests therefor, without interest, upon
surrender to the Transfer Agent of the Certificates representing such Limited
Partner Interests in the case of Limited Partner Interests evidenced by
Certificates, and such Limited Partner Interests shall thereupon be deemed to be
transferred to the General Partner, its Affiliate or the Partnership, as the
case may be, on the record books of the Transfer Agent and the Partnership, and
the General Partner or any Affiliate of the General Partner, or the Partnership,
as the case may be, shall be deemed to be the owner of all such Limited Partner
Interests from and after the Purchase Date and shall have all rights as the
owner of such Limited Partner Interests (including all rights as owner of such
Limited Partner Interests pursuant to Article III, Article IV, Article V,
Article VI and Article XII).

 

(c)                                  In the case of Limited Partner Interests
evidenced by Certificates, at any time from and after the Purchase Date, a
holder of an Outstanding Limited Partner Interest subject to purchase as
provided in this Section 15.1 may surrender his Certificate evidencing such
Limited Partner Interest to the Transfer Agent in exchange for payment of the
amount described in Section 15.1(a), therefor, without interest thereon.

 

(d)                                 Notwithstanding anything in this Article XV
to the contrary, the repurchase right described in this Article XV shall not
apply to Preferred Units.

 

ARTICLE XVI

 

GENERAL PROVISIONS

 

Section 16.1                      Addresses and Notices; Written Communications.

 

(a)                                 Any notice, demand, request, report or proxy
materials required or permitted to be given or made to a Partner under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication to the Partner at the address described below.  Any
notice, payment or report to be given or made to a Partner hereunder shall be
deemed conclusively to have been given or made, and the obligation to give such
notice or report or to make such payment shall be deemed conclusively to have
been fully satisfied, upon sending of such notice, payment or report to the
Record Holder of such Partnership Interests at his address as shown on the
records of the Transfer Agent or as otherwise shown on the records of the
Partnership, regardless of any claim of any Person who may have an interest in
such Partnership Interests by reason of any assignment or otherwise.
Notwithstanding the foregoing, if (i) a Partner shall consent to receiving
notices, demands, requests, reports or proxy materials via electronic mail or by
the Internet or (ii) the rules of the Commission shall permit any report or
proxy materials to be delivered electronically or made available via the
Internet, any such notice, demand, request, report or proxy materials shall be
deemed given or made when delivered or made available via such mode of
delivery.  An affidavit or certificate of making of any notice, payment or
report in accordance with the provisions of this Section 16.1 executed by the
General Partner, the Transfer Agent or the mailing organization shall be prima
facie evidence of the giving or making of such notice, payment or report.  If
any notice, payment or report given or made in accordance with the provisions of
this Section 16.1 is returned marked to indicate that such notice, payment or
report was unable to be delivered, such notice, payment or report and, in the
case of notices, payments

 

153

--------------------------------------------------------------------------------



 

or reports returned by the United States Postal Service (or other physical mail
delivery mail service outside the United States of America), any subsequent
notices, payments and reports shall be deemed to have been duly given or made
without further mailing (until such time as such Record Holder or another Person
notifies the Transfer Agent or the Partnership of a change in his address) or
other delivery if they are available for the Partner at the principal office of
the Partnership for a period of one year from the date of the giving or making
of such notice, payment or report to the other Partners. Any notice to the
Partnership shall be deemed given if received by the General Partner at the
principal office of the Partnership designated pursuant to Section 2.3.  The
General Partner may rely and shall be protected in relying on any notice or
other document from a Partner or other Person if believed by it to be genuine.

 

(b)                                 The terms “in writing”, “written
communications,” “written notice” and words of similar import shall be deemed
satisfied under this Agreement by use of e-mail and other forms of electronic
communication subject to the provisions of Section 16.1(a).

 

Section 16.2                      Further Action.  The parties shall execute and
deliver all documents, provide all information and take or refrain from taking
action as may be necessary or appropriate to achieve the purposes of this
Agreement.

 

Section 16.3                      Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns.

 

Section 16.4                      Integration.  Except for agreements with
Affiliates of the General Partner, this Agreement constitutes the entire
agreement among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto.

 

Section 16.5                      Creditors.  None of the provisions of this
Agreement shall be for the benefit of, or shall be enforceable by, any creditor
of the Partnership.

 

Section 16.6                      Waiver.  No failure by any party to insist
upon the strict performance of any covenant, duty, agreement or condition of
this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute waiver of any such breach of any other covenant, duty,
agreement or condition.

 

Section 16.7                      Third-Party Beneficiaries.  Each Partner
agrees that any Indemnitee shall be entitled to assert rights and remedies
hereunder as a third-party beneficiary hereto with respect to those provisions
of this Agreement affording a right, benefit or privilege to such Indemnitee.

 

Section 16.8                      Counterparts.  This Agreement may be executed
in counterparts, all of which together shall constitute an agreement binding on
all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart.  Each party shall become
bound by this Agreement (a) immediately upon affixing its signature hereto or,
(b) in the case of the General Partner and the holders of Limited Partner
Interests which were outstanding immediately prior to the effectiveness of the
Registration Statement filed in connection with the Initial Public Offering,
immediately prior to the effectiveness of the Registration Statement filed in
connection with the Initial Public Offering, or (c) in the case of a Person
acquiring a Limited

 

154

--------------------------------------------------------------------------------



 

Partner Interest, pursuant to Section 10.1(a) immediately upon the acquisition
of such Limited Partner Interests, without execution hereof.

 

Section 16.9                      Applicable Law; Forum, Venue and Jurisdiction.

 

(a)                                 This Agreement shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law.

 

(b)                                 Each of the Partners and each Person holding
any beneficial interest in the Partnership (whether through a broker, dealer,
bank, trust company or clearing corporation or an agent of any of the foregoing
or otherwise):

 

(i)                                     irrevocably agrees that any claims,
suits, actions or proceedings (A) arising out of or relating in any way to this
Agreement (including any claims, suits or actions to interpret, apply or enforce
the provisions of this Agreement or the duties, obligations or liabilities among
Partners or of Partners to the Partnership, or the rights or powers of, or
restrictions on, the Partners or the Partnership), (B) brought in a derivative
manner on behalf of the Partnership, (C) asserting a claim of breach of a
fiduciary duty owed by any director, officer, or other employee of the
Partnership or the General Partner, or owed by the General Partner, to the
Partnership or the Partners, (D) asserting a claim arising pursuant to any
provision of the Delaware Act or (E) asserting a claim governed by the internal
affairs doctrine shall be exclusively brought in the Court of Chancery of the
State of Delaware, in each case regardless of whether such claims, suits,
actions or proceedings sound in contract, tort, fraud or otherwise, are based on
common law, statutory, equitable, legal or other grounds, or are derivative or
direct claims;

 

(ii)                                  irrevocably submits to the exclusive
jurisdiction of the Court of Chancery of the State of Delaware in connection
with any such claim, suit, action or proceeding;

 

(iii)                               agrees not to, and waives any right to,
assert in any such claim, suit, action or proceeding that (A) it is not
personally subject to the jurisdiction of the Court of Chancery of the State of
Delaware or of any other court to which proceedings in the Court of Chancery of
the State of Delaware may be appealed, (B) such claim, suit, action or
proceeding is brought in an inconvenient forum, or (C) the venue of such claim,
suit, action or proceeding is improper;

 

(iv)                              expressly waives any requirement for the
posting of a bond by a party bringing such claim, suit, action or proceeding;
and

 

(v)                                 consents to process being served in any such
claim, suit, action or proceeding by mailing, certified mail, return receipt
requested, a copy thereof to such party at the address in effect for notices
hereunder, and agrees that such services shall constitute good and sufficient
service of process and notice thereof; provided that nothing in
clause (v) hereof shall affect or limit any right to serve process in any other
manner permitted by law.

 

Section 16.10               Invalidity of Provisions.  If any provision or part
of a provision of this Agreement is or becomes for any reason, invalid, illegal
or unenforceable in any respect, the

 

155

--------------------------------------------------------------------------------



 

validity, legality and enforceability of the remaining provisions and part
thereof contained herein shall not be affected thereby and this Agreement shall,
to the fullest extent permitted by law, be reformed and construed as if such
invalid, illegal or unenforceable provision, or part of a provision, had never
been contained herein, and such provision or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.

 

Section 16.11               Consent of Partners.  Each Partner hereby expressly
consents and agrees that, whenever in this Agreement it is specified that an
action may be taken upon the affirmative vote or consent of less than all of the
Partners, such action may be so taken upon the concurrence of less than all of
the Partners and each Partner shall be bound by the results of such action.

 

Section 16.12               Facsimile Signatures.  The use of facsimile
signatures affixed in the name and on behalf of the Transfer Agent of the
Partnership on Certificates representing Units is expressly permitted by this
Agreement.

 

(Signature Pages Follow)

 

156

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the General Partner has executed this Agreement as of the
date first written above.

 

 

General Partner:

 

 

 

 

NGL ENERGY HOLDINGS LLC

 

 

 

 

By:

/s/ H. Michael Krimbill

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

Signature Page to the Sixth Amended and Restated Agreement of Limited
Partnership

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

(to the Sixth Amended and Restated Agreement of Limited Partnership of NGL
Energy Partners LP)

 

Certificate Evidencing Common Units Representing Limited Partner Interests in
NGL Energy Partners LP

 

No.               

 

          Common Units

 

In accordance with Section 4.1 of the Fifth Amended and Restated Agreement of
Limited Partnership of NGL Energy Partners LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), NGL Energy Partners
LP, a Delaware limited partnership (the “Partnership”), hereby certifies that
                                                (the “Holder”) is the registered
owner of                Common Units representing limited partner interests in
the Partnership (the “Common Units”) transferable on the books of the
Partnership, in person or by duly authorized attorney, upon surrender of this
Certificate properly endorsed.  The rights, preferences and limitations of the
Common Units are set forth in, and this Certificate and the Common Units
represented hereby are issued and shall in all respects be subject to the terms
and provisions of, the Partnership Agreement.  Copies of the Partnership
Agreement are on file at, and will be furnished without charge on delivery of
written request to the Partnership at, the principal office of the Partnership
located at 6120 S. Yale, Suite 805, Tulsa, OK 74136.  Capitalized terms used
herein but not defined shall have the meanings given them in the Partnership
Agreement.

 

THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF NGL ENERGY PARTNERS
LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF NGL ENERGY PARTNERS LP UNDER THE LAWS OF THE STATE OF DELAWARE,
OR (C) CAUSE NGL ENERGY PARTNERS LP TO BE TREATED AS AN ASSOCIATION TAXABLE AS A
CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL INCOME TAX
PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).  NGL ENERGY HOLDINGS
LLC, THE GENERAL PARTNER OF NGL ENERGY PARTNERS LP, MAY IMPOSE ADDITIONAL
RESTRICTIONS ON THE TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF
COUNSEL THAT SUCH RESTRICTIONS ARE NECESSARY TO (A) AVOID A SIGNIFICANT RISK OF
NGL ENERGY PARTNERS LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING
TAXABLE AS AN ENTITY FOR FEDERAL INCOME TAX PURPOSES OR (B) IN THE CASE OF
LIMITED PARTNER INTERESTS, TO PRESERVE THE UNIFORMITY THEREOF (OR ANY CLASS OR
CLASSES OF LIMITED PARTNER INTERESTS).  THE RESTRICTIONS SET FORTH ABOVE SHALL
NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED
INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS
SECURITY IS LISTED OR ADMITTED TO TRADING.

 

A-1

--------------------------------------------------------------------------------



 

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.

 

This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.  This
Certificate shall be governed by and construed in accordance with the laws of
the State of Delaware.

 

Dated:

 

 

NGL Energy Partners LP

 

 

 

 

Countersigned and Registered by:

 

By:

NGL Energy Holdings LLC

 

 

 

 

[Name of Transfer Agent and Registrar]

 

By:

 

Transfer Agent and Registrar

 

 

Chief Executive Officer

 

 

 

 

 

By:

 

 

By:

 

 

Authorized Signature

 

 

Chief Financial Officer

 

A-2

--------------------------------------------------------------------------------



 

[Reverse of Certificate]

 

ABBREVIATIONS

 

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM - as tenants in common

UNIF GIFT/TRANSFERS MIN ACT

TEN ENT - as tenants by the entireties

                         Custodian                            

JT TEN - as joint tenants with right of survivorship and not as tenants in
common

(Cust)                                                                                                                    
(Minor)

Under Uniform Gifts/Transfers to CD Minors Act (State)

 

Additional abbreviations, though not in the above list, may also be used.

 

ASSIGNMENT OF COMMON UNITS OF NGL ENERGY PARTNERS LP

 

FOR VALUE RECEIVED,         hereby assigns, conveys, sells and transfers unto

 

 

 

 

(Please print or typewrite name and address of assignee)

 

(Please insert Social Security or other identifying number of assignee)

 

Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint                as its attorney-in-fact with full power of
substitution to transfer the same on the books of NGL Energy Partners LP.

 

Dated:

 

 

NOTE:  The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.

 

 

 

 

 

 

 

 

 

 

 

 

THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN
AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C. RULE
17Ad-15

 

 

 

 

 

(Signature)

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

SIGNATURE(S) GUARANTEED

 

 

 

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.

 

A-3

--------------------------------------------------------------------------------



 

Exhibit D

 

Form of Hunton Andrews Kurth LLP Legal Opinion

 

(See Attached)

 

--------------------------------------------------------------------------------



 

July 2, 2019

 

To each of the Purchasers named
in the Class D Preferred Unit and Warrant Purchase Agreement referenced herein

 

Re:                             Class D Preferred Units and Warrants issued by
NGL Energy Partners LP.

 

Ladies and Gentlemen:

 

We have acted as special counsel to NGL Energy Partners LP, a Delaware limited
partnership (the “Issuer”), in connection with the Class D Preferred Unit and
Warrant Purchase Agreement dated July 2, 2019 (the “Purchase Agreement”), by and
among the Issuer and each of the Purchasers listed in Schedule A attached
thereto (each, a “Purchaser” and collectively, the “Purchasers”), relating to
the sale by the Issuer to the Purchasers of (i) an aggregate of 400,000 Class D
Preferred Units representing limited partner interests in the Issuer (the
“Preferred Units”) and (ii) warrants (the “Warrants”) to purchase an aggregate
of 17,000,000 common units representing limited partner interests in the
Issuer.  The Preferred Units and the Warrants are referred to herein
collectively as the “Securities.”

 

The Preferred Units are being issued pursuant to the Partnership Agreement (as
defined below).  Pursuant to the Purchase Agreement, (i) NGL Energy Holdings
LLC, a Delaware limited liability company and the general partner of the Issuer
(the “General Partner”), the Issuer and the Purchaser have entered into the
Board Rights Agreement (as defined below), pertaining to certain rights of the
Purchasers to designate a member of the board of directors of the General
Partner and (ii) the Issuer and the Purchasers have entered into a Registration
Rights Agreement dated as of July 2, 2019 (the “Registration Rights Agreement”),
pursuant to which the Issuer has agreed to file, under certain conditions, with
the Securities and Exchange Commission (the “SEC”), a registration statement
under the Securities Act of 1933, as amended (the “Securities Act”), with
respect to offers and sales of the Preferred Units, the Common Units issuable
upon exercise of the Warrants (the “Warrant Common Units”) and the common units
representing limited partner interests in the Issuer that under certain
circumstances set forth in the Partnership Agreement may be issued by the Issuer
as payment of a portion of the price to redeem Preferred Units (the “Redemption
Common Units”).

 

We are furnishing this opinion letter to you pursuant to Section 6.01(c) of the
Purchase Agreement.

 

In rendering the opinions set forth herein, we have examined and relied on
originals or copies, certified or otherwise identified to our satisfaction, of
the following:

 

(a)           the Purchase Agreement;

 

(b)           the Warrants each dated as of July 2, 2019 issued by the Issuer to
the Purchasers;

 

--------------------------------------------------------------------------------



 

(c)           the Registration Rights Agreement;

 

(d)           the Amended Certificate of Formation of the General Partner,
certified by the Secretary of State of the State of Delaware as of July 2, 2019,
and certified by the Secretary of the General Partner as in effect on each of
the dates of the adoption of the resolutions specified in paragraph (h) below,
the date of the Purchase Agreement and the date hereof (the “General Partner
Certificate of Formation”);

 

(e)           the Third Amended and Restated Limited Liability Company Agreement
of the General Partner dated as of February  25, 2013, as amended by
Amendment No. 1 to the Third Amended and Restated Limited Liability Company
Agreement, Amendment No. 2 to the Third Amended and Restated Limited Liability
Company Agreement and Amendment No. 3 to the Third Amended and Restated Limited
Liability Company Agreement, certified by the Secretary of the General Partner
as in effect on each of the dates of the adoption of the resolutions specified
in paragraph (h) below, the date of the Purchase Agreement and the date hereof
(such Third Amended and Restated Limited Liability Company Agreement, as so
amended, and as so certified, being referred to herein as the “General Partner
LLC Agreement”);

 

(f)            the Amended Certificate of Limited Partnership of the Issuer,
certified by the Secretary of State of the State of Delaware as of July 2, 2019,
and certified by the Secretary of the General Partner as in effect on each of
the dates of the adoption of the resolutions specified in paragraph (h) below,
the date of the Purchase Agreement and the date hereof (the “Certificate of
Limited Partnership”);

 

(g)           (1) the Fifth Amended and Restated Agreement of Limited
Partnership of the Issuer, certified by the Secretary of the General Partner as
in effect on each of the dates of the adoption of the resolutions specified in
paragraph (h) below, the date of the Purchase Agreement and the date hereof
(such Fifth Amended and Restated Agreement of Limited Partnership being referred
to herein as the “Pre-Closing Partnership Agreement”); and (2) the Sixth Amended
and Restated Agreement of Limited Partnership of the Partnership, dated as of
July 2, 2019, certified by the Secretary of the General Partner as in effect on
the date hereof (such Sixth Amended and Restated Agreement of Limited
Partnership being referred to herein as the “Partnership Agreement”);

 

(h)           resolutions of the Board of Directors of the General Partner dated
July 1, 2019, certified by the Secretary of the General Partner;

 

(i)            the Board Representation Rights Agreement, dated as of
July 2, 2019 (the “Board Rights Agreement”), by and among the Issuer, the
General Partner and the Purchasers;

 

(j)            a certificate from the Secretary of State of the State of
Delaware dated July 2, 2019, as to the good standing and legal existence under
the laws of the State of Delaware of the General Partner;

 

6

--------------------------------------------------------------------------------



 

(k)           a certificate from the Secretary of State of the State of Delaware
dated July 2, 2019, as to the good standing and legal existence under the laws
of the State of Delaware of the Issuer;

 

(l)            a certificate dated the date hereof (the “Opinion Support
Certificate”), executed by the Chief Executive Officer and by the Executive Vice
President and Chief Financial Officer of the General Partner, a copy of which is
attached hereto as Exhibit A;

 

(m)          a letter dated July 2, 2019 (the “Placement Agent Representation
Letter”) from Barclays Capital Inc. (“Barclays”) to the Issuer, counsel to the
Purchasers, and us, regarding actions taken by Barclays, as placement agent, in
connection with its services as placement agent with respect to the Securities,
a copy of which is attached hereto as Exhibit B; and

 

(n)           each of the Applicable Agreements (as defined below).

 

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the General Partner and the Issuer and such
agreements, certificates of public officials, certificates of officers or other
representatives of the General Partner and the Issuer and others, and such other
documents, certificates and records, as we have deemed necessary or appropriate
as a basis for the opinions set forth herein.  In our examination, we have
assumed the legal capacity of all natural persons, the genuineness of all
signatures, the authenticity of all documents submitted to us as originals, and
the conformity to authentic original documents of all documents submitted to us
as certified or photostatic copies.  As to any facts material to the opinions
and statements expressed herein that we did not independently establish or
verify, we have relied, to the extent we deem appropriate, upon (i) oral or
written statements and representations of officers and other representatives of
the General Partner and the Issuer (including, without limitation, the facts
certified in the Opinion Support Certificate), (ii) representations made by the
Issuer and representations made by the Purchasers in the Purchase Agreement,
(iv) statements of Barclays (including, without limitation, its written
statements in the Placement Agent Representation Letter) and (iv) statements and
certifications of public officials and others.

 

As used herein the following terms have the respective meanings set forth below:

 

“Applicable Agreements” means those agreements and other instruments identified
on Schedule 1 to the Opinion Support Certificate, which have been certified by
officers of the General Partner as being every indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease or other agreement that is
material in relation to the business, operations, affairs, financial condition,
assets, or properties of the Issuer and its subsidiaries, considered as a single
enterprise.

 

“Applicable Orders” means those orders or decrees of governmental authorities
identified on Schedule 2 to the Opinion Support Certificate, which have been
certified by officers of the

 

7

--------------------------------------------------------------------------------



 

General Partner as being every order or decree of any governmental authority by
which the Issuer or any of its subsidiaries or any of their respective
properties is bound, that is material in relation to the business, operations,
affairs, financial condition, assets, or properties of the Issuer and its
subsidiaries, considered as a single enterprise.  However, officers of the
General Partner have certified in the Opinion Support Certificate that there are
no Applicable Orders.

 

“Issuer Equity Interests” means collectively the Common Units (as defined in the
Partnership Agreement), the Class B Preferred Units (as defined in the
Partnership Agreement) and the Class C Preferred Units (as defined in the
Partnership Agreement).

 

“Organizational Documents” means, collectively, the following instruments, each
in the form reviewed by us, as indicated above: (i) the General Partner
Certificate of Formation; (ii) the General Partner LLC Agreement; (iii) the
Certificate of Limited Partnership; and (iv) the Partnership Agreement.

 

“Person” means a natural person or a legal entity organized under the laws of
any jurisdiction.

 

“Transaction Documents” means collectively, the Purchase Agreement, the
Warrants, the Partnership Agreement, the Board Rights Agreement and the
Registration Rights Agreement.

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:

 

1.             The General Partner is validly existing as a limited liability
company and in good standing under the laws of the State of Delaware.  The
Issuer is validly existing as a limited partnership and in good standing under
the laws of the State of Delaware.

 

2.             The General Partner has the limited liability company power and
authority under the Organizational Documents and the laws of the State of
Delaware to (i) act as the general partner of the Issuer, (ii) execute and
deliver, on behalf of the Issuer, each of the Purchase Agreement, the Warrants,
the Registration Rights Agreement and the Board Rights Agreement, (iii) execute
and deliver, and incur and perform all of its obligations under, the Board
Rights Agreement, and (iv) execute and deliver the Partnership Agreement.  The
Issuer has the limited partnership power and authority under the Organizational
Documents and the laws of the State of Delaware to (i) execute and deliver, and
incur and perform all of its obligations under, the Purchase Agreement, the
Warrants, the Registration Rights Agreement and the Board Rights Agreement and
(ii) carry on its business and own its properties as described in the Issuer’s
Annual Report on Form 10-K for the fiscal year ended March 31, 2019, filed with
the SEC on May 30, 2019.

 

3.             Each of the Purchase Agreement, the Warrants, the Registration
Rights Agreement and the Board Rights Agreement has been duly authorized,
executed and delivered

 

8

--------------------------------------------------------------------------------



 

by the General Partner on behalf of the Issuer.  Each of the Partnership
Agreement and the Board Rights Agreement has been duly authorized, executed and
delivered by the General Partner.

 

4.             The issuance and sale of the Securities pursuant to the Purchase
Agreement, the issuance of Warrant Common Units upon exercise of the Warrants,
and the issuance of the Redemption Common Units upon redemption of Preferred
Units pursuant to the terms of the Preferred Units set forth in the Partnership
Agreement, have been duly authorized pursuant to the Partnership Agreement, by
all necessary limited liability company action of the General Partner.

 

5.             The holders of outstanding Issuer Equity Interests are not
entitled by virtue of their ownership of Issuer Equity Interests to any
preemptive rights to purchase the Securities being sold pursuant to the Purchase
Agreement, or the Warrant Common Units issuable upon the exercise of the
Warrants, or the Redemption Common Units issuable upon the redemption of
Preferred Units pursuant to the terms of the Preferred Units set forth in the
Partnership Agreement, in each case, under the Certificate of Limited
Partnership, the Partnership Agreement, the Delaware Revised Uniform Limited
Partnership Act or any Applicable Agreement.

 

6.             When delivered to and paid for by the Purchasers in accordance
with the terms of the Purchase Agreement, (i) the Preferred Units will be
validly issued in accordance with the terms of the Partnership Agreement and
(ii) purchasers of such Preferred Units will have no obligation, solely by
reason of their ownership of such Preferred Units, to make any contributions to
the Issuer or any further payments for their purchase of such Preferred Units,
and such purchasers will have no personal liability, solely by reason of their
ownership of such Preferred Units, to creditors of the Issuer for any of its
debts, liabilities or other obligations.  Upon issuance of Warrant Common Units
issuable upon exercise of the Warrants in accordance with the terms thereof
(i) such Warrant Common Units will be validly issued in accordance with the
terms of the Partnership Agreement and (ii) owners of such Warrant Common Units
will have no obligation, solely by reason of their ownership of such Warrant
Common Units, to make any contributions to the Issuer or any further payments in
respect of such Warrant Common Units, and such owners will have no personal
liability, solely by reason of their ownership of such Warrant Common Units, to
creditors of the Issuer for any of its debts, liabilities or other obligations. 
Upon issuance of Redemption Common Units issuable upon the redemption of
Preferred Units pursuant to the terms of the Preferred Units set forth in the
Partnership Agreement (i) such Redemption Common Units will be validly issued in
accordance with the terms of the Partnership Agreement and (ii) owners of such
Redemption Common Units will have no obligation, solely by reason of their
ownership of such Redemption Common Units, to make any contributions to the
Issuer or any further payments in respect of such Redemption Common Units, and
such owners will have no personal liability, solely by reason of their ownership
of such Redemption Common Units, to creditors of the Issuer for any of its
debts, liabilities or other obligations.

 

9

--------------------------------------------------------------------------------



 

7.             The Purchase Agreement constitutes a valid and binding obligation
of the Issuer, enforceable against the Issuer in accordance with its terms,
under applicable laws of the State of New York.

 

8.             Each of the Warrants constitutes a valid and binding obligation
of the Issuer, enforceable against the Issuer in accordance with its terms,
under applicable laws of the State of New York.

 

9.             The Registration Rights Agreement constitutes a valid and binding
obligation of the Issuer, enforceable against the Issuer in accordance with its
terms, under applicable laws of the State of New York.

 

10.          None of (i) the execution and delivery of the Purchase Agreement,
the Warrants, the Registration Rights Agreement and the Board Rights Agreement
by the General Partner on behalf of the Issuer, (ii) the execution and delivery
of the Partnership Agreement and the Board Rights Agreement by the General
Partner and (iii) the consummation by the Issuer of the issuance and sale of the
Securities pursuant to the Purchase Agreement, (A) constituted, constitutes or
will constitute a violation of the Pre-Closing Partnership Agreement or the
Organizational Documents, (B) constituted, constitutes or will constitute a
breach or violation of, or a default (or an event which, with notice or lapse of
time or both, would constitute such a default) under, any Applicable Agreement,
(C) resulted, results or will result in the creation of any security interest
in, or lien upon, any of the property or assets of the Issuer, in each case,
pursuant to any Applicable Agreement, (D) resulted, results or will result in
any violation of (1) applicable laws of the State of New York, (2) applicable
laws of the United States of America, (3) the Delaware Limited Liability Company
Act or (4) the Delaware Revised Uniform Limited Partnership Act, or
(E) resulted, results or will result in the contravention of any Applicable
Order.

 

11.          No Governmental Approval or Filing, which has not been obtained or
made and is not in full force and effect, is required to authorize, or is
required for, the execution and delivery of the Purchase Agreement, the
Warrants, the Registration Rights Agreement and the Board Rights Agreement by
the General Partner on behalf of the Issuer, the execution and delivery of the
Partnership Agreement and the Board Rights Agreement by the General Partner, the
consummation of the issuance and sale of the Securities pursuant to the Purchase
Agreement, the issuance of the Warrant Common Units upon the exercise of the
Warrants, or the issuance of the Redemption Common Units upon the redemption of
Preferred Units pursuant to the terms of the Preferred Units set forth in the
Partnership Agreement.  As used in this paragraph, “Governmental Approval or
Filing” means any consent, approval, license, authorization or validation of, or
filing, recording or registration with, any executive, legislative, judicial,
administrative or regulatory body of the State of New York, the State of
Delaware or the United States of America, pursuant to (i) applicable laws of the
State of New York, (ii) applicable laws of the United States of America,
(iii) the Delaware Limited Liability Company Act or (iv) the Delaware Revised
Uniform Limited Partnership Act.

 

10

--------------------------------------------------------------------------------



 

12.          The offer, issue, sale and delivery of the Securities to the
Purchasers pursuant to and in the manner contemplated by the Purchase Agreement,
the issuance of Common Units to holders of the Warrants upon exercise thereof in
accordance with the terms thereof, and the issuance of the Redemption Common
Units upon the redemption of Preferred Units pursuant to the terms of the
Preferred Units set forth in the Partnership Agreement, do not require
registration under the Securities Act; provided, however, that we express no
opinion as to any subsequent resale or other transfer of any Security or any
Warrant Common Unit issued upon exercise of a Warrant or any Redemption Common
Unit issued upon redemption of Preferred Units.

 

13.          The Issuer is not and, immediately after giving effect to the
issuance and sale of the Securities occurring today and the application of
proceeds therefrom as described in the Purchase Agreement, will not be, an
“investment company” within the meaning of said term as used in the Investment
Company Act of 1940, as amended.

 

We express no opinion as to the laws of any jurisdiction other than
(i) applicable laws of the State of New York, (ii) applicable laws of the United
States of America, (iii) certain other specified laws of the United States of
America to the extent referred to specifically herein, (iv) the Delaware Limited
Liability Company Act and (v) the Delaware Revised Uniform Limited Partnership
Act.  References herein to “applicable laws” mean those laws, rules and
regulations that, in our experience, are normally applicable to transactions of
the type contemplated by the Transaction Documents, without our having made any
special investigation as to the applicability of any specific law, rule or
regulation, and that are not the subject of a specific opinion herein referring
expressly to a particular law or laws; provided, however, that such references
(including, without limitation, those appearing in paragraphs 10 and 11 above)
do not include any municipal or other local laws, rules or regulations, or any
antifraud, environmental, labor, securities, tax, insurance or antitrust laws,
rules or regulations.

 

Our opinions expressed herein are subject to the following additional
assumptions and qualifications:

 

(i)        The opinions set forth in paragraph 1 above as to the valid existence
and good standing of the entities mentioned in such paragraph are based solely
upon our review of certificates and other communications from the appropriate
public officials.  In rendering such opinions with respect to any partnership or
limited liability company, we have assumed that such entity has not dissolved.

 

(ii)       In rendering the opinions set forth in paragraph 10 above regarding
Applicable Agreements, we do not express any opinion, however, as to whether the
execution or delivery of any of the Transaction Documents by any party, or the
incurrence or performance by any party of its obligations thereunder, will
constitute a violation of, or a default under or as a result of, any covenant,
restriction or provision with respect to any financial ratio or test or any
aspect of the financial condition or results of operations of the Issuer or the
General Partner.

 

11

--------------------------------------------------------------------------------



 

(iii)      Our opinion in paragraphs 7, 8 and 9 above may be:

 

(1)           limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or transfer or other similar laws relating to
or affecting the rights of creditors generally; and

 

(2)           subject to the application of general principles of equity
(regardless of whether considered in a proceeding in equity or at law),
including, without limitation, the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and concepts of
materiality, reasonableness, good faith and fair dealing.

 

(iv)     Each of our opinions expressed in paragraphs 7, 8 and 9 above insofar
as it pertains to the choice of law provision of the instrument referred to in
such paragraph, is rendered solely in reliance upon New York General Obligations
Law Section 5-1401, and is expressly conditioned upon the assumption that the
legality, validity, binding effect and enforceability of said provision will be
determined by a court of the State of New York or a United States federal court
sitting in New York and applying New York choice of law rules, including said
Section 5-1401.  We express no opinion as to such provision if such legality,
validity, binding effect or enforceability is determined by any other court, and
we call your attention to the decision of the United States District Court for
the Southern District of New York in Lehman Brothers Commercial Corp. v.
Minmetals Int’l Non-Ferrous Metals Trading Co., 179 F. Supp. 2d 119 (S.D.N.Y.
2000), which, among other things, contains dicta relating to possible
constitutional limitations upon said Section 5-1401.  We express no opinion as
to any such constitutional limitations upon said Section 5-1401 or their effect,
if any, upon any opinion herein expressed.

 

(v)      We express no opinion as to the validity, effect or enforceability of
any provisions:

 

(1)           purporting to establish particular notice periods or actions as
“reasonable,” to modify rules of construction, to establish evidentiary
standards or limitations periods for suits or proceedings to enforce such
documents or otherwise, to establish certain determinations (including
determinations of contracting parties and judgments of courts) as conclusive or
conclusive absent manifest error, to commit the same to the discretion of any
Person or permit any Person to act in its sole judgment or to waive rights to
notice;

 

(2)           providing that the assertion or employment of any right or remedy
shall not prevent the concurrent assertion or employment of any other right or
remedy, or that each and every remedy shall be cumulative and in addition to
every other remedy or that any delay or omission to exercise any right or remedy
shall not impair any other right or remedy or constitute a waiver thereof;

 

(3)           relating to severability or separability;

 

12

--------------------------------------------------------------------------------



 

(4)           purporting to limit the liability of, or to exculpate, any Person,
including, without limitation, any provision that purports to waive liability
for violation of securities laws;

 

(5)           purporting to waive damages;

 

(6)           that constitute an agreement to agree in the future on any matter;

 

(7)           that relate to indemnification, contribution or reimbursement
obligations to the extent any such provisions (i) would purport to require any
Person to provide indemnification, contribution or reimbursement in respect of
the negligence, recklessness, willful misconduct or unlawful behavior of any
Person, (ii) violate any law, rule or regulation (including any federal or state
securities law, rule or regulation) or (iii) are determined to be contrary to
public policy;

 

(8)           purporting to establish any obligation of any party as absolute or
unconditional regardless of the occurrence or non-occurrence or existence or
non-existence of any event or other state of facts;

 

(9)           purporting to obligate any party to conform to a standard that may
not be objectively determinable or employing items that are vague or have no
commonly accepted meaning in the context in which used;

 

(10)         purporting to require the payment of liquidated damages for failure
timely to comply with obligations under the Registration Rights Agreement;

 

(11)         purporting to require that all amendments, waivers and terminations
be in writing or the disregard of any course of dealing or usage of trade;

 

(12)         purporting to provide for the submission to the jurisdiction of any
court that lacks jurisdiction or relating to waiver of inconvenient forum; or

 

(13)         purporting to require disregard of mandatory choice of law
principles that could require application of a law other than the law expressly
chosen to govern the instrument in which such provisions appear.

 

(vi)     We express no opinion as to (1) Sections 3.06 or 3.13 of the
Registration Rights Agreement, (2) Sections 14 or 25 of each Warrant or (3) the
last sentence of Section 8.01, Section 8.03, Section 8.10, or Section 8.11 of
the Purchase Agreement.

 

(vii)    In making our examination of executed documents, we have assumed
(except to the extent that we expressly opine above) (1) the valid existence and
good standing of each of the parties thereto, (2) that such parties had the
power and authority, corporate, partnership, limited liability company or other,
to enter into and to incur and perform all their obligations thereunder,

 

13

--------------------------------------------------------------------------------



 

(3) that any such party that is a partnership or a limited liability company has
not dissolved, (4) the due authorization by all requisite action, corporate,
partnership, limited liability company or other, and the due execution and
delivery by such parties of such documents and (5) to the extent such documents
purport to constitute agreements, that each of such documents constitutes the
legal, valid and binding obligation of each party thereto, enforceable against
such party in accordance with its terms.  In this paragraph (vii), all
references to parties to documents shall be deemed to mean and include each of
such parties, and each other person (if any) directly or indirectly acting on
its behalf.

 

(viii)     Except to the extent that we expressly opine above, we have assumed
that the execution and delivery of the Transaction Documents, and the incurrence
and performance of the obligations thereunder of the parties thereto, do not and
will not contravene, breach, violate or constitute a default under (with the
giving of notice, the passage of time or otherwise) (1) the certificate or
articles of incorporation, certificate of formation, charter, bylaws, limited
liability company agreement, limited partnership agreement or similar organic
document of any such party, (2) any contract, indenture, mortgage, loan
agreement, note, lease or other agreement or instrument, (3) any statute, law,
rule, or regulation, (4) any judicial or administrative order or decree of any
governmental authority, or (5) any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any governmental
authority, in each case, to which any party to the Transaction Documents or any
of its subsidiaries or any of their respective properties may be subject, or by
which any of them may be bound or affected.  Further, we have assumed the
compliance by each such party, other than the Issuer and the General Partner,
with all laws, rules and regulations applicable to it, as well as the compliance
by each of the Issuer and the General Partner, and each other person (if any)
directly or indirectly acting on its behalf, with all laws, rules and
regulations that may be applicable to it by virtue of the particular nature of
the business conducted by it or any goods or services produced or rendered by it
or property owned, operated or leased by it, or any other facts pertaining
specifically to it.  In this paragraph (viii), all references to parties to the
Transaction Documents, other than the first such reference, shall be deemed to
mean and include each of such parties, and each other person (if any) directly
or indirectly acting on its behalf.

 

(ix)     Except to the extent that we expressly opine above, we have assumed
that no authorization, consent or other approval of, notice to or registration,
recording or filing with any court, governmental authority or regulatory body
(other than routine informational filings, filings under the Securities Act and
filings under the Securities Exchange Act of 1934, as amended) is required to
authorize, or is required in connection with the transactions contemplated by
the Transaction Documents, the execution or delivery thereof by or on behalf of
any party thereto or the incurrence or performance by any of the parties thereto
of its obligations thereunder.

 

(x)      We point out that the submissions to the jurisdiction of a federal
court and the waivers of objection to venue contained in the Transaction
Documents cannot supersede a federal court’s discretion in determining whether
to transfer an action to another court.

 

14

--------------------------------------------------------------------------------



 

(xi)     In rendering the opinion expressed in paragraph 12 above, we have taken
into consideration not only the number of Purchasers, but also statements to us
regarding their financial standing and investment experience, their past
investment practices, the nature of the written information provided to them
concerning the Issuer and statements to us regarding their respective business
and proposed business and the ability and intention of the several Purchasers to
honor their respective investment representations, and to the extent that the
foregoing matters of fact are not within our personal knowledge, we have assumed
the accuracy of the representations and warranties of the Purchasers set forth
in the Purchase Agreement, and the due performance by the Purchasers of their
respective covenants and agreements set forth in the Purchase Agreement. 
Furthermore, in rendering such opinion we have relied upon certifications made
to us in the Opinion Support Certificate and have assumed (i) the accuracy of
the statements and representations made to us by Barclays in the Placement Agent
Representation Letter, (ii) the accuracy of the representation made by the
Issuer in Section 3.27 of the Purchase Agreement (and the completeness and
correctness of its knowledge expressed in such provision) and (iii) that the
Issuer or Barclays had a preexisting relationship with each prospective
purchaser of the Securities prior to its solicitation of any offer in connection
with the issuance and sale of the Securities, and prior to any public
announcement of the proposed issuance and sale of the Securities.

 

This opinion is being furnished only to you in connection with the sale of the
Securities under the Purchase Agreement occurring today and is solely for your
benefit and is not to be used, circulated, quoted or otherwise referred to for
any other purpose or relied upon by any other Person, including any purchaser of
any Security (or any Warrant Common Unit issuable upon exercise of any Warrant
or any Redemption Common Unit issuable upon redemption of Preferred Units) from
you and any subsequent purchaser of any Security (or any Warrant Common Unit
issuable upon exercise of any Warrant or any Redemption Common Unit issuable
upon redemption of Preferred Units), without our express written permission. 
Notwithstanding the foregoing, a copy of this opinion may be furnished solely
for informational purposes to an assignee of the Securities and to your counsel,
accountants, auditors and any regulatory agency or body with jurisdiction over
you; provided that none of such persons, agencies or bodies may rely on this
opinion, and we disclaim any responsibility to all such persons in respect of
this opinion.  The opinions expressed herein are as of the date hereof only and
are based on laws, orders, contract terms and provisions, and facts as of such
date, and we disclaim any obligation to update this opinion letter after such
date or to advise you of changes of facts stated or assumed herein or any
subsequent changes in law.

 

 

Very truly yours,

 

15

--------------------------------------------------------------------------------



 

Exhibit A

 

NGL Energy Holdings LLC

 

Officers’ Certificate

 

July 2, 2019

 

Reference is made to the Class D Preferred Unit and Warrant Purchase Agreement
dated July 2, 2019 (the “Purchase Agreement”), by and among NGL Energy Partners
LP, a Delaware limited partnership (the “Issuer”), and each of the Purchasers
listed in Schedule A attached thereto (each, a “Purchaser” and collectively, the
“Purchasers”), relating to the sale by the Issuer to the Purchasers of (i) an
aggregate of 400,000 Class D Preferred Units representing limited partner
interests in the Issuer and (ii) warrants to purchase an aggregate of 17,000,000
Common Units representing limited partner interests in the Issuer.  The
undersigned, H. Michael Krimbill and Robert W. Karlovich III, hereby certify
that they are (i) the Chief Executive Officer and (ii) the Executive Vice
President and Chief Financial Officer, respectively, of NGL Energy Holdings LLC,
a Delaware limited liability company and the general partner of the Issuer.

 

Such officers understand that pursuant to the Purchase Agreement, Hunton Andrews
Kurth LLP (“HAK”), special counsel to the Issuer, is delivering to each of the
Purchasers an opinion letter dated as of the date hereof (the “Opinion
Letter”).  Such officers further understand that HAK is relying on this
certificate and the statements made herein in rendering certain of the opinions
expressed in the Opinion Letter.  With regard to the foregoing, the undersigned
certify that they have made due inquiry of all persons necessary or appropriate
to verify or confirm the statements contained herein and they further certify
the following:

 

1.             Attached as Schedule 1 to this Officers’ Certificate is a true,
accurate and complete list of every indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease or other agreement (collectively,
“Applicable Agreements”) that is both (i) material in relation to the business,
operations, affairs, financial condition, assets or properties of the Issuer and
its subsidiaries, considered as a single enterprise, and (ii) an instrument by
which the Issuer or any of its subsidiaries is bound or by which the Issuer or
any of its subsidiaries or any of their respective properties may be bound or
affected.

 

2.             Attached as Schedule 2 to this Officers’ Certificate is a true,
accurate and complete list of every order or decree (collectively, “Applicable
Orders”) of any governmental authority by which the Issuer or any of its
subsidiaries or any of their respective properties is bound, that is material in
relation to the business, operations, affairs, financial condition, assets, or
properties of the Issuer and its subsidiaries, considered as a single
enterprise.

 

3.             The Issuer and its subsidiaries are engaged in businesses other
than that of investing, reinvesting, owning, holding or trading in Securities. 
Furthermore, the Issuer and its subsidiaries:

 

(a)           are not engaged primarily, nor does any of them hold itself out as
being engaged primarily, nor does any of them propose to engage primarily, in
the business of investing, reinvesting, or trading in Securities;

 

1

--------------------------------------------------------------------------------



 

(b)           are not engaged, nor do any of them propose to engage, in the
business of issuing Face-Amount Certificates of the Installment Type, nor has
any of them been engaged in such business and has any such certificates
outstanding;

 

(c)           are not engaged, nor do any of them propose to engage, in the
business of investing, reinvesting, owning, holding or trading in Securities
(other than Securities of its respective subsidiaries); and

 

(d)           do not own, nor does any of them propose to acquire, Investment
Securities having a value exceeding 40 percent of the value of its total assets
(exclusive of Government Securities and cash items) on an unconsolidated basis.

 

In addition, none of the Issuer and its subsidiaries will use proceeds from the
offering of securities contemplated by the Purchase Agreement to acquire
Investment Securities having a value exceeding 40 percent of the value of its
total assets (exclusive of Government Securities and cash items) on an
unconsolidated basis.

 

As used in paragraph 3 of this certificate:

 

“Face-Amount Certificate of the Installment Type” means any certificate,
investment contract or other Security which represents an obligation on the part
of its issuer to pay a stated or determinable sum or sums at a fixed or
determinable date or dates more than twenty-four months after the date of
issuance, in consideration of the payment of periodic installments of a stated
or determinable amount;

 

“Government Security” means any Security issued or guaranteed as to principal or
interest by the United States, or by an entity controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States; or any certificate of
deposit for any of the foregoing;

 

“Investment Securities” means all Securities except (i) Government Securities
and (ii) Securities issued by majority-owned subsidiaries of the owner, which
subsidiaries: (A) are not themselves engaged in any activity described in
clauses (a)-(c) of paragraph 3 of this certificate; and (B) do not own or
propose to acquire Investment Securities having a value exceeding 40 percent of
the value of each such subsidiary’s total assets (exclusive of Government
Securities and cash items) on an unconsolidated basis; and

 

“Security” means any note, stock, treasury stock, security feature, bond,
debenture, evidence of indebtedness, certificate of interest or participation in
any profit-sharing agreement, collateral-trust certificate, preorganization
certificate or subscription, transferable share, investment contract,
voting-trust certificate, certificate of deposit for a security, fractional
undivided interest in oil, gas or other mineral rights, any put, call, straddle,
option or privilege on any security (including a certificate of deposit) or on
any group or index of securities (including any interest therein or based on the
value thereof), or any put, call, straddle, option or privilege entered into on
a national securities exchange relating to foreign currency, or, in general, any
interest or instrument commonly known as a “security,” or any certificate of
interest or

 

2

--------------------------------------------------------------------------------



 

participation in, temporary or interim certificate for, receipt for, guarantee
of, or warrant or right to subscribe to or purchase, any of the foregoing.

 

4.             No form of general solicitation or general advertising was used
by the Issuer in connection with the offer and sale of its limited partner
interests pursuant to the Purchase Agreement, including, without limitation,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

(Signature page follows)

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF the undersigned have executed this Officers’ Certificate as
of the date first written above.

 

 

 

 

H. Michael Krimbill,

 

Chief Executive Officer

 

 

 

 

 

 

 

Robert W. Karlovich III,

 

Executive Vice President and Chief Financial Officer

 

Signature Page to Officers’ Certificate (HAK Opinion)

 

--------------------------------------------------------------------------------



 

Schedule 1

 

Applicable Agreements

 

1.                                      First Amended and Restated Registration
Rights Agreement, dated October 3, 2011, by and among NGL Energy Partners LP,
Hicks Oils & Hicksgas, Incorporated, NGL Holdings, Inc., Krim2010,
LLC, Infrastructure Capital Management, LLC, Atkinson Investors, LLC, E.
Osterman Propane, Inc. and the other holders party thereto.

 

2.                                      Amendment No. 1 and Joinder to First
Amended and Restated Registration Rights Agreement dated as of November 1, 2011
by and between NGL Energy Partners LP and SemStream.

 

3.                                      Amendment No. 2 and Joinder to First
Amended and Restated Registration Rights Agreement, dated January 3, 2012, by
and among NGL Energy Holdings LLC, Liberty Propane, L.L.C., Pacer-Enviro
Propane, L.L.C., Pacer-Pittman Propane, L.L.C., Pacer-Portland Propane, L.L.C.,
Pacer Propane (Washington), L.L.C., Pacer-Salida Propane, L.L.C. and Pacer-Utah
Propane, L.L.C.

 

4.                                      Amendment No. 3 and Joinder to First
Amended and Restated Registration Rights Agreement, dated May 1, 2012, by and
between NGL Energy Holdings LLC and Downeast Energy Corp.

 

5.                                      Amendment No. 4 and Joinder to First
Amended and Restated Registration Rights Agreement, dated June 19, 2012, by and
between NGL Energy Holdings LLC and NGP M&R HS LP LLC.

 

6.                                      Amendment No. 5 and Joinder to First
Amended and Restated Registration Rights Agreement, dated October 1, 2012, by
and between NGL Energy Holdings LLC and Enstone, LLC.

 

7.                                      Amendment No. 6 and Joinder to First
Amended and Restated Registration Rights Agreement, dated November 13, 2012, by
and among NGL Energy Holdings LLC, Gerald L. Jensen, Thrift Opportunity
Holdings, LP, Jenco Petroleum Corporation, Caritas Trust, Animosus Trust and
Nitor Trust.

 

8.                                      Amendment No. 7 and Joinder to First
Amended and Restated Registration Rights Agreement, dated as of August 1, 2013,
by and among NGL Holdings LLC, Oilfield Water Lines, LP and Terry G. Bailey.

 

9.                                      Amendment No. 8 and Joinder to First
Amended and Restated Registration Rights Agreement, dated as of February 17,
2015, by and among NGL Energy Holdings LLC and Magnum Energy Holdco LLC.

 

10.                               Amendment No. 9 and Joinder to First Amended
and Restated Registration Rights Agreement, dated as of February 25, 2016, by
and among NGL Energy Holdings LLC and Magnum NGL Holdco LLC.

 

Annex I - 1

--------------------------------------------------------------------------------



 

11.                               Letter Agreement by and among Silverthorne
Energy Holdings LLC, Shawn W. Coady and Todd M. Coady dated October 14, 2010.

 

12.                               Registration Rights Agreement, dated
December 2, 2013, by and among NGL Energy Partners LP and the purchasers named
therein as parties thereto.

 

13.                               Equity Interest Purchase Agreement, dated
November 5, 2013, by and among NGL Energy Partners LP, High Sierra Energy, LP,
Gavilon, LLC and Gavilon Energy Intermediate, LLC.

 

14.                               Common Unit Purchase Agreement, dated
November 5, 2013, by and among NGL Energy Partners LP and the purchasers listed
on Schedule A thereto.

 

15.                               Purchase Agreement, dated January 7, 2016, by
and among the NGL Energy Partners LP, TransMontaigne Services LLC, Gulf TLP
Holdings, LLC and Arclight Energy Partners VI, L.P.

 

16.                               Purchase Agreement, dated October 19, 2016, by
and among NGL Energy Partners LP, NGL Energy Finance Corp. and the several
initial purchasers listed therein.

 

17.                               Indenture, dated as of October 24, 2016 (the
“October 2016 Indenture”), by and among NGL Energy Partners LP, NGL Energy
Finance Corp., the guarantors party thereto and U.S. Bank National Association,
as trustee.

 

18.                               First Supplemental Indenture to the
October 2016 Indenture, dated as of February 21, 2017, among NGL Energy Partners
LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners LP named
therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

 

19.                               Second Supplemental Indenture to the
October 2016 Indenture, dated as of July 18, 2018, among NGL Energy Partners LP,
NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners LP named
therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

 

20.                               Third Supplemental Indenture to the
October 2016 Indenture, dated as of January 25, 2019, among NGL Energy Partners
LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners LP named
therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

 

21.                               Registration Rights Agreement, dated as of
October 24, 2016, by and among NGL Energy Partners LP, NGL Energy Finance Corp.,
the guarantors party thereto and Barclays Capital Inc. as representative of the
several initial purchasers.

 

22.                               Amended and Restated Credit Agreement, dated
as of February 14, 2017, by and among NGL Energy Partners LP, NGL Energy
Operating LLC, as borrowers’ agent, the subsidiary borrowers party thereto, the
subsidiary guarantors party thereto, the lenders

 

Annex I - 2

--------------------------------------------------------------------------------



 

party thereto, Deutsche Bank AG, New York Branch, as technical agent, and
Deutsche Bank Trust Company Americas, as administrative agent and as collateral
agent.

 

23.                               Amendment No. 1 to Amended and Restated Credit
Agreement, dated as of March 31, 2017, among the NGL Energy Partners LP, NGL
Energy Operating LLC, the other subsidiary borrowers party thereto, Deutsche
Bank Trust Company Americas, and the other financial institutions party thereto.

 

24.                               Amendment No. 2 to Amended and Restated Credit
Agreement, dated as of June 2, 2017, among the NGL Energy Partners LP, NGL
Energy Operating LLC, the other subsidiary borrowers party thereto, Deutsche
Bank Trust Company Americas, and the other financial institutions party thereto.

 

25.                               Amendment No. 3 to Amended and Restated Credit
Agreement, dated as of February 5, 2018, among the NGL Energy Partners LP, NGL
Energy Operating LLC, the other subsidiary borrowers party thereto, Deutsche
Bank Trust Company Americas, and the other financial institutions party thereto.

 

26.                               Amendment No. 4 to Amended and Restated Credit
Agreement, dated as of March 6, 2018, among the NGL Energy Partners LP, NGL
Energy Operating LLC, the other subsidiary borrowers party thereto, Deutsche
Bank Trust Company Americas, and the other financial institutions party thereto.

 

27.                               Amendment No. 5 to Amended and Restated Credit
Agreement, dated as of May 24, 2018, among the NGL Energy Partners LP, NGL
Energy Operating LLC, the other subsidiary borrowers party thereto, Deutsche
Bank Trust Company Americas, and the other financial institutions party thereto.

 

28.                               Amendment No. 6 to Amended and Restated Credit
Agreement, dated as of July 5, 2018, among the NGL Energy Partners LP, NGL
Energy Operating LLC, the other subsidiary borrowers party thereto, Deutsche
Bank Trust Company Americas, and the other financial institutions party thereto.

 

29.                               Amendment No. 7 to Amended and Restated Credit
Agreement, dated as of February 6, 2019, among the NGL Energy Partners LP, NGL
Energy Operating LLC, the other subsidiary borrowers party thereto, Deutsche
Bank Trust Company Americas, and the other financial institutions party thereto.

 

30.                               Amended and Restated Guaranty Agreement, dated
as of March 31, 2017 and effective as of December 31, 2016, among NGL Energy
Partners LP and the purchasers named therein.

 

31.                               Indenture, dated as of February 22, 2017 (the
“February 2017 Indenture”), by and among NGL Energy Partners LP, NGL Energy
Finance Corp., the guarantors party thereto and U.S. Bank National Association,
as trustee.

 

Annex I - 3

--------------------------------------------------------------------------------



 

32.                               First Supplemental Indenture to the
February 2017 Indenture, dated as of July 18, 2018, among NGL Energy Partners
LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners LP named
therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

 

33.                               Second Supplemental Indenture to the
February 2017 Indenture, dated as of January 25, 2019, among NGL Energy Partners
LP, NGL Energy Finance Corp., the subsidiaries of NGL Energy Partners LP named
therein as parties thereto and as guarantors, and U.S. Bank National
Association, as trustee.

 

34.                               Purchase Agreement, dated February 16, 2017,
by and among NGL Energy Partners LP, NGL Energy Finance Corp. and the several
initial purchasers listed therein.

 

35.                               Registration Rights Agreement, dated as of
February 22, 2017, by and among NGL Energy Partners LP, NGL Energy Finance
Corp., the guarantors party thereto and RBC Capital Markets, LLC and Deutsche
Bank Securities Inc., as representative of the several initial purchasers.

 

36.                               Membership Interest Purchase Agreement, dated
as of May 30, 2018, by and among NGL Energy Operating, LLC, NGL Energy Partners
LP, and Superior Plus Energy Services Inc.

 

37.                               Indenture, dated as of April 9, 2019, by and
among NGL Energy Partners LP, NGL Energy Finance Corp., the guarantors party
thereto and U.S. Bank National Association, as trustee.

 

38.                               Purchase Agreement, dated April 4, 2019, by
and among NGL Energy Partners LP, NGL Energy Finance Corp., the guarantors party
thereto and RBC Capital Markets, LLC and Mizhuo Securities USA LLC, as
representatives of the initial purchasers named therein.

 

39.                               Registration Rights Agreement, dated as of
April 9, 2019, by and among NGL Energy Partners LP, NGL Energy Finance Corp.,
the guarantors party thereto and RBC Capital Markets, LLC and Mizuho Securities
USA LLC, as representatives of the several initial purchasers.

 

40.                               Asset Purchase and Sale Agreement, dated as of
May 13, 2019, by and among Mesquite Disposals Unlimited, LLC, Mesquite SWD, Inc.
and NGL Water Solutions, LLC, as amended by that certain Letter Agreement, dated
as of July 2, 2019, by and among Mesquite Disposals Unlimited, LLC, Mesquite
SWD, Inc. and NGL Water Solutions, LLC.

 

(Remainder of Page Intentionally Left Blank)

 

Annex I - 4

--------------------------------------------------------------------------------



 

Schedule 2

 

Applicable Orders

 

None.

 

Annex I - 5

--------------------------------------------------------------------------------



 

Exhibit B

 

Placement Agent Letter

 

(See Attached)

 

Annex II - 1

--------------------------------------------------------------------------------



 

Exhibit E

 

Form of General Partner Waiver

 

[Date]

 

NGL Energy Holdings LLC (the “General Partner”), a Delaware limited liability
company and the general partner of NGL Energy Partners LP (the “Partnership”),
in its own capacity and in its capacity as the general partner of the
Partnership, hereby waives any preemptive rights it may hold pursuant to
Section 5.8 of the Fifth Amended and Restated Agreement of Limited Partnership
of the Partnership, dated as of April 2, 2019, with respect to the Partnership’s
privately negotiated Class D Preferred Unit and Warrant Purchase Agreement,
dated as of [EXECUTION DATE], 2019, by and among the Partnership and each of the
Purchasers set forth in Schedule A thereto (the “Purchase Agreement”), to issue
and sell an aggregate of [·] Class D Preferred Units representing limited
partner interests of the Partnership (and any Redemption Units issuable upon
redemption of any Class D Preferred Units) and Warrants to purchase Common Units
representing limited partner interests of the Partnership for a cash purchase
price of $[·] (and Warrant Exercise Units upon any exercise of Warrants).

 

Capitalized terms used but not defined in this Officer’s Certificate shall have
the respective meanings ascribed to them in the Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned executes this General Partner Waiver,
effective as of the date first above written.

 

 

NGL ENERGY HOLDINGS LLC

 

 

 

By:

 

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------



 

Exhibit F

 

Form of Voting Agreement

 

(See Attached)

 

--------------------------------------------------------------------------------



 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is entered into as of July 2, 2019 by
and among EIG Management Company, LLC, a Delaware limited partnership, and
FS/EIG Advisor, LLC, a Delaware limited liability company (together with EIG
Management Company, LLC, “EIG”), the purchasers listed on Schedule 1 hereto
(collectively, the “Purchasers”) and the Members (as defined in the LLC
Agreement (as defined below)) of NGL Energy Holdings LLC, a Delaware limited
liability company (the “General Partner”), listed on Schedule 2 hereto (the
“Voting Members”).  EIG, the Purchasers and the Voting Members are herein
referred to as the “Parties.”  Capitalized terms used but not defined herein
shall have the meaning assigned to such terms in that certain Class D Preferred
Unit and Warrant Purchase Agreement, dated as the date hereof (the “Purchase
Agreement”), by and among NGL Energy Partners LP, a Delaware limited partnership
(the “Partnership”), and the Purchasers.

 

RECITALS

 

WHEREAS, pursuant to the terms of the Purchase Agreement, the Partnership has
agreed to issue and sell to the Purchasers, and the Purchasers have agreed to
purchase from the Partnership, on the terms and subject to the conditions set
forth therein, Class D Preferred Units (the “Preferred Units”) and warrants that
will be exercisable for Common Units representing limited partner interests in
the Partnership (the “Warrants”);

 

WHEREAS, concurrently with the execution of this Agreement and the Purchase
Agreement (and the Closing of the transactions contemplated thereby), the
Partnership, the General Partner, the Purchasers and EIG entered into that
certain Board Representation Rights Agreement attached hereto as Exhibit A (the
“Board Rights Agreement”), pursuant to which, the Partnership and the General
Partner (together, the “NGL Entities”) agreed to provide EIG, on the terms and
subject to the conditions set forth therein, certain representation rights and
obligations in respect of the board of directors of the General Partner (the
“Board”);

 

WHEREAS, the Purchasers’ investment in the Partnership pursuant to the Purchase
Agreement is expected to benefit the Partnership, the General Partner and the
Members;

 

WHEREAS, the Purchasers and EIG will receive valuable consideration as a result
of the Purchasers’ investment in the Partnership pursuant to the Purchase
Agreement;

 

WHEREAS, to provide the Purchasers and EIG with the approval of the Members
required pursuant to the LLC Agreement (as defined below) for EIG to exercise
its representation rights and obligations in respect of the Board as set forth
in the Board Rights Agreement, the Voting Members desire to enter into this
Agreement for the purpose of setting forth the terms and conditions pursuant to
which the Voting Members shall vote, or cause to be voted, their Membership
Interests (as defined in the Third Amended and Restated Limited Liability
Company Agreement of the General Partner (as so amended and as it may be further
amended from time to time, the “LLC Agreement”)) in favor of EIG’s
designee(s) to the Board in accordance with the terms of the Board Rights
Agreement and this Agreement; and

 

WHEREAS, concurrently with the execution of this Agreement and the Purchase
Agreement (and the Closing of the transactions contemplated thereby), the
General Partner shall

 

--------------------------------------------------------------------------------



 

execute and deliver the Sixth Amended and Restated Agreement of Limited
Partnership of the Partnership (as so amended and as it may be further amended
from time to time, the “Partnership Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:

 

AGREEMENT

 

1.                                      Voting Provisions Regarding EIG
Designated Director.

 

(a)           Each Voting Member shall vote, or cause to be voted, all
Membership Interests owned by such Voting Member, or over which such Voting
Member has voting control, from time to time and at all times during the
Designation Period (as defined in the Board Rights Agreement), in favor of the
appointment of the EIG Designated Director (as defined in the Board Rights
Agreement) in accordance with, and subject to, the terms of the Board Rights
Agreement.

 

(b)           Each of the Voting Members hereby appoints the Chief Executive
Officer of the Partnership as his, her or its proxy and attorney in fact, with
full power of substitution, to represent and to vote all Membership Interests
owned or held by such Voting Member, or over which such Voting Member has voting
power, subject to the provisions of this Agreement, with respect to all matters
set forth herein, including, without limitation, election of the EIG Designated
Director to the Board, if (and only if) such Voting Member (i) fails to vote or
(ii) attempts to vote (whether by proxy, in person or by written consent) in a
manner that is inconsistent with, the terms of this Agreement. Each of the proxy
and power of attorney granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the General Partner
and the Parties in connection with the transactions contemplated by this
Agreement and, as such, each is coupled with an interest and shall be
irrevocable unless and until this Agreement terminates or expires pursuant to
Section 3.4 hereof. Each Party hereto hereby revokes any and all previous
proxies or powers of attorney with respect to the Membership Interests owned or
held by such party and shall not hereafter, unless and until this Agreement
terminates or expires pursuant to Section 3.4 hereof, purport to grant any other
proxy or power of attorney with respect to any of the Membership Interest owned
or held by such party, deposit any of such Membership Interest into a voting
trust or enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of such Membership
Interest, in each case, with respect to any of the matters set forth herein.

 

2.                                      Additional Representations and
Covenants.

 

2.1          No Revocation.  The voting agreements contained herein are coupled
with an interest and may not be revoked during the Designation Period.

 

2.2          Amendments to GP LLC Agreement.  During the Designation Period, the
Voting Members shall not vote their Membership Interests, or any other
Membership Interests over which such Voting Member has voting control, (a) in
favor of (i) any amendment or change

 

2

--------------------------------------------------------------------------------



 

to the GP LLC Agreement or the Certificate of Formation of the General Partner
that adversely impacts the rights of EIG under this Agreement or the Board
Rights Agreement or (ii) removal of a EIG Designated Director except as directed
by EIG or otherwise expressly contemplated by the Board Rights Agreement or
(b) otherwise in a manner inconsistent with the rights of EIG and the Purchasers
under the terms of this Agreement or the Board Rights Agreement, including
filling any vacancy on the Board intended to be filled by a EIG Designated
Director with any Person other than a EIG Designated Director.  In addition, the
Voting Members will use reasonable best efforts to cause the approval as
promptly as possible, of an amendment to the GP LLC Agreement in the form
attached hereto as Exhibit A (the “GP LLC Agreement Amendment”).

 

2.3          Specific Enforcement.  Each of the Parties acknowledges and agrees
that monetary damages would not adequately compensate an injured Party for the
breach of this Agreement by any Party, that this Agreement shall be specifically
enforceable and that any breach or threatened breach of this Agreement shall be
the proper subject of a temporary or permanent injunction or restraining order
without a requirement of posting bond.  Further, each Party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach.

 

2.4          Application to Transferees.  Each of the Voting Members may, at any
time and form time to time, transfer or assign all or any portion of its
Membership Interest, subject to the transfer restrictions set forth in the GP
LLC Agreement; provided, however, that, during the Designation Period, a Voting
Member shall not transfer or assign all or any portion of its Membership
Interest unless and until the prospective transferee executes and delivers to
the General Partner a joinder agreement confirming its agreement to be bound by
all of the terms and conditions of this Agreement and such joinder agreement
provides for the approval of the GP LLC Agreement Amendment by such transferee,
which approval shall be effective upon the consummation of such transfer.

 

2.5          Independent Counsel.  Each of the Parties acknowledges that it has
been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement and that it has
executed the same with consent and upon the advice of said independent counsel. 
Each Party and its counsel cooperated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto will be deemed the work product of the Parties and may not be construed
against any Party by reason of its preparation.  Accordingly, any rule of Law or
any legal decision that would require interpretation of any ambiguities in this
Agreement against the Party that drafted it is of no application and is hereby
expressly waived.

 

3.                                      Miscellaneous.

 

3.1          Entire Agreement.  This Agreement and the Board Rights Agreement
constitutes the entire agreement between the Parties hereto pertaining to the
subject matter hereof, and supersedes any and all other written or oral
agreements relating to the subject matter hereof existing between the Parties
hereto.

 

3.2          Successors and Assigns; Third Party Beneficiaries.  Except as
otherwise provided in this Agreement, the terms and conditions of this Agreement
shall inure to the benefit

 

3

--------------------------------------------------------------------------------



 

of and be binding upon the respective successors, assigns and legal
representatives of the Parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the Parties hereto or their
respective successors, assigns and legal representatives any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

3.3          Amendments and Waivers.  Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective unless signed by each of the Parties hereto
affected by such amendment, waiver, consent, modification or termination.  Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement and any consent to any departure
by a Party from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given.  Except where notice is specifically required by this Agreement, no
notice to or demand on a Party in any case shall entitle such Party to any other
or further notice or demand in similar or other circumstances.  Any
investigation by or on behalf of any Party shall not be deemed to constitute a
waiver by the Party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.

 

3.4          Term.  This Agreement shall terminate and have no further force or
effect as of the earlier of (a) the end of the Designation Period or (b) the
approval of the GP LLC Agreement Amendment in accordance with the terms and
conditions of the LLC Agreement.

 

3.5          Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by email or fax (upon customary
confirmation of receipt), or 48 hours after being deposited in the U.S. mail as
certified or registered mail with postage prepaid, addressed to the Party to be
notified at such Party’s address or fax number as set forth in the Purchase
Agreement or the Schedules hereto, or as subsequently modified by written
notice.

 

3.6          Severability.  If any provision in this Agreement is held to be
illegal, invalid, not binding or unenforceable, (a) such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid, not binding or unenforceable provision had never comprised a
part of this Agreement, and the remaining provisions shall remain in full force
and effect and (b) the Parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

3.7          Governing Law; Submission to Jurisdiction.  This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the Laws of the State of Delaware without regard to principles of
conflicts of Laws.  Any action against any Party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the Parties hereto hereby

 

4

--------------------------------------------------------------------------------



 

irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of Delaware over any such action.  Each of the
Parties hereby irrevocably waives, to the fullest extent permitted by applicable
Law, any objection that it may now or hereafter have to the laying of venue of
any such dispute brought in such court or any defense of inconvenient forum for
the maintenance of such dispute.  Each of the Parties hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Law.

 

3.8          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THIS AGREEMENT OR (b) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

3.9          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

 

3.10        Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

3.11        No Liability for Election of Recommended Directors.  Neither EIG,
the Purchasers, the General Partner or the Voting Members, nor any officer,
director, manager, equity holder, partner, member, employee or agent of any such
Party, makes any representation or warranty as to the fitness or competence of
any EIG Designated Director to serve on the Board by virtue of such Party’s
execution of this Agreement or by the act of such Party in voting in favor such
EIG Designated Director pursuant to this Agreement.  Furthermore no fiduciary
duty, duty of care, duty of loyalty or other heightened duty shall be created or
imposed upon any Party to any other Party, the Partnership or any other Member
of the General Partner, by reason of this Agreement or any right or obligation
hereunder.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

 

 

EIG MANAGEMENT COMPANY, LLC

 

FS/EIG ADVISOR, LLC

 

on their own behalf and on behalf of the Purchasers

 

 

 

EIG Management Company, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

FS/EIG Advisor, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------



 

 

VOTING MEMBERS:

 

 

 

KRIMBILL CAPITAL GROUP, LLC

 

 

 

 

By:

 

 

Name:

H. Michael Krimbill

 

Title:

Manager

 

 

 

 

KRIMGP2010, LLC

 

 

 

 

By:

 

 

Name:

H. Michael Krimbill

 

Title:

Manager

 

 

 

 

COADY ENTERPRISES, LLC

 

 

 

 

By:

 

 

Name:

Shawn Coady

 

Title:

Member

 

 

 

 

ATKINSON INVESTORS, LLC

 

 

 

 

By:

 

 

Name:

Bradley K. Atkinson

 

Title:

President

 

 

 

 

THORNDIKE, LLC

 

 

 

 

By:

 

 

Name:

Todd Coady

 

Title:

Member

 

 

 

 

INFRASTRUCTURE CAPITAL

 

 

 

 

By:

 

 

Name:

Jay D. Hatfield

 

Title:

Managing Member

 

Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------



 

 

 

 

 

VOTING MEMBERS:

 

 

 

 

By:

 

 

Name:

Brian Pauling

 

 

 

 

By:

 

 

Name:

Stephen Tuttle

 

Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

PURCHASERS

 

Name

 

Address for Notice

EIG Neptune Equity Aggregator, L.P.

 

c/o EIG Management Company, LLC
1700 Pennsylvania Avenue NW, Suite 800
Washington, DC 20006
Attn: Brian Boland

Nicholas Williams

FS Energy and Power Fund

 

c/o EIG Management Company, LLC
1700 Pennsylvania Avenue NW, Suite 800
Washington, DC 20006
Attn: Eric Long

Andrew P. Jamison

 

--------------------------------------------------------------------------------



 

VOTING MEMBERS

 

Name

 

Address for Notice

Krimbill Capital Group, LLC

 

6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74136

KRIMGP2010, LLC

 

6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74136

Coady Enterprises, LLC

 

6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74136

Atkinson Investors, LLC

 

6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74136

Thorndike, LLC

 

6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74136

Infrastructure Capital

 

6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74136

Brian Pauling

 

6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74136

Stephen Tuttle

 

6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74136

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF GP LLC AGREEMENT AMENDMENT

 

(See attached.)

 

--------------------------------------------------------------------------------



 

AMENDMENT NO. 4
TO
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
NGL ENERGY HOLDINGS LLC

 

This Amendment No. 4 (the “Amendment”), dated as of [  ], 2019, to the Third
Amended and Restated Limited Liability Company Agreement (the “Agreement”) of
NGL Energy Holdings LLC (the “Company”), as amended, dated as of February 25,
2013, is entered into by the Members of the Company pursuant to
Section 16.02(a) of the Agreement. Capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Agreement. Unless otherwise
indicated, all section references in this Amendment refer to sections of the
Agreement.

 

WHEREAS, on July 2, 2019, the Company, NGL Energy Partners LP (the
“Partnership”), EIG Management Company, LLC, a Delaware limited liability
company (“EIG Management”), and FS/EIG Advisor, LLC, a Delaware limited
liability company (“FS” which, together with EIG Management are referred to
herein, collectively, as “EIG”), have entered into that certain Board
Representation Rights Agreement, dated as of the date hereof (the “Board
Representation Rights Agreement”);

 

WHEREAS, following consummation of the transactions contemplated by that certain
Class D Preferred Unit and Warrant Purchase Agreement, dated July 2, 2019 (the
“Class D Preferred Unit Purchase Agreement”), by and between the Partnership and
the purchasers named on the signature pages thereto (collectively, the “EIG
Purchasers”), the EIG Purchasers will own an aggregate of 400,000 Class D
Preferred Units (as defined herein) and 2019 Warrants (as defined herein)
exercisable for an aggregate of 17,000,000 common units representing limited
partner interests in the Partnership;

 

WHEREAS, it is a condition to the EIG Purchasers’ willingness to purchase the
Class D Preferred Units and 2019 Warrants from the Partnership, that EIG, on its
own behalf and on behalf of the EIG Purchasers, have the right to appoint up to
one (1) member of the Board of Directors of the Company (the “Board”) as more
fully described herein and in the Board Representation Rights Agreement;

 

WHEREAS, pursuant to Section 16.02(a) of the Agreement, the Members owning (in
the aggregate) 80% or more of the outstanding Units may amend the Agreement,
subject to certain limitations set forth in Section 16.02(a) of the Agreement;
and

 

WHEREAS, the Members of the Company owning (in the aggregate) 80% or more of the
outstanding Units previously approved the Amendment by written consent and
authorized the officers of the Company to enter into and adopt this Amendment on
behalf of the Members.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which are hereby acknowledged, the Members hereby agree as follows:

 

--------------------------------------------------------------------------------



 

Section 1.01                             Amendment of Agreement. The Agreement
is hereby amended as follows:

 

(a)                                 The definition of Designating Member shall
be deleted in its entirety and replaced with the following:

 

“Designating Member” means each of (1) the Coady Group (acting together in their
capacities as Members), (2) the IEP Group (acting together in their capacities
as Members), (3) EMG I, (4) EMG II, (5) EIG and (6) any Transferee of the right
to designate a Representative pursuant to Section 4.01(b), in each case only for
so long as such Designating Member continues to hold a Requisite Ownership
Threshold.

 

(b)                                 The definition of Requisite Ownership
Threshold shall be deleted in its entirety and replaced with the following:

 

“Requisite Ownership Threshold” means, (a) with respect to the Coady Group
(acting together in their capacities as Members) and the IEP Group (acting
together in their capacities as Members), an aggregate number of Units held by
such Member and its Affiliates which equal an Ownership Percentage of not less
than 10%, (b) with respect to EMG I, an aggregate number of Units held by it and
its Affiliates which equal an Ownership Percentage of not less than 5.0%,
(c) with respect to EMG II, an aggregate number of Units held by it and its
Affiliates which equal an Ownership Percentage of not less than 5.364%, (d) with
respect to Frank Mapel, direct or indirect ownership of an aggregate number of
Partnership Units of not less than 100,000 (subject to adjustment for unit
split, reverse split and similar transaction); provided, that the number of
Partnership Units “indirectly” owned by Mr. Mapel through his ownership in an
entity that owns Partnership Units shall be determined by multiplying the number
of Partnership Units owned by such entity by the percentage of Mr. Mapel’s
ownership of such entity and (e) with respect to EIG, ownership by the EIG
Group, in the aggregate, of either at least (i) (A) 50% of the Class D Preferred
Units issued pursuant to the Class D Preferred Unit Purchase Agreement or
(B) 50% of the aggregate liquidation preference of any class or series of
Class D Parity Securities, or (ii) 2019 Warrants, Warrant Exercise Units and/or
Partnership Units that, in the aggregate, comprise 10% or more of the
then-outstanding Partnership Units (assuming, for purposes of such calculation,
that all such 2019 Warrants are validly exercised pursuant to
Section 3(b)(i) thereof in exchange for the maximum number of Warrant Exercise
Units issuable thereunder at the time of such election), in each case subject to
adjustment for unit splits, reverse splits and similar transactions applicable
to the Class D Preferred Units, any Class D Parity Securities held by the EIG
Group or the Common Units, as applicable.

 

(c)                                  The following defined terms shall be
deleted in their entirety from Section 1.01: Class A Preferred Units, Class A
Preferred Units Closing Date, Class A Preferred Unit Purchase

 

2

--------------------------------------------------------------------------------



 

Agreement, Conversion Rate, Highstar, Highstar Board Representation and
Observation Rights Agreement, Highstar Group, Highstar Purchasers, Highstar
Representative and Warrants.

 

(d)                                 The following defined terms will be added to
Section 1.01:

 

“2019 Warrants” means the rights to purchase common units representing limited
partner interests in the Partnership pursuant to the terms of those certain
warrant agreements, dated as of the Class D Preferred Units Closing Date.

 

“Board Representation Rights Agreement” shall have the meaning set forth in the
recitals.

 

“Class D Parity Securities” shall have the meaning assigned to such term in the
Partnership LP Agreement.

 

“Class D Preferred Unit Purchase Agreement” means that certain Class D Preferred
Unit and Warrant Purchase Agreement, dated July 2, 2019, by and between the
Partnership and the purchasers named on the signature pages thereto.

 

“Class D Preferred Units” means Class D Preferred Units representing limited
partner interests in the Partnership, the terms of which are set forth in the
Partnership LP Agreement.

 

“Class D Preferred Units Closing Date” means the date on which the purchase and
sale of Class D Preferred Units and 2019 Warrants to the EIG Purchasers is
consummated pursuant to the Class D Preferred Unit Purchase Agreement.

 

“EIG” shall have the meaning set forth in the recitals of this Amendment.

 

“EIG Group” means each of the EIG Purchasers and their respective Affiliates. 
Notwithstanding anything contained to the contrary herein, for purposes of this
Agreement (a) the direct or indirect equity owners, including any limited
partners, of EIG or its Affiliates (collectively, the “EIG Investors”), shall be
considered an Affiliate of each EIG Purchaser; (b) any fund, entity or account
managed, advised or sub-advised, directly or indirectly, by EIG or any EIG
Investor, shall be considered an Affiliate of each EIG Purchaser and EIG; and
(c) any fund, entity or account managed, advised or sub-advised, directly or
indirectly, by an EIG Purchaser or any of its Affiliates, or the direct or
indirect equity owners, including limited partners of an EIG Purchaser or any of
its Affiliates, shall be considered an Affiliate of such EIG Purchaser.

 

“EIG Management” shall have the meaning set forth in the recitals of this
Amendment.

 

3

--------------------------------------------------------------------------------



 

“EIG Purchasers” shall have the meaning set forth in the recitals of this
Amendment.

 

“EIG Representative” shall have the meaning set forth in Section 9.02(b)(iv).

 

“FS” shall have the meaning set forth in the recitals of this Amendment.

 

“Warrant Exercise Units” means Partnership Units issuable upon exercise of the
2019 Warrants.

 

(e)                                  The second sentence of
Section 4.01(b) shall be deleted in its entirety and replaced with the
following:

 

Notwithstanding any other provision of this Agreement, a Designating Member’s
right to designate a Representative, as provided in Section 9.02(b), shall not
be assigned or Transferred (including in a Permitted Transfer) except as part of
a Transfer permitted under the terms of this Agreement to one Transferee holding
a number of Units constituting an Ownership Percentage of not less than ten
percent (10%) provided that such Designating Member expressly elects in writing
delivered to the Company prior to such Transfer that such Designating Member
will Transfer such right to designate a Representative to such Transferee in
connection with such Transfer; provided, however, (i) in no event shall EMG I be
entitled to Transfer their rights to designate Representatives and (ii) EIG (or
its permitted transferee) shall be entitled to Transfer its right to designate
the EIG Representative in accordance with the terms of the Board Representation
Rights Agreement without reference to this Section 4.01(b).

 

(f)                                   Section 9.02(b)(iv) shall be deleted in
its entirety and replaced with the following:

 

(iv)                              EIG shall be entitled to designate up to one
natural person to serve on the Board (any such Director designated by EIG
pursuant to this Section 9.02(b)(iv), an “EIG Representative”). The EIG
Representative as of the date hereof is set forth on Exhibit B.

 

(g)                                  The first sentence of Section 9.02(c) shall
be deleted in its entirety and replaced with the following:

 

(c)                                  For so long as each Designating Member is
permitted to designate a Representative in accordance with Section 9.02(b), each
Designating Member (other than EMG I and EIG) shall be permitted to designate up
to two natural persons to serve as observers to the Board, and for so long as
Frank Mapel holds the Requisite Ownership Threshold, he shall be permitted to
serve as an observer to the Board (each, a “Board Observer”).

 

4

--------------------------------------------------------------------------------



 

(h)                                 The first sentence of
Section 9.02(d)(i) shall be deleted in its entirety and replaced with the
following:

 

(i)                                     Each Representative may be removed and
replaced, with or without cause, at any time by the Designating Member that
designated him or her, in such Designating Member’s sole discretion, but may not
be removed or replaced by any other means, except as set forth in
Section 9.02(b)(vi).

 

(i)                                     A new Section 9.10 is inserted as
follows:

 

Section 9.10                             Actions Subject to Partnership LP
Agreement.

 

Notwithstanding anything contained in this Agreement to the contrary, the
Company (whether acting through the Board or otherwise) shall not have the
authority to cause any member of the Partnership Group to take any action (or
fail to take any action) that requires the consent of the holders of Class D
Preferred Units or the holders of any Class D Parity Securities that are issued
following the date of this Agreement pursuant to the terms and conditions of the
Partnership LP Agreement (as amended as of the date of this Agreement) without
first obtaining such consent in compliance with the Partnership LP Agreement.

 

(j)                                    Section 16.02(a) shall be deleted in its
entirety and replaced with the following:

 

(a)                                 Except as provided in Section 16.02(b),
(i) this Agreement shall not be altered modified or changed except by an
amendment approved by Members owning (in the aggregate) 80% or more of the
outstanding Units; provided, however, that no amendment to this Agreement may
(A) enlarge the obligations of (including requiring any Member to make
additional Capital Contributions to the Company) any Member,
(B) disproportionately and adversely alter the method of division of Profits and
Losses or a method of distributions made to a Member, (C) restrict a Designating
Member’s ability, if any, to designate Representatives, (D) amend, alter or
delete Sections 9.02(b)(iv), 9.02(b)(vi), 9.02(d) or 9.02(e), or any other
provision of this Agreement, which amendment, alteration or deletion (other than
in respect of Sections 9.02(b)(iv), 9.02(b)(vi), 9.02(d) or 9.02(e)) would have
an adverse effect on the rights of EIG, in each case without the consent of EIG
or (E) adversely affect a Member’s right to be indemnified by the Company,
unless, in each case, such amendment shall have been approved by the Member or
Members so affected, and (ii) any amendment not described in subclause (i) above
that would have a material adverse effect on the rights or preferences of any
Member in relation to other Members must be approved by such Members holding not
less than a majority of the outstanding Membership Interests of the group
affected.

 

5

--------------------------------------------------------------------------------



 

(k)                                 Exhibit B of the Agreement shall be amended
to add [   ] as the EIG Representative.

 

(l)                                     Section 16.09 is hereby amended and
restated in its entirety as follows:

 

Each Member agrees that (a) any Indemnitee shall be entitled to assert rights
and remedies hereunder as a third-party beneficiary hereto with respect to those
provisions of this Agreement affording a right, benefit or privilege to such
Indemnitee, and (b) the holders of Class D Preferred Units shall be entitled to
assert rights and remedies hereunder as third-party beneficiaries hereto with
respect to Section 9.10.

 

Section 2.01                             Counterparts. This Amendment may be
executed in counterparts, all of which together shall constitute an agreement
binding on all the parties hereto, notwithstanding that all such parties are not
signatories to the original or the same counterpart. Each party shall become
bound by this Amendment immediately upon affixing its signature hereto.

 

Section 3.01                             Ratification. Except as expressly
amended by this Amendment, the Agreement is in all respects ratified and
confirmed and all of the terms and conditions and provisions of the Agreement
shall remain in full force and effect.

 

Section 4.01                             Applicable Law. This Amendment shall be
construed in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law.

 

[Signature Page Follows.]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, a duly authorized officer of the Company has executed this
Amendment on behalf of the Members pursuant to the written consent adopted by
the Members on [   ], 2019, to be effective as of the date first set forth
above.

 

 

NGL ENERGY HOLDINGS LLC

 

 

 

 

 

By:

 

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

[Signature Page to Amendment No. 4 to the Third Amended and Restated LLC
Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit G

 

Form of Par Warrant

 

(See Attached)

 

--------------------------------------------------------------------------------



 

NGL ENERGY PARTNERS LP

 

SERIES A 2019 WARRANT TO PURCHASE COMMON UNITS

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE TRANSFER AGENT FOR
SUCH WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS HAS
RECEIVED DOCUMENTATION SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.

 

Original Issue Date: July 2, 2019

Warrant Certificate No.: [·]

 

FOR VALUE RECEIVED, NGL Energy Partners LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that
                                                                     , a
                                                                 , or its
registered assigns (the “Holder”) is entitled to purchase from the Partnership
                      Common Units at a purchase price per Common Unit of $14.54
(the “Exercise Price”), all subject to the terms, conditions and adjustments set
forth below in this Warrant.  Certain capitalized terms used herein are defined
in Section 1 hereof.  This Warrant is one of a series of like tenor issued by
the Partnership pursuant to the terms of the Class D Preferred Unit and Warrant
Purchase Agreement dated as of July 2, 2019 (the “Purchase Agreement”) between
the Partnership and the Purchasers named on Schedule A thereto.

 

1.                                      Definitions.  As used in this Warrant,
the following terms have the respective meanings set forth below:

 

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Units in respect of which this Warrant is being exercised
pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.

 

“Board” means the board of directors of the General Partner.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the cities of New York, New York or Tulsa,
Oklahoma are authorized or obligated by law or executive order to close.

 

“Buy-In” has the meaning set forth in Section 3(h).

 

--------------------------------------------------------------------------------



 

“Buy-In Price” has the meaning set forth in Section 3(h).

 

“Class D Change of Control” has the meaning set forth in the Partnership
Agreement as in effect on the date hereof.

 

“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.

 

“Common Units Deemed Outstanding” means, at any given time, the sum of (a) the
number of Common Units actually outstanding at such time, plus (b) the number of
Common Units issuable upon conversion, exercise or exchange of Convertible
Securities actually outstanding at such time, including without limitation
Warrants in the series issued by the Partnership pursuant to the Purchase
Agreement, in each case, regardless of whether the Convertible Securities are
actually convertible, exercisable or exchangeable at such time; provided, that
Common Units Deemed Outstanding at any given time shall not include units owned
or held by or for the account of the Partnership.

 

“Convertible Securities” means any warrants or other rights exercisable to
subscribe for or to purchase Common Units, or any security convertible into or
exchangeable for Common Units, regardless of whether the right to exercise,
convert or exchange any such Convertible Securities is immediately exercisable,
including without limitation Warrants in the series issued by the Partnership
pursuant to the Purchase Agreement.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

“Exercise Agreement” has the meaning set forth in Section 3(a)(i).

 

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Central Time, on a Business Day, including,
without limitation, the receipt by the Partnership of the Exercise Agreement,
the Warrant and the Aggregate Exercise Price.

 

“Exercise Period” has the meaning set forth in Section 2.

 

“Exercise Price” has the meaning set forth in the preamble of this Warrant.

 

“Fair Market Value” means, as of the Business Day (the “Reference Date”)
immediately preceding the date of determination or, if resulting in a greater
amount, for a period (the “Reference Period”) measured over the three
consecutive Business Days ending on the Reference Date: (a) the average closing
sale price of the Common Units on the Reference Date or the VWAP Price for the
Reference Period, as applicable, on all domestic securities exchanges on which
the Common Units may at the time be listed; (b) if there have been no sales of
the Common Units on any such exchange on the Reference Date or over the
Reference Period, as applicable, the average of the highest bid and lowest asked
prices for the Common Units on all such exchanges at the end of the Reference
Date or the Reference Period, as applicable; (c) if on the Reference Date or
over the Reference Period, as applicable, the Common Units are not listed on a
domestic securities exchange, the closing sales price of the Common Units as
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association for the

 

2

--------------------------------------------------------------------------------



 

Reference Date or the Reference Period, as applicable; or (d) if there have been
no sales of the Common Units on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association on the Reference Date or over the
Reference Period, as applicable, the average of the highest bid and lowest asked
prices for Common Units quoted on the OTC Bulletin Board, the Pink OTC Markets
or similar quotation system or association at the end of the Reference Date or
the Reference Period, as applicable; provided, that if the Common Units are
listed on any domestic securities exchange, the term “Business Day” as used in
this sentence means Business Days on which such exchange is open for trading. 
If at any time the Common Units are not listed on any domestic securities
exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or similar
quotation system or association, the “Fair Market Value” of the Common Units
shall be the fair market value per unit as determined in good faith by the
Board.

 

“General Partner” means NGL Energy Holdings LLC, a Delaware limited liability
company and the general partner of the Partnership.

 

“Holder” has the meaning set forth in the preamble of this Warrant.

 

“Original Issue Date” means July 2, 2019, the date on which this Warrant was
issued to the first Holder by the Partnership pursuant to the Purchase
Agreement.

 

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

“Other Warrants” has the meaning set forth in Section 19.

 

“Partnership” has the meaning set forth in the preamble of this Warrant.

 

“Partnership Agreement” means the Sixth Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended from time to time.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

“Preferred Units” means the Class D Preferred Units representing limited partner
interests in the Partnership, the terms of which are to be set forth in the
Partnership Agreement.

 

“Purchase Agreement” has the meaning set forth in the preamble of this Warrant.

 

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Unit.

 

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

 

3

--------------------------------------------------------------------------------



 

“Warrant Unit Adjustment” has the meaning set forth in Section 4(e).

 

“Warrant Units” means the Common Units purchasable upon exercise of this Warrant
in accordance with the terms of this Warrant (without taking into account any
limitations or restrictions on the exercisability of this Warrant, other than
with respect to Section 2 or Section 3 of this Warrant).

 

2.                                      Term of Warrant.  Subject to the terms
and conditions hereof, at any time or from time to time during the period
beginning on the first anniversary of the Original Issue Date and ending at
5:00 p.m., Central Time, on the tenth anniversary of the Original Issue Date or,
if such day is not a Business Day, on the next Business Day (the “Exercise
Period”), the Holder of this Warrant may exercise this Warrant for the Warrant
Units purchasable hereunder (subject to adjustment as provided herein) as
provided in Section 3.  Holders may not exercise this Warrant except during the
Exercise Period.

 

3.                                      Exercise of Warrant.

 

(a)                                 Vesting and Exercise Procedure. 
Notwithstanding anything to the contrary herein, including the vesting
provisions of Section 2, the Holder may purchase all or any part of the Warrant
Units purchasable upon exercise of this Warrant beginning on the earlier of
(i) the first anniversary of the Original Issue Date, (ii) the consummation of a
Class D Change of Control and (iii) the voluntary or involuntary dissolution,
liquidation or winding-up of the Partnership.  The Holder may exercise this
Warrant only upon:

 

(i)                                     surrender of this Warrant to the
Partnership at its then principal executive offices (or an indemnification
undertaking with respect to this Warrant in the case of its loss, theft or
destruction), together with an Exercise Agreement in the form attached hereto as
Exhibit A (each, an “Exercise Agreement”), duly completed (including specifying
the number of Warrant Units to be purchased) and executed; and

 

(ii)                                  payment to the Partnership of the
Aggregate Exercise Price in accordance with Section 3(b).

 

(b)                                 Payment of the Aggregate Exercise Price. 
Payment of the Aggregate Exercise Price shall be made, at the option of the
Holder as expressed in the Exercise Agreement, only by the following methods:

 

(i)                                     by delivery to the Partnership of a
certified or official bank check payable to the order of the Partnership or by
wire transfer of immediately available funds to an account designated in writing
by the Partnership, in the amount of such Aggregate Exercise Price;

 

(ii)                                  by instructing the Partnership to withhold
a number of Warrant Units in an amount equal to the quotient of (A) the
Aggregate Exercise Price and (B) the Fair Market Value of one Warrant Unit as of
the Exercise Date; or

 

(iii)                               any combination of the foregoing.

 

4

--------------------------------------------------------------------------------



 

In the event of any withholding of Warrant Units pursuant to clause (ii) or
(iii) above where the number of units whose value is equal to the Aggregate
Exercise Price is not a whole number, the number of units withheld by or
surrendered to the Partnership shall be rounded up to the nearest whole unit and
the Partnership shall make a cash payment to the Holder (by delivery of a
certified or official bank check or by wire transfer of immediately available
funds) based on the incremental fraction of a unit being so withheld by or
surrendered to the Partnership in an amount equal to the product of (x) such
incremental fraction of a Warrant Unit being so withheld or surrendered
multiplied by (y) the Fair Market Value per Warrant Unit as of the Exercise
Date.

 

(c)                                  Delivery of Certificates.  Upon receipt by
the Partnership of the Exercise Agreement, surrender of this Warrant and payment
of the Aggregate Exercise Price (in accordance with Section 3(a) hereof), the
Partnership shall, within three Business Days thereafter, execute (or cause to
be executed) and deliver (or cause to be delivered) to the Holder a certificate
or certificates representing the Warrant Units issuable upon such exercise,
together with cash in lieu of any fraction of a unit, as provided in
Section 3(d) hereof.  Certificates shall be transmitted by the Partnership’s
transfer agent by crediting the account of the Holder’s prime broker with The
Depository Trust Company through its Deposit / Withdrawal At Custodian system if
the Holder is a participant in such system, and otherwise by physical delivery
to the address specified by the Holder in the Exercise Agreement. The
certificate or certificates so delivered shall be, to the extent possible, in
such denomination or denominations as the exercising Holder shall reasonably
request in the Exercise Agreement and shall be registered in the name of the
Holder or, subject to compliance with Section 6 below, such other Person’s name
as shall be designated in the Exercise Agreement.  This Warrant shall be deemed
to have been exercised and such certificate or certificates of Warrant Units
shall be deemed to have been issued, and the Holder or any other Person so
designated to be named therein shall be deemed to have become a holder of record
of such Warrant Units for all purposes, as of the Exercise Date.

 

(d)                                 Fractional Units.  The Partnership shall not
be required to issue a fractional Warrant Unit upon exercise of any Warrant.  As
to any fraction of a Warrant Unit that the Holder would otherwise be entitled to
purchase upon such exercise, the Partnership shall pay to such Holder an amount
in cash (by delivery of a certified or official bank check or by wire transfer
of immediately available funds) equal to the product of (i) such fraction
multiplied by (ii) the Fair Market Value of one Warrant Unit on the Exercise
Date.

 

(e)                                  Delivery of New Warrant.  Unless the
purchase rights represented by this Warrant shall have expired or shall have
been fully exercised, the Partnership shall, at the time of delivery of the
certificate or certificates representing the Warrant Units being issued in
accordance with Section 3(c) hereof, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unexpired and unexercised
Warrant Units called for by this Warrant.  Such new Warrant shall in all other
respects be identical to this Warrant.

 

(f)                                   Valid Issuance of Warrant and Warrant
Units; Payment of Taxes.  With respect to the exercise of this Warrant, the
Partnership hereby represents, covenants and agrees:

 

(i)                                     This Warrant is, and any Warrant issued
in substitution for or replacement of this Warrant shall be, upon issuance, duly
authorized and validly issued.

 

5

--------------------------------------------------------------------------------



 

(ii)                                  All Warrant Units issuable upon the
exercise of this Warrant pursuant to the terms hereof shall be, upon issuance,
and the Partnership shall take all such actions as may be necessary or
appropriate in order that such Warrant Units are, validly issued, fully paid (to
the extent required under applicable law and the Partnership Agreement) and
non-assessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act), issued without violation of
any preemptive or similar rights of any unitholder of the Partnership and free
and clear of all taxes, liens and charges.

 

(iii)                               The Partnership shall take all such actions
as may be necessary to ensure that all such Warrant Units are issued without
violation by the Partnership of any applicable law or governmental regulation or
any requirements of any domestic securities exchange upon which Common Units or
other securities constituting Warrant Units may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Partnership upon each such issuance).

 

(iv)                              The Partnership shall use its reasonable best
efforts to cause the Warrant Units, immediately upon such exercise, to be listed
on any domestic securities exchange upon which Common Units or other securities
constituting Warrant Units are listed at the time of such exercise.

 

(v)                                 The Partnership shall pay all expenses in
connection with, and all taxes and other governmental charges that may be
imposed with respect to, the issuance or delivery of Warrant Units upon exercise
of this Warrant; provided, that the Partnership shall not be required to pay any
tax or governmental charge that may be imposed with respect to any applicable
withholding or the issuance or delivery of the Warrant Units to any Person other
than the Holder, and no such issuance or delivery shall be made unless and until
the Person requesting such issuance has paid to the Partnership the amount of
any such tax, or has established to the satisfaction of the Partnership that
such tax has been paid.

 

(g)                                  Conditional Exercise.  Notwithstanding any
other provision hereof, if an exercise of any portion of this Warrant is to be
made in connection with (i) a sale of the Partnership (pursuant to a merger,
sale of units, or otherwise), (ii) a sale of Common Units pursuant to a
registered offering under the Securities Act or (iii) a Class D Change of
Control, such exercise may at the election of the Holder be conditioned upon the
consummation of such transaction, registered offering or Class D Change of
Control, in which case such exercise shall not be deemed to be effective until
immediately prior to the consummation of such transaction, registered offering
or Class D Change of Control.

 

(h)                                 Buy-In.  In addition to any other rights
available to the Holder, if the Partnership fails to deliver to the Holder a
certificate or certificates representing the Warrant Units in accordance with
Section 3(c) hereof within seven Business Days of receipt by the Partnership of
the Exercise Agreement and surrender of this Warrant (in accordance with
Section 3(a) hereof) and payment of the Aggregate Exercise Price, and if after
such date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) Common Units to deliver in satisfaction of a sale by
the Holder of the Warrant Units which the Holder anticipated receiving

 

6

--------------------------------------------------------------------------------



 

upon such exercise (a “Buy-In”), then the Partnership shall, at the Holder’s
option, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the Common
Units so purchased (the “Buy-In Price”), at which point the Partnership’s
obligation to deliver such certificate (and to issue such Common Units) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Units and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of Common Units, times (B) the closing bid price on
the date of exercise.  The Holder shall provide the Partnership written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Partnership.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Partnership’s failure to timely deliver certificates representing
Common Units upon exercise of this Warrant as required pursuant to the terms
hereof.

 

4.                                      Adjustment to Number of Warrant Units. 
The number of Warrant Units issuable upon exercise of this Warrant shall be
subject to adjustment from time to time as provided in this Section 4 (in each
case, after taking into consideration any prior adjustments pursuant to this
Section 4).

 

(a)                                 Adjustment to Number of Warrant Units Upon
Dividend, Distribution, Subdivision or Combination of Common Units.  If the
Partnership shall, at any time or from time to time after the Original Issue
Date, (i) pay a dividend or make any other distribution upon the Common Units or
any other limited partner interests of the Partnership payable in Common Units
or Convertible Securities, or (ii) subdivide (by any split, recapitalization or
otherwise) its outstanding Common Units into a greater number of units, the
number of Warrant Units issuable upon exercise of this Warrant immediately prior
to any such dividend, distribution or subdivision shall be proportionately
increased.  If the Partnership at any time combines (by combination, reverse
split or otherwise) its outstanding Common Units into a smaller number of units,
the number of Warrant Units issuable upon exercise of this Warrant immediately
prior to such combination shall be proportionately decreased.  Any adjustment
under this Section 4(a) shall become effective at the close of business on the
date the dividend, distribution, subdivision or combination becomes effective.

 

(b)                                 Adjustment to Number of Warrant Units Upon a
Class D Change of Control.  In the event of any Class D Change of Control, each
Warrant shall, immediately after such Class D Change of Control, remain
outstanding and shall thereafter, in lieu of or in addition to (as the case may
be) the number of Warrant Units then exercisable under this Warrant, be
exercisable for the kind and number of other securities or assets of the
Partnership or of the successor Person resulting from such Class D Change of
Control, with appropriate adjustment made to the number of Warrant Units and
Exercise Price as required by reference to the applicable exchange ratio or
other similar mechanic that provides for the allocation of consideration, if
any, to the holders of Common Units in such Class D Change of Control; and, in
such case, appropriate adjustment (in form and substance satisfactory to the
Holder) shall be made with respect to the Holder’s rights under this Warrant to
ensure that the provisions of this Section 4(b) shall thereafter be applicable,
as nearly as possible, to this Warrant in relation to any securities or assets
thereafter acquirable upon exercise of this Warrant.  The provisions of this
Section 4(b) shall similarly apply to

 

7

--------------------------------------------------------------------------------



 

successive Class D Changes of Control.  The Partnership shall not effect any
such Class D Change of Control unless, prior to the consummation thereof, the
successor Person (if other than the Partnership) resulting from such Class D
Change of Control, shall assume, by written instrument substantially similar in
form and substance to this Warrant and satisfactory to the Holder, the
obligation to deliver to the Holder such securities or assets which, in
accordance with the foregoing provisions, such Holder shall be entitled to
receive upon exercise of this Warrant.  Notwithstanding anything to the contrary
contained herein, including the vesting provisions of Section 2, with respect to
any Class D Change of Control or other transaction contemplated by the
provisions of this Section 4(b), the Holder shall have the right to elect prior
to the consummation of such event or transaction, to give effect to the exercise
rights contained in Section 3 instead of giving effect to the provisions
contained in this Section 4(b) with respect to this Warrant.

 

(c)                                  Certain Events.  If any event of the type
contemplated by the provisions of this Section 4 but not expressly provided for
by such provisions (including, without limitation, the granting of unit
appreciation rights, phantom unit rights or other rights with equity features)
occurs, then the Board shall make an appropriate adjustment in the number of
Warrant Units issuable upon exercise of this Warrant so as to protect the rights
of the Holder in a manner consistent with the provisions of this Section 4;
provided, that no such adjustment pursuant to this Section 4(c) shall decrease
the number of Warrant Units issuable as otherwise determined pursuant to this
Section 4.

 

(d)                                 Certificate as to Adjustment.

 

(i)                                     As promptly as reasonably practicable
following any adjustment of the number of Warrant Units pursuant to the
provisions of this Section 4, but in any event not later than five Business Days
thereafter, the Partnership shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

 

(ii)                                  As promptly as reasonably practicable
following the receipt by the Partnership of a written request by the Holder, but
in any event not later than five Business Days thereafter, the Partnership shall
furnish to the Holder a certificate of an executive officer certifying the
number of Warrant Units or the amount, if any, of other, securities or assets
then issuable upon exercise of the Warrant.

 

(e)                                  Adjustment in Exercise Price. Upon any
adjustment to the number of Warrant Units issuable upon exercise of this Warrant
pursuant to this Section 4 (each, a “Warrant Unit Adjustment”), the Aggregate
Exercise Price upon the exercise of this Warrant thereafter shall be adjusted by
multiplying the Aggregate Exercise Price applicable prior to such Warrant Unit
Adjustment by a fraction: the numerator of which shall be the number of Warrants
Units issuable upon exercise of this Warrant immediately prior to such Warrant
Unit Adjustment and the denominator of which shall be the number of Warrant
Units issuable upon exercise of this Warrant immediately after such Warrant Unit
Adjustment.

 

8

--------------------------------------------------------------------------------



 

(f)                                   Notices.  In the event:

 

(i)                                     that the Partnership shall take a record
of the holders of its Common Units (or other securities at the time issuable
upon exercise of the Warrant) for the purpose of entitling or enabling them to
receive any dividend or any other distribution, to vote at a meeting (or by
written consent), to receive any right to subscribe for or purchase any class or
any other securities, or to receive any other security; or

 

(ii)                                  of the voluntary or involuntary
dissolution, liquidation or winding-up of the Partnership; or

 

(iii)                               of any Class D Change of Control;

 

then, and in each such case, the Partnership shall send or cause to be sent to
the Holder at least 10 days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such Class D Change of
Control or dissolution, liquidation or winding-up is proposed to take place, and
the date, if any is to be fixed, as of which the books of the Partnership shall
close or a record shall be taken with respect to which the holders of record of
Common Units (or securities at the time issuable upon exercise of the Warrant)
shall be entitled to exchange their Common Units (or such other securities) for
securities or other property deliverable upon such Class D Change of Control or
dissolution, liquidation or winding-up, and the amount per unit and character of
such exchange applicable to the Warrant and the Warrant Units.

 

5.                                      Purchase Rights.  In addition to any
adjustments pursuant to Section 4 above, if at any time the Partnership grants,
issues or sells any Common Units, Convertible Securities or rights to purchase
units, warrants, securities or other property exclusively pro rata to the record
holders of Common Units (the “Purchase Rights”), then the Holder shall be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder would have acquired if the Holder had
held the number of Warrant Units acquirable upon complete exercise of this
Warrant immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of Common Units are to be determined for the
grant, issue or sale of such Purchase Rights.

 

6.                                      Transfer of Warrant.  Subject to the
transfer conditions referred to in the legend endorsed hereon, this Warrant and
all rights hereunder are transferable, in whole or in part, by the Holder
without charge to the Holder, upon surrender of this Warrant to the Partnership
at its then principal executive offices with a properly completed and duly
executed Assignment in the form attached hereto as Exhibit B, together with
funds sufficient to pay any transfer taxes described in Section 3(f)(v) in
connection with the making of such transfer.  Upon such compliance, surrender
and delivery and, if required, such payment, the Partnership shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new

 

9

--------------------------------------------------------------------------------



 

Warrant evidencing the portion of this Warrant, if any, not so assigned and this
Warrant shall promptly be cancelled.  Warrants may be transferred separately
from Preferred Units.

 

7.                                      Holder Not Deemed a Unitholder;
Limitations on Liability.  Prior to the issuance to the Holder of the Warrant
Units to which the Holder is then entitled to receive upon the due exercise of
this Warrant, the Holder shall not be entitled to vote or receive dividends or
any other distribution or be deemed the holder of limited partner interests of
the Partnership for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the Holder, as such, any of the rights of a unitholder
of the Partnership or any right to vote, give or withhold consent to any
partnership action (whether any reorganization, issue of limited partner
interests, reclassification of limited partner interests, consolidation, merger,
conveyance or otherwise), receive notice of meetings, receive dividends,
distributions or subscription rights, or otherwise.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a unitholder of the Partnership, whether such liabilities are asserted by
the Partnership or by creditors of the Partnership.  Notwithstanding this
Section 7, (i) the Partnership shall provide the Holder with copies of the same
notices and other information given to the unitholders of the Partnership
generally, contemporaneously with the giving thereof to the unitholders and
(ii) the Partnership shall not amend or modify its Partnership Agreement in a
manner adverse to any rights or benefits applicable to the Warrant Units
thereunder.

 

8.                                      Replacement on Loss; Division and
Combination.

 

(a)                                 Replacement of Warrant on Loss.  Upon
receipt of evidence reasonably satisfactory to the Partnership of the loss,
theft, destruction or mutilation of this Warrant and upon delivery of an
indemnity reasonably satisfactory to it (it being understood that a written
indemnification agreement with an affidavit of loss of the Holder shall be a
sufficient indemnity) and, in case of mutilation, upon surrender of such Warrant
for cancellation to the Partnership, the Partnership at its own expense shall
execute and deliver to the Holder, in lieu hereof, a new Warrant of like tenor
and exercisable for an equivalent number of Warrant Units as the Warrant so
lost, stolen, mutilated or destroyed; provided, that, in the case of mutilation,
no indemnity shall be required if this Warrant in identifiable form is
surrendered to the Partnership for cancellation.

 

(b)                                 Division and Combination of Warrant. 
Subject to compliance with the applicable provisions of this Warrant as to any
transfer or other assignment which may be involved in such division or
combination, this Warrant may be divided or, following any such division of this
Warrant, subsequently combined with other Warrants, upon the surrender of this
Warrant or Warrants to the Partnership at its then principal executive offices,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the respective Holders or their agents
or attorneys.  Subject to compliance with the applicable provisions of this
Warrant as to any transfer or assignment which may be involved in such division
or combination, the Partnership shall at its own expense execute and deliver a
new Warrant or Warrants in exchange for the Warrant or Warrants so surrendered
in accordance with such notice.  Such new Warrant or Warrants shall be of like
tenor to the surrendered Warrant or Warrants and shall be exercisable in the
aggregate for an equivalent number of Warrant Units as the Warrant or Warrants
so surrendered in accordance with such notice.

 

10

--------------------------------------------------------------------------------



 

9.                                      No Impairment.  The Partnership shall
not, by amendment of its Certificate of Formation or Partnership Agreement, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but shall at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the Holder in order
to protect the exercise rights of the Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant.

 

10.                               Agreement to Comply with the Securities Act;
Legend.  The Holder, by acceptance of this Warrant, agrees to comply in all
respects with the provisions of this Section 10 and the restrictive legend
requirements set forth on the face of this Warrant and further agrees that such
Holder shall not offer, sell or otherwise dispose of this Warrant or any Warrant
Units to be issued upon exercise hereof except under circumstances that will not
result in a violation of the Securities Act.  All Warrant Units issued upon
exercise of this Warrant (unless registered under the Securities Act or the
conditions for the removal of the legend set forth in Section 8.06 of the
Partnership Agreement are otherwise satisfied) shall be stamped or imprinted
with a legend in substantially the following form:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

11.                               Warrant Register.  The Partnership (or the
General Partner on its behalf) shall keep and properly maintain at its principal
executive offices books for the registration of the Warrant and any transfers
thereof.  The Partnership may deem and treat the Person in whose name the
Warrant is registered on such register as the Holder thereof for all purposes,
and the Partnership shall not be affected by any notice to the contrary, except
any assignment, division, combination or other transfer of the Warrant effected
in accordance with the provisions of this Warrant.

 

12.                               Notices.  All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a portable document format (pdf) document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.  Such communications

 

11

--------------------------------------------------------------------------------



 

must be sent to the respective parties at the addresses indicated below (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 12).

 

If to the
Partnership:                                                                                                                               
NGL Energy Partners LP
6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74316
Attention: Kurston P. McMurray, General Counsel
Facsimile:  (918) 481-5896
Email:  Kurston.McMurray@nglep.com

 

with a copy to (which shall not constitute notice):

 

Hunton Andrews Kurth LLP

600 Travis St., Suite 4200

Houston, Texas 77002

Attention: G. Michael O’Leary and Henry Havre

Facsimile: (713) 220-4285

Email: gmoleary@huntonak.com

Email: henryhavre@huntonak.com

 

If to the
Holder:                                                                                                                                                       
[·]

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attention:  John Pitts and Julian Seiguer

Facsimile: (713) 835-3601

Email: john.pitts@kirkland.com

Email: julian.seiguer@kirkland.com

 

13.                               Cumulative Remedies.  Except to the extent
expressly provided in Section 7 to the contrary, the rights and remedies
provided in this Warrant are cumulative and are not exclusive of, and are in
addition to and not in substitution for, any other rights or remedies available
at law, in equity or otherwise.

 

14.                               Equitable Relief.  Each of the Partnership and
the Holder acknowledges that a breach or threatened breach by such party of any
of its obligations under this Warrant would give rise to irreparable harm to the
other party hereto for which monetary damages would not be an adequate remedy
and hereby agrees that in the event of a breach or a threatened breach by such
party of any such obligations, the other party hereto shall, in addition to any
and all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief,

 

12

--------------------------------------------------------------------------------



 

including a restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction.

 

15.                               Entire Agreement.  This Warrant, together with
the Purchase Agreement, constitutes the sole and entire agreement of the parties
to this Warrant with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.  In the event of any
inconsistency between the statements in the body of this Warrant and the
Purchase Agreement, the statements in the body of this Warrant shall control.

 

16.                               Successor and Assigns.  This Warrant and the
rights evidenced hereby shall be binding upon and shall inure to the benefit of
the parties hereto and the successors of the Partnership and the successors and
permitted assigns of the Holder.  Such successors and/or permitted assigns of
the Holder shall be deemed to be a Holder for all purposes hereunder.

 

17.                               No Third-Party Beneficiaries.  This Warrant is
for the sole benefit of the Partnership and the Holder and their respective
successors and, in the case of the Holder, permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever, under or
by reason of this Warrant.

 

18.                               Headings.  The headings in this Warrant are
for reference only and shall not affect the interpretation of this Warrant.

 

19.                               Amendment and Modification; Waiver.  Except as
otherwise provided herein, this Warrant may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.  No waiver
by the Partnership or the Holder of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving.  No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The Partnership shall not amend, modify or supplement, or
waive any provision of, any other warrant issued concurrently with this Warrant
under the Purchase Agreement (the “Other Warrants”), unless the Partnership has
(i) provided 10 Business Days’ prior written notice to the Holder of any such
amendment, modification, supplement or waiver of any Other Warrants and (ii) if
elected by the Holder, amended, modified, supplemented or waived the
corresponding provision or provisions of this Warrant.

 

20.                               Severability.  If any term or provision of
this Warrant is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Warrant or invalidate or render unenforceable such term or
provision in any other jurisdiction.

 

13

--------------------------------------------------------------------------------



 

21.                               Governing Law.  This Warrant shall be governed
by and construed in accordance with the laws of the State of New York.

 

22.                               Submission to Jurisdiction.  The parties
hereby submit to the exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
legal suit, action or proceeding arising out of or based upon this Warrant or
the transactions contemplated hereby, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding. 
Service of process, summons, notice or other document by certified or registered
mail to such party’s address for receipt of notices pursuant to Section 12 shall
be effective service of process for any suit, action or other proceeding brought
in any such court.  The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or any proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

23.                               WAIVER OF JURY TRIAL.  Each party acknowledges
and agrees that any controversy which may arise under this Warrant is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Warrant or the
transactions contemplated hereby.

 

24.                               Counterparts.  This Warrant may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement.  A signed copy of
this Warrant delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Warrant.

 

25.                               No Strict Construction.  This Warrant shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

(SIGNATURE PAGE FOLLOWS)

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Partnership has duly executed this Warrant on the
Original Issue Date.

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

 

 

 

By:

NGL Energy Holdings LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Accepted and agreed,

 

 

 

 

 

 

 

[HOLDER NAME]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

SIGNATURE PAGE

TO

WARRANT AGREEMENT

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

NGL ENERGY PARTNERS LP
EXERCISE AGREEMENT

 

To [Name]:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the Warrant to which this Exercise Agreement is attached (the
“Warrant”) for, and to purchase thereunder by the payment of the Aggregate
Exercise Price and surrender of the Warrant, Common Units (“Warrant Units”)
provided for therein, and requests that certificates for the Warrant Units be
issued as follows:

 

Name

 

 

 

 

 

Address

 

 

 

 

 

Federal Tax or Social Security No.

 

 

 

and delivered by

(certified mail to the above address), or

 

 

 

(electronically           (provide DWAC Instructions:               )), or

 

 

 

(other                ) (specify):.

 

and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of this Warrant, that a new Warrant for the balance of
the Warrant Units purchasable upon exercise of this Warrant be registered in the
name of the undersigned Holder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.

 

Dated:                                                   ,      

 

Note:                                          The signature must correspond
with

 

A-1

--------------------------------------------------------------------------------



 

Signature:

 

 

 

 

 

 

the name of the Holder as written on the first page of this Warrant in every
particular, without alteration or enlargement or any change whatever, unless
this Warrant has been assigned.

 

Name (please print)

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

Federal Identification or Social Security No.

 

 

 

 

 

 

 

 

Assignee:

 

 

 

 

A-2

--------------------------------------------------------------------------------



 

EXHIBIT B

 

NGL ENERGY PARTNERS LP
ASSIGNMENT

 

For value received                                    hereby sells, assigns and
transfers unto                                          the within Warrant(1),
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint attorney, to transfer said Warrant on the books of the
within-named Partnership, with full power of substitution in the premises.

 

Date:

 

 

 

 

 

Signature:

 

 

 

Note:  The above signature must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatever.

 

--------------------------------------------------------------------------------

(1)  For partial assignment, indicate portion assigned.

 

B-1

--------------------------------------------------------------------------------



 

Exhibit H

 

Form of Premium Warrant

 

(See Attached)

 

--------------------------------------------------------------------------------



 

NGL ENERGY PARTNERS LP

 

SERIES B 2019 WARRANT TO PURCHASE COMMON UNITS

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE TRANSFER AGENT FOR
SUCH WARRANTS AND THE SECURITIES ISSUABLE UPON EXERCISE OF SUCH WARRANTS HAS
RECEIVED DOCUMENTATION SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.

 

Original Issue Date: July 2, 2019

Warrant Certificate No.: [·]

 

FOR VALUE RECEIVED, NGL Energy Partners LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that
                                                                     , a
                                                                 , or its
registered assigns (the “Holder”) is entitled to purchase from the Partnership
                      Common Units at a purchase price per Common Unit of $17.45
(the “Exercise Price”), all subject to the terms, conditions and adjustments set
forth below in this Warrant.  Certain capitalized terms used herein are defined
in Section 1 hereof.  This Warrant is one of a series of like tenor issued by
the Partnership pursuant to the terms of the Class D Preferred Unit and Warrant
Purchase Agreement dated as of July 2, 2019 (the “Purchase Agreement”) between
the Partnership and the Purchasers named on Schedule A thereto.

 

1.                                      Definitions.  As used in this Warrant,
the following terms have the respective meanings set forth below:

 

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Units in respect of which this Warrant is being exercised
pursuant to Section 3 hereof, multiplied by (b) the Exercise Price.

 

“Board” means the board of directors of the General Partner.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the cities of New York, New York or Tulsa,
Oklahoma are authorized or obligated by law or executive order to close.

 

“Buy-In” has the meaning set forth in Section 3(h).

 

--------------------------------------------------------------------------------



 

“Buy-In Price” has the meaning set forth in Section 3(h).

 

“Class D Change of Control” has the meaning set forth in the Partnership
Agreement as in effect on the date hereof.

 

“Common Units” means common units representing limited partner interests in the
Partnership, the terms of which are set forth in the Partnership Agreement.

 

“Common Units Deemed Outstanding” means, at any given time, the sum of (a) the
number of Common Units actually outstanding at such time, plus (b) the number of
Common Units issuable upon conversion, exercise or exchange of Convertible
Securities actually outstanding at such time, including without limitation
Warrants in the series issued by the Partnership pursuant to the Purchase
Agreement, in each case, regardless of whether the Convertible Securities are
actually convertible, exercisable or exchangeable at such time; provided, that
Common Units Deemed Outstanding at any given time shall not include units owned
or held by or for the account of the Partnership.

 

“Convertible Securities” means any warrants or other rights exercisable to
subscribe for or to purchase Common Units, or any security convertible into or
exchangeable for Common Units, regardless of whether the right to exercise,
convert or exchange any such Convertible Securities is immediately exercisable,
including without limitation Warrants in the series issued by the Partnership
pursuant to the Purchase Agreement.

 

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

 

“Exercise Agreement” has the meaning set forth in Section 3(a)(i).

 

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3 shall have been
satisfied at or prior to 5:00 p.m., Central Time, on a Business Day, including,
without limitation, the receipt by the Partnership of the Exercise Agreement,
the Warrant and the Aggregate Exercise Price.

 

“Exercise Period” has the meaning set forth in Section 2.

 

“Exercise Price” has the meaning set forth in the preamble of this Warrant.

 

“Fair Market Value” means, as of the Business Day (the “Reference Date”)
immediately preceding the date of determination or, if resulting in a greater
amount, for a period (the “Reference Period”) measured over the three
consecutive Business Days ending on the Reference Date: (a) the average closing
sale price of the Common Units on the Reference Date or the VWAP Price for the
Reference Period, as applicable, on all domestic securities exchanges on which
the Common Units may at the time be listed; (b) if there have been no sales of
the Common Units on any such exchange on the Reference Date or over the
Reference Period, as applicable, the average of the highest bid and lowest asked
prices for the Common Units on all such exchanges at the end of the Reference
Date or the Reference Period, as applicable; (c) if on the Reference Date or
over the Reference Period, as applicable, the Common Units are not listed on a
domestic securities exchange, the closing sales price of the Common Units as
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association for the

 

2

--------------------------------------------------------------------------------



 

Reference Date or the Reference Period, as applicable; or (d) if there have been
no sales of the Common Units on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association on the Reference Date or over the
Reference Period, as applicable, the average of the highest bid and lowest asked
prices for Common Units quoted on the OTC Bulletin Board, the Pink OTC Markets
or similar quotation system or association at the end of the Reference Date or
the Reference Period, as applicable; provided, that if the Common Units are
listed on any domestic securities exchange, the term “Business Day” as used in
this sentence means Business Days on which such exchange is open for trading. 
If at any time the Common Units are not listed on any domestic securities
exchange or quoted on the OTC Bulletin Board, the Pink OTC Markets or similar
quotation system or association, the “Fair Market Value” of the Common Units
shall be the fair market value per unit as determined in good faith by the
Board.

 

“General Partner” means NGL Energy Holdings LLC, a Delaware limited liability
company and the general partner of the Partnership.

 

“Holder” has the meaning set forth in the preamble of this Warrant.

 

“Original Issue Date” means July 2, 2019, the date on which this Warrant was
issued to the first Holder by the Partnership pursuant to the Purchase
Agreement.

 

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

“Other Warrants” has the meaning set forth in Section 19.

 

“Partnership” has the meaning set forth in the preamble of this Warrant.

 

“Partnership Agreement” means the Sixth Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended from time to time.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

“Pink OTC Markets” means the OTC Markets Group Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

“Preferred Units” means the Class D Preferred Units representing limited partner
interests in the Partnership, the terms of which are to be set forth in the
Partnership Agreement.

 

“Purchase Agreement” has the meaning set forth in the preamble of this Warrant.

 

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Unit.

 

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

 

3

--------------------------------------------------------------------------------



 

“Warrant Unit Adjustment” has the meaning set forth in Section 4(e).

 

“Warrant Units” means the Common Units purchasable upon exercise of this Warrant
in accordance with the terms of this Warrant (without taking into account any
limitations or restrictions on the exercisability of this Warrant, other than
with respect to Section 2 or Section 3 of this Warrant).

 

2.                                      Term of Warrant.  Subject to the terms
and conditions hereof, at any time or from time to time during the period
beginning on the first anniversary of the Original Issue Date and ending at
5:00 p.m., Central Time, on the tenth anniversary of the Original Issue Date or,
if such day is not a Business Day, on the next Business Day (the “Exercise
Period”), the Holder of this Warrant may exercise this Warrant for the Warrant
Units purchasable hereunder (subject to adjustment as provided herein) as
provided in Section 3.  Holders may not exercise this Warrant except during the
Exercise Period.

 

3.                                      Exercise of Warrant.

 

(a)                                 Vesting and Exercise Procedure. 
Notwithstanding anything to the contrary herein, including the vesting
provisions of Section 2, the Holder may purchase all or any part of the Warrant
Units purchasable upon exercise of this Warrant beginning on the earlier of
(i) the first anniversary of the Original Issue Date, (ii) the consummation of a
Class D Change of Control and (iii) the voluntary or involuntary dissolution,
liquidation or winding-up of the Partnership.  The Holder may exercise this
Warrant only upon:

 

(i)                                     surrender of this Warrant to the
Partnership at its then principal executive offices (or an indemnification
undertaking with respect to this Warrant in the case of its loss, theft or
destruction), together with an Exercise Agreement in the form attached hereto as
Exhibit A (each, an “Exercise Agreement”), duly completed (including specifying
the number of Warrant Units to be purchased) and executed; and

 

(ii)                                  payment to the Partnership of the
Aggregate Exercise Price in accordance with Section 3(b).

 

(b)                                 Payment of the Aggregate Exercise Price. 
Payment of the Aggregate Exercise Price shall be made, at the option of the
Holder as expressed in the Exercise Agreement, only by the following methods:

 

(i)                                     by delivery to the Partnership of a
certified or official bank check payable to the order of the Partnership or by
wire transfer of immediately available funds to an account designated in writing
by the Partnership, in the amount of such Aggregate Exercise Price;

 

(ii)                                  by instructing the Partnership to withhold
a number of Warrant Units in an amount equal to the quotient of (A) the
Aggregate Exercise Price and (B) the Fair Market Value of one Warrant Unit as of
the Exercise Date; or

 

(iii)                               any combination of the foregoing.

 

4

--------------------------------------------------------------------------------



 

In the event of any withholding of Warrant Units pursuant to clause (ii) or
(iii) above where the number of units whose value is equal to the Aggregate
Exercise Price is not a whole number, the number of units withheld by or
surrendered to the Partnership shall be rounded up to the nearest whole unit and
the Partnership shall make a cash payment to the Holder (by delivery of a
certified or official bank check or by wire transfer of immediately available
funds) based on the incremental fraction of a unit being so withheld by or
surrendered to the Partnership in an amount equal to the product of (x) such
incremental fraction of a Warrant Unit being so withheld or surrendered
multiplied by (y) the Fair Market Value per Warrant Unit as of the Exercise
Date.

 

(c)                                  Delivery of Certificates.  Upon receipt by
the Partnership of the Exercise Agreement, surrender of this Warrant and payment
of the Aggregate Exercise Price (in accordance with Section 3(a) hereof), the
Partnership shall, within three Business Days thereafter, execute (or cause to
be executed) and deliver (or cause to be delivered) to the Holder a certificate
or certificates representing the Warrant Units issuable upon such exercise,
together with cash in lieu of any fraction of a unit, as provided in
Section 3(d) hereof.  Certificates shall be transmitted by the Partnership’s
transfer agent by crediting the account of the Holder’s prime broker with The
Depository Trust Company through its Deposit / Withdrawal At Custodian system if
the Holder is a participant in such system, and otherwise by physical delivery
to the address specified by the Holder in the Exercise Agreement. The
certificate or certificates so delivered shall be, to the extent possible, in
such denomination or denominations as the exercising Holder shall reasonably
request in the Exercise Agreement and shall be registered in the name of the
Holder or, subject to compliance with Section 6 below, such other Person’s name
as shall be designated in the Exercise Agreement.  This Warrant shall be deemed
to have been exercised and such certificate or certificates of Warrant Units
shall be deemed to have been issued, and the Holder or any other Person so
designated to be named therein shall be deemed to have become a holder of record
of such Warrant Units for all purposes, as of the Exercise Date.

 

(d)                                 Fractional Units.  The Partnership shall not
be required to issue a fractional Warrant Unit upon exercise of any Warrant.  As
to any fraction of a Warrant Unit that the Holder would otherwise be entitled to
purchase upon such exercise, the Partnership shall pay to such Holder an amount
in cash (by delivery of a certified or official bank check or by wire transfer
of immediately available funds) equal to the product of (i) such fraction
multiplied by (ii) the Fair Market Value of one Warrant Unit on the Exercise
Date.

 

(e)                                  Delivery of New Warrant.  Unless the
purchase rights represented by this Warrant shall have expired or shall have
been fully exercised, the Partnership shall, at the time of delivery of the
certificate or certificates representing the Warrant Units being issued in
accordance with Section 3(c) hereof, deliver to the Holder a new Warrant
evidencing the rights of the Holder to purchase the unexpired and unexercised
Warrant Units called for by this Warrant.  Such new Warrant shall in all other
respects be identical to this Warrant.

 

(f)                                   Valid Issuance of Warrant and Warrant
Units; Payment of Taxes.  With respect to the exercise of this Warrant, the
Partnership hereby represents, covenants and agrees:

 

(i)                                     This Warrant is, and any Warrant issued
in substitution for or replacement of this Warrant shall be, upon issuance, duly
authorized and validly issued.

 

5

--------------------------------------------------------------------------------



 

(ii)                                  All Warrant Units issuable upon the
exercise of this Warrant pursuant to the terms hereof shall be, upon issuance,
and the Partnership shall take all such actions as may be necessary or
appropriate in order that such Warrant Units are, validly issued, fully paid (to
the extent required under applicable law and the Partnership Agreement) and
non-assessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act), issued without violation of
any preemptive or similar rights of any unitholder of the Partnership and free
and clear of all taxes, liens and charges.

 

(iii)                               The Partnership shall take all such actions
as may be necessary to ensure that all such Warrant Units are issued without
violation by the Partnership of any applicable law or governmental regulation or
any requirements of any domestic securities exchange upon which Common Units or
other securities constituting Warrant Units may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Partnership upon each such issuance).

 

(iv)                              The Partnership shall use its reasonable best
efforts to cause the Warrant Units, immediately upon such exercise, to be listed
on any domestic securities exchange upon which Common Units or other securities
constituting Warrant Units are listed at the time of such exercise.

 

(v)                                 The Partnership shall pay all expenses in
connection with, and all taxes and other governmental charges that may be
imposed with respect to, the issuance or delivery of Warrant Units upon exercise
of this Warrant; provided, that the Partnership shall not be required to pay any
tax or governmental charge that may be imposed with respect to any applicable
withholding or the issuance or delivery of the Warrant Units to any Person other
than the Holder, and no such issuance or delivery shall be made unless and until
the Person requesting such issuance has paid to the Partnership the amount of
any such tax, or has established to the satisfaction of the Partnership that
such tax has been paid.

 

(g)                                  Conditional Exercise.  Notwithstanding any
other provision hereof, if an exercise of any portion of this Warrant is to be
made in connection with (i) a sale of the Partnership (pursuant to a merger,
sale of units, or otherwise), (ii) a sale of Common Units pursuant to a
registered offering under the Securities Act or (iii) a Class D Change of
Control, such exercise may at the election of the Holder be conditioned upon the
consummation of such transaction, registered offering or Class D Change of
Control, in which case such exercise shall not be deemed to be effective until
immediately prior to the consummation of such transaction, registered offering
or Class D Change of Control.

 

(h)                                 Buy-In.  In addition to any other rights
available to the Holder, if the Partnership fails to deliver to the Holder a
certificate or certificates representing the Warrant Units in accordance with
Section 3(c) hereof within seven Business Days of receipt by the Partnership of
the Exercise Agreement and surrender of this Warrant (in accordance with
Section 3(a) hereof) and payment of the Aggregate Exercise Price, and if after
such date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) Common Units to deliver in satisfaction of a sale by
the Holder of the Warrant Units which the Holder anticipated receiving

 

6

--------------------------------------------------------------------------------



 

upon such exercise (a “Buy-In”), then the Partnership shall, at the Holder’s
option, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the Common
Units so purchased (the “Buy-In Price”), at which point the Partnership’s
obligation to deliver such certificate (and to issue such Common Units) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Units and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of Common Units, times (B) the closing bid price on
the date of exercise.  The Holder shall provide the Partnership written notice
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Partnership.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Partnership’s failure to timely deliver certificates representing
Common Units upon exercise of this Warrant as required pursuant to the terms
hereof.

 

4.                                      Adjustment to Number of Warrant Units. 
The number of Warrant Units issuable upon exercise of this Warrant shall be
subject to adjustment from time to time as provided in this Section 4 (in each
case, after taking into consideration any prior adjustments pursuant to this
Section 4).

 

(a)                                 Adjustment to Number of Warrant Units Upon
Dividend, Distribution, Subdivision or Combination of Common Units.  If the
Partnership shall, at any time or from time to time after the Original Issue
Date, (i) pay a dividend or make any other distribution upon the Common Units or
any other limited partner interests of the Partnership payable in Common Units
or Convertible Securities, or (ii) subdivide (by any split, recapitalization or
otherwise) its outstanding Common Units into a greater number of units, the
number of Warrant Units issuable upon exercise of this Warrant immediately prior
to any such dividend, distribution or subdivision shall be proportionately
increased.  If the Partnership at any time combines (by combination, reverse
split or otherwise) its outstanding Common Units into a smaller number of units,
the number of Warrant Units issuable upon exercise of this Warrant immediately
prior to such combination shall be proportionately decreased.  Any adjustment
under this Section 4(a) shall become effective at the close of business on the
date the dividend, distribution, subdivision or combination becomes effective.

 

(b)                                 Adjustment to Number of Warrant Units Upon a
Class D Change of Control.  In the event of any Class D Change of Control, each
Warrant shall, immediately after such Class D Change of Control, remain
outstanding and shall thereafter, in lieu of or in addition to (as the case may
be) the number of Warrant Units then exercisable under this Warrant, be
exercisable for the kind and number of other securities or assets of the
Partnership or of the successor Person resulting from such Class D Change of
Control, with appropriate adjustment made to the number of Warrant Units and
Exercise Price as required by reference to the applicable exchange ratio or
other similar mechanic that provides for the allocation of consideration, if
any, to the holders of Common Units in such Class D Change of Control; and, in
such case, appropriate adjustment (in form and substance satisfactory to the
Holder) shall be made with respect to the Holder’s rights under this Warrant to
ensure that the provisions of this Section 4(b) shall thereafter be applicable,
as nearly as possible, to this Warrant in relation to any securities or assets
thereafter acquirable upon exercise of this Warrant.  The provisions of this
Section 4(b) shall similarly apply to

 

7

--------------------------------------------------------------------------------



 

successive Class D Changes of Control.  The Partnership shall not effect any
such Class D Change of Control unless, prior to the consummation thereof, the
successor Person (if other than the Partnership) resulting from such Class D
Change of Control, shall assume, by written instrument substantially similar in
form and substance to this Warrant and satisfactory to the Holder, the
obligation to deliver to the Holder such securities or assets which, in
accordance with the foregoing provisions, such Holder shall be entitled to
receive upon exercise of this Warrant.  Notwithstanding anything to the contrary
contained herein, including the vesting provisions of Section 2, with respect to
any Class D Change of Control or other transaction contemplated by the
provisions of this Section 4(b), the Holder shall have the right to elect prior
to the consummation of such event or transaction, to give effect to the exercise
rights contained in Section 3 instead of giving effect to the provisions
contained in this Section 4(b) with respect to this Warrant.

 

(c)                                  Certain Events.  If any event of the type
contemplated by the provisions of this Section 4 but not expressly provided for
by such provisions (including, without limitation, the granting of unit
appreciation rights, phantom unit rights or other rights with equity features)
occurs, then the Board shall make an appropriate adjustment in the number of
Warrant Units issuable upon exercise of this Warrant so as to protect the rights
of the Holder in a manner consistent with the provisions of this Section 4;
provided, that no such adjustment pursuant to this Section 4(c) shall decrease
the number of Warrant Units issuable as otherwise determined pursuant to this
Section 4.

 

(d)                                 Certificate as to Adjustment.

 

(i)                                     As promptly as reasonably practicable
following any adjustment of the number of Warrant Units pursuant to the
provisions of this Section 4, but in any event not later than five Business Days
thereafter, the Partnership shall furnish to the Holder a certificate of an
executive officer setting forth in reasonable detail such adjustment and the
facts upon which it is based and certifying the calculation thereof.

 

(ii)                                  As promptly as reasonably practicable
following the receipt by the Partnership of a written request by the Holder, but
in any event not later than five Business Days thereafter, the Partnership shall
furnish to the Holder a certificate of an executive officer certifying the
number of Warrant Units or the amount, if any, of other, securities or assets
then issuable upon exercise of the Warrant.

 

(e)                                  Adjustment in Exercise Price. Upon any
adjustment to the number of Warrant Units issuable upon exercise of this Warrant
pursuant to this Section 4 (each, a “Warrant Unit Adjustment”), the Aggregate
Exercise Price upon the exercise of this Warrant thereafter shall be adjusted by
multiplying the Aggregate Exercise Price applicable prior to such Warrant Unit
Adjustment by a fraction: the numerator of which shall be the number of Warrants
Units issuable upon exercise of this Warrant immediately prior to such Warrant
Unit Adjustment and the denominator of which shall be the number of Warrant
Units issuable upon exercise of this Warrant immediately after such Warrant Unit
Adjustment.

 

8

--------------------------------------------------------------------------------



 

(f)                                   Notices.  In the event:

 

(i)                                     that the Partnership shall take a record
of the holders of its Common Units (or other securities at the time issuable
upon exercise of the Warrant) for the purpose of entitling or enabling them to
receive any dividend or any other distribution, to vote at a meeting (or by
written consent), to receive any right to subscribe for or purchase any class or
any other securities, or to receive any other security; or

 

(ii)                                  of the voluntary or involuntary
dissolution, liquidation or winding-up of the Partnership; or

 

(iii)                               of any Class D Change of Control;

 

then, and in each such case, the Partnership shall send or cause to be sent to
the Holder at least 10 days prior to the applicable record date or the
applicable expected effective date, as the case may be, for the event, a written
notice specifying, as the case may be, (A) the record date for such dividend,
distribution, meeting or consent or other right or action, and a description of
such dividend, distribution or other right or action to be taken at such meeting
or by written consent, or (B) the effective date on which such Class D Change of
Control or dissolution, liquidation or winding-up is proposed to take place, and
the date, if any is to be fixed, as of which the books of the Partnership shall
close or a record shall be taken with respect to which the holders of record of
Common Units (or securities at the time issuable upon exercise of the Warrant)
shall be entitled to exchange their Common Units (or such other securities) for
securities or other property deliverable upon such Class D Change of Control or
dissolution, liquidation or winding-up, and the amount per unit and character of
such exchange applicable to the Warrant and the Warrant Units.

 

5.                                      Purchase Rights.  In addition to any
adjustments pursuant to Section 4 above, if at any time the Partnership grants,
issues or sells any Common Units, Convertible Securities or rights to purchase
units, warrants, securities or other property exclusively pro rata to the record
holders of Common Units (the “Purchase Rights”), then the Holder shall be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder would have acquired if the Holder had
held the number of Warrant Units acquirable upon complete exercise of this
Warrant immediately before the date on which a record is taken for the grant,
issuance or sale of such Purchase Rights, or, if no such record is taken, the
date as of which the record holders of Common Units are to be determined for the
grant, issue or sale of such Purchase Rights.

 

6.                                      Transfer of Warrant.  Subject to the
transfer conditions referred to in the legend endorsed hereon, this Warrant and
all rights hereunder are transferable, in whole or in part, by the Holder
without charge to the Holder, upon surrender of this Warrant to the Partnership
at its then principal executive offices with a properly completed and duly
executed Assignment in the form attached hereto as Exhibit B, together with
funds sufficient to pay any transfer taxes described in Section 3(f)(v) in
connection with the making of such transfer.  Upon such compliance, surrender
and delivery and, if required, such payment, the Partnership shall execute and
deliver a new Warrant or Warrants in the name of the assignee or assignees and
in the denominations specified in such instrument of assignment, and shall issue
to the assignor a new

 

9

--------------------------------------------------------------------------------



 

Warrant evidencing the portion of this Warrant, if any, not so assigned and this
Warrant shall promptly be cancelled.  Warrants may be transferred separately
from Preferred Units.

 

7.                                      Holder Not Deemed a Unitholder;
Limitations on Liability.  Prior to the issuance to the Holder of the Warrant
Units to which the Holder is then entitled to receive upon the due exercise of
this Warrant, the Holder shall not be entitled to vote or receive dividends or
any other distribution or be deemed the holder of limited partner interests of
the Partnership for any purpose, nor shall anything contained in this Warrant be
construed to confer upon the Holder, as such, any of the rights of a unitholder
of the Partnership or any right to vote, give or withhold consent to any
partnership action (whether any reorganization, issue of limited partner
interests, reclassification of limited partner interests, consolidation, merger,
conveyance or otherwise), receive notice of meetings, receive dividends,
distributions or subscription rights, or otherwise.  In addition, nothing
contained in this Warrant shall be construed as imposing any liabilities on the
Holder to purchase any securities (upon exercise of this Warrant or otherwise)
or as a unitholder of the Partnership, whether such liabilities are asserted by
the Partnership or by creditors of the Partnership.  Notwithstanding this
Section 7, (i) the Partnership shall provide the Holder with copies of the same
notices and other information given to the unitholders of the Partnership
generally, contemporaneously with the giving thereof to the unitholders and
(ii) the Partnership shall not amend or modify its Partnership Agreement in a
manner adverse to any rights or benefits applicable to the Warrant Units
thereunder.

 

8.                                      Replacement on Loss; Division and
Combination.

 

(a)                                 Replacement of Warrant on Loss.  Upon
receipt of evidence reasonably satisfactory to the Partnership of the loss,
theft, destruction or mutilation of this Warrant and upon delivery of an
indemnity reasonably satisfactory to it (it being understood that a written
indemnification agreement with an affidavit of loss of the Holder shall be a
sufficient indemnity) and, in case of mutilation, upon surrender of such Warrant
for cancellation to the Partnership, the Partnership at its own expense shall
execute and deliver to the Holder, in lieu hereof, a new Warrant of like tenor
and exercisable for an equivalent number of Warrant Units as the Warrant so
lost, stolen, mutilated or destroyed; provided, that, in the case of mutilation,
no indemnity shall be required if this Warrant in identifiable form is
surrendered to the Partnership for cancellation.

 

(b)                                 Division and Combination of Warrant. 
Subject to compliance with the applicable provisions of this Warrant as to any
transfer or other assignment which may be involved in such division or
combination, this Warrant may be divided or, following any such division of this
Warrant, subsequently combined with other Warrants, upon the surrender of this
Warrant or Warrants to the Partnership at its then principal executive offices,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the respective Holders or their agents
or attorneys.  Subject to compliance with the applicable provisions of this
Warrant as to any transfer or assignment which may be involved in such division
or combination, the Partnership shall at its own expense execute and deliver a
new Warrant or Warrants in exchange for the Warrant or Warrants so surrendered
in accordance with such notice.  Such new Warrant or Warrants shall be of like
tenor to the surrendered Warrant or Warrants and shall be exercisable in the
aggregate for an equivalent number of Warrant Units as the Warrant or Warrants
so surrendered in accordance with such notice.

 

10

--------------------------------------------------------------------------------



 

9.                                      No Impairment.  The Partnership shall
not, by amendment of its Certificate of Formation or Partnership Agreement, or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but shall at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the Holder in order
to protect the exercise rights of the Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant.

 

10.                               Agreement to Comply with the Securities Act;
Legend.  The Holder, by acceptance of this Warrant, agrees to comply in all
respects with the provisions of this Section 10 and the restrictive legend
requirements set forth on the face of this Warrant and further agrees that such
Holder shall not offer, sell or otherwise dispose of this Warrant or any Warrant
Units to be issued upon exercise hereof except under circumstances that will not
result in a violation of the Securities Act.  All Warrant Units issued upon
exercise of this Warrant (unless registered under the Securities Act or the
conditions for the removal of the legend set forth in Section 8.06 of the
Partnership Agreement are otherwise satisfied) shall be stamped or imprinted
with a legend in substantially the following form:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

 

11.                               Warrant Register.  The Partnership (or the
General Partner on its behalf) shall keep and properly maintain at its principal
executive offices books for the registration of the Warrant and any transfers
thereof.  The Partnership may deem and treat the Person in whose name the
Warrant is registered on such register as the Holder thereof for all purposes,
and the Partnership shall not be affected by any notice to the contrary, except
any assignment, division, combination or other transfer of the Warrant effected
in accordance with the provisions of this Warrant.

 

12.                               Notices.  All notices, requests, consents,
claims, demands, waivers and other communications hereunder shall be in writing
and shall be deemed to have been given: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a portable document format (pdf) document (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.  Such communications

 

11

--------------------------------------------------------------------------------



 

must be sent to the respective parties at the addresses indicated below (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 12).

 

If to the
Partnership:                                                                                                                               
NGL Energy Partners LP
6120 South Yale Avenue
Suite 805
Tulsa, Oklahoma 74316
Attention: Kurston P. McMurray, General Counsel
Facsimile:  (918) 481-5896
Email:  Kurston.McMurray@nglep.com

 

with a copy to (which shall not constitute notice):

 

Hunton Andrews Kurth LLP

600 Travis St., Suite 4200

Houston, Texas 77002

Attention: G. Michael O’Leary and Henry Havre

Facsimile: (713) 220-4285

Email: gmoleary@huntonak.com

Email: henryhavre@huntonak.com

 

If to the
Holder:                                                                                                                                                       
[·]

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attention:  John Pitts and Julian Seiguer

Facsimile: (713) 835-3601

Email: john.pitts@kirkland.com

Email: julian.seiguer@kirkland.com

 

13.                               Cumulative Remedies.  Except to the extent
expressly provided in Section 7 to the contrary, the rights and remedies
provided in this Warrant are cumulative and are not exclusive of, and are in
addition to and not in substitution for, any other rights or remedies available
at law, in equity or otherwise.

 

14.                               Equitable Relief.  Each of the Partnership and
the Holder acknowledges that a breach or threatened breach by such party of any
of its obligations under this Warrant would give rise to irreparable harm to the
other party hereto for which monetary damages would not be an adequate remedy
and hereby agrees that in the event of a breach or a threatened breach by such
party of any such obligations, the other party hereto shall, in addition to any
and all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief,

 

12

--------------------------------------------------------------------------------



 

including a restraining order, an injunction, specific performance and any other
relief that may be available from a court of competent jurisdiction.

 

15.                               Entire Agreement.  This Warrant, together with
the Purchase Agreement, constitutes the sole and entire agreement of the parties
to this Warrant with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter.  In the event of any
inconsistency between the statements in the body of this Warrant and the
Purchase Agreement, the statements in the body of this Warrant shall control.

 

16.                               Successor and Assigns.  This Warrant and the
rights evidenced hereby shall be binding upon and shall inure to the benefit of
the parties hereto and the successors of the Partnership and the successors and
permitted assigns of the Holder.  Such successors and/or permitted assigns of
the Holder shall be deemed to be a Holder for all purposes hereunder.

 

17.                               No Third-Party Beneficiaries.  This Warrant is
for the sole benefit of the Partnership and the Holder and their respective
successors and, in the case of the Holder, permitted assigns and nothing herein,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever, under or
by reason of this Warrant.

 

18.                               Headings.  The headings in this Warrant are
for reference only and shall not affect the interpretation of this Warrant.

 

19.                               Amendment and Modification; Waiver.  Except as
otherwise provided herein, this Warrant may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.  No waiver
by the Partnership or the Holder of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving.  No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver.  No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The Partnership shall not amend, modify or supplement, or
waive any provision of, any other warrant issued concurrently with this Warrant
under the Purchase Agreement (the “Other Warrants”), unless the Partnership has
(i) provided 10 Business Days’ prior written notice to the Holder of any such
amendment, modification, supplement or waiver of any Other Warrants and (ii) if
elected by the Holder, amended, modified, supplemented or waived the
corresponding provision or provisions of this Warrant.

 

20.                               Severability.  If any term or provision of
this Warrant is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Warrant or invalidate or render unenforceable such term or
provision in any other jurisdiction.

 

13

--------------------------------------------------------------------------------



 

21.                               Governing Law.  This Warrant shall be governed
by and construed in accordance with the laws of the State of New York.

 

22.                               Submission to Jurisdiction.  The parties
hereby submit to the exclusive jurisdiction of any U.S. federal or state court
located in the Borough of Manhattan, the City and County of New York in any
legal suit, action or proceeding arising out of or based upon this Warrant or
the transactions contemplated hereby, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding. 
Service of process, summons, notice or other document by certified or registered
mail to such party’s address for receipt of notices pursuant to Section 12 shall
be effective service of process for any suit, action or other proceeding brought
in any such court.  The parties irrevocably and unconditionally waive any
objection to the laying of venue of any suit, action or any proceeding in such
courts and irrevocably waive and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

23.                               WAIVER OF JURY TRIAL.  Each party acknowledges
and agrees that any controversy which may arise under this Warrant is likely to
involve complicated and difficult issues and, therefore, each such party
irrevocably and unconditionally waives any right it may have to a trial by jury
in respect of any legal action arising out of or relating to this Warrant or the
transactions contemplated hereby.

 

24.                               Counterparts.  This Warrant may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed to be one and the same agreement.  A signed copy of
this Warrant delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Warrant.

 

25.                               No Strict Construction.  This Warrant shall be
construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

(SIGNATURE PAGE FOLLOWS)

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Partnership has duly executed this Warrant on the
Original Issue Date.

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

 

 

 

By:

NGL Energy Holdings LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Accepted and agreed,

 

 

 

 

 

 

 

[HOLDER NAME]

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

SIGNATURE PAGE
TO
WARRANT AGREEMENT

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

NGL ENERGY PARTNERS LP
EXERCISE AGREEMENT

 

To [Name]:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the Warrant to which this Exercise Agreement is attached (the
“Warrant”) for, and to purchase thereunder by the payment of the Aggregate
Exercise Price and surrender of the Warrant, Common Units (“Warrant Units”)
provided for therein, and requests that certificates for the Warrant Units be
issued as follows:

 

Name

 

 

 

 

 

Address

 

 

 

 

 

Federal Tax or Social Security No.

 

 

 

and delivered by

(certified mail to the above address), or

 

 

 

(electronically           (provide DWAC Instructions:               )), or

 

 

 

(other                ) (specify):.

 

and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of this Warrant, that a new Warrant for the balance of
the Warrant Units purchasable upon exercise of this Warrant be registered in the
name of the undersigned Holder or the undersigned’s Assignee as below indicated
and delivered to the address stated below.

 

Dated:                                                   ,     

 

Note:                                          The signature must correspond
with

 

A-1

--------------------------------------------------------------------------------



 

Signature:

 

 

 

 

 

 

the name of the Holder as written on the first page of this Warrant in every
particular, without alteration or enlargement or any change whatever, unless
this Warrant has been assigned.

 

Name (please print)

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

Federal Identification or Social Security No.

 

 

 

 

 

 

 

 

Assignee:

 

 

 

 

A-2

--------------------------------------------------------------------------------



 

EXHIBIT B

 

NGL ENERGY PARTNERS LP
ASSIGNMENT

 

For value received                                    hereby sells, assigns and
transfers unto                                          the within Warrant(1),
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint attorney, to transfer said Warrant on the books of the
within-named Partnership, with full power of substitution in the premises.

 

Date:

 

 

 

 

 

Signature:

 

 

 

Note:  The above signature must correspond with the name as written upon the
face of this Warrant in every particular, without alteration or enlargement or
any change whatever.

 

--------------------------------------------------------------------------------

(1)  For partial assignment, indicate portion assigned.

 

B-1

--------------------------------------------------------------------------------